
	

114 S2814 IS: National Defense Authorization Act for Fiscal Year 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2814
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2016
			Mr. McCain (by request) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize appropriations for fiscal year 2017 for military activities of the Department of
			 Defense and for military construction, to prescribe military personnel
			 strengths for such fiscal year, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the National Defense Authorization Act for Fiscal Year 2017. 2.Table of contents (a)DivisionsThis Act is organized into two divisions as follows:
 (1)Division ADepartment of Defense Authorizations. (2)Division BMilitary Construction Authorizations.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. DIVISION A—DEPARTMENT OF DEFENSE AUTHORIZATIONS TITLE I—PROCUREMENT Subtitle A—Authorization of Appropriations Sec. 101. Army. Sec. 102. Navy and Marine Corps. Sec. 103. Air Force. Sec. 104. Defense-wide activities. Sec. 105. Defense Production Act purchases. Subtitle B—Army Programs Sec. 111. Multiyear procurement authority for AH–64E Apache helicopters. Sec. 112. Multiyear procurement authority for UH–60M/HH–60M (Black Hawk) helicopter airframes. Subtitle C—Navy Programs Sec. 121. Ship to Shore Connector program. Subtitle D—Air Force Programs Sec. 131. Availability of Air Force procurement funds for certain commercial off-the-shelf parts for intercontinental ballistic missile fuzes. Sec. 132. Repeal of the requirement to preserve certain retired C–5 aircraft. TITLE II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION Sec. 201. Authorization of appropriations. TITLE III—OPERATION AND MAINTENANCE Sec. 301. Operation and maintenance funding. Sec. 302. Authority to retain certain fees provided by a State to fund emergency telecommunications services on military installations. Sec. 303. Revision to authorities relating to mail service for members of the Armed Forces and defense civilians overseas. TITLE IV—MILITARY PERSONNEL AUTHORIZATIONS Subtitle A—Active Forces Sec. 401. End strengths for active forces. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Fiscal year 2017 limitation on number of non-dual status technicians. Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. TITLE V—MILITARY PERSONNEL POLICY Subtitle A—Officer Personnel Policy Generally Sec. 501. Equal consideration of officers for early retirement or discharge. Sec. 502. Extension of authority for reduction during force drawdown period in amount of active commissioned service required for officers to retire in a commissioned grade. Sec. 503. Repeal of requirement for a Presidentially appointed chaplain at the United States Air Force Academy. Sec. 504. Authority to designate certain reserve officers as not to be considered for selection for promotion. Sec. 505. Senior Military Acquisition Advisor/Adjunct Professor Program. Subtitle B—Reserve Component Management Sec. 511. Repeal of requirement for review of certain Army Reserve officer unit vacancy promotions by commanders of associated active duty units. Sec. 512. Revision of deployability rating system and planning reform. Sec. 513. Technical correction to annual authorization for personnel strengths. Sec. 514. Extension of removal of restrictions on the transfer of officers between the active and inactive National Guard. Sec. 515. Extension of temporary authority to use Air Force Reserve component personnel to provide training and instruction regarding pilot training. Sec. 516. Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in the reserve components of the Armed Forces. Sec. 517. Technical correction to voluntary separation pay and benefits. Subtitle C—Member Education and Training Sec. 521. Inclusion of reserve service on active duty for preplanned missions as service that qualifies as active duty for post-9/11 educational assistance. Sec. 522. Inclusion of reserve service in assistance of a major disaster or emergency or for a preplanned mission in support of a combatant command as eligible service for an extension of eligibility for vocational rehabilitation benefits. Sec. 523. Authority for United States Air Force Institute of Technology to charge and retain tuition for instruction of persons other than Air Force personnel detailed for instruction at the institute. Subtitle D—Defense Dependents’ Education and Military Family Readiness Matters Sec. 531. Repeal of Advisory Council on Dependents’ Education. Sec. 532. Authority to provide additional any purpose leave for teachers in the Department of Defense dependents school system who are employed in supervisory positions. Sec. 533. One-year extension of authorities relating to the transition and support of military dependent students to local educational agencies. Sec. 534. Time limitation for appointment of certain military spouses. Subtitle E—Other Matters Sec. 541. Expansion of authority to execute certain military instruments. Sec. 542. Enhanced flexibility in provision of relocation assistance to members of the Armed Forces and their families. Sec. 543. Enforcement of rights under chapter 43 of title 38, United States Code, with respect to a State or private employer. Sec. 544. Enhanced role for Department of Justice under Military Lending Act. Sec. 545. Revision from statutory requirement to discretionary authority for designation by military judge of an individual to assume the rights of the victim of an offense under the Uniform Code of Military Justice when the victim is a minor, incompetent, incapacitated, or deceased. Sec. 546. Transfer of provision relating to expenses incurred in connection with leave canceled due to contingency operations. Sec. 547. Codification and revision of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces. Sec. 548. Parental leave for members of the Armed Forces. TITLE VI—COMPENSATION AND OTHER PERSONNEL BENEFITS Subtitle A—Pay and Allowances Sec. 601. Fiscal year 2017 increase in military basic pay. Sec. 602. Allowance of payments pursuant to power of attorney. Subtitle B—Bonuses and Special Incentive Pays Sec. 611. Extension of certain expiring bonus and special pay authorities. Sec. 612. Conforming amendment to consolidation of special pay, incentive pay, and bonus authorities. Sec. 613. Technical and clerical amendments relating to 2008 consolidation of certain special pay authorities. Sec. 614. Authority for payment of death gratuity to trusts. Sec. 615. Authority to waive recoupment of involuntary separation pay for members who subsequently become entitled to retired pay. Sec. 616. Increase in maximum amount of aviation special pays for flying duty for other than remotely piloted aircraft. Subtitle C—Retired pay Sec. 621. Termination of automatic reenrollment in Thrift Savings Plan. Sec. 622. Matching contributions. Sec. 623. Separation determinations for members participating in the Thrift Savings Plan. Sec. 624. Thrift Savings Plan default investment type. Sec. 625. Maximum amount of Thrift Savings Plan contributions; matching contribution percentage increase. Sec. 626. Duration of Thrift Savings Plan contributions. Sec. 627. Election period to participate in the modernized retirement system. Sec. 628. Combat-related special compensation coordinating amendment. Sec. 629. Discretionary continuation pay for members who have completed 8 to 16 years of service. Sec. 630. Effective date. Subtitle D—Survivor Benefits Sec. 631. Benefits for survivors of members dying while in inactive-duty training status. Sec. 632. Technical amendments to Survivor Benefit Plan statute. Subtitle E—Other Provisions Related to Retired Pay Sec. 641. Inclusion of active duty service for a preplanned mission as eligible service for reduction of eligibility age for a non-regular retirement. TITLE VII—HEALTHCARE PROVISIONS Subtitle A—TRICARE and Other Health Care Benefits Sec. 701. Improved TRICARE health plan choices. Sec. 702. Revisions to cost-sharing requirements for TRICARE for Life and the Pharmacy Benefits Program. Sec. 703. Requirement for medicare participating physician or supplier to accept TRICARE and Veterans Affairs participating rates. Sec. 704. Expansion of TRICARE-covered preventive health care services. Sec. 705. TRICARE beneficiary eligibility for participation in the Federal dental and vision insurance programs. Sec. 706. Reduction of administrative costs relating to automatic renewal of enrollments in TRICARE prime. Subtitle B—Health Care Administration Sec. 711. Uniformed Services University of the Health Sciences support of undergraduate and other medical education and training programs for military medical personnel. Sec. 712. Licensure requirements for Department of Defense veterinary professionals. TITLE VIII—ACQUISITION POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS Sec. 801. Revision to authorities relating to Department of Defense Test Resource Management Center. Sec. 802. Waiver of notification when acquiring tactical missiles and munitions above the budgeted quantity. Sec. 803. Extension of special emergency procurement authority. Sec. 804. Revision to effective date applicable to prior extension of applicability of the senior executive benchmark compensation amount for purposes of allowable cost limitations under defense contracts. Sec. 805. Program fraud civil remedies statute for the Department of Defense and the National Aeronautics and Space Administration. Sec. 806. Distribution support and services for weapon systems contractors. Sec. 807. Timeliness rules for filing bid protests at the United States Court of Federal Claims. Sec. 808. Special emergency procurement authority to facilitate the defense against or recovery from a cyber attack. Sec. 809. Modification of authority for the Civilian Acquisition Workforce Personnel Demonstration Project. Sec. 810. Purposes for which the Department of Defense Acquisition Workforce Development Fund may be used. Sec. 811. Closeout of old contracts. Sec. 812. Contract closeout authority. Sec. 813. Simplification of the process for preparation and evaluation of proposals for certain service contracts. Sec. 814. Micro-purchase threshold applicable to Government procurements. Sec. 815. Pilot programs for authority to acquire innovative commercial items using general solicitation competitive procedures. Sec. 816. Increase in simplified acquisition threshold. Sec. 817. Category management. Sec. 818. Innovation set aside pilot program. Sec. 819. Codification and enhancement of authorized use of funds in Joint Improvised Explosive Device Defeat Fund. Sec. 820. Repeal of prohibition on performance of non-defense audits by Defense Contract Audit Agency. Sec. 821. Authority for disclosure of certain sensitive information to Department of Defense contractors performing under a Department of Defense federally funded research and development center contract. TITLE IX—DEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT Sec. 901. Protection and enhancement of access to and savings at commissaries and exchanges. Sec. 902. Revision to authority of the Secretary of Defense relating to protection of the Pentagon reservation and other Department of Defense facilities in the National Capital Region. Sec. 903. Reorganization and redesignation of Office of Family Policy and Office of Community Support for Military Families with Special Needs. Sec. 904. Change of period for Chairman of the Joint Chiefs of Staff review of the Unified Command Plan to not less than every four years. Sec. 905. Clarification of authority, direction, and control over the Information Assurance Directorate of the National Security Agency. Sec. 906. Reduction in the minimum number of Navy carrier air wings and carrier air wing headquarters required to be maintained. Sec. 907. Authority to employ civilian faculty members at Joint Special Operations University. Sec. 908. Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing. TITLE X—GENERAL PROVISIONS Subtitle A—Financial Matters Sec. 1001. Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement. Sec. 1002. Special authority for the Department of Defense to reinvest travel refunds. Sec. 1003. Authority for use of amounts recovered for damage to government property. Subtitle B—Counter-Drug Activities Sec. 1011. Extension of Department of Defense authority to provide support for counter-drug activities and activities to counter transnational organized crime. Sec. 1012. Extension of authority to provide additional support for counter-drug activities of certain foreign governments. Sec. 1013. Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia and of numerical limitation on assignment of United States personnel in Colombia. Subtitle C—Transportation Matters Sec. 1021. Authority to make pro rata annual payments under operating agreements for vessels participating in maritime security fleet. Sec. 1022. Authority to extend certain age restrictions relating to vessels participating in the maritime security fleet. Sec. 1023. Extension of authority of Secretary of Transportation to issue non-premium aviation insurance. Sec. 1024. Expanded authority for transportation by the Department of Defense of non-Department of Defense personnel and cargo. Sec. 1025. Modifications to National Defense Sealift Fund requirements. Sec. 1026. Duration of authorization of domicile-to-duty transportation for defense personnel designated to be provided such transportation when essential to the conduct of official business. Subtitle D—Miscellaneous Authorities and Limitations Sec. 1031. Exemption of information on military tactics, techniques, and procedures from release under Freedom of Information Act. Sec. 1032. Expansion of coverage of persons who may be assisted under program to provide post-isolation support activities for certain recovered isolated personnel. Sec. 1033. Modification to and extension of authorization of non-conventional assisted recovery capabilities. Sec. 1034. Protection against misuse of Naval Special Warfare Command insignia. Sec. 1035. Authority to assist other agencies to expedite review of proposed Department of Defense actions under the Endangered Species Act. TITLE XI—CIVILIAN PERSONNEL MATTERS Subtitle A—General Matters Sec. 1101. Authority to provide additional allowances and benefits for Defense Clandestine Service employees. Sec. 1102. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. Sec. 1103. Two-year extension of authority to waive annual limitation premium pay and aggregate limitation on pay for Federal civilian employees working overseas. Sec. 1104. Authority for advancement of pay for certain employees relocating within the United States and its territories. Sec. 1105. Increase in maximum amount of voluntary separation incentive pay authorized for civilian employees. Sec. 1106. Expanded flexibility in selecting candidates from referral lists. Sec. 1107. Noncompetitive temporary and term appointments in the competitive service. Sec. 1108. Clarification regarding adverse actions. Sec. 1109. Elimination of the foreign exemption provision in regards to overtime for Federal civilian employees temporarily assigned to a foreign area. Sec. 1110. Employment of recent graduates and students. Sec. 1111. Paid time off incentive for new hires in difficult-to-fill positions. Subtitle B—Federal Employees Paid Parental Leave Sec. 1121. Short title. Sec. 1122. Paid parental leave under title 5. Sec. 1123. Paid parental leave for congressional employees. Sec. 1124. Conforming amendment to Family and Medical Leave Act for GAO and Library of Congress employees. Sec. 1125. Clarification for members of the National Guard and Reserves. TITLE XII—MATTERS RELATING TO FOREIGN NATIONS Subtitle A—Consolidation and Reform of Department of Defense Security Cooperation Authorities Sec. 1201. Enactment of new chapter for defense security cooperation authorities and transfer of certain authorities to new chapter. Sec. 1202. Military-to-military exchanges. Sec. 1203. Consolidation and revision of authorities for payment of personnel expenses necessary for theater security cooperation. Sec. 1204. Consolidation and revision of authorities relating to training of the Armed Forces with military and other security forces of friendly foreign countries. Sec. 1205. Transfer of and revision to authority to provide operational support to forces of friendly foreign countries. Sec. 1206. Consolidation of authorities for service academy international engagement. Sec. 1207. Transfer and revision of authority to build the capacity of foreign security forces. Sec. 1208. Consolidation and standardization of reporting requirements relating to security cooperation authorities. Sec. 1209. Repeal of superseded, obsolete, duplicative statutes relating to security cooperation authorities. Subtitle B—Other Matters Sec. 1211. Extension of authority to provide assistance to the vetted Syrian opposition. Sec. 1212. Extension and modification of Commanders’ Emergency Response Program in Afghanistan. Sec. 1213. Enhancement of interagency support during contingency operations and transition periods. Sec. 1214. Extension of and revised funding sources for training Eastern European national military forces in the course of multilateral exercises. Sec. 1215. Extension of Afghan special immigrant program. Sec. 1216. Authority to destroy certain specified World War II-era United States-origin chemical munitions located on San Jose Island, Republic of Panama. Sec. 1217. Expanded authority for transfer of excess naval vessels to foreign nations. Sec. 1218. Extension of authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destruction. Sec. 1219. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. Sec. 1220. Increase to the size of the Special Defense Acquisition Fund. Sec. 1221. Extension of authority to support operations and activities of the Office of Security cooperation in Iraq. Sec. 1222. Extension of authority for support of special operations to combat terrorism. Sec. 1223. Extension of Afghanistan Security Forces Fund. Sec. 1224. Maintenance of prohibition on procurement by Department of Defense of Communist Chinese-origin items that meet the definition of goods and services controlled as munitions items when moved to the 600 series of the commerce control list. Sec. 1225. Extension of authority for Global Security Contingency Fund. Sec. 1226. Enhanced authority to acquire products and services of Africa in support of covered activities in United States Africa Command area of responsibility. Sec. 1227. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. Sec. 1228. Extension of authority to provide assistance to counter the Islamic State in Iraq and the Levant. Sec. 1229. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. TITLE XIII—[RESERVED]TITLE XIV—OTHER AUTHORIZATIONS Subtitle A—Military Programs Sec. 1401. Working capital funds. Sec. 1402. Joint Urgent Operational Needs Fund. Sec. 1403. Chemical Agents and Munitions Destruction, Defense. Sec. 1404. Drug interdiction and counter-drug activities, defense-wide. Sec. 1405. Authority to dispose of certain materials from and to acquire additional materials for the national defense stockpile. Sec. 1406. Defense Inspector General. Sec. 1407. Defense Health Program. Subtitle B—Other Matters Sec. 1411. Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois. Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. Sec. 1413. Revisions to the Strategic and Critical Materials Stock Piling Act. TITLE XV—AUTHORIZATION OF ADDITIONAL APPROPRIATIONS FOR OVERSEAS CONTINGENCY OPERATIONS Sec. 1501. Purpose. Sec. 1502. Army Procurement. Sec. 1503. Joint Improvised-Threat Defeat Fund. Sec. 1504. Navy and Marine Corps Procurement. Sec. 1505. Air Force Procurement. Sec. 1506. Defense-Wide Activities Procurement. Sec. 1507. Research, Development, Test, and Evaluation. Sec. 1508. Operation and maintenance. Sec. 1509. Military personnel. Sec. 1510. Working capital funds. Sec. 1511. Defense health program. Sec. 1512. Drug interdiction and counter-drug activities, defense-wide. Sec. 1513. Defense inspector general. TITLE XVI—SERVICEMEMBERS CIVIL RELIEF ACT Sec. 1601. Short title; statutory references. Sec. 1602. Clarification of affidavit requirement. Sec. 1603. Extension of protections for servicemembers against default judgments. Sec. 1604. Residency of dependents of military personnel for voting purposes. Sec. 1605. Increase in civil penalties. Sec. 1606. Enforcement by the Attorney General. Sec. 1607. Application of private right of action. Sec. 1608. Definition of military orders and continental United States. Sec. 1609. Oral notice sufficient to invoke interest rate cap. Sec. 1610. Non-discrimination provision. Sec. 1611. Extension of protection against repossession for installment sales contracts. Sec. 1612. Harmonization of sections. Sec. 1613. Expansion of protection for termination of residential and motor vehicle leases. Sec. 1614. Military family professional license portability. Sec. 1615. Enhanced protection of servicemembers under Servicemembers Civil Relief Act relating to certain contract provisions. Sec. 1616. Determination of residence or domicile for tax purposes of spouses of military personnel. TITLE XVII—UNIFORMED AND OVERSEAS CITIZENS ABSENTEE VOTING ACT Sec. 1701. Short title. Sec. 1702. Pre-election reporting requirements on availability and transmission of absentee ballots. Sec. 1703. Transmission requirements; repeal of waiver provision. Sec. 1704. Clarification of State responsibility, civil penalties, and private right of action. Sec. 1705. Technical clarifications to conform to 2009 Move Act amendments related to the Federal write-in absentee ballot. Sec. 1706. Treatment of ballot requests. Sec. 1707. Inclusion of Northern Mariana Islands in the definition of State for purposes of the Uniformed and Overseas Citizens Absentee Voting Act. Sec. 1708. Requirement for Presidential designee to revise the Federal post card application to allow voters to designate ballot requests. Sec. 1709. Requirement of plurality vote for Virgin Islands and Guam Federal elections. Sec. 1710. Extension of reporting deadline for the annual report on the assessment of the effectiveness of activities of the Federal voting assistance program. Sec. 1711. Treatment of post card form registrations. DIVISION B—MILITARY CONSTRUCTION AUTHORIZATIONS Sec. 2001. Short title. Sec. 2002. Expiration of authorizations and amounts required to be specified by law. Sec. 2003. Effective date. TITLE XXI—ARMY MILITARY CONSTRUCTION Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Authorization of appropriations, Army. Sec. 2104. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2105. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2106. Extension of authorizations of certain fiscal year 2014 projects. TITLE XXII—NAVY MILITARY CONSTRUCTION Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing. Sec. 2203. Improvements to military family housing units. Sec. 2204. Authorization of appropriations, Navy. Sec. 2205. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2206. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2207. Extension of authorizations of certain fiscal year 2014 projects. TITLE XXIII—AIR FORCE MILITARY CONSTRUCTION Sec. 2301. Authorized Air Force construction and land acquisition projects. Sec. 2302. Family housing. Sec. 2303. Improvements to military family housing units. Sec. 2304. Authorization of appropriations, Air Force. Sec. 2305. Modification of authority to carry out certain fiscal year 2016 project. Sec. 2306. Extension of authorization of certain fiscal year 2013 project. Sec. 2307. Extension of authorizations of certain fiscal year 2014 projects. TITLE XXIV—DEFENSE AGENCIES MILITARY CONSTRUCTION Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. Sec. 2402. Authorized energy conservation projects. Sec. 2403. Authorization of appropriations, Defense Agencies. Sec. 2404. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2405. Extension of authorizations of certain fiscal year 2013 projects. Sec. 2406. Extension of authorizations of certain fiscal year 2014 projects. TITLE XXV—INTERNATIONAL PROGRAMS Subtitle A—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. Subtitle B—Host Country In-Kind Contributions Sec. 2511. Republic of Korea funded construction projects. TITLE XXVI—GUARD AND RESERVE FORCES FACILITIES Subtitle A—Project Authorizations and Authorization of Appropriations Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Subtitle B—Other Matters Sec. 2611. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2612. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2613. Extension of authorization of certain fiscal year 2013 project. Sec. 2614. Extension of authorizations of certain fiscal year 2014 projects. TITLE XXVII—BASE REALIGNMENT AND CLOSURE ACTIVITIES Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. TITLE XXVIII—MILITARY CONSTRUCTION GENERAL PROVISIONS  Sec. 2801. Change in authorities relating to scope of work variations for military construction projects. Sec. 2802. Annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authorities. Sec. 2803. Limited exceptions to restriction on development of public infrastructure in connection with realignment of Marine Corps forces in Asia-Pacific region. Sec. 2804. Transfer of Fort Belvoir Mark Center Campus from the Secretary of the Army to the Secretary of Defense and applicability of certain provisions of law relating to the Pentagon Reservation. Sec. 2805. Repeal of sunset on statutory authority for laboratory revitalization projects. Sec. 2806. Standardization of expiration dates for military land withdrawals. Sec. 2807. Congressional notification of in-kind contributions for construction projects overseas. Sec. 2808. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. Sec. 2809. Authority of the Secretary concerned to accept lessee improvements at Government-owned/contractor-operated industrial plants or facilities. Sec. 2810. Permanent authority for acceptance and use of contributions for certain construction, maintenance, and repair projects mutually beneficial to the Department of Defense and Kuwait Military Forces. Sec. 2811. Closure of St. Marys Airport. Sec. 2812. Temporary authority to undertake conversion projects as repair projects. TITLE XXIX—DEFENSE BASE CLOSURE AND REALIGNMENT Sec. 2901. Short title and purpose. Sec. 2902. The Commission. Sec. 2903. Procedure for making recommendations for base closures and realignments. Sec. 2904. Closure and realignment of military installations. Sec. 2905. Implementation. Sec. 2906. Department of Defense Base Closure Account 2016. Sec. 2907. Reports. Sec. 2908. Congressional consideration of Commission report. Sec. 2909. Restriction on other base closure authority. Sec. 2910. Definitions. Sec. 2911. Treatment as a base closure law for purposes of other provisions of law. Sec. 2912. Conforming amendments. TITLE XXX—MILITARY CONSTRUCTION FUNDING Sec. 3001. Authorization of amounts in funding tables. Sec. 3002. Military construction table.  ADEPARTMENT OF DEFENSE AUTHORIZATIONS IPROCUREMENT AAuthorization of Appropriations 101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Army as follows:
 (1)For aircraft, $3,614,787,000. (2)For missiles, $1,519,966,000.
 (3)For weapons and tracked combat vehicles, $2,265,177,000. (4)For ammunition, $1,513,157,000.
 (5)For other procurement, $5,873,949,000. 102.Navy and Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Navy and Marine Corps as follows:
 (1)For aircraft, $14,109,148,000. (2)For weapons, including missiles and torpedoes, $3,209,262,000.
 (3)For ammunition procurement, Navy and Marine Corps, $664,368,000. (4)For shipbuilding and conversion, $18,354,874,000.
 (5)For other procurement, $6,338,861,000. (6)For procurement, Marine Corps, $1,362,769,000.
 103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Air Force as follows:
 (1)For aircraft, $13,922,917,000. (2)For missiles, $2,426,621,000.
 (3)For space procurement, $3,055,743,000. (4)For ammunition, $1,677,719,000.
 (5)For other procurement, $17,438,056,000. 104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2017 for Defense-wide procurement in the amount of $4,524,918,000.
 105.Defense Production Act purchasesFunds are hereby authorized to be appropriated for fiscal year 2017 for purchases under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) in the amount of $44,065,000.
					BArmy Programs
					111.Multiyear procurement authority for AH–64E Apache helicopters
 (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts beginning with the fiscal year 2017 program year, for the procurement of AH–64E Apache helicopters.
 (b)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such later fiscal year.
						112.Multiyear procurement authority for UH–60M/HH–60M (Black Hawk) helicopter airframes
 (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts beginning with the fiscal year 2017 program year, for the procurement of UH–60M/HH–60M Black Hawk helicopters.
 (b)Condition for out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2017 is subject to the availability of appropriations for that purpose for such later fiscal year.
						CNavy Programs
					121.Ship to Shore Connector program
 (a)Contract authorityNotwithstanding any provision of law pertaining to multiyear contracts, the Secretary of the Navy may enter into one block buy contract to procure up to 8 Ship to Shore Connector craft.
 (b)LiabilityAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at time of termination.
						DAir Force Programs
					131.Availability of Air Force procurement funds for certain commercial off-the-shelf parts for
			 intercontinental ballistic missile fuzes
 (a)Availability of procurement fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2017 by section 103 for Missile Procurement, Air Force, $17,095,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651).
 (b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code.
 132.Repeal of the requirement to preserve certain retired C–5 aircraftSection 141 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1659), is amended by striking subsection (d).
					IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION
 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Department of Defense for research, development, test, and evaluation as follows:
 (1)For the Army, $7,515,399,000. (2)For the Navy, $17,276,301,000.
 (3)For the Air Force, $28,112,251,000. (4)For Defense-wide activities, $18,308,826,000.
 (5)For the Director of Operational Test and Evaluation, $178,994,000. IIIOPERATION AND MAINTENANCE 301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows:
 (1)For the Army, $33,809,040,000. (2)For the Navy, $39,483,581,000.
 (3)For the Marine Corps, $5,954,258,000. (4)For the Air Force, $37,518,056,000.
 (5)For Defense-wide activities, $32,571,590,000. (6)For the Army Reserve, $2,712,331,000.
 (7)For the Navy Reserve, $927,656,000. (8)For the Marine Corps Reserve, $270,633,000.
 (9)For the Air Force Reserve, $3,067,929,000. (10)For the Army National Guard, $6,825,370,000.
 (11)For the Air National Guard, $6,703,578,000. (12)For the United States Court of Appeals for the Armed Forces, $14,194,000.
 (13)For Environmental Restoration, Army, $170,167,000. (14)For Environmental Restoration, Navy, $281,762,000.
 (15)For Environmental Restoration, Air Force, $371,521,000. (16)For Environmental Restoration, Defense-wide, $9,009,000.
 (17)For Environmental Restoration, Formerly Used Defense Sites, $197,084,000. (18)For Overseas Humanitarian, Disaster, and Civic Aid programs, $105,125,000.
 (19)For Cooperative Threat Reduction programs, $325,604,000. 302.Authority to retain certain fees provided by a State to fund emergency telecommunications services on military installationsSection 6(f) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)) is amended by adding at the end the following new paragraph:
					
 (3)Fees provided to military installationsIf the Secretary of a military department receives from a State, pursuant to an application by the Secretary or otherwise, an amount remitted to the Secretary as a share of the fees and charges collected by the State under this subsection from persons residing on a military installation under the Secretary’s jurisdiction within the State, such amount shall be credited to appropriations available for that military department to support or implement 9–1–1 or enhanced 9–1–1 services for that military installation and shall be available for such purposes subject to the same availability, conditions, and limitations as the appropriation to which credited..
				303.Revision to authorities relating to mail service for members of the Armed Forces and defense
			 civilians overseas
 (a)Eligibility for free mailSubsection (a) of section 3401 of title 39, United States Code, is amended to read as follows:  (a)First Class letter mail correspondence shall be carried, at no cost to the sender, in the manner provided by this section, when mailed by an individual who is a member of the Armed Forces of the United States on active duty, as defined in section 101 of title 10, or a civilian, otherwise authorized to use postal services at Armed Forces installations, who is providing support to military operations, as designated by the military theater commander, and addressed to a place within the delivery limits of a United States post office, if—
 (1)such letter mail is mailed by such individual at an Armed Forces post office established in an overseas area designated by the President, where the Armed Forces of the United States are deployed for a contingency operation as determined by the Secretary of Defense; or
 (2)such individual is hospitalized as a result of disease or injury incurred as a result of service in an overseas area designated by the President under paragraph (1)..
 (b)Surface shipment of mail authorizedSubsection (b) of such section is amended to read as follows:  (b)There shall be transported by either surface or air, between Armed Forces post offices or from an Armed Forces post office to a point of entry into the United States, the following categories of mail matter which are mailed at any such Armed Forces post office:
 (1)Letter mail communications having the character of personal correspondence. (2)Any parcel exceeding one pound in weight but less than 70 pounds in weight and less than 130 linear inches (length plus girth).
 (3)Publications published once each week or more frequently and featuring principally current news of interest to members of the Armed Forces and the general public..
 (c)Clerical amendmentThe heading for such section, and the item relating to such section in the table of sections at the beginning of chapter 34 of such title, are each amended by striking the last five words.
					IVMILITARY PERSONNEL AUTHORIZATIONS
				AActive Forces
 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2017, as follows:
 (1)The Army, 460,000. (2)The Navy, 322,900.
 (3)The Marine Corps, 182,000. (4)The Air Force, 317,000.
						BReserve Forces
					411.End strengths for Selected Reserve
 (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2017, as follows:
 (1)The Army National Guard of the United States, 335,000. (2)The Army Reserve, 195,000.
 (3)The Navy Reserve, 58,000. (4)The Marine Corps Reserve, 38,500.
 (5)The Air National Guard of the United States, 105,700. (6)The Air Force Reserve, 69,000.
 (7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
 (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
 (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
 (c)End strength increasesWhenever units or individual members of the Selected Reserve for any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
 412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2017, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
 (1)The Army National Guard of the United States, 30,155. (2)The Army Reserve, 16,261.
 (3)The Navy Reserve, 9,955. (4)The Marine Corps Reserve, 2,261.
 (5)The Air National Guard of the United States, 14,764. (6)The Air Force Reserve, 2,955.
 413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2017 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
 (1)For the Army National Guard of the United States, 25,507. (2)For the Army Reserve, 7,570.
 (3)For the Air National Guard of the United States, 22,103. (4)For the Air Force Reserve, 10,061.
						414.Fiscal year 2017 limitation on number of non-dual status technicians
						(a)Limitations
 (1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2017, may not exceed the following:
 (A)For the Army National Guard of the United States, 1,600. (B)For the Air National Guard of the United States, 350.
 (2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2017, may not exceed 420.
 (3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2017, may not exceed 90.
 (b)Non-Dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2017, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
 (1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000.
 (3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000.
 (5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000.
						CAuthorization of Appropriations
 421.Military personnelThere is hereby authorized to be appropriated for military personnel for fiscal year 2017 a total of $128,902,332,000.
					VMILITARY PERSONNEL POLICY
				AOfficer Personnel Policy Generally
 501.Equal consideration of officers for early retirement or dischargeSection 638a of title 10, United States Code, is amended— (1)in subsection (b), by adding at the end the following new paragraph:
							
 (4)Convening selection boards under section 611(b) of this title to consider for early retirement or discharge regular officers on the active-duty list in a grade below lieutenant colonel or commander—
 (A)who have served at least one year of active duty in the grade currently held; and (B)whose names are not on a list of officers recommended for promotion.;
 (2)by redesignating subsection (e) as subsection (f); and (3)by inserting after subsection (d) the following new subsection (e):
							
								(e)
 (1)In the case of action under subsection (b)(4), the Secretary of the military department concerned shall specify the total number of officers described in that subsection that a selection board convened under section 611(b) of this title pursuant to the authority of that subsection may recommend for early retirement or discharge. Officers who are eligible, or are within two years of becoming eligible, to be retired under any provision of law (other than by reason of eligibility pursuant to section 4403 of the National Defense Authorization Act for Fiscal Year 1993), if selected by the board, shall be retired or retained until becoming eligible to retire under section 3911, 6323, or 8911 of this title, and those officers who are otherwise ineligible to retire under any provision of law shall, if selected by the board, be discharged.
 (2)In the case of action under subsection (b)(4), the Secretary of the military department concerned may submit to a selection board convened pursuant to that subsection—
 (A)the names of all eligible officers described in that subsection, whether or not they are eligible to be retired under any provision of law, in a particular grade and competitive category; or
 (B)the names of all eligible officers described in that subsection in a particular grade and competitive category, whether or not they are eligible to be retired under any provision of law, who are also in particular year groups, specialties, or retirement categories, or any combination thereof, with that competitive category.
 (3)The number of officers specified under paragraph (1) may not be more than 30 percent of the number of officers considered.
 (4)An officer who is recommended for discharge by a selection board convened pursuant to the authority of subsection (b)(4) and whose discharge is approved by the Secretary concerned shall be discharged on a date specified by the Secretary concerned.
 (5)Selection of officers for discharge under this subsection shall be based on the needs of the service..
						502.Extension of authority for reduction during force drawdown period in amount of active commissioned
			 service required for officers to retire in a commissioned grade
 (a)ArmySection 3911(b) of title 10, United States Code, is amended— (1)in paragraph (1), by striking eight years and inserting six years; and
 (2)in paragraph (2), by striking September 30, 2018 and inserting September 30, 2019. (b)Navy and Marine CorpsSection 6323(a)(2) of such title is amended—
 (1)in subparagraph (A), by striking eight years and inserting six years; and (2)in subparagraph (B), by striking September 30, 2018 and inserting September 30, 2019.
 (c)Air ForceSection 8911(b) of such title is amended— (1)in paragraph (1), by striking eight years and inserting six years; and
 (2)in paragraph (2), by striking September 30, 2018 and inserting September 30, 2019. (d)Effective dateThe amendments made by subsections (a)(1), (b)(1), and (c)(1) shall apply only with respect to a member of the Army, Navy, Air Force, or Marine Corps who is retired on or after the date of the enactment of this Act.
						503.Repeal of requirement for a Presidentially appointed chaplain at the United States Air Force
			 Academy
 (a)RepealSection 9337 of title 10, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 903 of such title is amended by striking the item related to section 9227.
 504.Authority to designate certain reserve officers as not to be considered for selection for promotionSection 14301 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (j)Certain officers not To be considered for selection for promotionThe Secretary of the military department concerned may provide that an officer who is in an active status, but is in a duty status in which the only points the officer accrues under section 12732(a)(2) of this title are pursuant to subparagraph (C)(i) of that section (relating to membership in a reserve component), shall not be considered for selection for promotion at any time the officer otherwise would be so considered. Any such officer may remain on the reserve active-status list..
					505.Senior Military Acquisition Advisor/Adjunct Professor Program
						(a)Program authority
 (1)In generalChapter 87 of title 10, United States Code, is amended by inserting after section 1724 the following new section:
								
									1725. Senior Military Acquisition Advisor/Adjunct Professor Program
										(a)Position
 (1)The Secretary of Defense may establish a position in the Defense Acquisition Corps to be known as Senior Military Acquisition Advisor. Senior Military Acquisition Advisors shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)An officer who is appointed as a Senior Military Acquisition Advisor— (A)shall serve as an advisor to, and provide senior level acquisition expertise to, the Service Acquisition Executive of that officer’s military department in accordance with this section; and
 (B)shall be assigned as an adjunct professor at the Defense Acquisition University. (b)Continuation on active dutyAn officer who is appointed as a Senior Military Acquisition Advisor may continue on active duty while serving in such position without regard to any mandatory retirement date that would otherwise be applicable to that officer by reason of years of service or age. An officer who is continued on active duty pursuant to this section is not eligible for consideration for selection for promotion.
 (c)Retired gradeUpon retirement, an officer who is a Senior Military Acquisition Advisor may, in the discretion of the President, be retired in the grade of brigadier general or rear admiral (lower half) if—
 (1)the officer has served as a Senior Military Acquisition Advisor for a period of not less than three years; and
 (2)the officer’s service as a Senior Military Acquisition Advisor has been distinguished. (d)Selection and tenure (1)Selection of an officer for recommendation for appointment as a Senior Military Acquisition Advisor shall be made competitively and shall be based upon demonstrated experience and expertise in acquisition.
 (2)Officers shall be selected for recommendation for appointment as Senior Military Acquisition Advisors from among officers of the Defense Acquisition Corps from among officers who are serving in the grade of colonel or, in the case of the Navy, captain, and who have at least 12 years of acquisition experience. An officer selected for recommendation for appointment as a Senior Military Acquisition Advisor, shall have at least 30 years of active commissioned service at the time of appointment.
 (3)Appointment of an officer as a Senior Military Acquisition Advisor shall be for no longer than a five-year term.
											(e)Limitation
 (1)There may not be more than 15 Senior Military Acquisition Advisors at any time, of whom— (A)not more than five may be officers of the Army;
 (B)not more than five may be officers of the Navy and Marine Corps; and (C)not more than five may be officers of the Air Force.
 (2)Subject to paragraph (1), the number of Senior Military Acquisition Advisors for each military department shall be as required and identified by the Service Acquisition Executive and approved by the Under Secretary of Defense for Acquisition, Technology, and Logistics.
 (f)Advice to service acquisition executiveAn officer who is a Senior Military Acquisition Advisor shall have as the officer’s primary duty providing strategic, technical, and programmatic advice to the Service Acquisition Executive of the officer’s military department on matters pertaining to the Defense Acquisition System, including matters pertaining to procurement, research and development, advanced technology, test and evaluation, production, program management, systems engineering, and lifecycle logistics..
 (2)Clerical amendmentThe table of sections at the beginning of subchapter II of such chapter is amended by adding at the end the following new item:
								
									
										1725. Senior Military Acquisition Advisor/Adjunct Professor Program..
 (b)Exclusion from officer grade-Strength limitationsSection 523(b) of such title is amended by adding at the end the following new paragraph:  (9)Officers who are Senior Military Acquisition Advisors under section 1725 of this title, but not to exceed 15..
						BReserve Component Management
					511.Repeal of requirement for review of certain Army Reserve officer unit vacancy promotions by
 commanders of associated active duty unitsSection 1113 of the Army National Guard Combat Readiness Reform Act of 1992 (title XI of Public Law 102–484; 10 U.S.C. 10105 note) is repealed.
					512.Revision of deployability rating system and planning reform
						(a)Deployment prioritization and readiness
 (1)In generalChapter 1003 of title 10, United States Code, is amended by inserting after section 10102 the following new section:
								
									10102a.Deployment prioritization and readiness of Army components
 (a)Deployment prioritizationThe Secretary of the Army shall maintain a system for identifying the priority of deployment for units of all components of the Army.
 (b)Deployability readiness ratingThe Secretary of the Army shall maintain a readiness rating system for units of all components of the Army that provides an accurate assessment of the deployability of a unit and those shortfalls of a unit that require the provision of additional resources. The system shall ensure—
 (1)that the personnel readiness rating of a unit reflects— (A)both the percentage of the overall personnel requirement of the unit that is manned and deployable and the fill and deployability rate for critical occupational specialties necessary for the unit to carry out its back mission requirements; and
 (B)the number of personnel in the unit who are qualified in their primary military occupational specialty; and
 (2)that the equipment readiness assessment of a unit— (A)documents all equipment required for deployment;
 (B)reflects only that equipment that is directly possessed by the unit; (C)specifies the effect of substitute items; and
 (D)assesses the effect of missing components and sets on the readiness of major equipment items.. (2)Clerical amendmentThe table of sections at the beginning of chapter 1003 of such title is amended by inserting after the item relating to section 10102 the following new item:
								
									
										10102a. Deployment prioritization and readiness of Army components..
 (b)Repeal of superseded provisions of lawSections 1121 and 1135 of the Army National Guard Combat Readiness Reform Act of 1992 (title XI of Public Law 102–484; 10 U.S.C. 10105 note) are repealed.
 513.Technical correction to annual authorization for personnel strengthsSection 115 of title 10, United States Code, is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (B), by striking 502(f)(2) and inserting 502(f)(1)(B); and (B)in subparagraph (C), by striking 502(f)(2) and inserting 502(f)(1)(B); and
 (2)in subsection (i)(7), by striking 502(f)(1) and inserting 502(f)(1)(A). 514.Extension of removal of restrictions on the transfer of officers between the active and inactive National GuardSection 512 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 752; 32 U.S.C. prec. 301 note) is amended—
 (1)in subsection (a) in the matter preceding paragraph (1), by striking December 31, 2016 and inserting December 31, 2019; and (2)in subsection (b) in the matter preceding paragraph (1), by striking December 31, 2016 and inserting December 31, 2019.
						515.Extension of temporary authority to use Air Force Reserve component personnel to provide training
 and instruction regarding pilot trainingSection 514(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. yyy) is amended by inserting and fiscal year 2017 after During fiscal year 2016.
					516.Reconciliation of contradictory provisions relating to citizenship qualifications for enlistment in
 the reserve components of the Armed ForcesParagraphs (1) and (2) of section 12102(b) of title 10, United States Code, are amended to read as follows:
						
 (1)that person has met the citizenship or residency requirements established in section 504(b)(1) of this title; or
 (2)that person is authorized to enlist by the Secretary concerned under section 504(b)(2) of this title..
 517.Technical correction to voluntary separation pay and benefitsSection 1175a(j) of title 10, United States Code, is amended— (1)in paragraph (2)—
 (A)by striking or 12304 and inserting 12304, 12304a, or 12304b; and (B)by striking 502(f)(1) and inserting 502(f)(1)(A); and
 (2)in paragraph (3), by striking 502(f)(2) and inserting 502(f)(1)(B). CMember Education and Training 521.Inclusion of reserve service on active duty for preplanned missions as service that qualifies as active duty for post-9/11 educational assistanceSection 3301(1)(B) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, or 12304b.
					522.Inclusion of reserve service in assistance of a major disaster or emergency or for a preplanned
			 mission in support of a combatant command as eligible service for an
 extension of eligibility for vocational rehabilitation benefitsSection 3103(f) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. 523.Authority for United States Air Force Institute of Technology to charge and retain tuition for instruction of persons other than Air Force personnel detailed for instruction at the institute (a)Statutory reorganizationChapter 901 of title 10, United States Code, is amended—
 (1)by transferring subsections (d) and (f) of section 9314 to the end of section 9314b and redesignating those subsections as subsections (c) and (d), respectively;
 (2)by striking the heading of section 9314a; and (3)by inserting after subsection (c) of section 9314 the following new section heading:
								
									9314a.United States Air Force Institute of Technology: reimbursement and tuition; instruction of persons
			 other than Air Force personnel.
 (b)Instruction of persons other than Air Force personnelSection 9314a of such title, as designated by the amendment made by subsection (a)(3), is amended as follows:
 (1)The first subsection of that section (formerly subsection (e) of section 9314) is redesignated as subsection (a) and is amended—
 (A)by striking Reimbursement and tuition and inserting Members of the armed forces other than the Air Force who are detailed to the institute; and (B)in paragraph (1)—
 (i)by striking (other than a civilian employee of the Department of the Air Force); (ii)by striking who receives and inserting detailed to receive; and
 (C)in paragraph (3)— (i)by striking and after Marine Corps, and inserting or;
 (ii)by striking permitted and inserting detailed; and (iii)by striking that member and inserting the Secretary concerned.
 (2)Such section is further amended— (A)by redesignating paragraph (4) of such subsection (a) as subsection (b);
 (B)by striking (A) in such subsection and inserting federal civilian employees other than air force employees who are detailed to the institute.—(1); (C)by redesignating subparagraph (B) in such subsection as paragraph (2);
 (D)by striking paragraph (5) of such subsection; and (E)by inserting after such subsection the following new subsection (c):
									
										(c)Non-Detailed persons
 (1)The Secretary of the Air Force may permit persons described in paragraph (2) to receive instruction at the United States Air Force Institute of Technology on a space-available basis.
 (2)Paragraph (1) applies to any of the following persons: (A)A member of the armed forces not detailed for that instruction by the Secretary concerned.
 (B)A civilian employee of a military department, of another component of the Department of Defense, of another Federal agency, or of a State’s National Guard not detailed for that instruction by the Secretary concerned or head of the other Department of Defense component, other Federal agency, or the National Guard.
 (C)A United States citizen who is the recipient of a competitively selected Federal or Department of Defense sponsored scholarship or fellowship with a defense focus in areas of study related to the academic disciplines offered by the Air Force Institute of Technology and which requires a service commitment to the Federal government in exchange for educational financial assistance.
 (3)If a scholarship or fellowship described in paragraph (2)(C) includes a stipend, the Institute may accept the stipend payment from the scholarship or fellowship sponsor and make a direct payment to the individual..
 (c)Conforming subsection redesignations and other conforming amendmentsSection 9314a of such title, as designated by the amendment made by subsection (a)(3) and amended by subsection (b), is further amended—
 (1)by redesignating subsection (a) of the former section 9314a (with the heading Admission authorized) as subsection (d) and in that subsection— (A)by striking Admission authorized and inserting Defense industry employees; and
 (B)in paragraph (1), by striking subsection (b) and inserting paragraph (4); (2)By redesignating subsection (b) of such former section 9314a as paragraph (4) and in that paragraph by striking eligible defense industry employees.—;
 (3)by redesignating subsection (c) of such former section 9314a as paragraph (5) and in that paragraph—
 (A)by striking annual determination by the secretary of the air force.—; and (B)by redesignating paragraphs (1) and (2) therein as subparagraphs (A) and (B), respectively; and
 (4)by redesignating subsection (d) of such former section 9314a as paragraph (6) and in that paragraph—
 (A)by striking program requirements.—; (B)by redesignating paragraphs (1) and (2) therein as subparagraphs (A) and (B), respectively; and
 (C)in subparagraph (A), as so redesignated— (i)by striking under this section and inserting under this subsection; and
 (ii)by striking subsection (a) and inserting paragraph (1). (d)TuitionSubsection (e)(1) of such section is amended—
 (1)by inserting after (1) the following: The United States Air Force Institute of Technology may charge tuition for students enrolled under subparagraphs (A) and (B) of subsection (c)(2), at the discretion of the Commandant.;
 (2)by striking under this section and inserting under paragraph (c)(2)(C) and subsection (d); (3)by inserting When charged, tuition shall be before at a rate; and
 (4)by inserting before the period at the end the following: who are detailed to receive instruction at the Institute under subsection (b). (e)Standards of conductSubsection (f) of such section is amended—
 (1)by striking defense industry employees and inserting persons; and (2)by inserting who are not members of the armed forces or Government civilian employees after enrolled under this section.
							(f)Clerical amendments
 (1)Section headingThe heading of section 9314 of such title is amended to read as follows:  9314.United States Air Force Institute of Technology: degree granting authority. (2)Table of sectionsThe table of sections at the beginning of such chapter is amended by striking the items relating to sections 9314 and 9314a and inserting the following:
								
									
										9314. United States Air Force Institute of Technology: degree granting authority.
										9314a. United States Air Force Institute of Technology: reimbursement and tuition; instruction of
			 persons other than Air Force personnel..
							DDefense Dependents’ Education and Military Family Readiness Matters
 531.Repeal of Advisory Council on Dependents’ EducationSection 1411 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 929) is repealed. 532.Authority to provide additional any purpose leave for teachers in the Department of Defense dependents school system who are employed in supervisory positionsSection 6(c) of the Defense Department Overseas Teachers Pay and Personnel Practices Act (20 U.S.C. 904(c)) is amended in the matter following paragraph (4) by inserting after three days the following: (or in the case of a teacher employed in a supervisory position or higher, 4 days).
					533.One-year extension of authorities relating to the transition and support of military dependent
 students to local educational agenciesSection 574(c)(3) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (20 U.S.C. 7703b note) is amended by striking September 30, 2016 and inserting September 30, 2017.
 534.Time limitation for appointment of certain military spousesSubsection (c) of section 3330d of title 5, United States Code, is amended by adding at the end the following new paragraph:
						
 (3)Time limitationA relocating spouse of a member of the Armed Forces may receive an appointment under this section with no time limitation for eligibility from the date of such member’s permanent change of station orders..
					EOther Matters
					541.Expansion of authority to execute certain military instruments
						(a)Expansion of authority To execute military testamentary instruments
 (1)In generalParagraph (2) of section 1044d(c) of title 10, United States Code, is amended to read as follows:  (2)the execution of the instrument is notarized by—
 (A)a military legal assistance counsel; (B)a person who is authorized to act as a notary under section 1044a of this title who—
 (i)is not an attorney; and (ii)is supervised by a military legal assistance counsel; or
 (C)a State-licensed notary employed by a military department or the Coast Guard who is supervised by a military legal assistance counsel;.
 (2)ClarificationParagraph (3) of such section is amended by striking presiding attorney and inserting person notarizing the instrument in accordance with paragraph (2). (b)Expansion of authority To notarize documents to civilians serving in military legal assistance offices (1)In generalSubsection (b) of section 1044a of title 10, United States Code, is amended by adding at the end the following new paragraph:
								
 (6)All civilian paralegals serving at military legal assistance offices, supervised by a military legal assistance counsel (as defined in section 1044d(g) of this title)..
							542.Enhanced flexibility in provision of relocation assistance to members of the Armed Forces and their
			 families
 (a)Geographic requirementParagraph (1) of subsection (c) of section 1056 of title 10, United States Code, is amended by striking the second, third, and fourth sentences and inserting the following new sentence: Such relocation assistance programs shall ensure that members of the armed forces and their families are provided relocation assistance regardless of geographic location..
 (b)Computerized information systemSuch subsection is further amended— (1)in paragraph (2)—
 (A)by striking available through each military and inserting a; and (B)by striking all other military relocation assistance programs and inserting the relocation assistance programs; and
 (2)in paragraph (3), by striking Duties of each military relocation assistance program shall include assisting and inserting Assistance shall be provided to. (c)DirectorSubsection (d) of such section is amended to read as follows:
							
 (d)Program managerThe Secretary of Defense shall establish the position of Program Manager of Military Relocation Assistance in the office of the Assistant Secretary of (Manpower and Reserve Affairs). The Program Manager shall oversee development and implementation of relocation assistance under this section..
						543.Enforcement of rights under chapter 43 of title 38, United States Code, with respect to a State or
			 private employer
						(a)Action for relief
 (1)Initiation of actionsParagraph (1) of subsection (a) of section 4323 of title 38, United States Code, is amended by striking the third sentence and inserting the following new sentences: If the Attorney General is reasonably satisfied that the person on whose behalf the complaint is referred is entitled to the rights or benefits sought, the Attorney General may commence an action for relief under this chapter. The person on whose behalf the complaint is referred may, upon timely application, intervene in such action and may obtain such appropriate relief as provided in subsections (d) and (e)..
 (2)Attorney General notice to servicemember of decisionParagraph (2) of such subsection is amended to read as follows:  (2) (A)Not later than 60 days after the date the Attorney General receives a referral under paragraph (1), the Attorney General shall transmit, in writing, to the person on whose behalf the complaint is submitted—
 (i)if the Attorney General has made a decision about whether the United States will commence an action for relief under paragraph (1) relating to the complaint of the person, notice of the decision; and
 (ii)if the Attorney General has not made such a decision, notice of when the Attorney General expects to make such a decision.
 (B)If the Attorney General notifies a person of when the Attorney General expects to make a decision under subparagraph (A)(ii), the Attorney General shall, not later than 30 days after the date on which the Attorney General makes such decision, notify, in writing, the person of such decision..
 (3)Pattern or practice casesSuch subsection is further amended— (A)by redesignating paragraph (3) as paragraph (4); and
 (B)by inserting after paragraph (2) (as amended by paragraph (2) of this subsection) the following new paragraph (3):
									
 (3)Whenever the Attorney General has reasonable cause to believe that a State (as an employer) or a private employer is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights or benefits secured by this chapter, the Attorney General may commence an action under this chapter..
 (4)Actions by private personsSubparagraph (C) of paragraph (4) of such subsection, as redesignated by paragraph (3)(A), is amended by striking refused and all that follows and inserting notified by the Department of Justice that the Attorney General does not intend to bring a civil action..
 (5)Conforming amendmentSubsection (h)(2) of such section is amended by striking subsection (a)(2) and inserting subsection (a)(1) or subsection (a)(4). (b)Sovereign immunityParagraph (2) of subsection (b) of section 4323 of such title is amended to read as follows:
							
								(2)
 (A)In the case of an action against a State (as an employer), any instrumentality of a State, or any officer or employee of a State or instrumentality of a State acting in that officer or employee’s official capacity, by any person, the action may be brought in the appropriate district court of the United States or in a State court of competent jurisdiction, and the State, instrumentality of the State, or officer or employee of the State or instrumentality acting in that officer or employee’s official capacity shall not be immune under the Eleventh Amendment of the Constitution, or under any other doctrine of sovereign immunity, from such action.
									(B)
 (i)No State, instrumentality of such State, or officer or employee of such State or instrumentality of such State, acting in that officer or employee’s official capacity, that receives or uses Federal financial assistance for a program or activity shall be immune, under the Eleventh Amendment of the Constitution or under any other doctrine of sovereign immunity, from suit in Federal or State court by any person for any violation under this chapter related to such program or activity.
 (ii)In an action against a State brought pursuant to subsection (a), a court may award the remedies (including remedies both at law and in equity) that are available under subsections (d) and (e)..
 (c)Venue for cases against private employersSubsection (c)(2) of such section is amended by striking United States district court for any district in which the private employer of the person maintains a place of business. and inserting
							
 United States district court for—(A)any district in which the employer maintains a place of business; (B)any district in which a substantial part of the events or omissions giving rise to the claim occurred; or
 (C)if there is no district in which an action may otherwise be brought as provided in subparagraph (A) or (B), any district in which the employer is subject to the court’s personal jurisdiction with respect to such action..
						(d)Compensatory and punitive damages
 (1)In generalSubsection (d)(1) of such section is amended by striking subparagraph (C) and inserting the following new subparagraphs:
								
 (C)The court may require the employer to pay the person compensatory damages suffered by reason of such employer’s failure to comply with the provisions of this chapter.
 (D)The court may require the employer (other than a government, government agency, or political subdivision) to pay the person punitive damages if the court determines that the employer failed to comply with the provisions of this chapter with reckless indifference to the federally protected rights of the person.
 (E)The sum of the amount of compensatory damages awarded under subparagraph (C) and the amount of punitive damages awarded under subparagraph (D) may not exceed, for each person the following:
 (i)In the case of an employer who has more than 14 and fewer than 101 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $50,000.
 (ii)In the case of an employer who has more than 100 and fewer than 201 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $100,000.
 (iii)In the case of an employer who has more than 200 and fewer than 501 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $200,000.
 (iv)In the case of an employer who has more than 500 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $300,000..
 (2)Conforming amendmentSubsection (d)(2) of such section is amended to read as follows:  (2) (A)Any compensation awarded under subparagraph (B), (C), or (D) of paragraph (1) shall be in addition to, and shall not diminish, any of the other rights and benefits provided for under this chapter.
 (B)In the case of an action commenced in the name of the United States for which the relief includes compensation awarded under subparagraph (B), (C), or (D) of paragraph (1), such compensation shall be held in a special deposit account and shall be paid, on order of the Attorney General, directly to the person. If the compensation is not paid to the person because of inability to do so within a period of 3 years, the compensation shall be covered into the Treasury of the United States as miscellaneous receipts..
 (e)StandingSubsection (f) of such section is amended— (1)by inserting by the United States or after may be initiated only; and
 (2)by striking or by the United States under subsection (a)(1). (f)Civil investigative demandsSuch section is further amended by adding at the end the following new subsection:
							
								(j)Issuance and service of civil investigative demands by attorney general
 (1)Whenever the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material relevant to an investigation under this chapter, the Attorney General may, before commencing a civil action under subsection (a), issue in writing and cause to be served upon such person, a civil investigative demand requiring—
 (A)the production of such documentary material for inspection and copying; (B)that the custodian of such documentary material answer in writing written questions with respect to such documentary material; or
 (C)the production of any combination of such documentary material or answers. (2)The provisions governing the authority to issue, use, and enforce civil investigative demands under section 3733 of title 31 (known as the False Claims Act) shall govern the authority to issue, use, and enforce civil investigative demands under paragraph (1), except that for purposes of that paragraph—
 (A)a reference in that section to false claims law investigators or investigations shall be applied as referring to investigators or investigations under this chapter;
 (B)a reference to interrogatories shall be applied as referring to written questions, and answers to such need not be under oath;
 (C)the statutory definitions for purposes of that section relating to ‘false claims law’ shall not apply; and
 (D)provisions of that section relating to qui tam relators shall not apply.. (g)Pension contribution calculationsSubsection (b) of section 4318 of such title is amended—
 (1)in paragraph (3)(B), by striking on the basis of and all that follows and inserting on the basis specified in paragraph (4).; and (2)by adding at the end the following new paragraph:
								
 (4)The basis for a computation under paragraph (3) to which subparagraph (B) of that paragraph applies is as follows:
 (A)If the period of service described in subsection (a)(2)(B) is one year or less, the computation shall be made on the basis of the employee’s average rate of compensation during the 12-month period immediately preceding such period or, if shorter, the period of employment immediately preceding such period.
 (B)If the period of such service is more than one year, the computation shall be made on the basis of the average rate of compensation during such period of service of employees of that employer who are similarly situated to the servicemember in terms of having similar seniority, status, and pay..
 (h)Disability discovered after employee resumes employmentSubsection (a)(3) of section 4313 of such title is amended by inserting including a disability that is brought to the employer’s attention within five years after the person resumes employment, after during, such service,.
 (i)Burden of identifying proper reemployment positionsSection 4313 of such title is amended by adding at the end the following new subsection:  (c)For purposes of this section, the employer shall have the burden of identifying the appropriate reemployment positions..
						544.Enhanced role for Department of Justice under Military Lending Act
 (a)Enforcement by the attorney generalSubsection (f) of section 987 of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
								(7)Enforcement by the attorney general
 (A)In generalThe Attorney General may commence a civil action in any appropriate district court of the United States against any person who—
 (i)engages in a pattern or practice of violating this section; or (ii)engages in a violation of this section that raises an issue of general public importance.
 (B)ReliefIn a civil action commenced under subparagraph (A), the court— (i)may grant any appropriate equitable or declaratory relief with respect to the violation of this section;
 (ii)may award all other appropriate relief, including monetary damages, to any person aggrieved by the violation; and
 (iii)may, to vindicate the public interest, assess a civil penalty— (I)in an amount not exceeding $110,000 for a first violation; and
 (II)in an amount not exceeding $220,000 for any subsequent violation. (C)InterventionUpon timely application, a person aggrieved by a violation of this section with respect to which the civil action is commenced may intervene in such action, and may obtain such appropriate relief as the person could obtain in a civil action under paragraph (5) with respect to that violation, along with costs and a reasonable attorney fee.
 (D)Issuance and service of civil investigative demandsWhenever the Attorney General, or a designee, has reason to believe that any person may be in possession, custody, or control of any documentary material relevant to an investigation under this section, the Attorney General, or a designee, may, before commencing a civil action under subparagraph (A), issue in writing and cause to be served upon such person, a civil investigative demand requiring—
 (i)the production of such documentary material for inspection and copying; (ii)that the custodian of such documentary material answer in writing written questions with respect to such documentary material; or
 (iii)the production of any combination of such documentary material or answers. (E)Relationship to false claims actThe statutory provisions governing the authority to issue, use, and enforce civil investigative demands under section 3733 of title 31 (known as the False Claims Act) shall govern the authority to issue, use, and enforce civil investigative demands under subparagraph (D), except that—
 (i)any reference in that section to false claims law investigators or investigations shall be applied for purposes of subparagraph (D) as referring to investigators or investigations under this section;
 (ii)any reference in that section to interrogatories shall be applied for purposes of subparagraph (D) as referring to written questions and answers to such need not be under oath;
 (iii)the statutory definitions for purposes of that section relating to ‘false claims law’ shall not apply; and
 (iv)provisions of that section relating to qui tam relators shall not apply.. (b)Consultation with department of justiceSubsection (h)(3) of such section is amended by adding at the end the following new subparagraph:
							
 (H)The Department of Justice.. (c)U.S.C. cross-ReferencesSuch section is further amended—
 (1)in subsection (e)(2), by inserting (50 U.S.C. 3901 et seq.) after Servicemembers Civil Relief Act; and (2)in subsection (g), by striking (50 U.S.C. App. 527) and inserting (50 U.S.C. 3937).
							545.Revision from statutory requirement to discretionary authority for designation by military judge of
			 an individual to assume the rights of the victim of an offense under the
			 Uniform Code of Military Justice when the victim is a minor, incompetent,
 incapacitated, or deceasedSection 806b(c) of title 10, United States Code (article 6b(c) of the Uniform Code of Military Justice), is amended by striking shall and inserting may.
					546.Transfer of provision relating to expenses incurred in connection with leave canceled due to
			 contingency operations
						(a)Reimbursement for expenses incurred by members in connection with leave canceled due to contingency
 operationsChapter 40 of title 10, United States Code, is amended by inserting after section 709 the following new section:
							
								709a. Expenses incurred in connection with leave canceled due to contingency operations:
			 reimbursement
 (a)Authorization To reimburseThe Secretary concerned may reimburse a member of the armed forces under the jurisdiction of the Secretary for travel and related expenses (to the extent not otherwise reimbursable under law) incurred by the member as a result of the cancellation of previously approved leave when—
 (1)the leave is canceled in connection with the member’s participation in a contingency operation; and (2)the cancellation occurs within 48 hours of the time the leave would have commenced.
 (b)RegulationsThe Secretary of Defense and, in the case of the Coast Guard when it is not operating as a service in the Navy, the Secretary of Homeland Security shall prescribe regulations to establish the criteria for the applicability of subsection (a).
 (c)Conclusiveness of settlementThe settlement of an application for reimbursement under subsection (a) is final and conclusive.. (b)Table of sectionsThe table of sections at the beginning of chapter 40 of such title is amended by inserting after the item relating to section 709 the following new item:
							
								
									709a. Expenses incurred in connection with leave canceled due to contingency operations:
			 reimbursement..
 (c)Repeal of superseded authoritySection 453 of title 37, United States Code, is amended by striking subsection (g). 547.Codification and revision of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces (a)Codification and permanent authorityChapter 40 of title 10, United States Code, is amended by adding at the end a new section 710 consisting of—
 (1)a heading as follows:  710.Career flexibility to enhance retention of members; and(2)a text consisting of the text of subsections (a) through (h) of section 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. prec. 701 note), as amended by section 523 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).
 (b)Revision to active service obligationSection 710 of title 10, United States Code, as added by subsection (a), is amended— (1)in subsection (c)(3), by striking to serve and all that follows and inserting to serve in active service for a period of time (if any) specified in the agreement.; and
 (2)in subsection (d), by inserting before the period at the end the following: and the procedures and standards to be used to determine the period of active service (if any) to be specified in the agreement under paragraph (3) of that subsection.
 (c)Amendments To remove references to program as a pilot programSuch section is further amended— (1)by striking pilot each place it appears; and
 (2)in subsection (a)— (A)by striking pilot programs authorized and all that follows through each secretary and inserting programs authorized.—Each Secretary; and
 (B)by striking paragraph (2). (d)Amendments To conform to Title 10 usage (1)References to armed forcesSuch section is further amended—
 (A)in subsection (a), as amended by subsection (c) of this section— (i)by striking officers and enlisted; and
 (ii)by striking and Full Time Support personnel of the reserve components of the Armed Forces; (B)in subsection (c)(1), by striking of the Armed Force concerned and inserting of the armed force concerned; and
 (C)in subsections (a)(2), (c), (e), and (h), by striking Armed Forces each place it appears and inserting armed forces. (2)References to active dutySuch section is further amended by striking active duty each place it appears (other than in subsection (h) and including in subsection headings) and inserting active service.
 (3)United states code cross-referencesSuch section is further amended— (A)by striking , United States Code. each place it appears and inserting a period;
 (B)by striking , United States Code, each place it appears other than in subsection (f)(5); (C)in subsections (f)(5) and (h)(1), by striking , United States Code; and
 (D)by striking of title 10 each place it appears and inserting of this title. (e)Other conforming amendmentsSuch section is further amended—
 (1)in subsection (d), by striking issue and inserting prescribe; and (2)in subsection (f)(4)(A), by striking section 404 and inserting section 474.
 (f)Repeal of superseded pilot program authoritySection 533 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. prec. 701 note) is repealed.
						548.Parental leave for members of the Armed Forces
						(a)Expanded parental leave authority
							(1)Members of the armed forces
 (A)In generalChapter 40 of title 10, United States Code, is amended by inserting after section 701 the following new section:
									
										701a.Parental leave
 (a)Leave authorizedA member of the armed forces who is performing active service may be allowed leave under this section for each instance in which the member becomes a parent as a result of the member’s spouse giving birth.
 (b)Amount of leaveLeave under this section shall be 14 days, under regulations prescribed under this section by the Secretary concerned.
 (c)Duration of availability of leaveLeave under this section is lost as follows: (1)If not used within one year of the date of the birth giving rise to the leave.
 (2)If the member having the leave becomes entitled to leave under this section with respect to a different child.
 (3)If not used before separation from active service. (d)Coordination with other leave authoritiesLeave granted under this section is in addition to any other leave and may not be deducted or charged against other leave authorized by this chapter.
 (e)RegulationsThis section shall be carried out under regulations prescribed by the Secretary concerned. Regulations prescribed under this section by the Secretaries of the military departments shall be as uniform as practicable and shall be subject to approval by the Secretary of Defense..
 (B)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 701 the following new item:
									
										
											701a. Parental leave..
 (2)Conforming amendmentSection 701(j) of such title is repealed. (b)Adoptions by dual-Service couplesSection 701(i) of such title is amended—
 (1)in paragraph (1), by inserting before the period at the end the following: , except that in the event that two members of the armed forces who are married to each other adopt a child in a qualifying child adoption, one such member shall be allowed up to 21 days of leave and the other shall be allowed up to 14 days of leave;
 (2)by striking paragraph (3); and (3)by redesignating paragraph (4) as paragraph (3).
 (c)Coverage of commissioned officers of the public health serviceSection 221(a) of the Public Health Service Act (42 U.S.C. 213a(a)) is amended by adding at the end the following new paragraph:
							
 (19)Section 701(i) and 701a, Adoption Leave and Parental Leave.. VICOMPENSATION AND OTHER PERSONNEL BENEFITS APay and Allowances 601.Fiscal year 2017 increase in military basic pay (a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2017 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made.
 (b)Increase in basic payEffective on January 1, 2017, the rates of monthly basic pay for members of the uniformed services are increased by 1.6 percent.
 602.Allowance of payments pursuant to power of attorneySection 602(e) of title 37, United States Code, is amended by inserting after court of competent jurisdiction the following: or the member has granted authority to an individual to manage these funds pursuant to a valid and legally executed durable power of attorney,.
					BBonuses and Special Incentive Pays
					611.Extension of certain expiring bonus and special pay authorities
 (a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service is amended by striking December 31, 2016 and inserting the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense.
 (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2016 and inserting The date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense:
 (1)Section 2130a(a)(1), relating to nurse officer candidate accession program. (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
 (c)Title 37 authorities relating to health care professionalsThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense:
 (1)Section 302c–1(f), relating to accession and retention bonuses for psychologists. (2)Section 302d(a)(1), relating to accession bonus for registered nurses.
 (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. (4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties.
 (5)Section 302h(a)(1), relating to accession bonus for dental officers. (6)Section 302j(a), relating to accession bonus for pharmacy officers.
 (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties.
 (8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties.
 (d)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code is amended by striking December 31, 2016 and inserting the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense.
 (e)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense:
 (1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers.
 (3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to bonus and incentive pay authorities for officers in health professions.
 (5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.
 (6)Section 351(h), relating to hazardous duty pay. (7)Section 352(g), relating to assignment pay or special duty pay.
 (8)Section 353(i), relating to skill incentive pay or proficiency bonus. (9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
 (f)Other title 37 bonus and special pay authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2016 and inserting the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense:
 (1)Section 301b(a), relating to aviation officer retention bonus. (2)Section 307a(g), relating to assignment incentive pay.
 (3)Section 324(g), relating to accession bonus for new officers in critical skills. (4)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage.
 (5)Section 327(h), relating to incentive bonus for transfer between the Armed Forces. (6)Section 330(f), relating to accession bonus for officer candidates.
 (g)Authority To provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2016 and inserting the date of the enactment of an Act authorizing appropriations for fiscal year 2018 for military activities of the Department of Defense.
 612.Conforming amendment to consolidation of special pay, incentive pay, and bonus authoritiesSection 332(c)(1)(B) of title 37, United States Code, is amended by striking $12,000 and inserting $20,000. 613.Technical and clerical amendments relating to 2008 consolidation of certain special pay authorities (a)Family care plansSection 586 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 991 note) is amended by inserting or 351 after section 310.
 (b)Dependents’ medical careSection 1079(g)(1) of title 10, United States Code, is amended by inserting or 351 after section 310. (c)Retention on active duty during disability evaluation processSection 1218(d)(1) of title 10, United States Code, is amended by inserting or 351 after section 310.
 (d)Storage spaceSection 362(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2825 note) is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.
 (e)Student assistance programsSections 455(o)(3)(B) and 465(a)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(o)(3)(B), 1087ee(a)(2)(D)) are amended by inserting or paragraph (1) or (3) of section 351(a). after section 310.
 (f)Armed forces retirement homeSection 1512(a)(3)(A) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412(a)(3)(A)) is amended by inserting or 351 after section 310.
 (g)Veterans of foreign wars membershipSection 230103(3) of title 36, United States Code, is amended by inserting or 351 after section 310. (h)Military pay and allowancesTitle 37, United States Code, is amended—
 (1)in section 212(a), by inserting , or paragraph (1) or (3) of section 351(a), after section 310; (2)in section 402a(b)(3)(B), by inserting or 351 after section 310;
 (3)in section 481a(a), by inserting or 351 after section 310; (4)in section 907(d)(1)(H), by inserting or 351 after section 310; and
 (5)in section 910(b)(2)(B), by inserting , or paragraph (1) or (3) of section 351(a), after section 310. (i)Exclusions from income for purpose of supplemental security incomeSection 1612(b)(20) of the Social Security Act (42 U.S.C. 1382a(b)(20)) is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.
 (j)Exclusions from income for purpose of head start programSection 645(a)(3)(B)(i) of the Head Start Act (42 U.S.C. 9840(a)(3)(B)(i)) is amended by inserting or 351 after section 310. (k)Exclusions from gross income for federal income tax purposesSection 112(c)(5)(B) of the Internal Revenue Code of 1986 is amended by inserting , or paragraph (1) or (3) of section 351(a), after section 310.
 614.Authority for payment of death gratuity to trustsSection 1477(a) of title 10, United States Code, is amended— (1)in paragraph (1)—
 (A)in the first sentence, by inserting , or one or more trusts legally established under any Federal, State, or territorial law, after one or more persons; and (B)in the second sentence, by inserting or trust after person both places it appears; and
 (2)in paragraph (2), by inserting , or a trust for the benefit of a person other than the spouse, after other than the spouse. 615.Authority to waive recoupment of involuntary separation pay for members who subsequently become entitled to retired paySection 1174(h) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (3)The Secretary of Defense or the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Navy, may waive the requirement to repay separation or severance pay under paragraph (1) if such Secretary determines that recovery would be against equity and good conscience or would be contrary to the best interests of the United States..
					616.Increase in maximum amount of aviation special pays for flying duty for other than remotely piloted
 aircraftSection 334(c)(1) of title 37, United States Code, is amended— (1)In subparagraph (a), by striking not to exceed— and all that follows through flying duty; and inserting not to exceed $1,000 per month;; and
 (2)in subparagraph (B), by striking may not exceed and all that follows and inserting may not exceed $35,000 for each 12-month period of obligated service agreed to under subsection (d)..
							
						CRetired pay
 621.Termination of automatic reenrollment in Thrift Savings PlanParagraph (2) of section 8432(b) of title 5, United States Code, as amended by section 632(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended by striking subparagraph (F).
 622.Matching contributionsSubclause (I) of section 8440e(e)(3)(B)(i) of title 5, United States Code, as added by section 632(a)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended by striking 2 years and inserting 4 years.
 623.Separation determinations for members participating in the Thrift Savings PlanParagraph (6) of section 8432(g) of title 5, United States Code, as added by section 632(c)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is repealed.
 624.Thrift Savings Plan default investment typeParagraph (2) of section 8438(c) of title 5, United States Code, as amended by section 632(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended—
 (1)in subparagraph (A), by striking If an and inserting (A) Consistent with the requirements of subparagraph (B), if an; and (2)by adding at the end the following new subparagraph:
							
 (B)Contributions made by a full TSP member (as defined in section 8440e(a) of this title) in accordance with section 8432 of this title shall be designated Roth contributions until the full TSP member elects not to designate such contributions as Roth contributions..
						625.Maximum amount of Thrift Savings Plan contributions; matching contribution percentage increase
 (a)Maximum amountParagraph (2) of section 8440e(e) of title 5, United States Code, as added by section 632(a)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended by striking 5 percent and inserting 6 percent.
 (b)Matching contribution percentage increaseParagraph (2) of section 8432(c) of title 5, United States Code, is amended by adding at the end the following new subparagraph:
							
 (D)Notwithstanding subparagraph (B), the amount contributed under subparagraph (A) by an employing agency with respect to a contribution of a full TSP member (as defined in section 8440e(a) of this title) during any pay period shall be the amount equal to such portion of the total amount of the member’s contribution as does not exceed 5 percent of such member’s basic pay for such period..
 626.Duration of Thrift Savings Plan contributionsParagraph (3) of section 8440e(e) of title 5, United States Code, as added by section 632(a)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended—
 (1)in subparagraph (A)— (A)by striking clause (ii);
 (B)by striking pay period during and all that follows through begins— and inserting pay period that begins—; (C)by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and moving the margins of such clauses, as so redesignated, 2 ems to the left; and
 (D)in clause (ii), as redesignated by subparagraph (C), by striking ; and and inserting a period; and (2)in subparagraph (B)—
 (A)by striking clause (ii); (B)by striking pay period during and all that follows through begins— and inserting pay period that begins—;
 (C)by redesignating subclauses (I) and (II) (as amended by section 622 of this subtitle) as clauses (i) and (ii), respectively, and moving the margins of such clauses, as so redesignated, 2 ems to the left; and
 (D)in clause (ii), as redesignated by subparagraph (C), by striking ; and and inserting a period. 627.Election period to participate in the modernized retirement systemSubparagraph (C) of section 1409(b)(4) of title 10, United States Code, as added by section 631(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended—
 (1)in clause (i), by striking and (iii) and inserting , (iii), (iv) and (v); and (2)by adding at the end the following new clauses:
							
 (iv)Cadets and midshipmen, etcA member of a uniformed service who serves as a cadet, midshipman, or member of the Senior Reserve Officers’ Training Corps during the election period specified in clause (i) shall make the election described in subparagraph (B)—
 (I)on or after the date on which such cadet, midshipman, or member of the Senior Reserve Officers’ Training Corps is appointed as a commissioned officer or otherwise begins to receive basic pay; and
 (II)not later than 30 days after such date or the end of such election period, whichever is later. (v)Inactive reservistsA member of a reserve component who is not in an active status during the election period specified in clause (i) shall make the election described in subparagraph (B)—
 (I)on or after the date on which such member is transferred from an inactive status to an active status or active duty; and
 (II)not later than 30 days after such date or the end of such election period, whichever is later.. 628.Combat-related special compensation coordinating amendmentSubparagraph (B) of section 1413a(b)(3) of title 10, United States Code, is amended by striking 2½ percent of the member’s years of creditable service and inserting the retired pay multiplier determined for the member under section 1409 of this title.
					629.Discretionary continuation pay for members who have completed 8 to 16 years of service
 (a)Continuation paySection 356 of title 37, United States Code, as added by section 634 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended—
 (1)in the heading, by striking 12 years and inserting not less than 8 and not more than 16 years; (2)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking shall and inserting may; (B)by striking paragraph (1) and inserting the following:
									
 (1)has completed not less than 8 and not more than 16 years of service in a uniformed service; and; and (C)in paragraph (2), by striking an additional 4 years and inserting not less than 3 additional years;
 (3)by amending subsection (b) to read as follows:  (b)Payment amountThe Secretary concerned shall determine the payment amount under this section as a multiple of a full TSP member’s monthly basic pay. The maximum amount the Secretary concerned may pay the member under this section is—
 (1)in the case of a member of a regular component or in a reserve component if the member is performing active Guard and Reserve duty (as defined in section 101(d)(6) of title 10), 13 times the amount of the monthly basic pay payable to the member for the month during which the agreement is entered into; and
 (2)in the case of any member not covered by paragraph (1), 6 times the amount of monthly basic pay to which the member would be entitled for the month during which the agreement under subsection (a)(2) is entered into if the member were serving on active duty at the time the agreement is entered into.;
 (4)in subsection (c), by striking required and inserting that may be paid; and (5)by amending subsection (d) to read as follows:
								
 (d)Timing of paymentThe Secretary concerned shall pay continuation pay under subsection (a) to a full TSP member when the member has completed not less than 8 and not more than 16 years of service in a uniformed service..
 (b)Clerical amendment to table of sectionsThe item relating to section 356 in the table of sections at the beginning of chapter 5 of title 37, United States Code, as added by section 634(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. __), is amended by striking 12 years and inserting not less than 8 and not more than 16 years.
 630.Effective dateThe amendments made by this subtitle shall take effect on January 1, 2018, immediately after the amendments made by the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).
					DSurvivor Benefits
					631.Benefits for survivors of members dying while in inactive-duty training status
						(a)Treatment of inactive-Duty training deaths in same manner as active duty deaths
 (1)Section 1451(c)(1)(A) of title 10, United States Code, is amended— (A)in clause (i)—
 (i)by inserting or 1448(f)(1)(B) after section 1448(d); and (ii)by inserting or (iii) after clause (ii); and
 (B)in clause (iii)— (i)by striking section 1448(f) of this title and inserting section 1448(f)(1)(A) of this title by reason of the death of a member or former member not in line of duty; and
 (ii)by striking active. (2)Application of amendmentsNo annuity benefit under the Survivor Benefit Plan shall accrue to any person by reason of the amendments made by paragraph (1) for any period before the date of the enactment of this Act. With respect to an annuity under the Survivor Benefit Plan for a death occurring on or after September 10, 2001, and before the date of the enactment of this Act, the Secretary concerned shall recompute the benefit amount to reflect the amendments made by subparagraphs (A) and (B)(i) of paragraph (1), effective for months beginning after the date of the enactment of this Act. The amendment made by subparagraph (B)(ii) of such paragraph shall apply only with respect to an annuity under the Survivor Benefit Plan for a death occurring on or after the date of the enactment of this Act.
							(b)Consistent treatment of dependent children
 (1)In generalParagraph (2) of section 1448(f) of title 10, United States Code, is amended to read as follows:  (2)Dependent children annuity (A)Annuity when no eligible surviving spouseIn the case of a person described in paragraph (1), the Secretary concerned shall pay an annuity under this subchapter to the dependent children of that person under subsection (a)(2) or (a)(4) of section 1450 of this title as applicable.
 (B)Optional annuity when there is an eligible surviving spouseThe Secretary may pay an annuity under this subchapter to the dependent children of a person described in paragraph (1) under subsection (a)(3) or (a)(4) of section 1450 of this title, if applicable, instead of paying an annuity to the surviving spouse under paragraph (1), if the Secretary concerned, in consultation with the surviving spouse, determines it appropriate to provide an annuity for the dependent children under this paragraph instead of an annuity for the surviving spouse under paragraph (1)..
 (2)Elections for deaths before date of enactmentFor any death that occurred before the date of the enactment of this Act with respect to which an annuity under the Survivor Benefit Plan is being paid (or could be paid) to a surviving spouse, the Secretary concerned may, within six months of such date of enactment and in consultation with the surviving spouse, determine it appropriate to provide an annuity for the dependent children of the decedent under section 1448(f)(2)(B) of title 10, United States Codes, as added by paragraph (1), instead of an annuity for the surviving spouse. Any such determination and resulting change in beneficiary shall be effective as of the first day of the first month following the date of the determination and shall apply with respect to benefit payments for months beginning on or after that day.
							(c)Deemed elections
 (1)Section 1448(f) of title 10, United States Code, as amended by subsection (b), is further amended by adding at the end the following new paragraph:
								
 (5)Deemed election to provide an annuity for dependentIn the case of a person described in paragraph (1) who dies on or after the date of the enactment of this paragraph, the Secretary concerned may, if no other annuity is payable on behalf of that person under this subchapter, pay an annuity to a natural person who has an insurable interest in such person as if the annuity were elected by the person under subsection (b)(1). The Secretary concerned may pay such an annuity under this paragraph only in the case of a person who is a dependent of that deceased person (as defined in section 1072(2) of this title). An annuity under this paragraph shall be computed in the same manner as provided under subparagraph (B) of subsection (d)(6) for an annuity under that subsection..
 (2)Effective dateNo annuity payment under paragraph (5) of section 1448(f) of title 10, United States Code, as added by paragraph (1), may be made for any period before the date of the enactment of this Act
 (d)DefinitionsFor purposes of this section: (1)The term Survivor Benefit Plan means the program established under subchapter II of chapter 73 of title 10, United States Code.
 (2)The term Secretary concerned has the meaning given that term in section 101 of title 37, United States Code. 632.Technical amendments to Survivor Benefit Plan statute (a)Amendment To clarify definition of surviving spouse (1)Incorporation of deaths on active duty, etcParagraphs (7) and (8) of section 1447 of title 10, United States Code, are amended to read as follows:
								
 (7)WidowThe term widow means the surviving wife of a person who— (A)died on active duty under the circumstances described in section 1448(d) of this title;
 (B)died when or before eligible to elect a reserve-component annuity under the circumstances described in section 1448(f) of this title; or
 (C)died under circumstances other than those described in subparagraphs (A) and (B) and if the surviving wife was not married to the person at the time the person became eligible for retired pay—
 (i)was married to the person for at least one year immediately before the person’s death; or (ii)is the mother of issue by that marriage.
 (8)WidowerThe term widower means the surviving husband of a person who— (A)died on active duty under the circumstances described in section 1448(d) of this title;
 (B)died when or before eligible to elect a reserve-component annuity under the circumstances described in section 1448(f) of this title; or
 (C)died under circumstances other than those described in subparagraphs (A) and (B) and, if the surviving husband was not married to the person at the time the person became eligible for retired pay—
 (i)was married to the person for at least one year immediately before the person’s death; or (ii)is the father of issue by that marriage..
 (2)Effective dateThe amendment made by paragraph (1) shall take effect as of September 10, 2001, and shall apply with respect to deaths occurring on or after that date, as if included in the amendments made by section 642 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1151) when enacted.
							(b)Cross-Reference corrections
 (1)Section 1451 of title 10, United States Code, is amended by striking section 1450(a)(4) in subsections (a)(1), (a)(2), (b)(1), and (b)(2) and inserting section 1450(a)(5). (2)Section 1452 of such title is amended by striking section 1450(a)(4) in subsections (c)(1) and (c)(3) and inserting section 1450(a)(5).
							EOther Provisions Related to Retired Pay
					641.Inclusion of active duty service for a preplanned mission as eligible service for reduction of
 eligibility age for a non-regular retirementSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by inserting or 12304b after section 12301(d). VIIHEALTHCARE PROVISIONS ATRICARE and Other Health Care Benefits 701.Improved TRICARE health plan choices (a)Reform of health care enrollment systemSection 1099(c) of title 10, United States Code, is amended to read as follows:
							
 (c)Health care plans available under systemHealth care services for covered beneficiaries under this chapter require enrollment by the covered beneficiary, including payment of the applicable enrollment fee, in one of the following health care plans:
 (1)TRICARE Select under section 1075 of this title. (2)TRICARE Choice under section 1075 of this title.
 (3)TRICARE-for-Life plan under section 1086(d) of this title. (4)TRICARE Second Payer plan under section 1075 of this title..
 (b)Reform of health plansChapter 55 of title 10, United States Code, is amended by inserting after section 1074n the following new section:
							
								1075.TRICARE health plan options
									(a)In general
 (1)This section establishes three principal health plan enrollment options for covered beneficiaries under the TRICARE program:
 (A)TRICARE Select (the managed care option); (B)TRICARE Choice (the self-managed option); and
 (C)the Second Payer Option. (2)An additional option, the TRICARE-for-Life option, is established under section 1086(d) of this chapter.
										(b)Beneficiary categories for enrollment eligibility
 (1)Beneficiary categoriesThe beneficiary categories for purposes of eligibility to enroll in a health plan option under this section and cost-sharing requirements applicable to those options are as follows:
 (A)Active-duty membersThis category consists of beneficiaries who are covered by section 1074(a) of this title. (B)Active-duty family membersThis category consists of beneficiaries who are—
 (i)covered by section 1079 of this title (as dependents of active duty members); (ii)disability retirees and their family members covered by section 1086(c)(1) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a member; or
 (iii)survivors covered by section 1086(c)(2) of this title. (C)RetiredThis category consists of beneficiaries covered by section 1086(c) of this title other than those beneficiaries referred to in paragraph (B) (ii) or (iii).
											(c)TRICARE select option
 (1)In generalThe Secretary of Defense shall establish in areas in which a facility of the uniformed services (other than a facility limited to members of the armed forces) is located the TRICARE Select Option, to provide reduced cost-sharing amounts for enrolled beneficiaries whose care is provided by or managed by a designated primary care manager and network providers. TRICARE Select is the managed care option.
										(2)Eligibility
 (A)A beneficiary in the active duty family member beneficiary category (as described in paragraph (b)(1)(B) of this section) is eligible to enroll in the TRICARE Select Option.
 (B)A beneficiary in the retired beneficiary category (as described in paragraph (b)(1)(C)) is eligible to enroll in the Managed Care Option in selected locations to the extent a facility of the uniformed services in the location has, in the judgment of the Secretary, a significant number of uniformed health care providers, including specialty providers, and sufficient capability to support efficient operation of the TRICARE Select Option in the area for the projected enrollees.
 (C)Notwithstanding subparagraphs (A) and (B), a beneficiary under sections 1076d, 1076e, 1078a, or 1086(d)(2) is not eligible to enroll in TRICARE Select.
 (3)Referral requiredA TRICARE Select Option enrollee shall, subject to such regulations as the Secretary of Defense may establish, be required to obtain care or a referral for care from a designated primary care manager (or other care coordinator) prior to obtaining care under the TRICARE program. In the case of an unexcused failure to obtain such referral, the cost-sharing requirement for such care (referred to as point-of-service charges) shall be equal to the amount that is 50 percent of the allowed charge for such care.
										(d)TRICARE Choice Option
 (1)In generalThe Secretary of Defense shall establish in all areas a TRICARE Choice Option under which eligible beneficiaries will generally not have restrictions on their freedom of choice of health care providers. TRICARE Choice is a self-managed option.
 (2)EligibilityA beneficiary in the active duty family member beneficiary category or the retired beneficiary category is eligible to enroll in the TRICARE Choice Option.
 (e)Cost-Sharing requirements under the TRICARE select option and the TRICARE choice optionThis subsection establishes cost-sharing requirements under the TRICARE Select Option and the TRICARE Choice Option.
 (1)Enrollment feeBoth options have an annual enrollment fee as a pre-condition for benefits under that option. (2)Deductible amountNeither option has a deductible for health care services received from network providers. Both options have a deductible amount for health care services received from non-network providers. The deductible amount refers to the initial cost incurred by an individual or family unit during a calendar year for services provided by a non-network provider before costs may be paid under the plan option.
 (3)CopaymentsUnder both options, copayments are generally required for services provided outside of facilities of the uniformed services and generally not required for services inside such facilities.
 (4)Catastrophic capUnder both options, there is an annual limitation on the amount of cost sharing that a family may be required to pay. Upon reaching the applicable limit, certain further cost-sharing requirements are waived. Enrollment fees and point-of-service charges do not count against the catastrophic cap.
										(f)Cost-Sharing amounts
 (1)Amounts in calendar year 2018Beneficiaries (other than active duty members) enrolled in the TRICARE Select Option and the TRICARE Choice Option shall be subject to cost-sharing requirements in accordance with the amounts and percentages under the following table during calendar year 2018 and as such amounts are adjusted under paragraph (2) for subsequent years:ADFM CategoryRetired CategoryTRICARE Select OptionTRICARE Choice OptionTRICARE Select OptionTRICARE Choice Option* If a beneficiary in the TRICARE Select option chooses to receive care without authorization, the
			 beneficiary will be subject to the deductible and a 50% cost share that
			 will not count toward the catastrophic cap.Fees, Deductible and Catastrophic CapsAnnual Enrollment Fee$0$0$350 Individual$450 Individual$700 Family$900 FamilyAnnual Deductible$0E4 and below (E4<)$0$300 Individual$100 Individual$600 Family$200 FamilyE5 and above (E5>)$300 Individual$600 FamilyAnnual Cat­a­stroph­ic Cap$1,500$1,500$4,000$4,000Co-Pays (by Service Type)
															Outpatient MTF Visit$0$0$0$0Outpatient Civilian Visit$0 with au­thor­i­za­tion*$15 primary network without deductible$20 primary$25 primary network without deductible$25 specialty network without deductible$30 specialty with authorization*$35 specialty network without deductible20% out of network after deductible25% out of network after deductibleER Visit MTF$0$0$0$0ER Visit Civilian$0$50 network without deductible$75 network$90 network without deductible20% out of network after deductible25% out of network after deductibleUrgent Care MTF$0$0$0$0Urgent Care  Civilian$0 with au­thor­i­za­tion*$25 network without deductible$30 network with authorization*$40 network without deductible20% out of network after deductible25% out of network after deductibleAmbulatory Surgery MTF$0$0$0$0Ambulatory Surgery Civilian$0 with au­thor­i­za­tion*$50 network without deductible$100 with authorization*$125 network without deductible20% out of network after deductible25% out of network after deductibleAmbulance Service MTF$0$0$0$0Ambulance Service Civilian$0$15$20$25Durable Medical Equipment MTF$0$0$0$0Durable Medical Equipment Civilian$010%20%20%Hos­pi­tal­i­za­tion MTF$0$0$0$0Hos­pi­tal­i­za­tion	Civilian$0 with authorization*$80 per admission–network without deductible$200 per admission with authorization*$250 per admission–network without deductible20% out of network after deductible25% out of network after deductibleInpatient Skilled Nur­sing/Re­ha­bil­i­ta­tion MTF/Network$0 with authorization*$25 per day–network without deductible$25 per day with authorization*$25 per day without deductible$35 per day–non-network without deductible$250 per day or 20% of billed charges
 (2)Adjustments to amounts after calendar year 2018Each dollar amount expressed as a fixed dollar amount in the table set forth in paragraph 1 shall be annually indexed by the National Health Expenditures per capita rate, as established by the Secretary of Health and Human Services, rounded to the next lower multiple of $1. The remaining amount above such multiple of $1 shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases carried over under this clause for a year is $1 or more.
										(g)Special rules regarding cost sharing
 (1)Active duty membersThere are no cost-sharing requirements under this section for active duty members. (2)TRICARE-for-life beneficiariesCost sharing under this section does not apply to a Medicare-eligible beneficiary for care covered by section 1086(d)(3) of this title, except that the catastrophic cap does apply to such care.
 (3)Extended health-care servicesCost sharing under this section does not apply to extended health care services under subsections (d) and (e) of section 1079 of this title.
 (4)Other programsThis section does not apply to premiums established under other sections of this chapter. For a program under this chapter for which such a premium applies, the enrollment fee under this section does not apply.
 (5)Pharmacy benefits programRequired copayments for services under the Pharmacy Benefits Program are set forth in section 1074g of this title. The enrollment fee, deductible, and catastrophic cap under this section apply to the Pharmacy Benefits Program under that section.
 (6)Remote area dependentsCost-sharing requirements for a remote area dependent (as described in subsection 1079(o) of this title) are those established under the TRICARE Select Option but without a referral requirement.
 (7)TRICARE second payer optionA beneficiary in the Retired beneficiary category (as described in subsection (b)(1)(C)) who enrolls in the TRICARE Second Payer Option shall pay an enrollment fee of one-half of the enrollment fee applicable to such a beneficiary who enrolls in the TRICARE Choice Option. Under the Second Payer Option, TRICARE shall pay the standard deductible and copayment amounts under the beneficiary’s primary plan, not to exceed the amount TRICARE would have paid as primary payer to a non-network provider under this section. The regulations required by subsection (h) may include such other limitations and provisions for this option as the Secretary determines appropriate.
 (8)Calendar year enrollment periodEnrollment fees, deductible amounts, and catastrophic caps under this section are on a calendar-year basis.
 (h)RegulationsThe Secretary of Defense, after consultation with the other administering Secretaries, shall prescribe regulations to carry out this section. Such regulations shall include the following provisions.
 (1)Access to health careA covered beneficiary enrolled in the TRICARE Select Option shall have access to primary care and specialty care services from facilities of the uniformed services or network providers in the applicable area within specific timeliness standards that are at least comparable to those of leading health care systems in the United States.
 (2)Urgent care servicesIn implementing the requirements of paragraph (1), the Secretary shall make special provisions for appropriate access to urgent care services.
 (3)Transparency of performance metricsAs part of the administration of the TRICARE Select Option and the TRICARE Choice Option under this section, the Secretary shall publish on a publically available Internet website of the Department of Defense data on all measures the Secretary considers appropriate that are used by the Department to assess patient safety, quality of care, patient satisfaction, and health outcomes. Such measures shall include appropriate measures for each military medical treatment facility. The published measures shall be updated no less frequently than quarterly.
 (4)Portability of enrollmentAs part of the administration of the enrollment options under this section, the Secretary shall ensure that the enrollment status of covered beneficiaries is portable between or among TRICARE program regions of the United States and that effective procedures are in place for automatic electronic transfer of information between or among contractors responsible for administration in such regions and prompt communication with such beneficiaries. Each covered beneficiary enrolled in the TRICARE Select Option who has relocated the beneficiary’s primary residence to a new area in which enrollment in the TRICARE Select Option is available shall be able to obtain a new primary health care manager or provider within ten days of the relocation and associated request for such manager or provider.
 (5)Value-based incentivesAs part of the administration of the TRICARE Select Option and the TRICARE Choice Option under this section, the Secretary shall develop and implement value-based incentives to promote improvement in the quality of care, the experience of care, the health of beneficiaries, and the cost-effectiveness of the TRICARE program. The Secretary shall ensure an ongoing process of evidence-based assessment and improvement of such incentives.
 (6)Open season enrollmentIn the administration of this section, the Secretary shall provide covered beneficiaries an annual open season enrollment period and opportunities during other periods for enrollment modifications under appropriate circumstances.
 (7)Additional provisions for effective and efficient administrationThe Secretary may establish such other provisions as the Secretary determines appropriate for the effective and efficient administration of the TRICARE program, including provisions on any matter not specifically addressed in this chapter or any other law.
 (i)DefinitionsIn this section: (1)The term network provider means a health care provider who has met the requirements established by the Secretary to become a preferred provider.
 (2)The term out-of-network provider means a health care provider, other than a provider referred to in paragraph (1), who has met the requirements established by the Secretary to be an authorized provider..
 (c)Transition rules for last quarter of calendar year 2017With respect to cost-sharing requirements applicable under sections 1079, 1086, or 1097 of title 10, United States Code, to a covered beneficiary under such sections during the period October 1, 2017, through December 31, 2017:
 (1)Any enrollment fee shall be one-fourth of the amount in effect during fiscal year 2017. (2)Any deductible amount applicable during fiscal year 2017 shall apply for the 15-month period of October 1, 2016, through December 31, 2017.
 (3)Any catastrophic cap applicable during fiscal year 2017 shall apply for the 15-month period of October 1, 2016, through December 31, 2017.
 (d)Conforming amendments to title 10, united states codeTitle 10, United States Code is amended as follows: (1)Section 1072 is amended by striking paragraph (7) and inserting the following:
								
 (7)The term TRICARE program means the various programs carried out by the Secretary of Defense under this chapter and any other provision of law providing for the furnishing of medical and dental care and health benefits to members and former members of the uniformed services and their dependents. It includes the following health plan options:
 (A)TRICARE Select (a managed care option). (B)TRICARE Choice (a self-managed option).
 (C)TRICARE-for-Life. (D)TRICARE Second Payer..
 (2)Section 1074(c)(2) is amended by striking TRICARE Prime and inserting TRICARE Select. (3)Section 1076d is amended by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Reserve Select.
 (4)Section 1076e is amended by striking TRICARE Standard each place it appears (including in the heading of such section) and inserting TRICARE Retired Reserve. (5)Section 1076e is further amended by striking TRICARE Retired Reserve Coverage at age 60 (as inserted by paragraph (4)) and inserting TRICARE coverage at age 60.
 (6)Section 1079 is amended— (A)by amending subsection (b) to read:
									
 (b)Section 1075 of this title shall apply to health care services under this section.; (B)by striking subsection (c);
 (C)by striking the designation of paragraph (1) and striking paragraphs (2) through (5); and (D)by amending subsection (p)(1) by striking known as TRICARE Prime.
 (7)Section 1079a is amended— (A)by striking CHAMPUS in the heading and inserting TRICARE program;
 (B)by inserting after amounts collected the following: (including interagency transfers of funds or obligational authority and similar transactions); and (C)by striking the Civilian Health and Medical Program of the Uniformed Services and inserting the TRICARE program.
 (8)Section 1086(b) is amended to read as follows:  (b)Section 1075 of this title shall apply to health care services under this section..
 (9)Section 1097(e) is amended to read as follows:  (e)Charges for health careSection 1075 of this title applies to health care services under this section..
 (10)Section 1097a is repealed. (e)Clerical amendmentsThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended—
 (1)by inserting after the item relating to section 1074n the following new item:   1075. TRICARE program: cost-sharing requirements. ; (2)in the item relating to section 1076d, by striking TRICARE Standard and inserting TRICARE Reserve Select;
 (3)in the item relating to section 1076e, by striking TRICARE Standard and inserting TRICARE Retired Reserve; (4)in the item relating to section 1079a, by striking CHAMPUS and inserting TRICARE program; and
 (5)by striking the item relating to section 1097a. (f)Effective dates (1)In generalExcept as provided in paragraph (2), this section and the amendments made by this section shall take effect on January 1, 2018.
 (2)Transition rulesSubsection (c) shall take effect on October 1, 2017. 702.Revisions to cost-sharing requirements for TRICARE for Life and the Pharmacy Benefits Program (a)TRICARE for Life Enrollment Fee (1)Annual enrollment fee for certain beneficiariesSection 1086(d)(3) of title 10, United States Code, is amended—
 (A)by redesignating subparagraph (C) as subparagraph (D); and (B)by inserting after subparagraph (B) the following new subparagraph (C):
									
										(C)
 (i)A person described in paragraph (2) (except as provided in clauses (vi) and (vii)) shall be required to pay an annual enrollment fee as a condition of eligibility for health care benefits under this section. Such enrollment fee shall be an amount (rounded to the nearest dollar) equal to the applicable percentage (specified in clause (ii)) of the annual retired pay of the member or former member upon whom the covered beneficiary’s eligibility is based, except that the amount of such enrollment fee shall not be in excess of the applicable maximum enrollment fee (specified in clause (iii)). In the case of enrollment for a period less than a full calendar year, the enrollment fee shall be a pro-rated amount of the full-year enrollment fee.
 (ii)The applicable percentage of retired pay shall be determined in accordance with the following table:
												
													
															For:The applicable percentage for  a family group of two or more persons is:The applicable percentage for an individual is:
														
															20170.50%0.25%
															20181.00%0.50%
															20191.50%0.75%
															2020 and after 2.00%1.00%.
 (iii)For any year 2016 through 2019, the applicable maximum enrollment fee for a family group of two or more persons shall be determined in accordance with the following table:
												
													
															For:The applicable maximum enrollment fee for a family group whose eligibility is based upon a member or former member of retired grade O–7 or above is:The applicable maximum enrollment fee for a family group whose eligibility is based upon a member or former member of retired grade O–6 or below is:
														
															2017$200$150
															2018$400$300
															2019$600$450
															2020$800$600.
 (iv)For any year after 2020, the applicable maximum enrollment fee shall be annually indexed by the National Health Expenditures per capita rate, as established by the Secretary of Health and Human Services, rounded to the nearest multiple of $1.
 (v)The applicable maximum enrollment fee for an individual shall be one-half the corresponding maximum fee for a family group of two or more persons (as determined under clauses (iii) and (iv)).
 (vi)Clause (i) does not apply to— (I)a dependent of a member of the uniformed services who dies while on active duty;
 (II)a member retired under chapter 61 of this title; or (III)a dependent of such a member.
 (vii)Clause (i) does not apply to a person who, before January 1, 2017, met the conditions described in paragraph (2) (A) and (B)..
 (2)Effective dateSubparagraph (C) of section 1086(d)(3) of title 10, United States Code, as added by paragraph (1), shall take effect on January 1, 2017.
 (b)TRICARE pharmacy program cost-Sharing amountsParagraph (6) of section 1074g(a) of such title is amended to read as follows:  (6) (A)In the case of any of the calendar years 2017 through 2025 the cost sharing referred to in paragraph (5) shall be payment by an eligible covered beneficiary of amounts determined in accordance with the following table:
										
											
													For:The cost sharing amount for a 30-day supply of a retail generic is:The cost sharing amount for a 30-day supply of a retail formulary is:The cost sharing amount for a 90-day supply of a mail order generic is:The cost sharing amount for a 90-day supply of a mail orderformulary is:The cost amount for a 90-day supply of a mail order non-formulary is:
												
													2017$10$28$0$28$54
													2018$10$30$0$30$58
													2019$10$32$0$32$62
													2020$11$34$1$34$66
													2021$11$36$11$36$70
													2022$11$38$11$38$75
													2023$12$40$12$40$80
													2024$13$42$13$42$85
													2025$14$45$14$45$90.
 (B)For any year after 2025, the cost sharing referred to in paragraph (5) shall be payment by an eligible covered beneficiary of amounts equal to the cost-sharing amounts for the previous year, adjusted by an amount, if any, as determined by the Secretary to reflect changes in the costs of pharmaceutical agents and prescription dispensing, rounded to the nearest dollar.
 (C)Notwithstanding subparagraphs (A) and (B), the cost-sharing amounts referred to in paragraph (5) for any year after 2016 shall be the cost-sharing amounts, if any, under this section as of January 1, 2016, in the case of—
 (i)a dependent of a member of the uniformed services who dies while on active duty; (ii)a member retired under chapter 61 of this title; or
 (iii)a dependent of such a member.. (c)Authority To adjust payments into the medicare-Eligible retiree health care fundSection 1116 of such title is amended—
 (1)in subsection (a)(1), by striking subsection (c), which and inserting subsection (c)(1), which (together with any amount paid into the Fund under subsection (c)(4)); and (2)in subsection (c)—
 (A)by striking The Secretary and inserting (1) Except as provided in paragraph (2), the Secretary; and (B)by adding at the end the following new paragraphs:
									
 (2)If for any fiscal year the Secretary of Defense determines at the beginning of that fiscal year that the amount that would otherwise be required to be certified under paragraph (1) for that fiscal year would not be accurate if there were to be enacted during the current session of Congress a significant change in law then under active consideration by Congress that upon enactment would reduce the amount otherwise required to be certified under paragraph (1) for that fiscal year, the Secretary may certify to the Secretary of the Treasury under paragraph (1) a reduced amount for that fiscal year taking into consideration the amount of the reduction for that fiscal year that would occur upon enactment of such change in law.
 (3)Not later than 120 days after the beginning of a fiscal year for which a certification under paragraph (1) is submitted pursuant to paragraph (2), the Secretary of Defense—
 (A)shall notify the Secretary of the Treasury whether since the beginning of the fiscal year a significant change in law has been enacted which if in effect at the beginning of the fiscal year would have resulted in a revised amount certified under paragraph (1) without regard to paragraph (2); and
 (B)based upon any such change in law since the beginning of the fiscal year, shall certify a final amount for the fiscal year.
 (4)If a final amount certified under paragraph (3) for any fiscal year is greater than the amount certified pursuant to paragraph (2) for that fiscal year, the Secretary of the Treasury shall promptly pay into the Fund from the General Fund of the Treasury the difference between those amounts.
 (5)In this subsection, the term under active consideration by Congress, with respect to a bill or joint resolution in the Senate or House of Representatives, means that the bill or joint resolution—
 (A)has been passed by either House of Congress; or (B)has been reported by the Committee on Armed Services of the Senate or House or Representatives to its respective House and referred to the appropriate calendar..
								703.Requirement for medicare participating physician or supplier to accept TRICARE and Veterans Affairs
 participating ratesSection 1842(h)(1) of the Social Security Act (42 U.S.C. 1395u(h)(1)) is amended by adding at the end the following new sentence: Any physician or supplier who voluntarily enters into an agreement with the Secretary to become a participating physician or supplier shall be deemed to have agreed to be a participating provider of medical care or services under any health plan contracted for under section 1079 or 1086 of title 10, United States Code, or under section 1781 of title 38, United States Code, in accordance with the payment methodology and amounts prescribed under joint regulations prescribed by the Secretary, the Secretary of Defense, and the Secretary of Homeland Security pursuant to sections 1079 and 1086 of title 10, United States Code, and regulations prescribed by the Secretary of Veterans Affairs pursuant to section 1781 of title 38, United States Code..
					704.Expansion of TRICARE-covered preventive health care services
 (a)Expansion of preventive health care servicesSection 1074d of title 10, United States Code, is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following new subsection:  (b)Additional preventive health care services (1)In addition to the preventive services provided under subsection (a), persons entitled to medical care under this chapter shall also be entitled, to the extent practicable, to the coverage of preventive health services comparable to the coverage required to be provided by a group health plan and a health insurance issuer offering group or individual health insurance coverage under section 2713 of the Public Health Service Act (42 U.S.C. 300gg–13). Such entitlement shall supersede any otherwise applicable exclusions to the contrary.
 (2)Persons entitled to medical care under this chapter shall also be entitled to other evidence-based preventive health care services and screenings, as may be prescribed in regulations by the Secretary of Defense.
 (3)The Secretary shall prescribe regulations to— (A)waive all copayments under sections 1074g, 1079(b), and 1086(b) of this title for preventive services provided pursuant to this subsection for all beneficiaries who would otherwise pay copayments; and
 (B)ensure that a beneficiary pays nothing for such preventive services during a year without regard to whether the beneficiary has paid the amount necessary to cover the beneficiary’s deductible for the year..
 (b)Conforming amendmentSection 1077(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (18)The additional preventive health services described in section 1074d(b) of this title.. (c)Expanded well child care and access to health promotion and disease prevention visitsSection 1079(a)(2) of title 10, United States Code, is amended by striking schedule of immunizations and all that follows through subparagraph (B) and inserting schedule of immunizations, health promotion and disease prevention visits and immunizations (including the preventive care and screenings required pursuant to section 1074d(b) of this title) may be provided to dependents..
 (d)Effective dateThe amendments made by this section shall take effect on October 1, 2017. The Secretary of Defense may issue an interim final rule or take such other action as necessary to ensure implementation of such amendments on such date.
						705.TRICARE beneficiary eligibility for participation in the Federal dental and vision insurance
			 programs
						(a)Eligibility
 (1)Dental benefitsSection 8951 of title 5, United States Code, is amended— (A)in paragraph (3), by striking paragraph (1) or (2) and inserting paragraph (1), (2), or (8); and
 (B)by adding at the end the following new paragraph:  (8)The term covered TRICARE-eligible individual means an individual entitled to dental care under chapter 55 of title 10, pursuant to section 1076c of such title, that the Secretary of Defense determines should be a covered TRICARE-eligible individual for purposes of this chapter..
 (2)Vision benefitsSection 8981 of title 5, United States Code, is amended— (A)in paragraph (3), by striking paragraph (1) or (2) and inserting paragraph (1), (2), or (8); and
 (B)by adding at the end the following new paragraph:  (8)The term covered TRICARE-eligible individual means an individual entitled to medical care under chapter 55 of title 10, pursuant to section 1076d, 1076e, 1079(a), 1086(c), or 1086(d) of such title, that the Secretary of Defense determines should be a covered TRICARE-eligible individual for purposes of this chapter, but excluding individuals covered under section 1110b of such title..
								(b)Conforming amendments
 (1)Dental benefitsSection 8958(c) of title 5, United States Code, is amended— (A)in paragraph (1), by striking or at the end;
 (B)in paragraph (2), by striking the period and inserting ; or; and (C)by adding at the end the following new paragraph:
									
 (3)in the case of a covered TRICARE-eligible individual, be withheld from— (A)the pay (including retired pay) of the appropriate eligible member of the uniformed services; or
 (B)the annuity paid to such individual due to the death of an eligible member of the uniformed services..
 (2)Vision benefitsSection 8988(c) of title 5, United States Code, is amended— (A)in paragraph (1), by striking or at the end;
 (B)in paragraph (2), by striking the period and inserting ; or; and (C)by adding at the end the following new paragraph:
									
 (3)in the case of a covered TRICARE-eligible individual, be withheld from— (A)the pay of the appropriate eligible member of the uniformed services; or
 (B)the annuity paid to such individual due to the death of an eligible member of the uniformed services..
 (3)Plan for dental insurance for certain retirees, surviving spouses, and other dependentsSubsection (a) of section 1076c of title 10, United States Code, is amended to read as follows:  (a)Requirement for plan (1)The Secretary of Defense shall establish a dental insurance plan for retirees of the uniformed services, certain unremarried surviving spouses, and dependents in accordance with this section.
 (2)The Secretary may satisfy the requirement under paragraph (1) by entering into an agreement with the Office of Personnel Management to allow eligible beneficiaries to enroll in an insurance plan through the Federal Employees Health Benefit Plan that provides benefits similar to those benefits required to be provided under subsection (d)..
 706.Reduction of administrative costs relating to automatic renewal of enrollments in TRICARE primeSection 1097a(b) of title 10, United States Code, is amended— (1)by striking (1) before An enrollment; and
 (2)by striking paragraph (2). BHealth Care Administration 711.Uniformed Services University of the Health Sciences support of undergraduate and other medical education and training programs for military medical personnel (a)Location and headquarters of universitySection 2112(a) of title 10, United States Code, is amended to read as follows:
							
								(a)
 (1)There is a Uniformed Services University of the Health Sciences (in this chapter referred to as the University) with authority to grant appropriate certificates and certifications, undergraduate degrees, and advanced degrees. The University shall be so organized as to graduate not less than 100 medical students annually.
 (2)The headquarters of the University shall be at a site or sites selected by the Secretary of Defense within 25 miles of the District of Columbia..
 (b)Technical amendments To repeal expired provisionSection 2112a of such title is amended by striking subsections (a) and (b) and inserting the following: The University may not be closed..
 (c)AdministrationSection 2113 of such title is amended— (1)in subsection (d)—
 (A)in the first sentence by striking located in or near the District of Columbia; (B)in the third sentence, by striking in or near the District of Columbia; and
 (C)by striking the fifth sentence; and (2)in subsection (e)(3), by inserting after programs the following: , including certificate and certification and undergraduate degree programs,.
							712.Licensure requirements for Department of Defense veterinary professionals
 (a)Licensure requirementsChapter 55 of title 10, United States Code, is amended by inserting after section 1094a the following new section:
							
								1094b.Licensure requirement for veterinary professionals
 (a)Notwithstanding any law regarding the licensure of veterinary care and service providers, a veterinary professional described in subsection (b) or (c) may practice the veterinary profession or professions of the veterinary professional at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, regardless of where such veterinary professional or the patient are located, so long as the practice is within the scope of the authorized Federal duties.
 (b)A veterinary professional referred to in subsection (a) as being described in this subsection is a member of the armed forces, civilian employee of the Department of Defense, or other veterinary professional credentialed and privileged at a Federal veterinary institution or location specially designated by the Secretary for this purpose who—
 (1)has a current license to practice veterinary care and services; and (2)is performing authorized duties for the Department of Defense.
 (c)A veterinary professional referred to in subsection (a) as being described in this subsection is a member of the National Guard who—
 (1)has a current license to practice veterinary care and services; and (2)is performing training or duty under section 502(f) of title 32, United States Code, in response to an actual or potential disaster or emergency.
 (d)In this section: (1)The term license means a grant of permission by an official agency of a State, the District of Columbia, or a Commonwealth, territory, or possession of the United States to provide veterinary care independently as a veterinary professional.
 (2)The term veterinary professional means a veterinarian certified as such by a certification recognized by the Secretary of Defense.. (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1094a the following new item:
							
								
									1094b. Licensure requirement for veterinary professionals..
						VIIIACQUISITION POLICY, ACQUISITION MANAGEMENT, AND RELATED MATTERS
				801.Revision to authorities relating to Department of Defense Test Resource Management Center
 (a)Duties of directorSubsection (c)(1)(B) of section 196 of title 10, United States Code, is amended by striking of the Major Range and Test Facility Base including with respect to the expansion, divestment, consolidation, or curtailment of activities, and inserting that comprise the Major Range and Test Facility Base and other facilities and resources used to support the acquisition programs of the Department of Defense.
 (b)Strategic planSubsection (d)(2)(E) of such section is amended— (1)by striking plans and business case analyses and inserting implementation plans and analyses;
 (2)by striking modification of and inserting changes to; and (3)by striking period, and all that follows and inserting period..
 (c)Certification of budgetsSubsection (e) of such section is amended— (1)in paragraph (2)(A), by striking such proposed budgets and inserting the proposed budget year plus one succeeding year; and
 (2)in paragraph (3)— (A)by striking The Secretary and inserting If the Director does not certify any one or more of the proposed budgets for the budget year plus one succeeding year, the Secretary; and
 (B)by striking those proposed budgets which the Director has not certified under paragraph (2)(A) to be adequate and inserting those budgets. (d)Approval of certain modificationsSubsection (f) of such section is amended—
 (1)in the subsection heading, by striking Modifications and inserting Changes; (2)in paragraph (1)—
 (A)by inserting , without the Director’s approval, after may not implement; (B)by striking modification of and inserting change to; and
 (C)by striking of the Department,  and all that follows and inserting that comprise the Major Range and Test Facility Base and other facilities and resources used to support the acquisition programs of the Department of Defense. The Secretary or the head, as the case may be, shall submit to the Director an implementation plan and analysis which supports such change. Such analysis shall include cost considerations.; and
 (3)in paragraph (2)— (A)by striking each business case analysis and inserting each implementation plan and analysis; and
 (B)by striking paragraph (1)(B) and inserting paragraph (1). (e)DefinitionsSubsection (i) of such section is amended to read as follows:
						
 (i)DefinitionsIn this section: (1)“The term Major Range and Test Facility Base means the test and evaluation facilities and resources that are designated by the Secretary of Defense as facilities and resources comprising the Major Range and Test Facility Base.
 (2)The term significant change means— (A)any action that will limit or preclude a test and evaluation capability from fully performing its intended purpose;
 (B)any action that affects the ability of the Department to conduct test and evaluation in a timely or cost-effective manner; or
 (C)any expansion or addition that develops a new significant test capability.. 802.Waiver of notification when acquiring tactical missiles and munitions above the budgeted quantitySection 2308(c) of title 10, United States Code, is amended by adding at the end the following new sentence: However, no such notification is required when the acquisition of a higher quantity of an end item is for an end item under a primary tactical missile program or a munition program..
 803.Extension of special emergency procurement authoritySection 1903(a) of title 41, United States Code, is amended— (1)by striking or at the end of paragraph (1);
 (2)by striking the period at the end of paragraph (2) and inserting a semicolon; and (3)by adding at the end the following new paragraphs:
						
 (3)in support of a request from the Secretary of State or the Administrator of the Agency for International Development to facilitate the provision of international disaster assistance pursuant to the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); or
 (4)in support of an emergency or major disaster (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122))..
					804.Revision to effective date applicable to prior extension of applicability of the senior executive
			 benchmark compensation amount for purposes of allowable cost limitations
			 under defense contracts
 (a)Repeal of retroactive applicabilitySection 803(c) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1485) is amended by striking amendments made by and all that follows and inserting amendments made by this section shall apply with respect to costs of compensation incurred after January 1, 2012, under contracts entered into on or after December 31, 2011..
 (b)ApplicabilityThe amendment made by subsection (a) shall take effect as of December 31, 2011, and shall apply as if included in the National Defense Authorization Act for Fiscal Year 2012 as enacted.
					805.Program fraud civil remedies statute for the Department of Defense and the National Aeronautics and
			 Space Administration
 (a)PurposeThe purpose of this section is to provide the Secretary of Defense and the Administrator of the National Aeronautics and Space Administration with an effective administrative remedy to obtain recompense for the Department of Defense and the National Aeronautics and Space Administration for losses resulting from the submission to the Department or the Administration, respectively, of false, fictitious, or fraudulent claims and statements.
					(b)Program fraud civil remedies
 (1)In generalChapter IV of subtitle A of title 10, United States Code, is amended by inserting after chapter 163 the following new chapter:
							
								164Administrative remedies for false claims and statements
									
										Sec.
										2751. Applicability of chapter; definitions.
										2752. False claims and statements; liability.
										2753. Hearing and determinations.
										2754. Payment; interest on late payments.
										2755. Judicial review.
										2756. Collection of civil penalties and assessments.
										2757. Right to administrative offset.
										2758. Limitations.
										2759. Effect on other laws.
									
									2751.Applicability of chapter; definitions
 (a)Applicability of chapterThis chapter applies to the following agencies: (1)The Department of Defense.
 (2)The National Aeronautics and Space Administration. (b)DefinitionsIn this chapter:
 (1)Head of an agencyThe term head of an agency means the Secretary of Defense and the Administrator of the National Aeronautics and Space Administration.
 (2)ClaimThe term claim means any request, demand, or submission— (A)made to the head of an agency for property, services, or money (including money representing grants, loans, insurance, or benefits);
 (B)made to a recipient of property, services, or money received directly or indirectly from the head of an agency or to a party to a contract with the head of an agency—
 (i)for property or services if the United States— (I)provided such property or services;
 (II)provided any portion of the funds for the purchase of such property or services; or (III)will reimburse such recipient or party for the purchase of such property or services; or
 (ii)for the payment of money (including money representing grants, loans, insurance, or benefits) if the United States—
 (I)provided any portion of the money requested or demanded; or (II)will reimburse such recipient or party for any portion of the money paid on such request or demand; or
 (C)made to the head of an agency which has the effect of decreasing an obligation to pay or account for property, services, or money.
 (3)Knows or has reason to knowThe term knows or has reason to know, for purposes of establishing liability under section 2752 of this title, means that a person, with respect to a claim or statement—
 (A)has actual knowledge that the claim or statement is false, fictitious, or fraudulent; (B)acts in deliberate ignorance of the truth or falsity of the claim or statement; or
 (C)acts in reckless disregard of the truth or falsity of the claim or statement, and no proof of specific intent to defraud is required.
 (4)Responsible officialThe term responsible official means a designated debarring and suspending official of the agency named in subsection (a). (5)RespondentThe term respondent means a person who has received notice from a responsible official asserting liability under section 2752 of this title.
 (6)StatementThe term statement means any representation, certification, affirmation, document, record, or an accounting or bookkeeping entry made
 (A)with respect to a claim or to obtain the approval or payment of a claim (including relating to eligibility to make a claim); or
 (B)with respect to (including relating to eligibility for)— (i)a contract with, or a bid or proposal for a contract with the head of an agency; or
 (ii)a grant, loan, or benefit from the head of an agency. (c)ClaimsFor purposes of paragraph (2) of subsection (b)—
 (1)each voucher, invoice, claim form, or other individual request or demand for property, services, or money constitutes a separate claim;
 (2)each claim for property, services, or money is subject to this chapter regardless of whether such property, services, or money is actually delivered or paid; and
 (3)a claim shall be considered made, presented, or submitted to the head of an agency, recipient, or party when such claim is actually made to an agent, fiscal intermediary, or other entity acting for or on behalf of such authority, recipient, or party.
 (d)StatementsFor purposes of paragraph (6) of subsection (b)— (1)each written representation, certification, or affirmation constitutes a separate statement; and
 (2)a statement shall be considered made, presented, or submitted to the head of an agency when such statement is actually made to an agent, fiscal intermediary, or other entity acting for or on behalf of such authority.
											2752.False claims and statements; liability
 (a)False claimsAny person who makes, presents, or submits, or causes to be made, presented, or submitted, to the head of an agency a claim that the person knows or has reason to know—
 (1)is false, fictitious, or fraudulent; (2)includes or is supported by any written statement which asserts a material fact this is false, fictitious, or fraudulent;
 (3)includes or is supported by any written statement that— (A)omits a material fact;
 (B)is false, fictitious, or fraudulent as a result of such omission; and (C)the person making, presenting, or submitting such statement has a duty to include such material fact; or
 (4)is for payment for the provision of property or services which the person has not provided as claimed,
											shall, in addition to any other remedy that may be prescribed by law, be subject to a civil penalty
			 of not more than $5,000 for each such claim. Such person shall also be
			 subject to an assessment of not more than twice the amount of such claim,
			 or the portion of such claim which is determined by the responsible
 official to be in violation of the preceding sentence.(b)False statementsAny person who makes, presents, submits, or causes to be made, presented, or submitted, a written statement in conjunction with a procurement program or acquisition of an agency named in section 2751(a) of this title that—
 (1)the person knows or has reason to know— (A)asserts a material fact that is false, fictitious, or fraudulent; or
												(B)
 (i)omits a material fact; and (ii)is false, fictitious, or fraudulent as a result of such omission;
 (2)in the case of a statement described in subparagraph (B) of paragraph (1), is a statement in which the person making, presenting, or submitting such statement has a duty to include such material fact; and
 (3)contains or is accompanied by an express certification or affirmation of the truthfulness and accuracy of the contents of the statement,
											shall be subject to, in addition to any other remedy that may be prescribed by law, a civil penalty
			 of not more than $5,000 for each such statement.2753.Hearing and determinations
 (a)Transmittal of notice to attorney generalIf a responsible official determines that there is adequate evidence to believe that a person is liable under section 2752 of this title, the responsible official shall transmit to the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, a written notice of the intention of such official to initiate an action under this section. The notice shall include the following:
 (1)A statement of the reasons for initiating an action under this section. (2)A statement specifying the evidence which supports liability under section 2752 of this title.
 (3)A description of the claims or statements for which liability under section 2752 of this title is alleged.
 (4)An estimate of the penalties and assessments that will be demanded under section 2752 of this title.
 (5)A statement of any exculpatory or mitigating circumstances which may relate to such claims or statements.
											(b)Statement from attorney general
 (1)Within 90 days after receipt of a notice from a responsible official under subsection (a), the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, shall transmit a written statement to the responsible official which specifies—
 (A)that the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, approves or disapproves initiating an action under this section based on the allegations of liability stated in such notice; and
 (B)in any case in which the initiation of an action under this section is disapproved, the reasons for such disapproval.
 (2)If at any time after the initiation of an action under this section the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General, transmits to a responsible official a written determination that the continuation of any action under this section may adversely affect any pending or potential criminal or civil action, such action shall be immediately stayed and may be resumed only upon written authorization from the Attorney General, or any other officer or employee of the Department of Justice designated by the Attorney General.
 (c)Limitation on amount of claim that may be pursued under this sectionNo action shall be initiated under this section, nor shall any assessment be imposed under this section, if the total amount of the claim determined by the responsible official to violate section 2752(a) of this title exceeds $500,000. The $500,000 threshold does not include penalties or any assessment permitted under 2752(a) of this title greater than the amount of the claim determined by the responsible official to violate such section.
										(d)Procedures for resolving claims
 (1)Upon receiving approval under subsection (b) to initiate an action under this section, the responsible official shall mail, by registered or certified mail, or other similar commercial means, or shall deliver, a notice to the person alleged to be liable under section 2752 of this title. Such notice shall specify the allegations of liability against such person, specify the total amount of penalties and assessments sought by the United States, advise the person of the opportunity to submit facts and arguments in opposition to the allegations set forth in the notice, advise the person of the opportunity to submit offers of settlement or proposals of adjustment, and advise the person of the procedures of the agency named in section 2751(a) of this title governing the resolution of actions initiated under this section.
 (2)Within 30 days after receiving a notice under paragraph (1), or any additional period of time granted by the responsible official, the respondent may submit in person, in writing, or through a representative, facts and arguments in opposition to the allegations set forth in the notice, including any additional information that raises a genuine dispute of material fact.
 (3)If the respondent fails to respond within 30 days, or any additional time granted by the responsible official, the responsible official may issue a written decision disposing of the matters raised in the notice. Such decision shall be based on the record before the responsible official. If the responsible official concludes that the respondent is liable under section 2752 of this title, the decision shall include the findings of fact and conclusions of law which the responsible official relied upon in determining that the respondent is liable, and the amount of any penalty or assessment or both the responsible official has determined to be imposed on the respondent. Any such determination shall be based on a preponderance of the evidence. The responsible official shall promptly send to the respondent a copy of the decision by registered or certified mail, or other similar commercial means, or shall hand deliver a copy of the decision.
 (4)If the respondent makes a timely submission in response to the first notice, and the responsible official determines that the respondent has not raised any genuine dispute of material fact, the responsible official may issue a written decision disposing of the matters raised in the notice. Such decision shall be based on the record before the responsible official. If the responsible official concludes that the respondent is liable under section 2752 of this title, the decision shall include the findings of fact and conclusions of law which the responsible official relied upon in determining that the respondent is liable, and the amount of any penalty or assessment the responsible official has determined to be imposed on the respondent. Any such determination shall be based on a preponderance of the evidence. The responsible official shall promptly send to the respondent a copy of the decision by registered or certified mail, or other similar commercial means, or shall hand deliver a copy of the decision.
 (5)If the respondent makes a timely submission in response to the first notice, and the responsible official determines that the respondent has raised a genuine dispute of material fact, the responsible official shall commence a hearing to resolve the genuinely disputed material facts by mailing by registered or certified mail, or other similar commercial means, or by hand delivery of, a notice informing the respondent of—
 (A)the time, place, and nature of the hearing; (B)the legal authority under which the hearing is to be held;
 (C)the material facts determined by the responsible official to be genuinely in dispute that will be the subject of the hearing; and
 (D)a description of the procedures for the conduct of the hearing. (6)The responsible official and any person against whom liability is asserted under this chapter may agree to a compromise or settle an action at any time. Any compromise or settlement must be in writing.
 (e)Respondent entitled to copy of the recordAt any time after receiving a notice under paragraph (1) of subsection (d), the respondent shall be entitled to a copy of the entire record before the responsible official.
 (f)HearingsAny hearing commenced under this section shall be conducted by the responsible official, or a fact-finder designated by the responsible official, solely to resolve genuinely disputed material facts identified by the responsible official and set forth in the notice to the respondent.
										(g)Procedures for hearings
 (1)Each hearing shall be conducted under procedures prescribed by the head of the agency. Such procedures shall include the following:
 (A)The provision of written notice of the hearing to the respondent, including written notice of— (i)the time, place, and nature of the hearing;
 (ii)the legal authority under which the hearing is to be held; (iii)the material facts determined by the responsible official to be genuinely in dispute that will be the subject of the hearing; and
 (iv)a description of the procedures for the conduct of the hearing. (B)The opportunity for the respondent to present facts and arguments through oral or documentary evidence, to submit rebuttal evidence, and to conduct such cross-examination as may be required to resolve any genuinely disputed material facts identified by the responsible official.
 (C)The opportunity for the respondent to be accompanied, represented, and advised by counsel or such other qualified representative as the Secretary may specify in such regulations.
 (2)For the purpose of conducting hearings under this section, the responsible official is authorized to administer oaths or affirmations.
 (3)Hearings shall be held at the responsible official’s office, or at such other place as may be agreed upon by the respondent and the responsible official.
 (h)Decision following hearingThe responsible official shall issue a written decision within 60 days after the conclusion of the hearing. That decision shall set forth specific findings of fact resolving the genuinely disputed material facts that were the subject of the hearing. The written decision shall also dispose of the matters raised in the notice required under paragraph (1) of subsection (d). If the responsible official concludes that the respondent is liable under section 2752 of this title, the decision shall include the findings of fact and conclusions of law which the responsible official relied upon in determining that the respondent is liable, and the amount of any penalty or assessment to be imposed on the respondent. Any decisions issued under this subparagraph shall be based on the record before the responsible official and shall be supported by a preponderance of the evidence. The responsible official shall promptly send to the respondent a copy of the decision by registered or certified mail, or other similar commercial means, or shall hand deliver a copy of the decision.
										2754.Payment; interest on late payments
 (a)Payment of assessments and penaltiesA respondent shall render payment of any assessment and penalty imposed by a responsible official, or any amount otherwise agreed to as part of a settlement or adjustment, not later than the date—
 (1)that is 30 days after the date of the receipt by the respondent of the responsible official’s decision; or
 (2)as otherwise agreed to by the respondent and the responsible official. (b)InterestIf there is an unpaid balance as of the date determined under paragraph (1), interest shall accrue from that date on any unpaid balance. The rate of interest charged shall be the rate in effect as of that date that is published by the Secretary of the Treasury under section 3717 of title 31.
 (c)Treatment of receiptsAll penalties, assessments, or interest paid, collected, or otherwise recovered under this chapter shall be deposited into the Treasury as miscellaneous receipts as provided in section 3302 of title 31.
 2755.Judicial reviewA decision by a responsible official under section 2753(d) or 2753(h) of this title shall be final. Any such final decision is subject to judicial review only under chapter 7 of title 5.
									2756.Collection of civil penalties and assessments
 (a)Judicial enforcement of civil penalties and assessmentsThe Attorney General shall be responsible for judicial enforcement of any civil penalty or assessment imposed under this chapter.
 (b)Civil actions for recoveryAny penalty or assessment imposed in a decision by a responsible official, or amounts otherwise agreed to as part of a settlement or adjustment, along with any accrued interest, may be recovered in a civil action brought by the Attorney General. In any such action, no matter that was raised or that could have been raised in a proceeding under this chapter or pursuant to judicial review under section 2755 of this title may be raised as a defense, and the determination of liability and the determination of amounts of penalties and assessments shall not be subject to review.
 (c)Jurisdiction of united states district courtsThe district courts of the United States shall have jurisdiction of any action commenced by the United States under subsection (b).
 (d)Joining and consolidating actionsAny action under subsection (b) may, without regard to venue requirements, be joined and consolidated with or asserted as a counterclaim, cross-claim, or setoff by the United States in any other civil action which includes as parties the United States, and the person against whom such action may be brought.
 (e)Jurisdiction of united states court of federal claimsThe United States Court of Federal Claims shall have jurisdiction of any action under subsection (b) to recover any penalty or assessment, or amounts otherwise agreed to as part of a settlement or adjustment, along with any accrued interest, if the cause of action is asserted by the United States as a counterclaim in a matter pending in such court. The counterclaim need not relate to the subject matter of the underlying claim.
 2757.Right to administrative offsetThe amount of any penalty or assessment that has been imposed by a responsible official, or any amount agreed upon in a settlement or compromise, along with any accrued interest, may be collected by administrative offset.
									2758.Limitations
 (a)Limitation on period for initiation of administrative actionAn action under section 2752 of this title with respect to a claim or statement shall be commenced within six years after the date on which such claim or statement is made, presented, or submitted.
										(b)Limitation period for initiation of civil action for recovery of administrative penalty or
 assessmentA civil action to recover a penalty or assessment under section 2756 of this title shall be commenced within three years after the date of the decision of the responsible official imposing the penalty or assessment.
										2759.Effect on other laws
 (a)Relationship to title 44 authoritiesThis chapter does not diminish the responsibility of the head of an agency to comply with the provisions of chapter 35 of title 44, relating to coordination of Federal information policy.
 (b)Relationship to title 31 authoritiesThe procedures set forth in this chapter apply to the agencies named in section 2751(a) of this title in lieu of the procedures under chapter 38 of title 31, relating to administrative remedies for false claims and statements.
 (c)Relationship to other authoritiesAny action, inaction, or decision under this chapter shall be based solely upon the information before the responsible official and shall not limit or restrict any agency of the Government from instituting any other action arising outside this chapter, including suspension or debarment, based upon the same information. Any action, inaction or decision under this chapter shall not restrict the ability of the Attorney General to bring judicial action, based upon the same information as long as such action is not otherwise prohibited by law..
 (2)Clerical amendmentThe tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of such title are each amended by inserting after the item relating to chapter 163 the following new item:
							
								
									164.Administrative Remedies for False Claims and Statements2751.
 (c)Conforming amendmentsSection 3801(a)(1) of title 31, United States Code, is amended— (1)by inserting (other than the Department of Defense) in subparagraph (A) after executive department;
 (2)by striking subparagraph (B); (3)by redesignating subparagraph (C) as subparagraph (B) and by inserting (other than the National Aeronautics and Space Administration) in that subparagraph after not an executive department; and
 (4)by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively. (d)Effective dateChapter 164 of title 10, United States Code, as added by subsection (b), and the amendments made by subsection (c), shall apply to any claim or statement made, presented, or submitted on or after the date of the enactment of this Act.
					806.Distribution support and services for weapon systems contractors
 (a)AuthorityThe Secretary of Defense may make available storage and distribution services support to a contractor in support of the performance by the contractor of a contract for the production, modification, maintenance, or repair of a weapon system that is entered into by an official of the Department of Defense.
 (b)Support contractsAny storage and distribution services to be provided under this section to a contractor in support of the performance of a contract described in subsection (a) shall be provided under a separate contract that is entered into by the Director of the Defense Logistics Agency with that contractor. The requirements of section 2208(h) of title 10, United States Code, and the regulations prescribed pursuant to such section shall apply to the contract between the Director of the Defense Logistics Agency and the contractor.
 (c)Scope of support and servicesThe storage and distribution support services that may be provided under this section in support of the performance of a contract described in subsection (a) are storage and distribution of materiel and repair parts necessary for the performance of that contract.
 (d)RegulationsBefore exercising the authority under this section, the Secretary of Defense shall prescribe in regulations such requirements, conditions, and restrictions as the Secretary determines appropriate to ensure that storage and distribution services are provided under this section only when it is in the best interests of the United States to do so. The regulations shall include, at a minimum, the following:
 (1)A requirement for the solicitation of offers for a contract described in subsection (a), for which storage and distribution services are to be made available under this section, to include—
 (A)a statement that the storage and distribution services are to be made available under the authority of this section to any contractor awarded the contract, but only on a basis that does not require acceptance of the support and services; and
 (B)a description of the range of the storage and distribution services that are to be made available to the contractor.
 (2)A requirement for the rates charged a contractor for storage and distribution services provided to a contractor under this section to reflect the full cost to the United States of the resources used in providing the support and services, including the costs of resources used, but not paid for, by the Department of Defense.
 (3)With respect to a contract described in subsection (a) that is being performed for a department or agency outside the Department of Defense, a prohibition, in accordance with applicable contracting procedures, on the imposition of any charge on that department or agency for any effort of Department of Defense personnel or the contractor to correct deficiencies in the performance of such contract.
 (4)A prohibition on the imposition of any charge on a contractor for any effort of the contractor to correct a deficiency in the performance of storage and distribution services provided to the contractor under this section.
 (e)Relationship to treaty obligationsThe Secretary shall ensure that the exercise of authority under this section does not conflict with any obligation of the United States under any treaty or other international agreement.
					807.Timeliness rules for filing bid protests at the United States Court of Federal Claims
 (a)JurisdictionParagraph (1) of section 1491(b) of title 28, United States Code, is amended— (1)in the first sentence, by striking Both the and all that follows through shall have and inserting The United States Court of Federal Claims shall have; and
 (2)in the second sentence— (A)by striking Both the and all that follows through shall have and inserting The United States Court of Federal Claims shall have; and
 (B)by striking is awarded. and inserting  is awarded, but such jurisdiction is subject to time limits as follows:(A)A protest based upon alleged improprieties in a solicitation that are apparent before bid opening or the time set for receipt of initial proposals shall be filed before bid opening or the time set for receipt of initial proposals. In the case of a procurement where proposals are requested, alleged improprieties that do not exist in the initial solicitation but that are subsequently incorporated into the solicitation shall be protested not later than the next closing time for receipt of proposals following the incorporation. A protest that meets these time limitations that was previously filed with the Comptroller General may not be reviewed.
 (B)A protest other than one covered by subparagraph (A) shall be filed not later than 10 days after the basis of the protest is known or should have been known (whichever is earlier), with the exception of a protest challenging a procurement conducted on the basis of competitive proposals under which a debriefing is requested and, when requested, is required. In such a case, with respect to any protest the basis of which is known or should have been known either before or as a result of the debriefing, the initial protest shall not be filed before the debriefing date offered to the protester, but shall be filed not later than 10 days after the date on which the debriefing is held.
 (C)If a timely agency-level protest was previously filed, any subsequent protest to the United States Court of Federal Claims that is filed within 10 days of actual or constructive knowledge of initial adverse agency action shall be considered, if the agency-level protest was filed in accordance with subparagraphs (A) and (B), unless the contracting agency imposes a more stringent time for filing the protest, in which case the agency’s time for filing shall control. In a case where an alleged impropriety in a solicitation is timely protested to a contracting agency, any subsequent protest to the United States Court of Federal Claims shall be considered timely if filed within the 10-day period provided by this subparagraph, even if filed after bid opening or the closing time for receipt of proposals.
 (D)A protest untimely on its face shall be dismissed. A protester shall include in its protest all information establishing the timeliness of the protest; a protester shall not be permitted to introduce for the first time in a motion for reconsideration information necessary to establish that the protest was timely. Under no circumstances may the United States Court of Federal Claims consider a protest that is untimely because it was first filed with the Government Accountability Office..
 (b)Available reliefParagraph (2) of such section is amended by inserting monetary relief shall not be available if injunctive relief is or has been granted, and after except that. (c)Agency decisions overriding stay of contract award or performanceSuch section is further amended—
 (1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (2)by inserting after paragraph (4) the following new paragraph (5):
							
 (5)The United States Court of Federal Claims shall have jurisdiction to render judgment on an action by an interested party challenging an agency’s decision to override a stay of contract award or contract performance that would otherwise be required by section 3553 of title 31..
						(d)Conforming amendments
 (1)In generalSection 3556 of title 31, United States Code, is amended— (A)by inserting instead of with the Comptroller General before the period at the end of the first sentence; and
 (B)by striking the second sentence. (2)Section heading amendmentThe heading of such section is amended by striking ; matter included in agency record.
 (e)Effective dateThe amendments made by this section shall apply to any cause of action filed 180 days or more after the date of the enactment of this Act.
					808.Special emergency procurement authority to facilitate the defense against or recovery from a cyber
 attackSection 1903(a)(2) of title 41, United States Code, is amended by inserting cyber, before nuclear,. 809.Modification of authority for the Civilian Acquisition Workforce Personnel Demonstration ProjectSection 1762 of title 10, United States Code, is amended—
 (1)in subsection (c), by striking 120,000 and inserting 150,000; and (2)in subsection (g), by striking December 31, 2020 and inserting December 31, 2022.
					810.Purposes for which the Department of Defense Acquisition Workforce Development Fund may be used
 (a)In generalSubsection (e)(4) of section 1705 of title 10, United States Code, is amended by striking other than for the purpose of and all that follows and inserting  other than for the purpose of—(A)providing advanced training to Department of Defense employees; and (B)support of human capital and talent management of the acquisition workforce, including benchmarking studies, assessments, and requirements planning..
 (b)Technical amendmentsSuch section is further amended— (1)in subsection (d)(2)(C), by striking in each and inserting in such;
 (2)in subsection (f)— (A)by striking Not later than 120 days after the end of each fiscal year and inserting Not later than February 1 each year; and
 (B)by striking such fiscal year the first place it appears and inserting the preceding fiscal year; and (3)in subsection (g)(1)—
 (A)by striking of of and inserting of; and (B)by striking , as defined in subsection (h),.
							811.Closeout of old contracts
 (a)Notwithstanding any other provision of law, the Secretary of the Navy may close out contracts described in subsection (b) through the issuance of one or more modifications to existing Department of the Navy contracts without completing further reconciliation audits or corrective actions other than those described in this section. To accomplish close out of such contracts—
 (1)remaining contract balances may be offset with balances in other contract line items within a contract regardless of the year or type of appropriation previously or currently obligated to fund each contract line item and regardless of whether either appropriation has closed; and
 (2)remaining contract balances may be offset with balances on other contracts regardless of the year or type of appropriation previously or currently obligated to fund each contract and regardless of whether either appropriation has closed.
 (b)The contracts covered by this section are contracts to design, construct, repair, or support the construction or repair of Navy submarines that—
 (1)were entered into between fiscal years 1974 and 1998; and (2)have no further supply or services deliverables due under the terms and conditions of the contract;
 (3)The Secretary of the Navy has established the total final contract value for each contract; and (4)The Secretary of the Navy has determined the final allowable cost for each contract that may have a negative or positive unliquidated obligation balance for which it would be difficult to determine the year or type of appropriation because—
 (A)the records have been destroyed or lost; or (B)the records are available but the Contracting Officer in collaboration with the Certifying Official has determined that a discrepancy is of a de minimis value such that the time and effort required to determine the cause of an out-of-balance condition is disproportionate to the amount of the discrepancy.
 (c)The contracts identified in subsection (b) may be closed out— (1)upon receipt of $581,803 from the contractor to be deposited into the Treasury as Miscellaneous Receipts and without seeking further amounts from the contractor; or
 (2)without payment to the contractor of any amounts that may be due under any such contracts. (d)In any case where this authority is exercised, the cognizant payment or accounting offices may adjust and close any open finance and accounting records.
 (e)No liability will attach to any accounting, certifying, or payment official or contracting officer for any adjustments or close out made pursuant to this authority.
					812.Contract closeout authority
 (a)Notwithstanding any other provision of law or regulation, the Secretary of Defense may close out a contract or group of contracts as described in subsection (b) through the issuance of one or more modifications to existing Department of Defense contracts without completing a reconciliation audit or other corrective action as more specifically described in subsection (c) and the regulations promulgated by the Secretary pursuant to subsection (f). To accomplish closeout of such contracts—
 (1)remaining contract balances may be offset with balances in other contract line items within a contract regardless of the year or type of appropriation previously or currently obligated to fund each contract line item and regardless of whether either appropriation has closed; and
 (2)remaining contract balances may be offset with balances on other contracts regardless of the year or type of appropriation previously or currently obligated to fund each contract and regardless of whether either appropriation has closed;
 (b)Contracts covered by this section are contracts or a group of contracts between the Department of Defense and a defense contractor that—
 (1)were entered into prior to fiscal year 2000; (2)have no further supplies or services deliverables due under the terms and conditions of the contract; and
 (3)are determined by the Secretary of Defense to be not otherwise reconcilable because— (A)the records have been destroyed or lost; or
 (B)the records are available but the Secretary of Defense has determined that the time or effort required to determine the exact amount owed to the government or amount owed to the contractor is disproportionate to the amount at issue.
 (c)Any contract or contracts covered by this section may be closed out through a negotiated settlement with the contractor.
 (d)In any case where this authority is exercised, the cognizant payment or accounting offices may adjust and close any open finance and accounting records.
 (e)No liability will attach to any accounting, certifying, or payment official or contracting officer for any adjustments or closeout made pursuant to this authority.
 (f)The Secretary of Defense shall prescribe regulations for the administration of the authority under this section.
					813.Simplification of the process for preparation and evaluation of proposals for certain service
			 contracts
 (a)Contracting under title 41, united states codeSection 3306(c) of title 41, United States Code, is amended— (1)in paragraph (1), by inserting except as provided in paragraph (3), in subparagraphs (B) and (C) after the subparagraph designation; and
 (2)by adding at the end the following new paragraphs:  (3)Exceptions for certain indefinite delivery, indefinite quantity multiple-award contracts and certain federal supply schedule contractsIf the head of an agency issues a solicitation for multiple task or delivery order contracts under section 4103 of this title, or a Federal supply schedule contract under section 501(b) of title 40 and section 152(3) of this title, for the same or similar services and intends to make a contract award to each qualifying offeror—
 (A)cost or price to the Federal Government need not, at the Government’s discretion, be considered under subparagraph (B) of paragraph (1) as an evaluation factor for the contract award; and
 (B)if, pursuant to subparagraph (A), cost or price to the Federal Government is not considered as an evaluation factor for the contract award—
 (i)the disclosure requirement of subparagraph (C) of paragraph (1) shall not apply; and (ii)cost or price to the Federal Government shall be considered in conjunction with the issuance of a task or delivery order under any contract resulting from the solicitation that is awarded pursuant to section 501(b) of title 40 and section 152(3) of this title.
 (4)Qualifying offeror definedIn paragraph (3), the term qualifying offeror means an offeror that— (A)is determined to be a responsible source;
 (B)submits a proposal that conforms to the requirements of the solicitation; and (C)the contracting officer has no reason to believe would likely offer other than fair and reasonable pricing..
 (b)Contracting under title 10, United States CodeSection 2305(a)(3) of title 10, United States Code, is amended— (1)in subparagraph (A), by inserting (except as provided in subparagraph (C)) in clauses (ii) and (iii) after shall; and
 (2)by adding at the end the following new subparagraphs:  (C)If the head of an agency issues a solicitation for multiple task or delivery order contracts under section 2304a(d)(1)(B) of this title for the same or similar services and intends to make a contract award to each qualifying offeror—
 (i)cost or price to the Federal Government need not, at the Government’s discretion, be considered under clause (ii) of subparagraph (A) as an evaluation factor for the contract award; and
 (ii)if, pursuant to clause (i), cost or price to the Federal Government is not considered as an evaluation factor for the contract award—
 (I)the disclosure requirement of clause (iii) of subparagraph (A) shall not apply; and (II)cost or price to the Federal Government shall be considered in conjunction with the issuance pursuant to section 2304c(b) of this title of a task or delivery order under any contract resulting from the solicitation.
 (D)In subparagraph (C), the term qualifying offeror means an offeror that— (i)is determined to be a responsible source;
 (ii)submits a proposal that conforms to the requirements of the solicitation; and (iii)the contracting officer has no reason to believe would likely offer other than fair and reasonable pricing..
						814.Micro-purchase threshold applicable to Government procurements
 (a)Increase in thresholdSection 1902 of title 41, United States Code, is amended— (1)in subsection (a), by striking $3,000 and inserting $10,000; and
 (2)in subsections (d) and (e), by striking not greater than $3,000 and inserting with a price not greater than the micro-purchase threshold. (b)OMB guidanceThe Director of the Office of Management and Budget shall update the guidance in Circular A–123, Appendix B, as appropriate, to ensure that agencies—
 (1)follow sound acquisition practices when making purchases using the Government purchase card; and (2)maintain internal controls that reduce the risk of fraud, waste, and abuse in Government charge card programs.
 (c)Convenience checksA convenience check may not be used for an amount in excess of one half of the micro-purchase threshold under section 1902(a) of title 41, United States Code, or a lower amount set by the head of the agency, and use of convenience checks shall comply with controls prescribed in OMB Circular A–123, Appendix B.
					815.Pilot programs for authority to acquire innovative commercial items using general solicitation
			 competitive procedures
					(a)Authority
 (1)In generalThe head of an agency may carry out a pilot program, to be known as a commercial solutions opening pilot program, under which innovative commercial items may be acquired through a competitive selection of proposals resulting from a general solicitation and the peer review of such proposals.
 (2)Head of an agencyIn this section, the term head of an agency means the following: (A)The Secretary of Defense.
 (B)The Secretary of Homeland Security. (C)The Administrator of General Services.
 (3)Applicability of sectionThis section applies to the following agencies: (A)The Department of Defense.
 (B)The Department of Homeland Security. (C)The General Services Administration.
 (b)Treatment as competitive proceduresUse of general solicitation competitive procedures for the pilot program under subsection (a) shall be considered—
 (1)in the case of the Department of Defense, to be use of competitive procedures for purposes of chapter 137 of title 10, United States Code; and
 (2)in the case of the Department of Homeland Security and the General Services Administration, to be use of competitive procedures for purposes divison C of title 41, United States Code (as defined in section 152 of such title).
 (c)LimitationThe head of an agency may not enter into a contract under the pilot program for an amount in excess of $10,000,000.
 (d)GuidanceThe head of an agency shall issue guidance for the implementation of the pilot program under this section within that agency. Such guidance shall be issued in consultation with the Office of Management and Budget and shall be posted for access by the public.
					(e)Report required
 (1)In generalNot later than three years after the date of the enactment of this Act, the head of an agency shall submit to the congressional committees specified in paragraph (3) a report on the activities the agency carried out under the pilot program.
 (2)Elements of reportEach report under this subsection shall include the following: (A)An assessment of the impact of the pilot program on competition.
 (B)In the case of the Department of Defense, an assessment of the ability under the pilot program to attract proposals from nontraditional defense contractors (as defined in section 2302(9) of title 10, United States Code).
 (C)A comparison of acquisition timelines for— (i)procurements made using the pilot program; and
 (ii)procurements made using other competitive procedures that do not use general solicitations. (D)A recommendation on whether the authority for the pilot program should be made permanent.
 (3)The congressional committees specified in this paragraph are the following: (A)With respect to the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives.
 (B)With respect to the Department of Homeland Security and the General Services Administration, the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.
 (e)DefinitionIn this section, the term innovative means— (1)any new technology, process, or method, including research and development; or
 (2)any new application of an existing technology, process, or method. (f)TerminationThe authority to enter into a contract under a pilot program under this section terminates on September 30, 2022.
 816.Increase in simplified acquisition thresholdSection 134 of title 41, United States Code, is amended by striking $100,000 and inserting $500,000. 817.Category management (a)GuidanceThe Office of Management and Budget shall issue guidance to support the implementation of category management by executive agencies. The guidance shall address, at a minimum, the following:
 (1)Principles and practices for— (A)addressing common agency needs for goods and services through the use of data analytics, application of best-in-class practices, and an understanding of market and agency cost drivers and other relevant considerations;
 (B)reducing duplication of contract vehicles for the same or similar requirements; (C)collecting and interagency sharing of pricing data, contract terms and conditions, and other information as appropriate;
 (D)strengthening demand management practices; and (E)meeting other policy objectives achieved through Federal contracting, including—
 (i)ensuring that small businesses, qualified HUBZone small business concerns, small businesses owned and controlled by socially and economically disadvantaged individuals, service-disabled veteran-owned small businesses, and small businesses owned and controlled by women are provided with the maximum practicable opportunities, as available to other potential contractors, to participate in Federal acquisitions; and
 (ii)strengthening sustainability and accessibility requirements in Federal acquisitions. (2)The roles and responsibilities of the Office of Management and Budget, the General Services Administration, and other agencies, as appropriate, in furthering category management principles and practices.
 (3)Metrics for measuring results achieved through application of category management principles and practices.
 (b)Responsibilities of agency chief acquisition officersSection 1702(b)(3) of title 41, United States Code, is amended— (1)by redesignating subparagraphs (D), (E), (F), and (G) as subparagraphs (E), (F), (G), and (H), respectively; and
 (2)by inserting after subparagraph (C) the following new subparagraph (D):  (D)establishing and overseeing a category management program for the agency’s spend in consultation with the agency Chief Information Officer, the agency Chief Financial Officer, and other agency officials, as appropriate;.
						818.Innovation set aside pilot program
 (a)In generalThe Director of the Office of Management and Budget may, in consultation with the Administrator of the Small Business Administration, conduct a pilot program to increase the participation of new, innovative entities in Federal contracting through the use of innovation set-asides.
					(b)Authority
 (1)Notwithstanding the competition requirements in chapter 33 of title 41, United States Code, and the set-aside requirements in section 15 of the Small Business Act (15 U.S.C. 644), a Federal agency, with the concurrence of the Director, may set aside a contract award to one or more new entrant contractors. The Director shall consult with the Administrator prior to providing concurrence.
 (2)Notwithstanding any law addressing compliance requirements for Federal contracts— (A)except as provided in subparagraph (B), a contract award to a new entrant contractor under the pilot program shall be subject to the same relief afforded under section 1905 of title 41, United States Code, to contracts the value of which is not greater than the simplified acquisition threshold; and
 (B)for up to five pilots, the Director may authorize an agency to make an award to a new entrant contractor subject to the same compliance requirements that apply to a contractor receiving an award from the Secretary of Defense under section 2371 of title 10 United States Code.
 (c)Conditions for useThe authority provided in subsection (b) may be used under the following conditions: (1) (A)The agency has a requirement for new methods, processes, or technologies, which may include research and development, or new applications of existing methods, processes or technologies, to improve quality, reduce costs, or both; or
 (B)Based on market research, the agency has determined that the requirement cannot be easily provided through an existing Federal contract;
 (2)The agency intends either to make an award to a small business concern or to give special consideration to a small business concern before making an award to other than a small business; and
 (3)The length of the resulting contract will not exceed 2 years. (d)Number of pilotsThe Director may authorize the use of up to 25 innovation set-asides acquisitions.
					(e)Award amount
 (1)Except as provided in paragraph (2), the amount of an award under the pilot program under this section may not exceed $2,000,000 (including any options).
 (2)The Director may authorize not more than 5 set-asides with an award amount greater than $2,000,000 but not greater than $5,000,000 (including any options).
						(f)Guidance and reporting
 (1)The Director shall issue guidance, as necessary, to implement the pilot program under this section. (2)Within 3 years after the date of the enactment of this Act, the Director, in consultation with the Administrator shall submit to Congress a report on the pilot program under this section. The report shall include the following:
 (A)The number of awards (or orders under the Schedule) made under the authority of this section. (B)For each award (or order)—
 (i)the agency that made the award (or order); (ii)the amount of the award (or order); and
 (iii)a brief description of the award (or order), including the nature of the requirement and the innovation produced from the award (or expected if contract performance is not completed).
 (g)SunsetThe authority to award an innovation set-aside under this section shall terminate on December 31, 2020.
 (h)DefinitionFor purposes of this section, the term new entrant contractor, with respect to any contract under the program, means an entity that has not been awarded a Federal contract within the 5-year period ending on the date on which a solicitation for that contract is issued under the program.
					819.Codification and enhancement of authorized use of funds in Joint Improvised Explosive Device Defeat
			 Fund
 (a)Redesignation of fundThe fund of the Department of Defense known as the Joint Improvised Explosive Device Defeat Fund is redesignated as the Joint Improvised-Threat Defeat Fund. (b)Codification of authority and expansion of authorized use of funds (1)In generalChapter 136 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2283.Joint Improvised-Threat Defeat Fund: authorized uses
 (a)Use of fundsFunds made available to the Secretary of Defense for the Joint Improvised-Threat Defeat Fund (in this section referred to as the Fund) for any fiscal year shall be available to investigate, develop, and provide equipment, supplies, services, training, facilities, personnel, and funds to assist armed forces in the defeat of improvised threats as specified by the Secretary of Defense.
									(b)Transfer authority
 (1)Transfers authorizedAmounts available in the Fund may be transferred from the Fund to any of the following accounts and funds of the Department of Defense to accomplish the purposes provided in subsection (a):
  (A)Military personnel accounts. (B)Operation and maintenance accounts.
 (C)Procurement accounts. (D)Research, development, test, and evaluation accounts.
 (E)Defense working capital funds. (2)Additional transfer authorityThe transfer authority provided by paragraph (1) is in addition to any other transfer authority available to the Department of Defense.
 (3)Advance notice to congressional committeesFunds may not be transferred from the Fund under paragraph (1) until five days after the date on which the Secretary of Defense submits to the congressional defense committees notice in writing of the details of the proposed transfer.
 (4)Transfers back to the fundUpon determination that all or part of the funds transferred from the Fund under paragraph (1) are not necessary for the purpose provided, such funds may be transferred back to the Fund.
 (5)Effect on authorization amountsA transfer of an amount to an account under the authority in paragraph (1) shall be deemed to increase the amount authorized for such account by an amount equal to the amount transferred.
										(c)Interdiction of improvised explosive device precursor materials
 (1)Availability of fundsOf the funds made available for the Fund for any fiscal year, up to $15,000,000 may be used by the Secretary of Defense to provide assistance in the form of training, equipment, supplies, and services to ministries and other governmental entities of any country that the Secretary of Defense, with the concurrence of the Secretary of State, has identified as critical for countering the movement of precursor materials for improvised explosive devices. Any such assistance shall be provided for the purpose of countering the movement of such precursor materials.
 (2)Provision through other united states agenciesIf agreed upon by the Secretary of Defense and the head of another department or agency of the United States, the Secretary of Defense may transfer funds available under paragraph (1) to the head of such department or agency for the provision by such department or agency of assistance described in that paragraph to ministries and other government entities of a country identified under that paragraph.
 (3)Advance notice to congressional committeesFunds may not be used under the authority in paragraph (1) with respect to any country until 15 days after the date on which the Secretary of Defense submits to the congressional committees specified in subsection (e) a notice (prepared in coordination with the Secretary of State) of the following:
 (A)The country identified pursuant to paragraph (1). (B)The amount of funds to be used with respect to that country and the training, equipment, supplies, and services to be provided using such funds.
 (C)Evaluation of the effectiveness of efforts by that country to counter the movement of precursor materials for improvised explosive devices.
											(d)Training of foreign security forces To defeat improvised threats
 (1)Availability of fundsOf the funds made available for the Fund for any fiscal year, up to $15,000,000 may be used by the Secretary of Defense to provide training, basic equipment, and services to foreign security forces to defeat improvised threats under authority provided the Secretary of Defense under any other provision of law.
 (2)Construction of availability of fundsParagraph (1) is not authority itself for the provision of training, basic equipment, and services described in that paragraph.
 (e)Specified congressional committeesThe congressional committees specified in this subsection are the following: (1)The Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 (2)The Committee on Armed Services, the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									2283. Joint Improvised-Threat Defeat Fund: authorized uses..
 (c)Conforming repealsThe following provisions of law are repealed: (1)Section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as most recently amended by section 1532(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 939).
 (2)Section 1533 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1092).
 820.Repeal of prohibition on performance of non-defense audits by Defense Contract Audit AgencySection 893 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 952) is amended by striking subsections (a) and (d).
				821.Authority for disclosure of certain sensitive information to Department of Defense contractors
			 performing under a Department of Defense federally funded research and
			 development center contract
 (a)AuthorityChapter 3 of title 10, United States Code, is amended by inserting after section 129d the following new section:
						
							129e.Disclosure to Department of Defense contractors performing under a Department of Defense federally
			 funded research and development center contract
 (a)Disclosure authoritySubject to subsection (b), an officer or employee of the Department of Defense may disclose sensitive information to a Department of Defense contractor performing under a Department of Defense federally funded research and development center contract if the disclosure is for the sole purpose of the performance of administrative, technical or professional services under and within the scope of the contract.
 (b)Conditions on disclosureSensitive information may be disclosed under subsection (a) with respect to a contract described in that subsection only if the contractor agrees to and acknowledges in such contract—
 (1)that sensitive information furnished to the contractor under the authority of this section will be accessed and used only for the purposes stated in the contract;
 (2)that the contractor will take all precautions necessary to prevent disclosure of the sensitive information furnished to anyone not authorized access to the information in order to perform such contract;
 (3)that such sensitive information furnished under the authority of this section shall not be used by the contractor to compete against a third party for Government or non-Government contracts; and
 (4)that the violation of paragraph (1), (2), or (3) is a basis for the Government to terminate the contract for default or to pursue other such remedies as permitted under the contract or by law.
 (c)DefinitionIn this section, the term sensitive information means confidential commercial, financial, or proprietary information, technical data, contract performance, contract performance evaluation, management, and administration data, or other privileged information owned by other defense contractors that is exempt from public disclosure under section 552(b)(4) of title 5 or which would otherwise be prohibited from disclosure under section 1832 or 1905 of title 18..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 129d the following new item:
						
							
								129e. Disclosure to Department of Defense contractors performing under a Department of Defense
			 federally funded research and development center contract..
					IXDEPARTMENT OF DEFENSE ORGANIZATION AND MANAGEMENT
				901.Protection and enhancement of access to and savings at commissaries and exchanges
 (a)Optimization strategySection 2481(c) of title 10, United States Code, is amended by adding at the end the following paragraph:
						
							(3)
 (A)The Secretary of Defense shall develop and implement a comprehensive strategy to optimize management practices across the defense commissary system and the exchange system that reduce reliance of those systems on appropriated funding without reducing benefits to the patrons of those systems or the revenue generated by nonappropriated fund entities or instrumentalities of the Department of Defense for the morale, welfare, and recreation of members of the armed forces.
 (B)The Secretary shall ensure that savings generated due to such optimization practices are shared by the defense commissary system and the exchange system through contracts or agreements that appropriately reflect the participation of the systems in the development and implementation of such practices..
 (b)Authorization To supplement appropriations through business optimizationSection 2483(c) of such title is amended by adding at the end the following new sentence: Such appropriated amounts may also be supplemented with additional funds derived from improved management practices implemented pursuant to sections 2481(c)(3) and 2487(c) of this title and the alternative pricing program implemented pursuant to section 2484(i) of this title..
 (c)Alternative pricing pilot programSection 2484 of such title is amended by adding at the end the following new subsections:  (i)Alternative pricing program (1)The Secretary is authorized to establish an alternative pricing program pursuant to which prices may be established in response to market conditions and customer demand, in accordance with the requirements of this subsection. Notwithstanding the amount of the uniform surcharge assessed in subsection (d), the Secretary may provide for an alternative surcharge of not more than 5 percent of sales proceeds under such alternative pricing program to be made available for the purposes specified in subsection (h).
 (2)Before establishing an alternative pricing program under this subsection, the Secretary shall establish the following:
 (A)Specific, measurable benchmarks for success in the provision of high quality grocery merchandise, discount savings to patrons, and levels of customer satisfaction while achieving savings for the Department of Defense.
 (B)A baseline of overall savings to patrons achieved by commissary stores prior to the initiation of the alternative pricing program, based on a comparison of prices charged by those stores on a regional basis with prices charged by relevant local competitors for a representative market basket of goods.
 (3)The Secretary shall ensure that the defense commissary system implements the alternative pricing program by conducting price comparisons using the methodology established for paragraph (2)(B) and adjusting pricing as necessary to ensure that pricing in the alternative pricing program achieves overall savings to patrons that are reasonably consistent with the baseline savings established for the relevant region pursuant to such paragraph.
								(j)Conversion to nonappropriated fund entity or instrumentality
 (1)If the Secretary determines that the alternative pricing program has met the benchmarks for success established pursuant to subsection (i)(2)(A) and the savings requirements established pursuant to subsection (i)(3) over a period of at least six months, the Secretary may convert the defense commissary system to a nonappropriated fund entity or instrumentality, with operating expenses financed in whole or in part by receipts from the sale of products and the sale of services. Upon such conversion, appropriated funds shall be transferred to the defense commissary system only in accordance with paragraph (2) or section 2491 of this title. The requirements of section 2483 shall not apply to the defense commissary system operating as a nonappropriated fund entity or instrumentality.
 (2)If the Secretary determines that the defense commissary system operating as a nonappropriated fund entity or instrumentality is likely to incur a loss in any fiscal year as a result of compliance with the savings requirement established in subsection (i), the Secretary shall authorize a transfer of appropriated funds available for such purpose to the commissary system in an amount sufficient to offset the anticipated loss. Any funds so transferred shall be considered to be nonappropriated funds for such purpose.
 (3)The Secretary of Defense may identify positions of employees in the defense commissary system who are paid with appropriated funds whose status may be converted to the status of an employee of a nonappropriated fund entity or instrumentality. The status and conversion of such employees shall be addressed as provided in section 2491(c) for employees in morale, welfare, and recreation programs. No individual who is an employee of the defense commissary system as of the date of the enactment of this subsection shall suffer any loss of or decrease in pay as a result of the conversion..
 (d)Establishment of common business practicesSection 2487 of such title is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Common business practices (1)Notwithstanding subsections (a) and (b), the Secretary of Defense may establish common business processes, practices, and systems—
 (A)to exploit synergies between the operations of the defense commissary system and the exchange system; and
 (B)to optimize the operations of the defense retail systems as a whole and the benefits provided by the commissaries and exchanges.
 (2)The Secretary may authorize the defense commissary system and the exchange system to enter into contracts or other agreements—
 (A)for products and services that are shared by the defense commissary system and the exchange system; and
 (B)for the acquisition of supplies, resale goods, and services on behalf of both the defense commissary system and the exchange system.
 (3)For the purpose of a contract or agreement authorized under paragraph (2), the Secretary may— (A)use funds appropriated pursuant to section 2483 of this title to reimburse a nonappropriated fund entity or instrumentality for the portion of the cost of a contract or agreement entered by the nonappropriated fund entity or instrumentality that is attributable to the defense commissary system; and
 (B)authorize the defense commissary system to accept reimbursement from a nonappropriated fund entity or instrumentality for the portion of the cost of a contract or agreement entered by the defense commissary system that is attributable to the nonappropriated fund entity or instrumentality..
 (e)Clarification of references to the exchange systemSection 2481(a) of title 10, United States Code, is amended by adding at the end the following new sentence: Any reference in this chapter to the exchange system shall be treated as referring to each separate administrative entity within the Department of Defense through which the Secretary of Defense has implemented the requirement under this subsection for a world-wide system of exchange stores..
 (f)Operation of defense commissary system as a nonappropriated fund entityIn the event that the defense commissary system is converted to a nonappropriated fund entity or instrumentality as authorized by section 2484(j)(1) of title 10, United States Code, as added by subsection (c) of this section, the Secretary may—
 (1)provide for the transfer of commissary assets, including inventory and available funds, to the nonappropriated fund entity or instrumentality; and
 (2)ensure that revenues accruing to the defense commissary system are appropriately credited to the nonappropriated fund entity or instrumentality.
 (g)Conforming changeSection 2643(b) of such title is amended by adding at the end the following new sentence: Such appropriated funds may be supplemented with additional funds derived from improved management practices implemented pursuant to sections 2481(c)(3) and 2487(c) of this title.
					902.Revision to authority of the Secretary of Defense relating to protection of the Pentagon
			 reservation and other Department of Defense facilities in the National
			 Capital Region
 (a)Law enforcement authoritySubsection (b) of section 2674 of title 10, United States Code, is amended— (1)by redesignating paragraph (2) as paragraph (5);
 (2)by striking the matter in such subsection preceding such paragraph and inserting the following:  (b)Law enforcement authorities and personnel (1)The Secretary shall protect the buildings, grounds, and property located in the National Capital Region that are occupied by, or under the jurisdiction, custody, or control of, the Department of Defense, and the persons on that property.
 (2)The Secretary may designate military or civilian personnel to perform law enforcement functions and military, civilian, or contract personnel to perform security functions for such buildings, grounds, property, and persons, including, with regard to civilian personnel designated under this section, duty in areas outside the property referred to in paragraph (1) to the extent necessary to protect that property and persons on that property. Subject to the authorization of the Secretary, any such military or civilian personnel so designated may exercise the authorities listed in subsection (c) (1)–(5) of section 2672 of this title.
 (3)The powers granted under paragraph (2) to military and civilian personnel designated under that paragraph shall be exercised in accordance with guidelines prescribed by the Secretary of Defense and approved by the Attorney General.
 (4)Nothing in this subsection shall be construed to— (A)preclude or limit the authority of any Defense Criminal Investigative Organization or any other Federal law enforcement agency;
 (B)restrict the authority of the Secretary of Homeland Security under the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) or the authority of the Administrator of General Services, including the authority to promulgate regulations affecting property under the custody and control of that Secretary or the Administrator, respectively;
 (C)expand or limit section 21 of the Internal Security Act of 1950 (50 U.S.C. 797); (D)affect chapter 47 of this title (the Uniform Code of Military Justice);
 (E)restrict any other authority of the Secretary of Defense or the Secretary of a military department; or
 (F)restrict the authority of the Director of the National Security Agency under section 11 of the National Security Agency Act of 1959 (50 U.S.C. 3609)..
 (b)Rates of basic pay for civilian law enforcement personnelParagraph (5) of such subsection, as redesignated by subsection (a)(1) of this section, is amended by inserting , whichever is greater before the period at the end.
					(c)Codification of authority To provide physical protection and personal security within the united
			 states to certain senior leaders in the Department of Defense and other
			 specified persons
 (1)New sectionChapter 41 of title 10, United States Code, is amended by inserting after section 713 a new section 714 consisting of—
 (A)a heading as follows:  714.Senior leaders of the Department of Defense and other specified persons: authority to provide protection within the United States; and(B)a text consisting of the text of subsections (a) through (d) of section 1074 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 113 note).
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									714. Senior leaders of the Department of Defense and other specified persons: authority to provide
			 protection within the United States..
 (3)Repeal of codified provisionSection 1074 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 113 note) is repealed.
 (4)Conforming and stylistic amendments due to codificationSection 714 of title 10, United States Code, as added by paragraph (1), is amended as follows: (A)Subsections (a), (b)(1), and (d)(1) are amended by striking Armed Forces and inserting armed forces.
 (B)Subsection (c) is amended by striking section: and all that follows through Forces’ and and inserting section, the terms qualified members of the armed forces and. (C)Subsection (d)(2) is amended by striking , United States Code.
 (5)Amendments for consistency with title 10 usage as to service chiefsSuch section is further amended— (A)in subsection (a)—
 (i)by striking Chiefs of the Services in paragraph (6) and inserting Members of the Joint Chiefs of Staff in addition to the Chairman and Vice Chairman (ii)by striking paragraph (7); and
 (iii)by redesignating paragraph (8) as paragraph (7); and (B)in subsection (b)(1), by striking through (8) and inserting through (7).
 (6)Amendments for consistency with title 10 usage as to military memberSubsection (b)(2)(A) of such section is amended— (A)by striking , military member,; and
 (B)by inserting after of the Department of Defense the following: or member of the Army, Navy, Air Force, or Marine Corps. 903.Reorganization and redesignation of Office of Family Policy and Office of Community Support for Military Families with Special Needs (a)Office of family policy (1)Redesignation as office of military family readiness policySection 1781(a) of title 10, United States Code, is amended—
 (A)by striking Office of Family Policy and inserting Office of Military Family Readiness Policy; and (B)by striking Director of Family Policy and inserting Director of Military Family Readiness Policy.
 (2)Requirement for director to be member of the senior executive service or a general of flag officerSuch section is further amended by adding at the end the following new sentence: The Director shall be a member of the Senior Executive Service or a general officer or flag officer..
 (3)Inclusion of director on military family readiness councilSection 1781a(b)(1)(E) of such title is amended by striking Office of Community Support for Military Families with Special Needs and inserting Office of Military Family Readiness Policy. (4)Conforming amendmentSection 131(b)(7)(F) of such title is amended by striking Director of Family Policy and inserting Director of Military Family Readiness Policy.
						(5)Revised section heading
 (A)Revised headingThe heading of section 1781 of such title is amended to read as follows:  1781.Office of Military Family Readiness Policy. (B)Clerical amendmentThe item relating to section 1781 in the table of sections at the beginning of chapter 88 of such title is amended to read as follows:
								
									
										1781. Office of Military Family Readiness Policy..
							(b)Office of Community Support for Military Families with Special Needs
 (1)Reorganization under the office of military family readiness policySubsection (a) of section 1781c of such title is amended by striking Office of the Under Secretary of Defense for Personnel and Readiness and inserting Office of Military Readiness Policy. (2)Redesignation as office of special needsSuch section is further amended—
 (A)in subsection (a), by striking Office of Community Support for Military Families with Special Needs and inserting Office of Special Needs; and (B)in the heading, by striking Office of Community Support for Military Families with Special Needs and inserting Office of Special Needs.
							(3)Repeal of requirement for head of office to be member of senior executive service or a general or
 flag officerSuch section is further amended by striking subsection (c). (4)Clerical amendmentThe item relating to section 1781c in the table of sections at the beginning of chapter 88 of such title is amended to read as follows:
							
								
									1781c. Office of Special Needs..
						904.Change of period for Chairman of the Joint Chiefs of Staff review of the Unified Command Plan to
 not less than every four yearsSection 161(b)(1) of title 10, United States Code, is amended by striking two years and inserting four years. 905.Clarification of authority, direction, and control over the Information Assurance Directorate of the National Security AgencySection 142(b)(1) of title 10, United States Code, is amended—
 (1)in subparagraph (B), by striking the semicolon and inserting ; and; (2)in subparagraph (C), by striking ; and and inserting a period; and
 (3)by striking subparagraph (D). 906.Reduction in the minimum number of Navy carrier air wings and carrier air wing headquarters required to be maintained (a)Codification and reductionSection 5062 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (e)The Secretary of the Navy shall ensure that the Navy maintains— (1)a minimum of 9 carrier air wings; and
 (2)for each such carrier air wing, a dedicated and fully staffed headquarters.. (b)Repeal of superseded sectionSection 1093 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 5062 note) is repealed.
 907.Authority to employ civilian faculty members at Joint Special Operations UniversitySection 1595(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:
					
 (5)The Joint Special Operations University.. 908.Modifications to requirements for accounting for members of the Armed Forces and Department of Defense civilian employees listed as missing (a)Limitation of DPAA to missing persons from past conflictsSection 1501(a) of title 10, United States Code, is amended—
 (1)in paragraph (1)(A), by inserting from past conflicts after matters relating to missing persons; (2)in paragraph (2)—
 (A)by striking subparagraph (A); (B)by redesignating subparagraphs (B), (C), (D), (E), and (F) as subparagraphs (A), (B), (C), (D), and (E), respectively; and
 (C)by inserting from past conflicts after missing persons each place it appears; (3)in paragraph (4)—
 (A)by striking for personal recovery (including search, rescue, escape, and evasion) and; and (B)by inserting from past conflicts after missing persons; and
 (4)by striking paragraph (5). (b)Action upon discovery or receipt of informationSection 1505(c) of such title is amended by striking designated Agency Director in paragraphs (1), (2), and (3) and inserting Secretary of Defense.
 (c)Definition of accounted forSection 1513(3)(B) of such title is amended by inserting to the extent practicable after are recovered. XGENERAL PROVISIONS AFinancial Matters 1001.Liquidation of unpaid credits accrued as a result of transactions under a cross-servicing agreement (a)Liquidation of unpaid creditsSection 2345 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(c)
 (1)Any credits of the United States accrued as a result of the provision of logistic support, supplies, and services under the authority of this subchapter that remain unliquidated more than 18 months after the date of delivery of the logistic support, supplies, or services may, at the option of the Secretary of Defense, with the concurrence of the Secretary of State, be liquidated by offsetting the credits against any amount owed by the Department of Defense, pursuant to a transaction or transactions concluded under the authority of this subchapter, to the government or international organization to which the logistic support, supplies, or services were provided by the United States.
 (2)The amount of any credits offset pursuant to paragraph (1) shall be credited as specified in section 2346 of this title as if it were a receipt of the United States..
 (b)Effective dateSubsection (c) of section 2345 of title 10, United States Code, as added by subsection (a), shall apply with respect to credits accrued by the United States which (1) were accrued prior to, and remain unpaid as of, the date of the enactment of this Act, or (2) are accrued after the date of the enactment of this Act.
						1002.Special authority for the Department of Defense to reinvest travel refunds
 (a)Refunds for official travelSubchapter I of chapter 8 of title 37, United States Code, is amended by adding at the end the following new section:
							
								456.Managed travel program refunds
 (a)Credit of refundsThe Secretary of Defense may credit refunds attributable to Department of Defense managed travel programs as a direct result of official travel to such operation and maintenance or research, development, test, and evaluation accounts of the Department of Defense as designated by the Secretary that are available for obligation for the fiscal year in which the refund or amount is collected.
 (b)Use of refundsRefunds credited under subsection (a) may only be used for official travel or operations and efficiency improvements for improved financial management of official travel.
 (c)DefinitionsIn this section: (1)Managed travel programThe term managed travel program includes air, rental car, train, bus, dining, lodging, and travel management, but does not include rebates or refunds attributable to the use of the Government travel card, the Government Purchase Card, or Government travel arranged by Government Contracted Travel Management Centers.
 (2)RefundThe term refund includes miscellaneous receipts credited to the Department identified as a refund, rebate, repayment, or other similar amounts collected..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 455 the following new item:
							
								
									456. Managed travel program refunds..
 (c)Clarification on retention of travel promotional itemsSection 1116(a) of the National Defense Authorization Act for Fiscal Year 2002 (5 U.S.C. 5702 note) is amended—
 (1)by striking definition.—In this section, the term and inserting the following:  Definitions.—In this section:
								
 (1)The term; and (2)by adding at the end the following new paragraph:
								
 (2)The term general public includes the Federal Government or an agency.. 1003.Authority for use of amounts recovered for damage to government property (a)Extension to personal propertyThe first sentence of section 2782 of title 10, United States Code, is amended by striking real property both places it appears and inserting property.
 (b)Availability of recovered fundsThe second sentence of such section is amended— (1)by striking In such amounts as are provided in advance in appropriation Acts, amounts and inserting Amounts;
 (2)by inserting merged with, and before available for use; (3)by inserting and for the same period after same purposes; and
 (4)by inserting a comma after circumstances as. (c)Clerical amendments (1)Section headingThe heading of such section is amended by striking real.
 (2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 165 of such title is amended to read as follows:
								
									
										2782. Damage to property: disposition of amounts recovered. .
							BCounter-Drug Activities
					1011.Extension of Department of Defense authority to provide support for counter-drug activities and
 activities to counter transnational organized crimeSubsection (a) of section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 374 note), is amended by striking During fiscal years 2012 through 2017 and inserting During fiscal years 2012 through 2019.
					1012.Extension of authority to provide additional support for counter-drug activities of certain foreign
			 governments
 (a)Extension of authoritySubsection (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1012 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 963), is further amended by striking expires September 30, 2017 and inserting shall be available through the end of fiscal year 2019.
 (b)Reduction in waiting period for obligation or expenditure of funds after notification of congressSubsection (f)(2)(B) of such section is amended by striking 60 days and inserting 15 days. 1013.Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia and of numerical limitation on assignment of United States personnel in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. XXX), is further amended—
 (1)in subsection (a)(1), by striking 2017 and inserting 2021; and (2)in subsection (c), by striking 2017 and inserting 2021.
						CTransportation Matters
					1021.Authority to make pro rata annual payments under operating agreements for vessels participating in
 maritime security fleetSection 53106(d) of title 46, United States Code, is amended— (1)by striking and at the end of paragraph (2);
 (2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end following new paragraph:
							
 (4)may make a pro rata reduction in payment in the event sufficient funds have not been appropriated to pay the full annual payment authorized in subsection (a)..
						1022.Authority to extend certain age restrictions relating to vessels participating in the maritime
			 security fleet
 (a)Authority 
 (1)In generalSection 53102 of title 46, United States Code, is amended by adding at the end the following new subsection:
								
 (g)Authority for extension of maximum service age for a participating fleet vesselThe Secretary of Defense, in conjunction with the Secretary of Transportation, may, for a particular participating fleet vessel, extend the maximum age restrictions under section 53101(5)(A)(ii) and section 53106(c)(3) for a period of up to 5 years if the Secretaries jointly determine that it is in the national interest to do so..
 (2)Conforming amendmentThe heading of subsection (f) of such section is amended to read as follows: Authority for waiver of age restriction for eligibility for a vessel To be included in the fleet.—. (b)Repeal of redundant age limitationSection 53106(c)(3) of such title is amended—
 (1)by striking or (C); at the end of subparagraph (A) and inserting ; or; (2)by striking ; or at the end of subparagraph (B) and inserting a period; and
 (3)by striking subparagraph (C). 1023.Extension of authority of Secretary of Transportation to issue non-premium aviation insuranceSection 44310(b) of title 49, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019.
					1024.Expanded authority for transportation by the Department of Defense of non-Department of Defense
			 personnel and cargo
 (a)Transportation of allied and civilian personnel and cargoSubsection (c) of section 2649 of title 10, United States Code, is amended— (1)in the subsection heading, by striking personnel and inserting and civilian personnel and cargo;
 (2)by striking Until January 6, 2016, when and inserting When; and (3)by striking allied forces or civilians, and inserting allied and civilian personnel and cargo.
 (b)Commercial insuranceSuch section is further amended by adding at the end the following new subsection:  (d)Commercial insuranceThe Secretary may enter into a contract or other arrangement with one or more commercial providers to make insurance products available to non-Department of Defense shippers using the Defense Transportation System to insure against the loss or damage of the shipper’s cargo. Any such contract or arrangement shall provide that—
 (1)any insurance premium is collected by the commercial provider; (2)any claim for loss or damage is processed and paid by the commercial provider;
 (3)the commercial provider agrees to hold the United States harmless and waive any recourse against the United States for amounts paid to an insured as a result of a claim; and
 (4)the contract between the commercial provider and the insured shall contain a provision whereby the insured waives any claim against the United States for loss or damage that is within the scope of enumerated risks covered by the insurance product..
 (c)Conforming cross-Reference amendmentsSubsection (b) of such section is amended by striking this section both places it appears and inserting subsection (a). 1025.Modifications to National Defense Sealift Fund requirements (a)Two-Year suspension of limitation on funds available for national defense sealift purposesSubsection (c)(3) of section 2218 of title 10, United States Code, is amended to read as follows:
							
 (3)Amounts may be obligated or expended for a purpose set forth in subparagraph (b) or (d) of paragraph (1) only from—
 (A)funds appropriated for any of fiscal years 2017 through 2018 that are otherwise available for such purpose; or
 (B)funds deposited in the Fund pursuant to subsection (d)(1).. (b)Two-Year suspension of requirement To deposit funds for national defense sealift purposes in the national defense sealift fundSubsection (d)(1) of such section is amended by inserting for a fiscal year after fiscal year 2018 after appropriated to the Department of Defense.
 (c)Applicability of buy american and other restrictionsSubsection (c) of such section is further amended by adding at the end the following new paragraph:  (4)Funds appropriated for the Department of Defense for fiscal years 2017 through 2018 that are available—
 (A)for the installation and maintenance of defense features for national defense purposes on privately owned and operated vessels may be obligated and expended for such purpose only for vessels that are constructed in the United States and documented under the laws of the United States; and
 (B)for expenses for maintaining the National Defense Reserve Fleet under section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and the costs of acquisition of vessels, and alteration and conversion of vessels in (or to be placed in the fleet), may be obligated and expended for such purposes only for vessels built in United States shipyards or vessels authorized for inclusion in the National Defense Reserve Fleet and only in accordance with section 1424(b) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 7291 note)..
 (d)Conforming amendmentSubsection (f)(2) of such section is amended by striking Public Law 101–510 (104 Stat. 1683) and inserting the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 7291 note). (e)Effective dateThe amendments made by this section shall not apply with respect to funds appropriated for a fiscal year before fiscal year 2017.
						1026.Duration of authorization of domicile-to-duty transportation for defense personnel designated to be
			 provided such transportation when essential to the conduct of official
			 business
 (a)Designation of eligible personnelSection 2637 of title 10, United States Code, is amended— (1)by inserting (a) areas outside the united states.— before The Secretary of Defense;
 (2)by striking the last sentence of subsection (a), as designated by paragraph (1); and (3)by adding at the end the following new subsections:
								
 (b)Domicile-to-Duty transportationIn the application of section 1344 of title 31 to the Department of Defense, an authorization made pursuant to subsection (b)(9) of such section, and an extension of such an authorization made pursuant to subsection (d)(2) of such section, may be effective for a period not to exceed one year (notwithstanding the otherwise applicable time periods specified in such section).
 (c)RegulationsTransportation under subsection (a) and the implementation of subsection (b) shall be provided in accordance with regulations prescribed by the Secretary of Defense..
 (b)Clerical amendments 
 (1)Section headingThe heading of such section is amended to read as follows:  2637.“Transportation in certain areas outside the United States; transportation between residence and place of work. (2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 157 of such title is amended to read as follows:
								
									
										2637. Transportation in certain areas outside the United States; transportation between residence
			 and place of work. .
 (c)Conforming cross-Reference amendmentSection 1344(c) of title 31, United States Code, is amended by striking section 2637 and inserting section 2637(a). DMiscellaneous Authorities and Limitations 1031.Exemption of information on military tactics, techniques, and procedures from release under Freedom of Information Act (a)ExemptionSubsection (a) of section 130e of title 10, United States Code, is amended—
 (1)in the matter preceding paragraph (1), by inserting or information related to military tactics, techniques, and procedures after security information; (2)by striking paragraph (1) and inserting the following:
								
 (1)The information is— (A)Department of Defense critical infrastructure security information; or
 (B)related to a military tactic, technique, or procedure, including a military rule of engagement;; (3)by redesignating paragraph (2) as paragraph (3); and
 (4)by inserting after paragraph (1) the following new paragraph (2):  (2)the public disclosure of the information could reasonably be expected to risk impairment of the effective operation of Department of Defense by providing an advantage to an adversary or potential adversary; and.
 (b)DefinitionsSubsection (c) of such section is amended— (1)by striking definition.—In this section, the and inserting the following:
								
 Definitions.—In this section:(1)Department of defense critical infrastructure security informationThe; and(2)by adding at the end the following new paragraphs:
								
 (2)TacticThe term tactic means the employment and ordered arrangement of forces in relation to each other. (3)TechniqueThe term technique means non-prescriptive way or method used to perform a mission, function, or task.
 (4)Rule of engagementThe term rule of engagement means a directive issued by a competent military authority that delineates the circumstances and limitations under which the armed forces will initiate or continue combat engagement with other forces encountered..
 (c)Delegation and transparencySuch section is further amended— (1)by striking subsection (d); and
 (2)by redesignating subsection (e) as subsection (d) and in that subsection— (A)by striking , or the Secretary's designee,; and
 (B)by striking through the Office of the Director of Administration and Management and inserting in accordance with guidelines prescribed by the Secretary. (d)Citation for purposes of OPEN FOIA Act of 2009Such section is further amended—
 (1)in subsection (a), as amended by subsection (a) of this section, by striking pursuant to section 552(b)(3) of title 5 in the matter preceding paragraph (1); and (2)by adding at the end the following new subsection:
								
 (e)Citation for purposes of OPEN FOIA Act of 2009This section is a statute that specifically exempts certain matters from disclosure under section 552 of title 5, as described in subsection (b)(3) of that section..
							(e)Section heading and clerical amendment
 (1)The heading of such section is amended to read as follows:  130e.Nondisclosure of information: critical infrastructure; military tactics, techniques, and procedures.
 (2)The item relating to such section in the table of sections at the beginning of chapter 3 of such title is amended to read as follows:
								
									
										130e. Nondisclosure of information: critical infrastructure; military tactics, techniques, and
			 procedures..
							1032.Expansion of coverage of persons who may be assisted under program to provide post-isolation
 support activities for certain recovered isolated personnelSection 1056a(c)(2) of title 10, United States Code, is amended— (1)by striking (whether as an individual or a group);
 (2)by inserting other United States Government after military activity or ; and (3)by inserting or other individual determined by the Secretary of Defense before the period at the end.
						1033.Modification to and extension of authorization of non-conventional assisted recovery capabilities
 (a)Modification to authorized activitiesSubsection (c) of section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578), as most recently amended by section 1271 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), is amended by inserting and other individuals as determined by the Secretary of Defense before the period at the end of the first sentence.
 (b)Extension of authoritySubsection (h) of such section is amended by striking 2018 and inserting 2021. 1034.Protection against misuse of Naval Special Warfare Command insignia (a)In generalChapter 663 of title 10, United States Code, is amended by adding at the end the following new section:
							
								7882.Protection against misuse of insignia of Naval Special Warfare Command
 (a)Covered naval special warfare insignia definedIn this section, the term covered Naval Special Warfare insignia means any of the following: (1)The Naval Special Warfare Insignia comprising or consisting of the design of an eagle holding an anchor, trident, and flint-lock pistol.
 (2)The Special Warfare Combatant Craft Crewman Insignia comprising or consisting of the design of the bow and superstructure of a Special Operations Craft on a crossed flint-lock pistol and enlisted cutlass, on a background of ocean swells.
 (3)Any colorable imitation of the insignia referred to in paragraphs (1) and (2), in a manner which could reasonably be interpreted or construed as conveying the false impression that an advertisement, solicitation, business activity, or product is in any manner approved, endorsed, sponsored, or authorized by, or associated with, the United States Government, the Department of Defense, or the Department of the Navy.
 (b)Protection against misuseSubject to subsection (c), no person may use any covered Naval Special Warfare insignia in connection with any promotion, good, service, or other commercial activity when a particular use would be likely to suggest a false affiliation, connection, or association with, endorsement by, or approval of, the United States, the Department of Defense, or the Department of the Navy.
 (c)ExceptionSubsection (b) shall not apply to the use of a covered Naval Special Warfare insignia for purposes such as criticism, comment, news reporting, analysis, research, or scholarship.
 (d)Treatment of disclaimersAny determination of whether a person has violated this section shall be made without regard to any use of a disclaimer of affiliation, connection, or association with, endorsement by, or approval of the United States Government, the Department of Defense, the Department of the Navy, or any subordinate organization thereof to the extent consistent with international obligations of the United States.
 (e)EnforcementWhenever it appears to the Attorney General that any person is engaged in, or is about to engage in, an act or practice that constitutes or will constitute conduct prohibited by this section, the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice, and such court may take such injunctive or other action as is warranted to prevent the act, practice, or conduct.
 (f)Rule of constructionNothing in this section shall be construed to limit the authority of the Secretary of the Navy to register any symbol, name, phrase, term, acronym, or abbreviation otherwise capable of registration under the provisions of the Act of July 5, 1946, popularly known as the Lanham Act or the Trademark Act of 1946 (15 U.S.C. 1051 et seq.)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							
								
									7882. Protection against misuse of Naval Special Warfare Command insignia..
						1035.Authority to assist other agencies to expedite review of proposed Department of Defense actions
			 under the Endangered Species Act
 (a)Assistance authorizedFor any action by the Department of Defense that requires a section 7 consultation, the Secretary of Defense may transfer funds from accounts available for operation and maintenance and may detail personnel on a nonreimbursable basis to the head of the appropriate service to support such consultation.
 (b)ConditionsThe Secretary may provide funds or detail personnel under this section only if— (1)the Secretary determines that it is in the interest of national defense to complete a section 7 consultation for an action by the Department of Defense within a particular time period;
 (2)the head of the appropriate service provides to the Secretary notice that the appropriate service does not have available funds or adequate personnel to complete such section 7 consultation within such time period; and
 (3)the Secretary enters into an agreement with the head of the appropriate service that specifies the funds or personnel that the Secretary will provide to such service and requires that such funds or personnel be used only to contribute toward carrying out the section 7 consultation within such time period.
 (c)Crediting of fundsFunds received by the head of the appropriate service pursuant to subsection (a) may be credited to appropriations available to such service for salaries and expenses. Subject to subsection (b), funds so credited shall be merged with and be available for the same purposes and for the same time period as the appropriations account to which such funds are credited.
						(d)Limitations
 (1)Use of fundsFunds or personnel provided to the head of the appropriate service under subsection (a) may be used only to support activities that directly and meaningfully contribute to carrying out the section 7 consultation for which such funds or personnel are provided.
 (2)Maximum amount of funds available to transfer in a fiscal yearThe Secretary may not provide funds or personnel under this section in excess of an aggregate value of $1,000,000 in any fiscal year.
							(e)Sunset
 (1)In generalExcept as provided in paragraph (2), the authority to transfer funds or detail personnel under this section shall terminate on December 31, 2022.
 (2)ExceptionWith respect to any section 7 consultation initiated prior to the date specified in paragraph (1) and for which the Secretary began transferring funds or detailing personnel under this section before such date, the Secretary may continue to transfer funds and detail personnel in accordance with this section.
 (f)DefinitionsIn this section: (1)Head of the appropriate serviceThe term head of the appropriate service has the meaning given the term Secretary in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532).
 (2)Section 7 consultationThe term section 7 consultation means consultation or conference by the Department of Defense with the Secretary (as defined in section 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532)) under section 7 of such Act (16 U.S.C. 1536).
							XICIVILIAN PERSONNEL MATTERS
				AGeneral Matters
 1101.Authority to provide additional allowances and benefits for Defense Clandestine Service employeesSection 1603 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (c)Additional allowances and benefits for employees of the defense clandestine serviceIn addition to the authority to provide compensation under subsection (a), the Secretary of Defense may provide an employee in a defense intelligence position who is assigned to the Defense Clandestine Service allowances and benefits under paragraph (1) of section 9904 of title 5 without regard to the limitations in that section
 (1)that the employee be assigned to activities outside the United States; or (2)that the activities to which the employee is assigned be in support of Department of Defense activities abroad..
					1102.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian
 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1102 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. zzz), is further amended by striking 2017 and inserting 2018.
					1103.Two-year extension of authority to waive annual limitation premium pay and aggregate limitation on
 pay for Federal civilian employees working overseasSection 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1108 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1027), is amended by striking through 2016 and inserting through 2018.
					1104.Authority for advancement of pay for certain employees relocating within the United States and its
			 territories
 (a)CoverageSubsection (a) of section 5524a of title 5, United States Code, is amended— (1)by inserting (1) after (a); and
 (2)by adding at the end the following new paragraph:  (2)The head of each agency may provide for the advance payment of basic pay, covering not more than 6 pay periods, to an employee who is assigned to a position in the agency that is located—
 (A)outside of the employee’s current commuting area; and (B)in an area not covered by section 5927..
 (b)Conforming amendmentsSubsection (b) of such section is amended— (1)in paragraph (1), by inserting or assigned after appointed; and
 (2)in paragraph (2)(B)— (A)by inserting or assignment after appointment; and
 (B)by inserting or assigned after appointed. (c)Clerical amendments (1)Section headingThe heading of such section is amended to read as follows:
								
									5524a.Advance payments for new appointees and for certain current employees relocating within the United
			 States and its territories.
 (2)Table of sectionsThe item relating to such section in the table of sections at the beginning of chapter 55 of such title is amended to read as follows:
								
									
										5524a. Advance payments for new appointees and for certain current employees relocating within the
			 United States and its territories..
 (d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
						1105.Increase in maximum amount of voluntary separation incentive pay authorized for civilian employees
 (a)Government employees generallySection 3523(b)(3)(B) of title 5, United States Code, is amended by striking $25,000 and inserting $40,000. (b)Department of Defense employeesSection 9902(f)(5)(A)(ii) of such title is amended by striking $25,000 and inserting an amount determined by the Secretary, not to exceed $40,000.
						1106.Expanded flexibility in selecting candidates from referral lists
 (a)Expanded flexibilitySubchapter I of chapter 33 of title 5, United States Code, is amended by striking sections 3317 and 3318 and inserting the following new sections:
							
								3317.Competitive service; certification using numerical ratings
 (a)(1)The Director of the Office of Personnel Management shall certify a sufficient number of names from the top of the appropriate register or list of eligibles, as determined pursuant to regulations prescribed under subsection (b), and provide a certificate with such names to an appointing authority that has requested a certificate of eligibles to consider when filling a job in the competitive service.
 (2)Unless otherwise provided for in regulations prescribed under subsection (b), the number of names certified under paragraph (1) shall be not less than 3.
 (b)When an appointing authority, for reasons considered sufficient by the Director, has three times considered and passed over a preference eligible who was certified from a list of eligibles, the Director may discontinue certifying the preference eligible for appointment. The Director shall provide to such preference eligible notice of the intent to discontinue certifying such preference eligible prior to the discontinuance of certification.
 (c)The Director shall prescribe regulations to carry out the provisions of this section. Such regulations shall include the establishment of mechanisms for identifying the eligibles who will be considered for each vacancy. Such mechanisms may include cut-off scores.
									3318.Competitive service; selection using numerical ratings
 (a)An appointing authority shall select for appointment from the eligibles available for appointment on a certificate furnished under section 3317(a), unless objection to one or more of the individuals certified is made to, and sustained by, the Director for proper and adequate reason under regulations prescribed by the Director.
									(b)
 (1)During the 240-day period beginning on the date of issuance of a certificate of eligibles under section 3317(a), an appointing authority other than the appointing authority requesting the certificate (in this subsection referred to as the other appointing authority) may select an individual from that certificate in accordance with this subsection for an appointment to a position that is—
 (A)in the same occupational series as the position for which the certification of eligibles was issued (in this subsection referred to as the original position); and
 (B)at a similar grade level as the original position. (2)An appointing authority requesting a certificate of eligibles may share the certificate with another appointing authority only if the announcement of the original position provided notice that the resulting list of eligible candidates may be used by another appointing authority.
 (3)The selection of an individual under paragraph (1)— (A)shall be made in accordance with subsection (a); and
 (B)subject to paragraph (4), may be made without any additional posting under section 3327. (4)Before selecting an individual under paragraph (1), and subject to the requirements of any collective bargaining obligation of the other appointing authority, the other appointing authority shall—
 (A)provide notice of the available position to employees of the other appointing authority; (B)provide up to 10 business days for employees of the other appointing authority to apply for the position; and
 (C)review the qualifications of employees submitting an application. (5)Nothing in this subsection limits any collective bargaining obligation of an agency under chapter 71.
										(c)
 (1)If an appointing authority proposes to pass over a preference eligible on a certificate to select an individual who is not a preference eligible, the appointing authority shall file written reasons with the Director for passing over the preference eligible. The Director shall make the reasons presented by the appointing authority part of the record of the preference eligible and may require the submission of more detailed information from the appointing authority in support of the passing over of the preference eligible. The Director shall determine the sufficiency or insufficiency of the reasons submitted by the appointing authority, taking into account any response received from the preference eligible under paragraph (2). When the Director has completed review of the proposed pass over, the Director shall send the findings of the Director to the appointing authority and to the preference eligible. The appointing authority shall comply with the findings.
 (2)In the case of a preference eligible described in section 2108(3)(C) who has a compensable service-connected disability of 30 percent or more, the appointing authority shall, at the same time it notifies the Director under paragraph (1), notify the preference eligible of the proposed pass over, of the reasons therefore, and of the individual’s right to respond to those reasons to the Director within 15 days of the date of the notification. The Director shall, before completing the review under paragraph (1), require a demonstration by the appointing authority that the notification was timely sent to the preference eligible’s last known address.
 (3)A preference eligible not described in paragraph (2), or his or her representative, shall be entitled, on request, to a copy of—
 (A)the reasons submitted by the appointing authority in support of the proposed pass over; and (B)the findings of the Director.
 (4)In the case of a preference eligible described in paragraph (2), the functions of the Director under this subsection may not be delegated in accordance with section 1104.
 (d)When the names of preference eligibles are on a reemployment list appropriate for the position to be filled, an appointing authority may appoint from a register of eligibles established after examination only an individual who qualifies as a preference eligible under section 2108(3)(C)–(G)..
 (b)Conforming amendmentsSubchapter I of chapter 33 of such title is amended— (1)in section 3319, by amending the heading to read as follows:
								
									3319.Competitive service; selection using category rating;
 and(2)in section 3320 in the first sentence, by striking sections 3308–3318 and inserting sections 3308–3319. (c)Table of sections amendmentsThe table of sections at the beginning of such chapter is amended by striking the items relating to sections 3317, 3318, and 3319 and inserting the following new items:
							
								
									3317. Competitive service; certification using numerical ratings.
									3318. Competitive service; selection using numerical ratings.
									3319. Competitive service; selection using category rating..
 (d)Effective dateThe amendments made by this section shall take effect on the date on which the Director issues final regulations to carry out such amendments.
						1107.Noncompetitive temporary and term appointments in the competitive service
 (a)Temporary and term appointmentsSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following new section:
							
								3115.Temporary and term appointments
 (a)DefinitionsIn this section: (1)The term temporary appointment means an appointment in the competitive service for a period of not more than 1 year.
 (2)The term term appointment means an appointment in the competitive service for a period of more than 1 year but not more than 5 years, unless a longer period is authorized by the Director of the Office of Personnel Management prior to appointment.
										(b)Appointment
 (1)The head of an agency may make a temporary appointment or term appointment to a position in the competitive service when the need for an employee’s services is not permanent.
 (2)ExtensionUnder conditions prescribed by the Director of the Office of Personnel Management, the head of an agency may extend a temporary appointment or term appointment made under paragraph (1).
 (c)Appointments for critical hiring needsUnder conditions prescribed by the Director of the Office of Personnel Management, the head of an agency may make a noncompetitive temporary appointment, or a noncompetitive term appointment for a period of not more than 18 months, to a position in the competitive service for which a critical hiring need exists, without regard to the requirements of sections 3327 and 3330. An appointment made under this subsection may not be extended.
 (d)RegulationsThe Director of the Office of Personnel Management may prescribe regulations to carry out this section..
 (b)Table of sections amendmentThe table of sections at the beginning of such chapter is amended by inserting the following item after the item relating to section 3114:
							
								
									3115. Temporary and term appointments..
						1108.Clarification regarding adverse actions
 (a)Sufficiency of notificationChapter 75 of title 5, United States Code, is amended— (1)in section 7513(b)(1), by inserting , including the factual basis for the proposed action with sufficient clarity to reasonably inform the employee of the charge under the circumstances after proposed action; and
 (2)in section 7543(b)(1), by inserting , including the factual basis for the proposed action with sufficient clarity to reasonably inform the employee of the charge under the circumstances after proposed action.
 (b)AppealsSection 7701(b) of such title is amended— (1)by redesignating paragraph (3) as paragraph (6); and
 (2)by inserting after paragraph (2) the following new paragraphs:  (3)With respect to an appeal from an adverse action covered by subchapter II or V of chapter 75, the Board shall—
 (A)review whether the agency has proved the factual specifications of the charge in light of the circumstances;
 (B)in the case of an adverse action covered by subchapter II of such chapter, review whether the proposed adverse action is for such cause as will promote the efficiency of the service;
 (C)in the case of an adverse action covered by subchapter V of such chapter, review whether the proposed adverse action is for misconduct, neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function; and
 (D)not infer any elements of proof from the title, caption, or label of the charge. (4)An adverse action shall not be overturned or modified due to insufficiency of the charge if the factual basis for the proposed adverse action is stated with sufficient clarity so that the employee knew or reasonably should have known what the charge is.
 (5)An action under section 4303 shall not be overturned because of the wording of a performance standard if the employee has been placed on notice in the performance standards or by other means during the applicable minimal appraisal period, including an opportunity period, of the performance necessary to demonstrate acceptable performance, such that the employee knew or reasonably should have known the performance necessary to demonstrate acceptable performance..
 (c)Judicial review; enforcementSection 7123(a)(1) of such title is amended by inserting unless the person alleges that the order is contrary to law or before unless the order. (d)Grievance proceduresSection 7121 of such title is amended—
 (1)in subsection (a)(1), by striking subsections (d), (e), and (g) and inserting subsections (d) and (f); (2)in subsection (c)—
 (A)in paragraph (4), by striking ; or and inserting a semicolon; (B)in paragraph (5), by striking the period and inserting ; or; and
 (C)by adding at the end the following new paragraph:  (6)matters covered under sections 4303 and 7512 that would otherwise be appealable to the Merit Systems Protection Board.;
 (3)by striking subsection (e); and (4)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively.
							1109.Elimination of the foreign exemption provision in regards to overtime for Federal civilian
			 employees temporarily assigned to a foreign area
 (a)In generalSection 5542 of title 5, United States Code, is amended by adding at the end the following new subsection:
							
 (h)Notwithstanding section 13(f) of the Fair Labor Standards Act (29 U.S.C. 213(f)), an employee who is working at a location in a foreign country, or in a territory under the jurisdiction of the United States covered by such section 13(f), in temporary duty travel status while maintaining an official duty station or worksite in an area of the United States not covered by such section 13(f) shall, for all purposes, not be considered to be exempted from section 7 of such Act on the basis of the employee performing work at such a location..
 (b)Federal wage system employeesSection 5544 of title 5, United States Code, is amended by adding at the end the following new subsection:
							
 (d)Notwithstanding section 13(f) of the Fair Labor Standards Act (29 U.S.C. 213(f)), an employee whose overtime pay is determined in accordance with subsection (a) who is working at a location in a foreign country, or in a territory under the jurisdiction of the United States covered by such section 13(f), in temporary duty travel status while maintaining an official duty station or worksite in an area of the United States not covered by such section 13(f) shall, for all purposes, not be considered to be exempted from section 7 of such Act on the basis of the employee performing work at such a location..
 (c)Conforming repealSection 5542(a) of title 5, United States Code, is amended by striking paragraph (6). 1110.Employment of recent graduates and students (a)Recent graduatesSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following new section:
							
								3115.Employment of recent graduates
 (a)AppointmentIn accordance with regulations prescribed by the Director of the Office of Personnel Management (in this section referred to as the Director), and subject to subsection (b), the head of an agency may appoint, without regard to the provisions of chapter 33 governing appointments in the competitive service, and without regard to section 3320, a qualified candidate to a position classified in a professional or administrative occupational category in accordance with the standards prescribed by the Director.
 (b)Requirements for appointmentAn appointment under paragraph (1) may be made only if the individual so appointed— (1) (A)not more than 2 years before the effective date of the appointment, was awarded a baccalaureate or graduate degree from an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); or
 (B)in the case of an individual who has completed a period of obligated service in a uniformed service of 4 years or more, the effective date of the appointment is not more than 2 years after the date of the discharge or release of such individual from such service; and
 (2)meets the minimum qualification standards as prescribed by the Director for the position to which the individual is being appointed.
 (c)Length of appointmentAn appointment made under subsection (a) shall be an appointment in the excepted service and shall not exceed 2 years.
 (d)Trial periodAn appointment under subsection (a) is subject to a 2-year trial period. (e)ConversionUpon completion of 2 years of satisfactory service, an employee appointed under subsection (a) who is a United States citizen may be converted noncompetitively to a career or career-conditional appointment in the competitive service.
 (f)RegulationsThe Director shall prescribe regulations for the administration of this section. Such regulations shall establish caps on the number of individuals appointed under this section within a specific agency or throughout the Federal Government..
 (b)StudentsSuch subchapter is further amended by adding at the end the following new section:  3116.Appointment of students; excepted service (a)AppointmentIn accordance with regulations prescribed by the Director of the Office of Personnel Management (in this section referred to as the Director), the head of an agency may appoint, without regard to the provisions of chapter 33 governing appointments in the competitive service, and without regard to section 3320, a qualified student to any position in the excepted service for which the student is qualified.
 (b)ConversionAn individual appointed under subsection (a) may be converted noncompetitively to a term, career, or career conditional position in the competitive service if the individual—
 (1)is awarded— (A)a diploma from a home school operated in accordance with the laws of the State in which such home school is located;
 (B)a diploma from a high school; or (C)a degree from an institution of higher education;
 (2)completes the required hours of work of the appointment under subsection (a) as prescribed by the Director;
 (3)meets the qualification standards of the competitive service position to which the individual will be converted;
 (4)receives favorable recommendation for appointment by the employing agency in which the individual served during the appointment under subsection (a); and
 (5)is a United States citizen. (c)RegulationsThe Director shall prescribe regulations for the administration of this section.
 (d)DefinitionsIn this section: (1)The term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)The term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (3)The term qualified student means a person enrolled or accepted for enrollment by a high school or an institution of higher education..
 (c)Table of sections amendmentsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3114 the following new items:
							
								
									3115. Employment of recent graduates.
									3116. Appointment of students; excepted service..
						1111.Paid time off incentive for new hires in difficult-to-fill positions
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following new section:
							
								6329a.Paid time off incentive for new appointees
 (a)(1)This section may be applied to an employee as defined in section 6301. (2)An incentive may not be granted under this section to an individual who is appointed to—
 (A)a position to which an individual is appointed by the President, by and with the advice and consent of the Senate;
 (B)a position in the Senior Executive Service as a noncareer appointee (as such term is defined under section 3132(a));
 (C)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character; or
 (D)any other position that is determined to be political in character under regulations prescribed by the Director of the Office of Personnel Management.
 (b)The head of an agency may grant time off, without loss of pay or charge to leave, as an incentive under this section, to an individual only if—
 (1)the position to which such individual is appointed is likely to be difficult to fill in the absence of such an incentive or such an incentive in combination with an incentive under section 5753; and
 (2)the individual is newly appointed as an employee. (c) (1) Grant of an incentive under this section shall be contingent upon the employee entering into a written service agreement to complete a period of employment with the agency, not longer than 4 years. The Director of the Office of Personnel Management may, by regulation, prescribe a minimum service period for the purposes of this section.
 (2)The agreement shall include— (A)the commencement and termination dates of the required service period (or provisions for the determination thereof);
 (B)the number of hours of time off; and (C)other terms and conditions under which the time off incentive is granted, subject to the requirements of this section and regulations prescribed by the Director.
 (3)The terms and conditions for granting the incentive, as specified in the service agreement, shall include—
 (A)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed; and
 (B)the effect of the termination. (4)The required service period shall commence upon the commencement of service with the agency unless the service agreement provides for a later commencement date in circumstances and to the extent allowable under regulations prescribed by the Director, such as when there is an initial period of formal basic training.
 (5)If an employee fails to complete the terms and conditions of the agreement and is required to repay all or a portion of the value of the paid time off incentive granted and used, repayment shall be accomplished to the extent possible by applying the employee's positive balance of annual leave, time-off awards, credit hours under section 6122, or compensatory time off under section 5543 or 5550b to offset the debt of hours. Any remaining debt of hours shall be converted to a monetary debt.
										(d)
 (1)The time off incentive granted under this section may not exceed 80 hours of paid time off from duty.
 (2)An employee may be granted both a time off incentive under this section and a recruitment bonus under section 5753 in connection with a new appointment.
 (3)An employee may not receive payment for unused hours of a time off incentive under this section under any circumstance. Entitlement to any unused time off under this section shall be permanently forfeited when an employee separates from Federal service, transfers to another agency, or, to the extent addressed in the service agreement, moves to a different position in the same agency.
 (e)The head of an agency shall establish a plan for the use of any time off incentives before granting any such incentives, subject to regulations prescribed by the Director of the Office of Personnel Management. The head of an agency shall report on the granting and use of time off incentives as required by the Director of the Office of Personnel Management.
 (f)The Director of the Office of Personnel Management may prescribe regulations to carry out this section..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 6329 the following new item:
							
								
									6329a. Paid time off for new appointee..
 (c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.
						BFederal Employees Paid Parental Leave
 1121.Short titleThis subtitle may be cited as the Federal Employees Paid Parental Leave Act of 2016. 1122.Paid parental leave under title 5 (a)Amendments to title 5Chapter 63 of title 5, United States Code, is amended—
 (1)in section 6381, by amending paragraph (1)(B) to read as follows:  (B)has completed at least 12 months of service as an employee (within the meaning of subparagraph (A)), except that no minimum service is required if the employee is invoking the right to leave under this subchapter based on the birth or placement of a son or daughter, as provided in section 6382(a)(1) (A) or (B);; and
 (2)in section 6382— (A)in subsection (a)(1)(B), by inserting before the period and in order to care for such son or daughter;
 (B)in subsection (b)(1), by striking the first sentence and inserting the following: An employing agency shall accommodate an employee's leave schedule request under subparagraph (A) or (B) of subsection (a)(1), including a request to use such leave intermittently or on a reduced leave schedule, to the extent that it does not disrupt unduly agency operations. To the extent that an employee's requested leave schedule is based on medical necessity related to a serious health condition connected to the birth of a son or daughter, the agency shall handle the scheduling consistent with the treatment of employees who are using leave under subparagraph (C) or (D) of subsection (a)(1).; and
 (C)by amending subsection (d) to read as follows:  (d) (1) (A)An employee may elect to substitute for any leave without pay under subparagraph (C), (D), or (E) of subsection (a)(1) any of the employee’s accrued or accumulated annual or sick leave under subchapter I, any advanced annual leave under section 6302(d), any advanced sick leave under section 6307(d), any donated annual leave under subchapter III or IV, or any other paid time off that the employee is authorized to use, for any part of the 12-week period of leave under such subsection, except that an employing agency may not permit substitution of sick leave, advanced sick leave, donated annual leave, or such other paid time off in a situation for which usage of such leave is not normally allowed.
 (B)An employee may elect to substitute for leave without pay under subsection (a)(3)— (i)any annual leave accrued or accumulated by such employee, or advanced to such employee, under subchapter I;
 (ii)any sick leave accrued or accumulated by such employee, or advanced to such employee, under subchapter I, notwithstanding the conditions and limitations that normally would apply to an employee using such sick leave under applicable law and regulations; and
 (iii)any other paid time off (including donated annual leave under subchapter III or IV) that the employee is authorized to use, except an employee may not use such time off in a situation for which usage of the time off is not normally allowed.
 (2)An employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of subsection (a)(1) any paid leave which is available to such employee for that purpose.
 (3)The paid leave that is available to an employee for purposes of paragraph (2) is— (A)6 administrative workweeks of paid parental leave under this subparagraph in connection with the birth or placement involved to be used during the 12-month period beginning on the date of birth or placement;
 (B)any annual leave accrued or accumulated by such employee, or advanced to such employee, under subchapter I;
 (C)any sick leave accrued or accumulated by such employee, or advanced to such employee, under subchapter I, notwithstanding the conditions and limitations that normally would apply to an employee using such sick leave under applicable law and regulations (such as conditions that would otherwise prevent sick leave from being used by a parent to bond with a newly born or placed child who is healthy); and
 (D)any other paid time off (including donated annual leave under subchapter III or IV) that the employee is authorized to use, except an employee may not use such time off in a situation for which usage of the time off is not normally allowed.
 (4)An employee may not be required to first use all or any portion of the leave described in subparagraph (B), (C), or (D) of paragraph (3) before being allowed to use the paid parental leave described in subparagraph (A) of paragraph (3).
 (5)Paid parental leave under paragraph (3)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency;
 (B)may not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose;
 (C)if not used by the employee before the end of the 12-month period (as referred to in subsection (a)) to which it relates, may not be available for any subsequent use and may not be converted into a cash payment;
 (D)may be granted only to the extent that the employee does not receive a total of more than 6 weeks of paid parental leave in any 12-month period beginning on the date of a birth or placement;
 (E)may not be granted in excess of a lifetime aggregate total of 30 administrative workweeks based on placements of a foster child for any individual employee, and may not be granted in connection with temporary foster care placements expected to last less than 1 year;
 (F)may not be granted for a child being placed for foster care or adoption if such leave was previously granted to the same employee when the same child was placed with the employee for foster care in the past;
 (G)shall be used in increments of hours (or fractions thereof), with 6 administrative workweeks equal to 240 hours for employees with a regular full-time work schedule and converted to a proportional number of hours for employees with part-time, seasonal, or uncommon tours of duty; and
 (H)may not be used during off-season (nonpay status) periods for employees with seasonal work schedules.
 (6)The Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out this subsection, including—
 (A)the manner in which an employee may designate any day or other period as to which such employee wishes to use paid parental leave described in paragraph (3)(A); and
 (B)the circumstances under which an employee may retroactively change the type of leave an employee is charged..
 (b)Federal aviation administration and transportation security administrationThe Administrator of the Federal Aviation Administration and the Administrator of the Transportation Security Administration shall each prescribe procedures and policies to ensure that the rights under this section apply to the employees of each Administration. Such policies and procedures shall take effect on the effective date specified in subsection (c).
 (c)Effective dateThis section and the amendments made by this section shall take effect 1 year after the date of the enactment of this Act.
						1123.Paid parental leave for congressional employees
 (a)Amendment to Congressional Accountability ActSection 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended— (1)in subsection (a)(1), by adding at the end the following: In applying section 102(a)(1) (A) and (B) of such Act to covered employees, subsection (d) shall apply.;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following:
								
 (d)Special rule for paid parental leave for congressional employees 
 (1)Substitution of paid leaveA covered employee taking leave without pay under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave any paid leave which is available to such employee for that purpose.
 (2)Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is— (A)6 administrative workweeks of paid parental leave under this subparagraph in connection with the birth or placement involved to be used during the 12-month period beginning on the date of birth or placement;
 (B)any additional paid vacation leave provided by the employing office to such employee; (C)any sick leave available to such employee, notwithstanding the conditions and limitations that normally would apply to an employee using such sick leave; and
 (D)other paid time off that the employee is authorized to use, except an employee may not use such time off in a situation for which usage of the time off is not normally allowed.
 (3)LimitationAn employee may not be required to first use all or any portion of the leave described in subparagraph (B), (C), or (D) of paragraph (2) before being allowed to use the paid parental leave described in subparagraph (A) of paragraph (2).
 (4)Additional rulesPaid parental leave under paragraph (2)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office;
 (B)if not used by the covered employee before the end of the 12-month period (as referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, may not be available for any subsequent use and may not be converted into a cash payment; and
 (C)shall be subject to the conditions specified in subparagraphs (D) through (H) of section 6382(d)(5) of title 5, United States Code..
 (b)Effective dateThe amendments made by this section shall not be effective with respect to any birth or placement occurring before the end of the 12-month period beginning on the date of the enactment of this Act.
						1124.Conforming amendment to Family and Medical Leave Act for GAO and Library of Congress employees
 (a)Amendment to Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the following:
							
 (3)Special rule for GAO and library of congress employees 
 (A)Substitution of paid leaveAn employee of an employer described in section 101(4)(A)(iv) taking leave under subparagraph (A) or (B) of subsection (a)(1) may elect to substitute for any such leave any paid leave which is available to such employee for that purpose.
 (B)Amount of paid leaveThe paid leave that is available to an employee of an employer described in section 101(4)(A)(iv) for purposes of subparagraph (A) is—
 (i)6 administrative workweeks of paid parental leave under this subparagraph in connection with the birth or placement involved to be used during the 12-month period beginning on the date of birth or placement;
 (ii)any additional paid vacation leave provided by such employer; (iii)any sick leave available to such employee, notwithstanding the conditions and limitations that normally would apply to an employee using such sick leave; and
 (iv)other paid time off that the employee is authorized to use, except an employee may not use such time off in a situation for which usage of the time off is not normally allowed.
 (C)LimitationAn employee may not be required to first use all or any portion of the leave described in clause (ii), (iii), or (iv) of subparagraph (B) before being allowed to use the paid parental leave described in clause (i) of such subparagraph.
 (D)Additional rulesPaid parental leave under subparagraph (B)(i)— (i)shall be payable from any appropriation or fund available for salaries or expenses for positions with the employer described in section 101(4)(A)(iv);
 (ii)if not used by the employee of such employer before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, may not be available for any subsequent use and may not be converted into a cash payment; and
 (iii)shall be subject to the conditions specified in subparagraphs (D) through (H) of section 6382(d)(5) of title 5, United States Code..
 (b)Effective dateThe amendment made by this section shall not be effective with respect to any birth or placement occurring before the end of the 12-month period beginning on the date of the enactment of this Act.
						1125.Clarification for members of the National Guard and Reserves
 (a)Executive branch employeesFor purposes of determining the eligibility of an employee who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 6382(a)(1) of title 5, United States Code, or to substitute such leave pursuant to paragraph (2) of section 6382(d) of such title (as amended by section 1122(a)(2)(C)), any service by such employee on active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of section 6381(1)(B) of such title.
 (b)Congressional employeesFor purposes of determining the eligibility of a covered employee (as such term is defined in section 101(3) of the Congressional Accountability Act) who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (pursuant to section 202(a)(1) of the Congressional Accountability Act), or to substitute such leave pursuant to subsection (d) of section 202 of such Act (as added by section 1123(a)(3)), any service by such employee on active duty (as defined in section 101(14) of the Family and Medical Leave Act of 1993) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act.
 (c)GAO and Library of Congress employeesFor purposes of determining the eligibility of an employee of the Government Accountability Office or Library of Congress who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993, or to substitute such leave pursuant to paragraph (3) of section 102(d) of such Act (as added by section 1124(a)), any service by such employee on active duty (as defined in section 101(14) of such Act) shall be counted as time during which such employee has been employed for purposes of section 101(2)(A) of such Act.
						XIIMATTERS RELATING TO FOREIGN NATIONS
				AConsolidation and Reform of Department of Defense Security Cooperation Authorities
					1201.Enactment of new chapter for defense security cooperation authorities and transfer of certain
			 authorities to new chapter
 (a)Statutory reorganizationPart I of subtitle A of title 10, United States Code, is amended— (1)by redesignating chapters 13, 15, and 17 as chapters 12, 13, and 14, respectively;
 (2)by redesignating sections 311, 312, 331, 332, 333, 334, 335, and 351 as sections 271, 272, 281, 282, 283, 284, 285, and 291, respectively; and
 (3)by inserting after chapter 14, as redesignated by paragraph (1), the following new chapter:  16Security cooperationSubchapterSec.I.General Matters301II.Military-to-Military Engagements311III.Training With Foreign Forces321IV.Support for Operations and Capacity Building331V.Educational and Training Activities341VI.Limitations on Use of Department of Defense Funds351 IGeneral mattersSec.301. Definitions.302. Annual report. 301DefinitionsIn this chapter:
 (1)The terms appropriate congressional committees and appropriate committees of Congress mean the following: (A)The congressional defense committees.
 (B)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)The term small-scale construction means construction at a cost not to exceed $750,000 for any project. IIMilitary-to-military engagementsSec.311. Exchange of defense personnel between United States and friendly foreign countries: authority. 312. Payment of personnel expenses necessary for theater security cooperation. 313. Bilateral or regional cooperation programs: awards and mementos to recognize superior noncombat achievements or performance.  IIITraining with foreign forces Sec.321. Training with friendly foreign countries; payment of certain expenses.  IVSupport for operations and capacity building Sec.331. Friendly foreign countries: authority to provide support for conduct of operations.332. Foreign security forces: authority to build capacity. 333. Friendly foreign countries; regional organizations: defense institution capacity building.  VEducational and training activities Sec.341. Regional Centers for Security Studies. 342. Western Hemisphere Institute for Security Cooperation. 343. Multinational military centers of excellence: authority to participate. 344. Distribution to certain foreign personnel of education and training materials and information technology to enhance military interoperability with the armed forces. 345. International engagement authorities for service academies. 346. Aviation Leadership Program. 347. Inter-American Air Forces Academy. 348. Inter-European Air Forces Academy.  VILimitations on use of Department Of Defense funds Sec.351. Prohibition on providing financial assistance to terrorist countries.352. Prohibition on use of funds for assistance to units of foreign security forces that have committed a gross violation of human rights.. (b)Transfer of section 1051bSection 1051b of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after the table of sections at the beginning of subchapter II, and redesignated as section 313.
						(c)Codification of section 1081 of FY 2012 NDAA
 (1)Codification in chapter 16Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after the table of sections at the beginning of subchapter IV a new section 333 consisting of—
 (A)a heading as follows:  333.Friendly foreign countries; international and regional organizations: defense institution capacity building; and(B)a text consisting of the text of subsections (a) through (e) of section 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 168 note).
 (2)Extension of authoritySubsection (c)(1) of section 333 of title 10, United States Code, as added by paragraph (1), is amended by striking December 31, 2017 and inserting December 31, 2019.
 (3)Conforming repealSection 1081 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 168 note) is repealed.
							(d)Transfer of section 184 and codification of related provisions
 (1)Transfer to new chapterSection 184 of title 10, United States Code, is transferred to chapter 16 of title 10, United States Code, as added by subsection (a)(3), inserted after the table of sections at the beginning of subchapter V, and redesignated as section 341.
 (2)Codification of reimbursement-related provisionsSubsection (f)(3) of such section, as so transferred and redesignated, is amended— (A)by inserting (A) after (3); and
 (B)by adding at the end the following new subparagraph:  (B) (i)In fiscal years 2009 through 2019, the Secretary of Defense may, with the concurrence of the Secretary of State, waive reimbursement otherwise required under this subsection of the costs of activities of Regional Centers under this section for personnel of nongovernmental and international organizations who participate in activities of the Regional Centers that enhance cooperation of nongovernmental organizations and international organizations with United States forces if the Secretary of Defense determines that attendance of such personnel without reimbursement is in the national security interests of the United States.
 (ii)The amount of reimbursement that may be waived under clause (i) in any fiscal year may not exceed $1,000,000..
 (3)Codification of provisions relating to specific centersSuch section, as so transferred and redesignated, is further amended by adding at the end the following new subsections:
								
									(h)Authorities specific to Marshall Center
 (1)The Secretary of Defense may authorize participation by a European or Eurasian country in programs of the George C. Marshall European Center for Security Studies (in this subsection referred to as the Marshall Center) if the Secretary determines, after consultation with the Secretary of State, that such participation is in the national interest of the United States.
										(2)
 (A)In the case of any person invited to serve without compensation on the Marshall Center Board of Visitors, the Secretary of Defense may waive any requirement for financial disclosure that would otherwise apply to that person solely by reason of service on such Board.
 (B)A member of the Marshall Center Board of Visitors may not be required to register as an agent of a foreign government solely by reason of service as a member of the Board.
 (C)Notwithstanding section 219 of title 18, a non-United States citizen may serve on the Marshall Center Board of Visitors even though registered as a foreign agent.
											(3)
 (A)The Secretary of Defense may waive reimbursement of the costs of conferences, seminars, courses of instruction, or similar educational activities of the Marshall Center for military officers and civilian officials from states located in Europe or the territory of the former Soviet Union if the Secretary determines that attendance by such personnel without reimbursement is in the national security interest of the United States.
 (B)Costs for which reimbursement is waived pursuant to subparagraph (A) shall be paid from appropriations available for the Center.
											(i)Authorities specific to Inouye center
 (1)The Secretary of Defense may waive reimbursement of the cost of conferences, seminars, courses of instruction, or similar educational activities of the Daniel K. Inouye Asia-Pacific Center for Security Studies for military officers and civilian officials of foreign countries if the Secretary determines that attendance by such personnel, without reimbursement, is in the national security interest of the United States.
 (2)Costs for which reimbursement is waived pursuant to paragraph (1) shall be paid from appropriations available for the Center..
 (4)Repeal of codified provisionsThe following provisions of law are repealed: (A)Section 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 184 note).
 (B)Section 1065 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 113 note).
 (C)Section 1306 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 113 note).
 (D)Section 8073 of the Department of Defense Appropriations Act, 2003 Public Law 107–248 (10 U.S.C. prec. 2161 note).
								(e)Transfer of section 2166
 (1)Transfer and redesignationSection 2166 of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 341, as transferred and redesignated by subsection (d), and redesignated as section 342.
 (2)Conforming stylistic amendmentsSuch section, as so transferred and redesignated, is amended by striking nations each place it appears in subsections (b) and (c) and inserting countries. (3)Cross-reference amendmentSection 2612(a) of such title is amended by striking section 2166(f)(4) and inserting section 342(f)(4).
 (f)Transfer of section 2350mSection 2350m of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 342, as transferred and redesignated by subsection (e), and redesignated as section 343.
						(g)Transfer of section 2249d
 (1)Transfer and redesignationSection 2249d of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 343, as transferred and redesignated by subsection (g), and redesignated as section 344.
 (2)Conforming stylistic amendmentsSuch section, as so transferred and redesignated, is amended— (A)by striking nations in subsections (a) and (d) and inserting countries; and
 (B)by striking subsection (g). (h)Reenactment of chapter 905 (1)Consolidation of sections 9381, 9382, and 9383Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after section 344, as transferred and redesignated by subsection (g), the following new section:
								
									346.Aviation Leadership Program
 (a)Establishment of programUnder regulations prescribed by the Secretary of Defense, the Secretary of the Air Force may establish and maintain an Aviation Leadership Program to provide undergraduate pilot training and necessary related training to personnel of the air forces of friendly, developing foreign countries. Training under this section shall include language training and programs to promote better awareness and understanding of the democratic institutions and social framework of the United States.
										(b)Supplies and clothing
 (1)The Secretary of the Air Force may, under such conditions as the Secretary may prescribe, provide to a person receiving training under this section—
 (A)transportation incident to the training; (B)supplies and equipment to be used during the training;
 (C)flight clothing and other special clothing required for the training; and (D)billeting, food, and health services.
 (2)The Secretary of the Air Force may authorize such expenditures from the appropriations of the Air Force as the Secretary considers necessary for the efficient and effective maintenance of the Program in accordance with this section.
 (c)AllowancesThe Secretary of the Air Force may pay to a person receiving training under this section a living allowance at a rate to be prescribed by the Secretary, taking into account the amount of living allowances authorized for a member of the armed forces under similar circumstances..
 (2)Conforming repealChapter 905 of such title is repealed. (i)Transfer of section 9415Section 9415 of title 10, United States Code, is transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after section 346, as added by subsection (h), and redesignated as section 347.
						(j)Codification of section 1268 of FY 2015 NDAA
 (1)Codification in chapter 16Chapter 16 of title 10, United States Code, as added by subsection (a)(3), is amended by inserting after section 347, as transferred and redesignated by subsection (i), a new section 348 consisting of—
 (A)a heading as follows:  348.Inter-European Air Forces Academy; and(B)a text consisting of the text of section 1268 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 9411 note).
 (2)Conforming repealSection 1268 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 9411 note) is repealed.
							(k)Transfer of sections 2249a and 2249e
 (1)Transfer and redesignationSections 2249a and 2249e of title 10, United States Code, are transferred to chapter 16 of such title, as added by subsection (a)(3), inserted after the table of sections at the beginning of subchapter VI, and redesignated as sections 351 and 352, respectively,
 (2)Conforming amendmentSection 352 of title 10, United States Code, as transferred and redesignated by paragraph (1), is amended by striking subsection (f).
 (3)Cross-reference amendmentsSection 1204(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3533; 10 U.S.C. 2249e note) is amended—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking section 2249e of title 10, United States Code (as added by subsection (a)) and inserting section 352 of title 10, United States Code; and
 (ii)in subparagraphs (D) and (E), by striking section 2249e of title 10, United States Code (as so added) and inserting section 352 of such title; and (B)in paragraph (3), by striking subsection (f) of section 2249e of title 10, United States Code (as so added) and inserting section 301(1) of such title.
 (l)Clerical amendmentsTitle 10, United States Code, is amended as follows: (1)The tables of chapters at the beginning of subtitle A, and at the beginning of part I of subtitle A, are amended—
 (A)by revising the chapter references relating to chapters 13, 15, and 17 (and the section references therein) to conform to the redesignations made by paragraphs (1) and (2) of subsection (a); and
 (B)by inserting after the item relating to chapter 14, as revised pursuant to subparagraph (A), the following new item:
									
										
											16.Security Cooperation301.
 (2)The section references in the tables of sections at the beginning of chapters 12, 13, and 14, as redesignated by paragraph (1) of subsection (a), are revised to conform to the redesignations made by paragraph (2) of such subsection.
 (3)The table of sections at the beginning of chapter 7 is amended by striking the item relating to section 184.
 (4)The table of sections at the beginning of chapter 53 is amended by striking the item relating to section 1051b.
 (5)The table of sections at the beginning of chapter 108 is amended by striking the item relating to section 2166.
 (6)The table of sections at the beginning of subchapter I of chapter 134 is amended by striking the items relating to sections 2249a, 2249d, and 2249e.
 (7)The table of sections at the beginning of subchapter II of chapter 138 is amended by striking the item relating to section 2350m.
 (8)The tables of chapters at the beginning of subtitle D, and at the beginning of part III of subtitle D, are amended by striking the item relating to chapter 905.
 (9)The table of sections at the beginning of chapter 907 is amended by striking the item relating to section 9415.
							1202.Military-to-military exchanges
 (a)Codification in new chapter on security cooperation activitiesChapter 16 of title 10, United States Code, as added by section 1201(a)(3), is amended by inserting after the table of sections at the beginning of subchapter II a new section 311 consisting of—
 (1)a heading as follows:  311.Exchange of defense personnel between United States and friendly foreign countries: authority; and(2)a text consisting of the text of section 1082 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 168 note).
 (b)Revisions To incorporate permanent nonreciprocal exchange authoritySection 311 of title 10, United States Code, as added by subsection (a), is amended as follows: (1)Subsection (a) is amended—
 (A)by adding at the end of paragraph (1) the following new sentence: Exchanges of personnel under such an agreement are subject to paragraph (3).; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking an ally of the United States or another friendly foreign country for the exchange and inserting a friendly foreign country, or with an international or regional security organization, for the reciprocal or non-reciprocal exchange;
 (ii)in subparagraph (A), by striking military and inserting members of the armed forces; and (iii)in subparagraph (B), by inserting before the period at the end the following: or personnel of a non-defense security ministry of that foreign government or personnel of that international or regional security organization, as the case may be; and
 (C)by adding at the end the following new paragraph:  (3)Secretary of State concurrenceAn exchange of personnel under an international defense personnel exchange agreement may only be made with the concurrence of the Secretary of State to the extent the exchange is with—
 (A)a non-defense security ministry of a foreign government; or (B)an international or regional security organization..
 (2)Subsection (b)(2) is amended by inserting before the period at the end the following: , subject to the concurrence of the Secretary of State. (3)Subsection (c) is amended—
 (A)by striking Each government shall be required under and inserting In the case of; and (B)by inserting after exchange agreement the following: that provides for reciprocal exchanges, each government shall be required.
 (4)Subsection (f) is amended by inserting defense or security ministry of that after military personnel of the. (c)Clarifying amendment relating to status of Department of Defense civiliansSubsection (d) of such section is amended by adding at the end the following new paragraph:
							
 (3)A civilian employee of the Department of Defense shall be considered, for all purposes, to remain an employee of the Department during the exchange assignment..
 (d)Conforming repealsThe following provisions of law are repealed: (1)Section 1082 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 168 note).
 (2)Section 1207 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 168 note).
							1203.Consolidation and revision of authorities for payment of personnel expenses necessary for theater
			 security cooperation
 (a)Consolidation and revision of authoritiesChapter 16 of title 10, United States Code, as added by section 1201(a)(3), is amended by inserting after section 311, as added by section 1202(a), the following new section:
							
								312.Payment of personnel expenses necessary for theater security cooperation
 (a)AuthorityThe Secretary of Defense may pay expenses specified in subsection (b) that the Secretary considers necessary for theater security cooperation.
 (b)Types of expensesThe expenses that may be paid under the authority provided in subsection (a) are the following: (1)Personnel expenses (A)Subject to subparagraph (B), the Secretary may pay—
 (i)travel, subsistence, and similar personal expenses of, and special compensation for, defense personnel of friendly foreign governments that the Secretary considers necessary for theater security cooperation; and
 (ii)travel, subsistence, and similar personal expenses of, and special compensation for, other personnel of friendly foreign governments and non-governmental personnel that the Secretary considers necessary for theater security cooperation.
 (B)Expenses may be paid under subparagraph (A) only with the concurrence of the Secretary of State, other than in the case of payment of expenses of defense personnel of a friendly foreign government, for which such concurrence is not required.
 (2)Administrative services and support for liaison officersThe Secretary may provide administrative services and support for the performance of duties by a liaison officer of another nation while the liaison officer is assigned temporarily to the headquarters of a combatant command, component command, or subordinate operational command of the United States or to the Joint Staff.
 (3)Travel, subsistence, and medical care for liaison officersThe Secretary may pay the expenses of a liaison officer in connection with the assignment of that officer as described in paragraph (2) if the assignment is requested by the commander of the combatant command or by the Chairman of the Joint Chiefs of Staff, as appropriate, as follows:
 (A)Travel and subsistence expenses. (B)Personal expenses directly necessary to carry out the duties of that officer in connection with that assignment.
 (C)Expenses for medical care at a civilian medical facility if— (i)adequate medical care is not available to the liaison officer at a local military medical treatment facility;
 (ii)the Secretary determines that payment of such medical expenses is necessary and in the best interests of the United States; and
 (iii)medical care is not otherwise available to the liaison officer pursuant to any treaty or other international agreement.
 (D)Mission-related travel expenses if such travel meets each of the following conditions: (i)The travel is in support of the national security interests of the United States.
 (ii)The commander of the relevant combatant command or the Chairman of the Joint Chiefs of Staff, as applicable, directs round-trip travel from the assigned location to one or more travel locations.
												(4)Conferences, seminars, and similar meetings
 (A)The authority provided by paragraph (1) includes authority to pay travel and subsistence expenses for such personnel in connection with the attendance of such personnel at any conference, seminar, or similar meeting as the Secretary considers necessary for theater security cooperation.
 (B)In addition to the personnel expenses provided by paragraph (1), the Secretary of Defense may pay such other expenses in connection with any such conference, seminar, or similar meeting as the Secretary considers in the national security interests of the United States.
											(c)Limitations
 (1)Countries other than developing countriesThe authority provided in subsection (a) may be used only for the payment of expenses of, and special compensation for, personnel from developing countries, except that the Secretary of Defense may authorize the payment of such expenses and special compensation for personnel from a country other than a developing country if the Secretary determines that such payment is in the national security interest of the United States.
 (2)Secretary of state concurrence for assignment of non-defense foreign liaison officersIn the case of a non-defense foreign liaison officer, the authority of the Secretary of Defense under subsection (a) to pay any expenses specified in paragraph (2) or (3) of subsection (b) may be exercised only if the assignment of that liaison officer as a liaison officer with the Department of Defense was accepted by the Secretary of Defense with the concurrence of the Secretary of State.
 (d)ReimbursementThe Secretary may provide the services and support specified in subsection (b)(2) with or without reimbursement from (or on behalf of) the recipients. The terms of reimbursement (if any) shall be specified in the appropriate agreements used to assign the liaison officer to a combatant command or to the Joint Staff.
									(e)Limitations
 (1)Travel and subsistence expenses authorized to be paid under subsection (a) may not, in the case of any individual, exceed the amount that would be paid under chapter 7 or 8 of title 37 to a member of the armed forces (of a comparable grade) for authorized travel of a similar nature.
 (2)The amount paid for expenses specified in subsection (b)(3) for any liaison officer in any fiscal year may not exceed $200,000 (in fiscal year 2014 constant dollars).
 (f)Availability of funds across fiscal yearsFunds available to carry out this section shall be available for programs and activities under this section that begin in a fiscal year and end in the following fiscal year.
 (g)RegulationsThe Secretary of Defense shall prescribe regulations for the administration of this section.. (b)Conforming amendments (1)RepealsSections 1050, 1050a, 1051, and 1051a of title 10, United States Code, are repealed.
 (2)Cross-referenceSubsection (f)(5) of section 341 of title 10, United States Code, as transferred and redesignated by section 1201(d), is amended—
 (A)by striking the Latin American cooperation authority set forth in section 1050 and inserting section 312; and (B)by striking William J. Perry Center for Hemispheric Defense Studies and inserting Department of Defense Regional Centers for Security Studies.
 (3)Clerical amendmentsThe table of sections at the beginning of chapter 53 of such title is amended by striking the items relating to sections 1050, 1050a, 1051, and 1051a.
 (c)Savings provisionThe authority under section 1050 of title 10, United States Code, as in effect on the day before the date of the enactment of this Act, shall continue to apply with respect to the Inter-American Defense College, under regulations prescribed by the Secretary of Defense.
						1204.Consolidation and revision of authorities relating to training of the Armed Forces with military
			 and other security forces of friendly foreign countries
 (a)Consolidation and revision of authoritiesChapter 16 of title 10, United States Code, as added by section 1201(a)(3), is amended by inserting after the table of sections at the beginning of subchapter III the following new section:
							
								321.Training with friendly foreign countries; payment of certain expenses
									(a)Training authorized
 (1)Training with foreign forcesThe armed forces under the jurisdiction of the Secretary of Defense may train with the military forces or other security forces of a friendly foreign country if the Secretary of Defense determines that it is in the national security interests of the United States to do so. Any such training with forces of a foreign country may be conducted only with the concurrence of the Secretary of State.
 (2)Training to support mission essential tasksAny training conducted pursuant to paragraph (1) shall, to the maximum extent practicable, support the mission essential tasks for which the unit of the armed forces participating in such training is responsible.
 (3)Elements of trainingAny training conducted pursuant to paragraph (1) shall, to the maximum extent practicable, include elements that promote—
 (A)observance of and respect for human rights and fundamental freedoms; and (B)respect for legitimate civilian authority within the foreign country concerned.
 (b)Authority To pay certain expensesThe Secretary of Defense may pay the following expenses: (1)The incremental expenses incurred by a friendly foreign country as the direct result of—
 (A)the training of the military forces or other security forces of such country with the armed forces under the jurisdiction of the Secretary of Defense under subsection (a)(1); or
 (B)the participation of such military or other security forces in an exercise with the armed forces under the jurisdiction of the Secretary of Defense.
 (2)Small-scale construction that is directly related to the effective accomplishment of training described in paragraph (1)(A) or an exercise described in paragraph (1)(B).
 (c)Availability of funds for activities that cross fiscal yearsAmounts available for the authority to pay expenses in subsection (b) for a fiscal year may be used to pay expenses under that subsection for training and exercises that begin in such fiscal year but end in the next fiscal year.
 (d)RegulationsThe Secretary of Defense shall prescribe regulations for the administration of this section. (e)DefinitionsIn this section:
 (1)The term incremental expenses, with respect to a friendly foreign country, means the reasonable and proper costs of the goods and services that are consumed by that country as a direct result of that country’s participation in training with the United States under subsection (a)(1) or in a military exercise with the United States, including rations, fuel, training ammunition, and transportation. Such term does not include pay, allowances, and other similar personnel costs of such country’s military or other security forces.
 (2)The term other security forces includes national security forces that conduct border security, counterterrorism operations, and maritime security, but does not include local civilian police..
 (b)Conforming repealsThe following provisions of law are repealed: (1)Section 2010 of title 10, United States Code.
 (2)Section 1203 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2011 note).
 (c)Clerical amendmentThe table of sections at the beginning of chapter 101 of title 10, United States Code, is amended by striking the item relating to section 2010.
						1205.Transfer of and revision to authority to provide operational support to forces of friendly foreign
			 countries
 (a)In generalSection 127d of title 10, United States Code, is transferred to chapter 16 of such title, as added by section 1201(a)(3), inserted after the table of sections at the beginning of subchapter IV, redesignated as section 331, and amended to read as follows:
							
								331.Friendly foreign countries: authority to provide support for conduct of operations
 (a)AuthorityThe Secretary of Defense may provide support to friendly foreign countries in connection with the conduct of operations.
 (b)Types of support authorizedThe types of support that may be provided under the authority in subsection (a) are the following: (1)Logistic support, supplies, and services to security forces of a friendly foreign country participating in—
 (A)an operation with the armed forces under the jurisdiction of the Secretary of Defense; or (B)a military or stability operation that benefits the national security interests of the United States.
 (2)Logistic support, supplies, and services— (A)to military forces of a friendly foreign country solely for the purpose of enhancing the interoperability of the logistical support systems of military forces participating in a combined operation with the United States in order to facilitate such operation; or
 (B)to a nonmilitary logistics, security, or similar agency of a friendly foreign government if such provision would directly benefit the armed forces under the jurisdiction of the Secretary of Defense.
 (3)Procurement of equipment for the purpose of the loan of such equipment to the military forces of a friendly foreign country participating in a United States-supported coalition or combined operation and the loan of such equipment to those forces to enhance capabilities or to increase interoperability with the armed forces under the jurisdiction of the Secretary of Defense and other coalition partners.
 (4)Small-scale construction to support military forces of a friendly foreign country participating in a United States-supported coalition or combined operation when the construction is directly linked to the ability of such forces to participate in such operation effectively.
										(c)Certification required
 (1)Operations in which the united states is not participatingThe Secretary of Defense may provide support under subsection (a) to a friendly foreign country with respect to an operation in which the United States is not participating only—
 (A)if the Secretary of Defense and the Secretary of State jointly certify to Congress that the operation is in the national security interests of the United States; and
 (B)after the expiration of the 15-day period beginning on the date of such certification. (2)Accompanying reportAny certification under paragraph (1) shall be accompanied by a report that includes the following:
 (A)A description of the operation, including the geographic area of the operation. (B)A list of participating countries.
 (C)A description of the national security interests of the United States supported by the operation. (d)Secretary of state concurrenceThe provision of support under subsection (a) may be made only with the concurrence of the Secretary of State.
 (e)Support otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of support described in subsection (b) that is otherwise prohibited by any provision of law.
									(f)Limitations on value
 (1)The aggregate value of all logistic support, supplies, services, and small-scale construction provided under subsections (b)(1) and (b)(4) in any fiscal year may not exceed $550,000,000.
 (2)The aggregate value of all logistic support, supplies, and services provided under subsection (b)(2) in any fiscal year may not exceed $5,000,000.
 (g)DefinitionIn this section, the term logistic support, supplies, and services has the meaning given that term in section 2350(1) of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 127d.
						1206.Consolidation of authorities for service academy international engagement
 (a)Consolidation of authoritiesChapter 16 of title 10, United States Code, as added by section 1201(a)(3), is amended by inserting after section 344, as transferred and redesignated by section 1201(g), the following new section:
							
								345.International engagement authorities for Service Academies
									(a)Selection of persons from foreign countries To receive instruction at service academies
										(1)Attendance authorized
 (A)In generalThe Secretary of each military department may permit persons from foreign countries to receive instruction at the Service Academy under the jurisdiction of the Secretary. Such persons shall be in addition to—
 (i)in the case of the United States Military Academy, the authorized strength of the Corps of the Cadets of the Academy under 4342 of this title;
 (ii)in the case of the United States Naval Academy, the authorized strength of the Brigade of Midshipmen of the Academy under section 6954 of this title; and
 (iii)in the case of the United States Air Force Academy, the authorized strength of the Cadet Wing of the Academy under 9342 of this title.
 (B)Limitation on numberThe number of persons permitted to receive instruction at each Service Academy under this subsection may not be more than 60 at any one time.
 (2)Determination of foreign countries from which persons may be selectedThe Secretary of a military department, upon approval by the Secretary of Defense, shall determine— (A)the countries from which persons may be selected for appointment under this subsection to the Service Academy under the jurisdiction of that Secretary; and
 (B)the number of persons that may be selected from each country. (3)Qualifications and selectionThe Secretary of each military department—
 (A)may establish entrance qualifications and methods of competition for selection among individual applicants under this subsection; and
 (B)shall select those persons who will be permitted to receive instruction at the Service Academy under the jurisdiction of the Secretary under this subsection.
 (4)Selection priority to persons with national service obligation upon graduationIn selecting persons to receive instruction under this subsection from among applicants from the countries approved under paragraph (2), the Secretary of the military department concerned shall give a priority to persons who have a national service obligation to their countries upon graduation from the Academy.
 (5)Pay, allowances, and emoluments of persons admittedA person receiving instruction under this subsection is entitled to the pay, allowances, and emoluments of a cadet or midshipman appointed from the United States, and from the same appropriations.
										(6)Reimbursement of costs by foreign countries from which persons are admitted
 (A)Reimbursement requiredEach foreign country from which a cadet or midshipman is permitted to receive instruction at one of the Service Academies under this subsection shall reimburse the United States for the cost of providing such instruction, including the cost of pay, allowances, and emoluments provided under paragraph (5). The Secretaries of the military departments shall prescribe the rates for reimbursement under this paragraph, except that the reimbursement rates may not be less than the cost to the United States of providing such instruction, including pay, allowances, and emoluments, to a cadet or midshipman appointed from the United States.
 (B)Waiver authorityThe Secretary of Defense may waive, in whole or in part, the requirement for reimbursement of the cost of instruction for a cadet or midshipman under subparagraph (A). In the case of a partial waiver, the Secretary of Defense shall establish the amount waived.
											(7)Applicability of academy regulations, etc
 (A)In generalExcept as the Secretary concerned determines, a person receiving instruction under this subsection at the Service Academy under the jurisdiction of that Secretary is subject to the same regulations governing admission, attendance, discipline, resignation, discharge, dismissal, and graduation as a cadet or midshipman at that Academy appointed from the United States.
 (B)Classified informationThe Secretary concerned may prescribe regulations with respect to access to classified information by a person receiving instruction under this subsection at the Service Academy under the jurisdiction of that Secretary that differ from the regulations that apply to a cadet or midshipman at that Academy appointed from the United States.
 (8)Ineligibility for appointment in united states armed forcesA person receiving instruction at a Service Academy under this subsection is not entitled to an appointment in an armed force of the United States by reason of graduation from the Academy.
 (9)Inapplicability of requirement for taking of admission oathA person receiving instruction under this subsection is not subject to section 4346(d), 6958(d), or 9346(d) of this title, as the case may be.
										(b)Exchange programs with foreign military academies
 (1)Exchange programs authorizedThe Secretary of a military department may permit a student enrolled at a military academy of a foreign country to receive instruction at the Service Academy under the jurisdiction of that Secretary in exchange for a cadet or midshipman receiving instruction at that foreign military academy pursuant to an exchange agreement entered into between the Secretary and appropriate officials of the foreign country. A student receiving instruction at a Service Academy under the exchange program shall be in addition to persons receiving instruction at the Academy under subsection (a).
 (2)Limitations on number and duration of exchangesAn exchange agreement under this subsection between the Secretary and a foreign country shall provide for the exchange of students on a one-for-one basis each fiscal year. Not more than 100 cadets or midshipmen from each Service Academy and a comparable number of students from foreign military academies participating in the exchange program may be exchanged during any fiscal year. The duration of an exchange may not exceed the equivalent of one academic semester at a Service Academy.
										(3)Costs and expenses
 (A)A student from a military academy of a foreign country is not entitled to the pay, allowances, and emoluments of a cadet or midshipman by reason of attendance at a Service Academy under the exchange program, and the Department of Defense may not incur any cost of international travel required for transportation of such a student to and from the sponsoring foreign country.
 (B)The Secretary concerned may provide a student from a foreign country under the exchange program, during the period of the exchange, with subsistence, transportation within the continental United States, clothing, health care, and other services to the same extent that the foreign country provides comparable support and services to the exchanged cadet or midshipman in that foreign country.
 (C)A Service Academy shall bear all costs of the exchange program from funds appropriated for that Academy and such additional funds as may be available to that Academy from a source other than appropriated funds to support cultural immersion, regional awareness, or foreign language training activities in connection with the exchange program.
 (D)Expenditures in support of the exchange program from funds appropriated for each Academy may not exceed $1,000,000 during any fiscal year.
 (4)Application of other lawsParagraphs (7), (8), and (9) of subsection (a) shall apply with respect to a student enrolled at a military academy of a foreign country while attending a Service Academy under the exchange program.
 (5)RegulationsThe Secretary concerned shall prescribe regulations to implement this subsection. Such regulations may include qualification criteria and methods of selection for students of foreign military academies to participate in the exchange program.
										(c)Foreign and cultural exchange activities
 (1)Attendance authorizedThe Secretary of a military department may authorize the Service Academy under the jurisdiction of that Secretary to permit students, officers, and other representatives of a foreign country to attend that Academy for periods of not more than four weeks if the Secretary determines that the attendance of such persons contributes significantly to the development of foreign language, cross cultural interactions and understanding, and cultural immersion of cadets or midshipmen, as the case may be.
 (2)Effect of attendancePersons attending a Service Academy under paragraph (1) are not considered to be students enrolled at that Academy and are in addition to persons receiving instruction at that Academy under subsection (a) or (b).
										(3)Financial matters
 (A)Costs and expensesThe Secretary of a military department may pay the travel, subsistence, and similar personal expenses of persons incurred to attend the Service Academy under the jurisdiction of that Secretary under paragraph (1).
 (B)Source of fundsEach Service Academy shall bear the costs of the attendance of persons at that Academy under paragraph (1)—
 (i)from funds appropriated for that Academy; and (ii)from such additional funds as may be available to the Academy from a source, other than appropriated funds, to support cultural immersion, regional awareness, or foreign language training activities in connection with their attendance.
 (C)Limitation on expendituresExpenditures from appropriated funds in support of activities under this subsection for any Service Academy may not exceed $40,000 during any fiscal year.
 (d)DefinitionIn this section, the term Service Academy means the following: the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy..
						(b)Conforming repeals
 (1)RepealsSections 4344, 4345, 4345a, 6957, 6957a, 6957b, 9344, 9345, and 9345a of title 10, United States Code, are repealed.
							(2)Clerical amendments
 (A)The table of sections at the beginning of chapter 403 of such title is amended by striking the items relating to sections 4344, 4345, and 4345a.
 (B)The table of sections at the beginning of chapter 603 of such title is amended by striking the items relating to sections 6957, 6957a, and 6957b.
 (C)The table of sections at the beginning of chapter 903 of such title is amended by striking the items relating to sections 9344, 9345, and 9345a.
								1207.Transfer and revision of authority to build the capacity of foreign security forces
 (a)Transfer and redesignationSection 2282 of title 10, United States Code, is transferred to chapter 16 of title 10, United States Code, as added by section 1201(a)(3), inserted after section 331, as transferred and redesignated by section 1205, and redesignated as section 332.
 (b)RevisionsSection 332 of title 10, United States Code, as transferred and redesignated by subsection (a), is amended—
 (1)in subsection (a), by adding at the end the following new paragraph:  (4)To sustain the capacities built—
 (A)under paragraphs (1) through (3); or (B)under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), as that section was in effect before being repealed by section 1205(c) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3536).;
 (2)in subsection (b)(1), by inserting sustainment, after defense services,; (3)in subsection (c)—
 (A)by striking paragraph (1); (B)by redesignating paragraph (2) as paragraph (1) and inserting before the period at the end of that paragraph the following: , except that reporting, notification and spend plan requirements shall not be considered prohibitions for purposes of this section or comparable provisions of law;
 (C)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; (D)in subparagraph (A) of paragraph (3), as so redesignated, by striking but end in the next fiscal year and inserting but end no later than the third fiscal year thereafter; and
 (E)in subparagraph (A) of paragraph (4), as so redesignated, by striking $750,000 and inserting the amount specified in section 301(2) of this title; (4)by striking military after small-scale each place it appears (including in the heading of paragraph (4) of subsection (c)); and
 (5)by striking subsection (g). (c)Section headingThe heading of such section is amended to read as follows:
							
								332.Foreign security forces: authority to build capacity.
 (d)Clerical amendmentThe table of sections at the beginning of chapter 136 of such title is amended by striking the item relating to section 2282.
						1208.Consolidation and standardization of reporting requirements relating to security cooperation
			 authorities
 (a)CodificationChapter 16 of title 10, United States Code, as added by section 1201(a)(3), is amended by inserting after section 301 a new section 302 consisting of—
 (1)a heading as follows:  302.Annual report; and(2)a text consisting of the text of subsections (a) through (e) of section 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3544).
 (b)Revisions To provide for permanent, annual reportSubsection (a) of section 302 of title 10, United States Code, as added by subsection (a), is amended—
 (1)by striking biennial and all that follows through the Secretary and inserting annual report required.—Not later than February 1 each year, the Secretary; and (2)by striking the two fiscal years and inserting the fiscal year.
 (c)Elements of reportSubsection (b) of such section is amended by adding at the end the following new paragraph:  (4)For each foreign country in which the training, equipment, or assistance or reimbursement was provided, a description of the extent of participation, if any, by the military forces and security forces or other government organizations of such foreign country, other than in a case in which national security or other considerations make inclusion of such information impractical..
 (d)Revision to covered authoritiesSubsection (c) of such section is amended— (1)by striking paragraph (1) and inserting the following:
								
 (1)The following sections of this chapter: 321, 331, 332, 333, 341, 344, 346, and 347.; (2)by striking paragraphs (3) through (7);
 (3)by redesignating paragraph (8) as paragraph (3) and in that paragraph by striking Section and inserting Sections 401 and; (4)by inserting after paragraph (3), as redesignated by paragraph (4), the following new paragraph:
								
 (4)Section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–29; 10 U.S.C. 2282 note), relating to authority to conduct human rights training of security forces and associated security ministries of foreign countries.;
 (5)by redesignating paragraphs (9) and (10) as paragraphs (5) and (6), respectively; (6)by striking paragraph (11); and
 (7)by redesignating paragraphs (12) through (17) as paragraphs (7) through (12), respectively. (e)Repeal of codified statuteSection 1211 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3544), is amended by striking subsections (a) through (e).
 (f)Repeal of other reporting requirementsThe following provisions of law are repealed: (1)Section 1534(g) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3618), requiring semiannual reports on the Counterterrorism Partnerships Fund.
 (2)Section 1233(f) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), requiring a quarterly report on the use of authority to reimburse certain coalition nations for support provided to United States military operations.
 (3)Section 1234(e) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), requiring a quarterly report on the use of authorization for logistical support for coalition forces supporting certain United States military operations.
 (4)Section 401(d) of title 10, United States Code, requiring an annual report on humanitarian and civic assistance activities under that section.
 (5)Section 1205(e)(2) of the National Defense Authorization Act for Fiscal Year 2014 (32 U.S.C. 107 note), requiring an annual report on the use of authority for the National Guard State Partnership program.
							1209.Repeal of superseded, obsolete, duplicative statutes relating to security cooperation authorities
 (a)RepealsThe following provisions of title 10, United States Code, are repealed: (1)Section 168, relating to military-to-military contacts and comparable activities.
 (2)Section 1051c, relating to assignment of members of foreign military forces to improve education and training in information security through multilateral, bilateral, or regional cooperation programs.
 (3)Section 2562, relating to a limitation on use of excess construction or fire equipment from Department of Defense stocks in foreign assistance or military sales programs.
 (4)Sections 4681 and 9681, relating to sale of surplus war material to States and foreign governments. (b)Clerical amendmentsTitle 10, United States Code, is amended as follows:
 (1)The table of sections at the beginning of chapter 6 is amended by striking the item relating to section 168.
 (2)The table of sections at the beginning of chapter 53 is amended by striking the item relating to section 1051c.
 (3)The table of sections at the beginning of chapter 152 is amended by striking the item relating to section 2562.
 (4)The tables of sections at the beginning of chapters 443 and 943 are amended by striking the items relating to section 4681 and 9681, respectively.
							BOther Matters
					1211.Extension of authority to provide assistance to the vetted Syrian opposition
 (a)In generalSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541) is amended by striking December 31, 2016 and inserting September 30, 2018.
 (b)Reprogramming requirementSubsection (f) of such section is amended to read as follows:  (f)FundingOf the amounts made available for Overseas Contingency Operations for fiscal year 2017, there are authorized to be appropriated $250,000,000 to carry out this section. Amounts authorized to be appropriated under this subsection are authorized to remain available through September 30, 2018..
						1212.Extension and modification of Commanders’ Emergency Response Program in Afghanistan
 (a)ExtensionSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. yyy), is further amended by striking fiscal year 2016 in subsections (a), (b), and (f) and inserting fiscal year 2017.
 (b)Amount of funds available during fiscal year 2017Subsection (a) of such section is further amended by striking $10,000,000 and inserting $5,000,000. 1213.Enhancement of interagency support during contingency operations and transition periods (a)AuthorityThe Secretary of Defense and the Secretary of State may enter into an agreement under which each Secretary may provide covered support, supplies, and services on a reimbursement basis, or by exchange of covered support, supplies, and services, to the other Secretary during a contingency operation and related transition period for up to two years following the end of such contingency operation.
 (b)AgreementAn agreement entered into under this section shall be in writing and shall include the following terms:
 (1)The price charged by a supplying agency shall be the direct costs that such agency incurred by providing the covered support, supplies, or services to the requesting agency under this section.
 (2)Credits and liabilities of the agencies accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be liquidated not less often than once every 3 months by direct payment to the agency supplying such support, supplies, or services by the agency receiving such support, supplies, or services.
 (3)Exchange entitlements accrued as a result of acquisitions and transfers of covered support, supplies, and services under this section shall be satisfied within 12 months after the date of the delivery of the covered support, supplies, or services. Exchange entitlements not so satisfied shall be immediately liquidated by direct payment to the agency supplying such covered support, supplies, or services.
 (c)Effect of obligation and availability of fundsAn order placed by an agency pursuant to an agreement under this section is deemed to be an obligation in the same manner that a similar order or contract placed with a private contractor is an obligation. Appropriations remain available to pay an obligation to the servicing agency in the same manner as appropriations remain available to pay an obligation to a private contractor.
 (d)DefinitionsIn this section: (1)The term covered support, supplies, and services means food, billeting, transportation (including airlift), petroleum, oils, lubricants, communications services, medical services, ammunition, base operations support (and construction incident to base operations support), use of facilities, spare parts and components, repair and maintenance services, and calibration services.
 (2)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. (e)Crediting of receiptsAny receipt as a result of an agreement entered into under this section shall be credited, at the option of the Secretary of Defense with respect to the Department of Defense and the Secretary of State with respect to the Department of State, to—
 (1)the appropriation, fund, or account used in incurring the obligation; or (2)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made.
							1214.Extension of and revised funding sources for training Eastern European national military forces in
			 the course of multilateral exercises
 (a)Funding sourcesSubsection (d)(2) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. yyyy) is amended by adding at the end the following new subparagraph:
							
 (C)Amounts authorized to be appropriated for a fiscal year for operation and maintenance overseas contingency operations, Army, and available for the European Reassurance Initiative in the additional activities line..
 (b)ExtensionSubsection (h) of such section is amended by striking 2017 both places it appears and inserting 2018. 1215.Extension of Afghan special immigrant programSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (title VI of dvision F of Public Law 111–8; 8 U.S.C. 1101 note) is amended—
 (1)in the matter preceding clause (i), by striking 7,000 and inserting 11,000; (2)in clause (i), by striking December 31, 2016 and inserting December 31, 2017; and
 (3)in clause (ii), by striking December 31, 2016 and inserting December 31, 2017. 1216.Authority to destroy certain specified World War II-era United States-origin chemical munitions located on San Jose Island, Republic of Panama (a)Authority (1)In generalSubject to subsection (b), the Secretary of Defense may destroy the chemical munitions described in subsection (c).
 (2)Ex gratia actionThe action authorized by this section is ex gratia on the part of the United States, as the term ex gratia is used in section 321 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 10 U.S.C. 2701 note).
 (3)Consultation between secretary of defense and secretary of stateThe Secretary of Defense and the Secretary of State shall consult and develop any arrangements with the Republic of Panama with respect to this section.
 (b)ConditionsThe Secretary of Defense may exercise the authority under subsection (a) only if the Republic of Panama has—
 (1)revised the declaration of the Republic of Panama under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on Their Destruction to indicate that the chemical munitions described in subsection (c) are old chemical weapons rather than abandoned chemical weapons; and
 (2)affirmed, in writing, that it understands (A) that the United States intends only to destroy the munitions described in subsections (c) and (d), and (B) that the United States is not legally obligated and does not intend to destroy any other munitions, munitions constituents, and associated debris that may be located on San Jose Island as a result of research, development, and testing activities conducted on San Jose Island during the period of 1943 through 1947.
 (c)Chemical munitionsThe chemical munitions described in this subsection are the eight United States-origin chemical munitions located on San Jose Island, Republic of Panama, that were identified in the 2002 Final Inspection Report of the Technical Secretariat of the Organization for the Prohibition of Chemical Weapons.
 (d)Limited incidental authority To destroy other munitionsIn exercising the authority under subsection (a), the Secretary of Defense may destroy other munitions located on San Jose Island, Republic of Panama, but only to the extent essential and required to reach and destroy the chemical munitions described in subsection (c).
 (e)Source of fundsOf the amounts authorized to be appropriated by this Act, the Secretary of Defense may use up to $30,000,000 from amounts made available for Chemical Agents and Munitions Destruction, Defense to carry out the authority in subsection (a).
 1217.Expanded authority for transfer of excess naval vessels to foreign nationsSection 7307(a) of title 10, United States Code, is amended by striking 3,000 tons and inserting 4,500 tons. 1218.Extension of authority to conduct activities to enhance the capability of foreign countries to respond to incidents involving weapons of mass destructionSection 1204(h) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 897; 10 U.S.C. 401 note) is amended by striking September 30, 2019 and inserting September 30, 2021.
					1219.Extension of authority to acquire products and services produced in countries along a major route
 of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1214 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. yyyy), is further amended by striking December 31, 2016 and inserting December 31, 2018.
 1220.Increase to the size of the Special Defense Acquisition FundSection 114(c)(1) of title 10, United States Code, is amended by striking $1,070,000,000 and inserting $3,000,000,000. 1221.Extension of authority to support operations and activities of the Office of Security cooperation in Iraq (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 113 note) is amended by striking fiscal year 2016 and inserting fiscal year 2017.
 (b)Amount availableSuch section is further amended— (1)in subsection (c), by striking fiscal year 2016 and inserting fiscal year 2017; and
 (2)in subsection (d), by striking fiscal year 2016 and inserting fiscal year 2017. 1222.Extension of authority for support of special operations to combat terrorismSubsection (h) of section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as most recently amended by section 1274 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. XXXX), is further amended by striking 2017 and inserting 2019.
					1223.Extension of Afghanistan Security Forces Fund
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the Afghanistan Security Forces Fund, as established by section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 111–181; 122 Stat. 428) in the amount of $3,448,715,000.
 (b)Continuation of existing limitation on the use of amounts in fundFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2017 shall be subject to the conditions contained in subsections (b) through (g) of such section, as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
						(c)Equipment disposition
 (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces.
 (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces.
 (3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5).
 (4)Treatment as department of defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.
 (5)Quarterly reports on equipment dispositionNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted under this subsection, section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note), and section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3612) during the period covered by the report. Each report shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department and copies of the determinations made under paragraph (2), as required by paragraph (3).
							1224.Maintenance of prohibition on procurement by Department of Defense of Communist Chinese-origin
			 items that meet the definition of goods and services controlled as
			 munitions items when moved to the 600 series of the commerce control list
 (a)In generalSection 1211 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 2302 note) is amended—
 (1)in subsection (b), by inserting or in the 600 series of the control list of the Export Administration Regulations after in Arms Regulations,; and (2)in subsection (e), by adding at the end the following new paragraph:
								
 (3)The term 600 series of the control list of the Export Administration Regulations means the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15 of the Code of Federal Regulations..
 (b)Technical corrections to ITAR referencesSubsections (b) and (e)(2) of such section are amended by striking Trafficking and inserting Traffic. 1225.Extension of authority for Global Security Contingency Fund (a)Extension (1)Availability of fundsSubsection (i)(1) of section 1207 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 22 U.S.C. 2151 note) is amended by striking September 30, 2017 and inserting September 30, 2021.
 (2)ExpirationSubsection (p) of such section is amended— (A)by striking September 30, 2017 and inserting September 30, 2021; and
 (B)by striking 2012 through 2017 and inserting ending on or before that date. (b)One-Month change in date for submission of annual reportSubsection (n) of such section is amended by striking October 30 each year and inserting November 30 each year.
						1226.Enhanced authority to acquire products and services of Africa in support of covered activities in
			 United States Africa Command area of responsibility
 (a)AuthorityIn the case of a product or service to be acquired in support of covered activities in a covered African country for which the Secretary of Defense makes a determination described in subsection (b), the Secretary may conduct a procurement in which—
 (1)competition is limited to products or services from the host nation; (2)a preference is provided for products or services from the host nation; or
 (3)a preference is provided for products or services from a covered African country, other than the host nation.
							(b)Determinations
 (1)A determination described in this subsection is a determination by the Secretary of any of the following:
 (A)That the product or service concerned is to be used only in support of covered activities. (B)That it is in the national security interests of the United States to limit competition or provide a preference as described in subsection (a) because such limitation or preference is necessary—
 (i)to reduce overall United States transportation costs and risks in shipping products in support of operations, exercises, theater security cooperation activities, and other missions in the United States Africa Command area of responsibility;
 (ii)to reduce delivery times in support of covered activities; or (iii)to promote regional security, stability, and economic prosperity in Africa.
 (C)That the product or service is of equivalent quality of a product or service that would have otherwise been acquired.
 (2)A determination under paragraph (1) shall not be effective for purposes of a limitation or preference under subsection (a) unless the Secretary also determines that—
 (A)the limitation or preference will not adversely affect— (i)United States military operations or stability operations in the United States Africa Command area of responsibility; or
 (ii)the United States industrial base; and (B)in the case of air transportation, an air carrier holding a certificate under section 41102 of title 49, United States Code, is not reasonably available to provide the required air transportation.
 (c)DefinitionsIn this section: (1)Covered activitiesThe term covered activities means Department of Defense activities in the United States Africa Command area of responsibility.
 (2)Covered african countryThe term covered African country means a country in Africa that has signed a long-term agreement with the United States related to the basing or operational needs of the United States Armed Forces.
 (3)Host nationThe term host nation means a nation which allows the armed forces and supplies of the United States to be located on, to operate in, or to be transported through its territory.
 (4)Products and services of a covered african countryFor purposes of this section: (A)A product is from a covered African country if it is wholly grown, mined, manufactured or produced in the covered African country.
 (B)A service is from a covered African country if it is performed by a person or entity that is properly licensed or registered by authorities of a covered African country and—
 (i)is operating primarily in the covered African country; or (ii)is making a significant contribution to the economy of the covered African country through payment of taxes or use of products, materials, or labor of the covered African country.
 (d)Conforming amendmentSection 1263 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3581) is repealed.
 (e)SunsetThe authority under this section shall terminate after September 30, 2019. 1227.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan (a)ExpirationSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1215 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1045), is further amended by striking December 31, 2016 and inserting December 31, 2017.
 (b)Excess defense articlesSubsection (i)(2) of such section is amended by striking During fiscal years 2013, 2014, 2015, and 2016 each place it appears and inserting Through December 31, 2017. 1228.Extension of authority to provide assistance to counter the Islamic State in Iraq and the Levant (a)Extension of authoritySubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as amended by section 1223 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1049), is amended by striking December 31, 2016 and inserting September 30, 2018.
 (b)FundingSubsection (g) of such section is amended— (1)by striking in the National Defense Authorization Act for Fiscal Year 2016 for and inserting for Department of Defense;
 (2)by striking in title XV for fiscal year 2016 and inserting fiscal year 2017; (3)by striking $715,000,000 and inserting $630,000,000; and
 (4)by striking September 30, 2016 and inserting September 30, 2018. 1229.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1043), is amended by striking fiscal year 2016 and inserting fiscal year 2017.
 (b)Applicability to military operations in afghanistan generallySuch section is further amended— (1)in subsection (a)(1), by striking in Iraq or in Operation Enduring Freedom in Afghanistan and inserting in Afghanistan and to counter the Islamic State in Iraq and the Levant; and
 (2)in subsection (b), by striking in Iraq or in Operations Enduring Freedom in Afghanistan and inserting in Afghanistan and to counter the Islamic State in Iraq and the Levant. (c)Limitation on amounts availableSubsection (d)(1) of such section is amended—
 (1)in the second sentence, by striking during fiscal year 2016 may not exceed $1,160,000,000 and inserting during fiscal year 2017 may not exceed $1,100,000,000; and (2)in the third sentence, by striking fiscal year 2016 may not exceed $900,000,000 and inserting fiscal year 2017 may not exceed $800,000,000.
 (d)Treatment of 2016 unobligated balancesOf the $100,000,000 made available pursuant to section 1212(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1044), amounts that are unobligated as of September 30, 2016, shall continue to be available in fiscal year 2017 for such purposes, in addition to the total amount of reimbursements and support authorized for Pakistan during fiscal year 2017 pursuant to section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as so amended).
						XIII[RESERVED]
			XIVOTHER AUTHORIZATIONS
				AMilitary Programs
 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $1,371,613,000.
 1402.Joint Urgent Operational Needs FundFunds are hereby authorized to be appropriated for fiscal year 2017 for the Joint Urgent Operational Needs Fund in the amount of $99,300,000.
					1403.Chemical Agents and Munitions Destruction, Defense
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $551,023,000, of which—
 (1)$147,282,000 is for Operation and Maintenance; (2)$388,609,000 is for Research, Development, Test, and Evaluation; and
 (3)$15,132,000 is for Procurement. (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
 (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
 1404.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $844,800,000.
					1405.Authority to dispose of certain materials from and to acquire additional materials for the national
			 defense stockpile
 (a)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager may dispose of the following materials contained in the National Defense Stockpile in the following quantities:
 (1)27 short tons of beryllium. (2)111,149 short tons of chromium, ferroalloy.
 (3)2,973 short tons of chromium metal. (4)8,380 troy ounces of platinum.
 (5)275,741 pounds of contained tungsten metal powder. (6)12,433,796 pounds of contained tungsten ores and concentrates.
							(b)Acquisition authority
 (1)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:
 (A)High modulus and high strength carbon fibers. (B)Tantalum.
 (C)Germanium. (D)Tungsten rhenium metal.
 (E)Boron carbide powder. (F)Europium.
 (G)Silicon carbide fiber. (2)Amount of authorityThe National Defense Stockpile Manager may use up to $55,000,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified in paragraph (1).
 (3)Fiscal year limitationThe authority under paragraph (1) is available for purchases during fiscal year 2017 through fiscal year 2021.
 1406.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $322,035,000, of which—
 (1)$318,882,000 is for Operation and Maintenance; and (2)$3,153,000 is for Research, Development, Test, and Evaluation.
 1407.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $33,467,516,000, of which—
 (1)$32,231,390,000 is for Operation and Maintenance; (2)$822,907,000 is for Research, Development, Test, and Evaluation; and
 (3)$413,219,000 is for Procurement. BOther Matters 1411.Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs medical facility demonstration fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 506 and available for the Defense Health Program for operation and maintenance, $122,375,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
 1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2017 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					1413.Revisions to the Strategic and Critical Materials Stock Piling Act
 (a)Materials constituting the national defense stockpileSection 4 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98c) is amended— (1)in subsection (b)—
 (A)by inserting strategic and critical before material; and (B)by striking required for the stockpile shall and inserting suitable for transfer to or disposal through the stockpile may; and
 (2)in subsection (c)— (A)by striking (1) and all that follows through (2);
 (B)by inserting strategic and critical before materials; and (C)by striking this subsection and inserting subsection (b).
 (b)Qualification of domestic sourcesSection 15 of such Act (50 U.S.C. 98h–6) is amended— (1)in subsection (a)—
 (A)by striking and at the end of paragraph (1); (B)by striking the period at the end of paragraph (2) and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (3)by qualifying existing domestic facilities and domestically produced strategic and critical materials to meet the requirements of defense and essential civilian industries in times of national emergencies when existing domestic sources of supply are either insufficient or vulnerable to single points of failure.;
 (2)in subsection (b), by inserting paragraph (1) or (2) of in the first sentence after made under; and (3)in subsection (c)—
 (A)by inserting paragraph (1) or (2) of in paragraph (1) after transactions under; and (B)by adding at the end the following new paragraph:
									
 (3)The President may enter into obligations to qualify domestic facilities and domestically produced strategic and critical materials when it would be cost effective relative to stockpiling material. Such obligations may be entered into on a reimbursable basis and the proceeds covered into the National Defense Stockpile Transaction Fund under section 9..
								XVAUTHORIZATION OF ADDITIONAL APPROPRIATIONS FOR OVERSEAS CONTINGENCY OPERATIONS
 1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2017 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.
 1502.Army ProcurementFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Army in amounts as follows:
 (1)For aircraft procurement, $313,171,000. (2)For missile procurement, $632,817,000.
 (3)For weapons and tracked combat vehicles, $153,544,000. (4)For ammunition procurement, $301,523,000.
 (5)For other procurement, $1,373,010,000. 1503.Joint Improvised-Threat Defeat FundFunds are hereby authorized to be appropriated for fiscal year 2017 for the Joint Improvised-Threat Defeat Fund in the amount of $408,272,000.
 1504.Navy and Marine Corps ProcurementFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Navy and Marine Corps in amounts as follows:
 (1)For aircraft procurement, Navy, $393,030,000. (2)For weapons procurement, Navy, $8,600,000.
 (3)For ammunition procurement, Navy and Marine Corps, $66,229,000. (4)For other procurement, Navy, $124,206,000.
 (5)For procurement, Marine Corps, $118,939,000. 1505.Air Force ProcurementFunds are hereby authorized to be appropriated for fiscal year 2017 for procurement for the Air Force in amounts as follows:
 (1)For aircraft procurement, $859,399,000. (2)For missile procurement, $339,545,000.
 (3)For ammunition procurement, $487,408,000. (4)For other procurement, $3,696,281,000.
 1506.Defense-Wide Activities ProcurementFunds are hereby authorized to be appropriated for fiscal year 2017 for the procurement account for Defense-wide activities in the amount of $238,434,000.
 1507.Research, Development, Test, and EvaluationFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Department of Defense for research, development, test, and evaluation as follows:
 (1)For the Army, $100,522,000. (2)For the Navy, $78,323,000.
 (3)For the Air Force, $32,905,000. (4)For Defense-wide activities, $162,419,000.
 1508.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows:
 (1)For the Army, $15,310,587,000. (2)For the Navy, $6,827,391,000.
 (3)For the Marine Corps, $1,244,359,000. (4)For the Air Force, $9,498,830,000.
 (5)For Defense-wide activities, $5,982,173,000. (6)For the Army Reserve, $38,679,000.
 (7)For the Navy Reserve, $26,265,000. (8)For the Marine Corps Reserve, $3,304,000.
 (9)For the Air Force Reserve, $57,586,000. (10)For the Army National Guard, $127,035,000.
 (11)For the Air National Guard, $20,000,000. (12)For the Counterterrorism Partnerships Fund, $1,000,000,000.
 (13)For the Afghanistan coopea Fund, $3,448,715,000. (14)For the Iraq Train and Equip Fund, $630,000,000.
 (15)For the Syria Train and Equip Fund, $250,000,000. 1509.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2017 to the Department of Defense for military personnel accounts in the total amount of $3,562,258,000.
 1510.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2017 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for Defense Working Capital Funds in the amount of $140,633,000.
 1511.Defense health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $331,764,000 for operation and maintenance.
 1512.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $215,333,000.
 1513.Defense inspector generalFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2017 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $22,062,000.
				XVISERVICEMEMBERS CIVIL RELIEF ACT
				1601.Short title; statutory references
 (a)Short titleThis title may be cited as the Servicemembers Civil Relief Act Amendments of 2016. (b)Statutory referencesAny reference in this title to the SCRA shall be treated as a reference to the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq.).
 1602.Clarification of affidavit requirementParagraph (1) of section 201(b) of the SCRA (50 U.S.C. 3931(b)) is amended to read as follows:  (1)Plaintiff to file affidavit (A)In any action or proceeding covered by this section, the plaintiff, before seeking a default judgment, shall file with the court an affidavit—
 (i)stating whether or not the defendant is in military service and showing necessary facts to support the affidavit; or
 (ii)if the plaintiff is unable to determine whether or not the defendant is in military service, stating that the plaintiff is unable to determine whether or not the defendant is in military service.
 (B)Before filing an affidavit under subparagraph (A), the plaintiff shall conduct a diligent and reasonable investigation to determine whether or not the defendant is in military service, including a search of available Department of Defense records and any other information available to the plaintiff. The affidavit shall set forth all steps taken to determine the defendant’s military status and shall have attached the records on which the plaintiff relied in preparing the affidavit. Attached records shall include at least a copy of the certificate produced by the Department of Defense Manpower Data Center..
				1603.Extension of protections for servicemembers against default judgments
 (a)Appointment and obligations of attorneyParagraph (2) of subsection (b) of section 201 of the SCRA (50 U.S.C. 3931) is amended to read as follows:
						
							(2)Appointment of attorney to represent defendant in military service
 (A)If in an action covered by this section it appears that the defendant is in military service, the court may not enter a judgment until after the court appoints an attorney to represent the defendant. The court may not appoint an attorney to represent a defendant who is selected by or affiliated with the plaintiff, an attorney representing the plaintiff, or an employee of an entity affiliated with an attorney representing the plaintiff.
 (B)The court-appointed attorney shall act only in the best interests of the defendant. The court-appointed attorney, when appropriate to represent the best interests of the defendant, shall request a stay of proceedings under this Act.
 (C)The court-appointed attorney shall use due diligence to locate and contact the defendant. The plaintiff must provide to the court-appointed attorney all contact information it has for the defendant. A court-appointed attorney unable to make contact with the defendant shall report to the court on all of the attorney’s efforts to make contact.
 (D)Upon making contact with the defendant, the court-appointed attorney shall advise the defendant of the nature of the lawsuit and the defendant’s rights provided by the Act, including rights to obtain a stay and to request the court to adjust an obligation. Regardless of whether contact is made, the court-appointed attorney shall assert such rights on behalf of defendant, provided that there is an adequate basis in law and fact, unless the defendant provides informed consent to not assert such rights.
 (E)The court shall require the court-appointed attorney to perform duties faithfully and, upon failure to do so, shall discharge the attorney and appoint another.
 (F)If an attorney appointed under this section to represent a defendant in military service cannot locate the defendant, actions by the attorney in the case shall not waive any defense of the servicemember or otherwise bind the servicemember.
 (G)Nothing in this paragraph shall be construed to prohibit a court from assessing court-appointed attorney fees and costs against the plaintiff..
 (b)Searches of department of defense manpower data center databaseSuch subsection is further amended by adding at the end the following new paragraphs:  (5)Required search of department of defense databaseIf a plaintiff is in possession of information necessary to obtain a status report with respect to a defendant generated by the Department of Defense Manpower Data Center or a successor to such Center, the plaintiff shall obtain and provide to the court a copy of such status report.
 (6)Duties of court-appointed attorneyAn attorney appointed to represent a defendant under paragraph (2) shall provide to the court— (A)if the attorney is in possession of information necessary to obtain a status report with respect to the defendant from the Department of Defense Manpower Data Center or a successor to such Center, such status report;
 (B)a statement indicating the date such attorney reviewed the court record and pleadings to ascertain contact information for the defendant;
 (C)a statement indicating dates, times, and method of communication to or with the defendant; and (D)a statement that—
 (i)such attorney was unable to contact the defendant; (ii)the defendant was contacted and requests a stay or requests a continuance to obtain counsel; or
 (iii)the defendant was contacted and requests for the case to proceed. (7)Effect of department of defense discontinuing availability of informationIf the Department of Defense discontinues the availability of active duty status information through the Department of Defense Manpower Data Center or a successor or other related entity, paragraphs (5) and (6)(A) shall cease to apply until such time as the Department resumes making such information available..
 (c)Authority for court To vacate or set aside judgment for inadequate representationParagraph (1) of subsection (g) of such section is amended to read as follows:  (1)Authority for court to vacate or set aside judgmentIf a default judgment is entered in an action covered by this section against a servicemember during the servicemember’s period of military service (or within 60 days after termination of or release from such military service), the court entering the judgment shall, upon application by or on behalf of the servicemember, reopen the judgment for the purpose of allowing the servicemember to defend the action if it appears that—
 (A)the servicemember— (i)was materially affected by reason of that military service in making a defense to the action; and
 (ii)has a meritorious or legal defense to the action or some part of it; or (B)an attorney appointed to represent the servicemember failed to adequately represent the best interests of the defendant..
					1604.Residency of dependents of military personnel for voting purposes
 (a)Extension of spouse coverage to all dependentsSection 705 of the SCRA (50 U.S.C. 4025) is amended— (1)in subsection (b)—
 (A)by striking Spouses in the subsection heading and inserting Dependents; and (B)by striking spouse and inserting military sponsor; and
 (2)by adding at the end the following new subsection:  (c)Military sponsor definedFor purposes of this section, the term military sponsor, with respect to any person, means a servicemember with respect to whom the person is a dependent..
 (b)Technical amendments for statutory consistencySuch section is further amended by striking or naval in subsections (a) and (b). (c)Clerical amendments (1)Section headingThe heading of such section is amended to read as follows:
							
								705.Guarantee of residency for military personnel and dependents of military personnel for voting
			 purposes.
 (2)Table of contentsThe item relating to that section in the table of contents in section 1(b) of the SCRA is amended to read as follows:
							
								
									705. Guarantee of residency for military personnel and dependents of military personnel for voting
			 purposes..
 1605.Increase in civil penaltiesSubsection (b)(3) of section 801 of the SCRA (50 U.S.C. 4041) is amended— (1)in subparagraph (A), by striking $55,000 and inserting $110,000; and
 (2)in subparagraph (B), by striking $110,000 and inserting $220,000. 1606.Enforcement by the Attorney GeneralSection 801 of the SCRA (50 U.S.C. 4041) is further amended by adding at the end the following new subsections:
					
 (d)Issuance and service of civil investigative demandsWhenever the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material relevant to an investigation under this Act, the Attorney General may, before commencing a civil action under subsection (a), issue in writing and cause to be served upon such person, a civil investigative demand requiring—
 (1)the production of such documentary material for inspection and copying; (2)that the custodian of such documentary material answer in writing written questions with respect to such documentary material; or
 (3)the production of any combination of such documentary material or answers. (e)Relation to false claims actThe statutory provisions governing the authority to issue, use, and enforce civil investigative demands under section 3733 of title 31, United States Code (popularly known as the False Claims Act), shall govern the authority to issue, use, and enforce civil investigative demands under this section, except that for purposes of this section—
 (1)references in that section to false claims law investigators or investigations shall be read as references to investigators or investigations;
 (2)references in that section to interrogatories shall be read as references to written questions, and answers to such need not be under oath;
 (3)the statutory definitions relating to false claims law shall not apply; and (4)provisions relating to qui tam relators shall not apply.
 (f)ApplicationThis section applies to any violation of this Act occurring on, before, or after October 13, 2010.. 1607.Application of private right of actionSection 802 of the SCRA (50 U.S.C. 4042) is amended by adding at the end the following new subsection:
					
 (c)ApplicationThis section applies to any violation of this Act occurring on, before, or after October 13, 2010.. 1608.Definition of military orders and continental United States (a)Definitions for entire actSection 101 of the SCRA (50 U.S.C. 3911) is amended by adding at the end the following new paragraphs:
						
 (10)Military ordersThe term military orders, with respect to a servicemember, means official military orders, or any notification, certification, or verification from the Secretary or the servicemember’s commanding officer, with respect to the servicemember’s current or future military duty status.
 (11)ConusThe term continental United States means the 48 contiguous States and the District of Columbia.. (b)Conforming amendmentSection 305 of the SCRA (50 U.S.C. 3955) is amended by striking subsection (i).
 1609.Oral notice sufficient to invoke interest rate capSection 207(b) of the SCRA (50 U.S.C. 3937(b)) is amended to read as follows:  (b)Implementation of limitation (1)Notice to creditorIn order for an obligation or liability of a servicemember to be subject to the interest rate limitation in subsection (a), the servicemember shall provide to the creditor notice of military service and any further extension of military service. Any such notice may be oral or written. Any such notice shall be provided not later than 180 days after the date of the servicemember’s termination or release from military service. The creditor shall retain a record of the servicemember’s notification.
 (2)Creditor action upon receipt of noticeUpon receipt of notice of military service under paragraph (1), the creditor shall treat the debt in accordance with subsection (a), except that the creditor may, before treating the debt in accordance with subsection (a), first conduct a search of Department of Defense records available through the Department of Defense Manpower Data Center in order to confirm such military service. If the creditor is unable to confirm military service by such search, the creditor shall notify the servicemember and may require the servicemember to provide a copy of the servicemember’s military orders before treating the debt in accordance with subsection (a). If military service is confirmed by such search or otherwise, the creditor shall treat the debt in accordance with subsection (a).
 (3)Limitation effective as of date of order to active dutyWhen a creditor treats a debt of a servicemember in accordance with subsection (a), the treating of the debt in accordance with subsection (a) shall be effective as of the date on which the servicemember is called to military service..
				1610.Non-discrimination provision
 (a)Prohibition on discrimination against servicemembersSection 108 of the SCRA (50 U.S.C. 3919) is amended— (1)by striking Application by a servicemember for, or receipt by a servicemember of, a stay, postponement, or suspension and inserting (a) Application or receipt.—Application by a servicemember for rights or protections; and
 (2)by adding at the end the following new subsection:  (b)Eligibility (1)In generalIn addition to the rights and protections under subsection (a), an individual who is eligible, or may become eligible by virtue of current membership in the reserves or a commitment to perform future military service, for rights or protections under any provision of this Act may not be denied services, including access to housing, or refused credit or be subject to any other action described under paragraphs (1) through (6) of subsection (a) by reason of such eligibility.
 (2)ConstructionNothing in this subsection shall be construed to prohibit a lender or service provider from considering all relevant factors, other than the potential eligibility of an individual for rights or protections under a provision of this Act, in making a determination as to whether it is appropriate to provide services or extend credit..
						(b)Clerical amendments
 (1)Section headingThe heading of such section is amended to read as follows:  108.Prohibition on discrimination against servicemembers. (2)Table of contentsThe item relating to that section in the table of contents in section 1(b) of the SCRA is amended to read as follows:
							
								
									108. Prohibition on discrimination against servicemembers..
 1611.Extension of protection against repossession for installment sales contractsSubsection (a)(1) of section 302 of the SCRA (50 U.S.C. 3952) is amended by striking during that person’s military service and inserting during and for one year after that person’s military service. 1612.Harmonization of sectionsSection 303 of the SCRA (50 U.S.C. 3953) is amended—
 (1)in subsection (b), by striking filed and inserting pending; and (2)in subsection (c)(1), by striking with a return made and approved by the court.
					1613.Expansion of protection for termination of residential and motor vehicle leases
 (a)Termination of leasesSubsection (a) of section 305 of the SCRA (50 U.S.C. 3955) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (C)in the case of a lease described in subsection (b)(1) and subparagraph (C) of such subsection, the date the lessee is assigned to or otherwise relocates to quarters or a housing facility as described in such subparagraph.; and
 (2)in paragraph (2), by striking a dependent of the lessee and inserting a co-lessee. (b)Covered leasesSubsection (b)(1) of such section is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B)—
 (A)by inserting (including separation or retirement orders) after permanent change of station; and (B)by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (C)the lease is executed by or on behalf of a person who thereafter and during the term of the lease is assigned to or otherwise relocates to quarters of the United States or a housing facility under the jurisdiction of a uniformed service (as defined in section 101 of title 37, United States Code), including housing provided under the Military Housing Privatization Initiative..
 (c)Manner of terminationSubsection (c)(1) of such section is amended— (1)in subparagraph (A)—
 (A)by inserting in the case of a lease described in subsection (b)(1) and subparagraph (A) or (B) of such subsection, before by delivery; and
 (B)by striking and at the end; (2)by redesignating subparagraph (B) as subparagraph (C); and
 (3)by inserting after subparagraph (A) the following new subparagraph (B):  (B)in the case of a lease described in subsection (b)(1) and subparagraph (C) of such subsection, by delivery by the lessee of written notice of such termination, and a letter from the servicemember’s commanding officer indicating that the servicemember has been assigned to or is otherwise relocating to quarters of the United States or a housing facility under the jurisdiction of a uniformed service (as defined in section 101 of title 37, United States Code), to the lessor (or the lessor’s grantee), or to the lessor’s agent (or the agent’s grantee); and.
 (d)Waiver impermissibleSuch section is further amended by adding at the end the following new subsection:  (i)Waiver not permittedThe provisions of this section may not be waived or modified by the agreement of the parties..
					1614.Military family professional license portability
 (a)PortabilityThe SCRA (50 U.S.C. 3901 et seq.) is amended by inserting after section 705 (50 U.S.C. 4025) the following new section:
						
 705A.Portability of professional licenses and certifications for servicemembers and their spousesAny professional license or commercial license provided to a servicemember or the spouse of a servicemember shall be fully recognized and honored in any jurisdiction of the United States in which that servicemember or spouse resides due to the military orders of the servicemember for the duration of the orders, if the servicemember or the spouse—
 (1)provides a copy of the military orders calling the servicemember to duty in that jurisdiction to the licensing entity in that jurisdiction;
 (2)remains in good standing with the licensing entity of the original jurisdiction; and (3)agrees to be subject to the authority of the licensing entity in the new jurisdiction for the purposes of standards of practice, discipline, and fulfillment of any continuing education requirements..
 (b)Table of contentsThe table of contents in section 1(b) of the SCRA is amended by inserting after the item relating to section 705 the following new item:
						
							
								705A. Portability of professional licenses and certifications for servicemembers and their spouses..
					1615.Enhanced protection of servicemembers under Servicemembers Civil Relief Act relating to certain
			 contract provisions
					(a)Certain contract provisions relating to arbitration, choice of forum, and choice of law effective
			 only with written agreement after dispute arises
 (1)In generalTitle I of the SCRA (50 U.S.C. 3911 et seq.) is amended by adding at the end the following new section:
							
								110.Certain contract provisions relating to arbitration, choice of forum, and choice of law effective
			 only upon consent after dispute arises
 (a)Written consent required for arbitrationIn the case of a contract with a servicemember, or a servicemember and the servicemember’s spouse jointly, that provides for the use of arbitration to resolve a dispute subject to a provision of this Act and arising out of or relating to such contract, arbitration may be used to settle the dispute only if, after the dispute arises, all parties to the dispute agree in writing to the use of arbitration to settle the dispute.
 (b)Written consent required for forum selection clauseIn the case of a contract with a servicemember, or a servicemember and the servicemember’s spouse jointly, that provides that only a certain forum will be used to resolve disputes or that grants either party an option to select a forum to resolve a dispute subject to a provision of this Act and arising out of or relating to such contract, the contractual forum selection clause may only be enforced if, after the dispute arises, all parties to the dispute agree in writing to the selected forum to settle the dispute.
 (c)Written consent required for choice of law clauseIn the case of a contract with a servicemember, or a servicemember and the servicemember’s spouse jointly, that provides that only a certain jurisdiction’s laws will be used to resolve disputes or that grants either party an option to select a certain jurisdiction’s laws to resolve a dispute subject to a provision of this Act and arising out of or relating to such contract, the contractual choice of laws clause may only be enforced if, after such dispute arises, all parties to such dispute consent in writing to the selected choice of laws to settle such dispute..
 (2)Clerical amendmentThe table of contents in section 1(b) of the SCRA is amended by inserting after the item relating to section 109 the following new item:
							
								
									110. Certain contract provisions relating to arbitration, choice of forum, and choice of law
			 effective only upon consent after dispute arises..
 (b)Limitation on waiver of rights pursuant to written agreementsSection 107(a) of the SCRA (50 U.S.C. 3918(a)) is amended— (1)by inserting before the period at the end of the second sentence the following: and, if a dispute regarding the instrument or obligation arises, such waiver may be enforced only if it is made after the specific dispute has arisen and the dispute is identified in the waiver.; and
 (2)by inserting before the period at the end of the third sentence the following: and, if a dispute regarding the action arises, such waiver may be enforced only if it is made after the specific dispute has arisen and the dispute is identified in the waiver.
						(c)Inapplicability of SCRA provisions relating to changes to duration and term of stays and to
 codefendants not in serviceSection 205(c) of the SCRA (50 U.S.C. 3935(c)) is amended by striking 202 and inserting 110, 202,. 1616.Determination of residence or domicile for tax purposes of spouses of military personnelSection 511(a)(2) of the SCRA (50 U.S.C. 4001(a)(2)) is amended by striking if the residence or domicile, as the case may be, is the same for the servicemember and the spouse.
				XVIIUNIFORMED AND OVERSEAS CITIZENS ABSENTEE VOTING ACT
 1701.Short titleThis title may be cited as the Uniformed and Overseas Citizens Absentee Voting Act Amendments of 2016. 1702.Pre-election reporting requirements on availability and transmission of absentee ballots (a)In generalSubsection (c) of section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended—
 (1)by designating the text of that subsection as paragraph (3) and indenting that paragraph, as so designated, two ems from the left margin; and
 (2)by inserting before paragraph (3), as so designated, the following new paragraphs:  (1)Pre-election report on absentee ballot availabilityNot later than 55 days before any election for Federal office held in a State, such State shall submit a report to the Attorney General and the Presidential designee, and make that report publicly available that same day, certifying that absentee ballots are available for transmission to absentee voters, or that it is aware of no circumstances that will prevent absentee ballots from being available for transmission by 46 days before the election. The report shall be in a form prescribed by the Attorney General and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election.
 (2)Pre-election report on absentee ballots transmittedNot later than 43 days before any election for Federal office held in a State, such State shall submit a report to the Attorney General and the Presidential designee, and make that report publicly available that same day, certifying whether all absentee ballots validly requested by absent uniformed services voters and overseas voters whose requests were received by the 46th day before the election have been transmitted to such voters by such date. The report shall be in a form prescribed by the Attorney General and shall require the State to certify specific information about ballot transmission, including the total numbers of ballot requests received and ballots transmitted, from each unit of local government which will administer the election..
						(b)Conforming amendments
 (1)Subsection headingThe heading for such subsection is amended to read as follows: Reports on absentee ballots.—. (2)Paragraph headingParagraph (3) of such subsection, as designated by subsection (a)(1), is amended by inserting Post-election report on number of absentee ballots transmitted and received.— before Not later than 90 days.
						1703.Transmission requirements; repeal of waiver provision
 (a)In generalSubsection (a)(8) of section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by striking voter— and all that follows in that subsection and inserting voter by the date and in the manner determined under subsection (g);.
 (b)Ballot transmission requirements and repeal of waiver provisionSubsection (g) of such section is amended to read as follows:  (g)Ballot transmission requirements (1)Requests received at least 46 days before an election for federal officeFor purposes of subsection (a)(8), in a case in which a valid request for an absentee ballot is received at least 46 days before an election for Federal office, the following rules shall apply:
 (A)Time for transmittal of absentee ballotThe State shall transmit the absentee ballot not later than 46 days before the election. (B)Special rules in case of failure to transmit on time (i)General ruleIf the State fails to transmit any absentee ballot by the 46th day before the election as required by subparagraph (A) and the absent uniformed services voter or overseas voter did not request electronic ballot transmission pursuant to subsection (f), the State shall transmit such ballot by express delivery.
 (ii)Extended failureIf the State fails to transmit any absentee ballot by the 41st day before the election, in addition to transmitting the ballot as provided in clause (i), the State shall—
 (I)in the case of absentee ballots requested by absent uniformed services voters with respect to regularly scheduled general elections, notify such voters of the procedures established under section 103A for the collection and delivery of marked absentee ballots; and
 (II)in any other case, provide, at the State’s expense, for the return of such ballot by express delivery.
 (iii)EnforcementA State’s compliance with this subparagraph does not bar the Attorney General from seeking additional remedies necessary to effectuate the purposes of this Act.
 (2)Requests received after 46th day before an election for federal officeFor purposes of subsection (a)(8), in a case in which a valid request for an absentee ballot is received less than 46 days before an election for Federal office, the State shall transmit the absentee ballot within one business day of receipt of the request..
					1704.Clarification of State responsibility, civil penalties, and private right of action
 (a)EnforcementSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:
						
							105.Enforcement
 (a)In generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title. In any such action, the only necessary party defendant is the State. It shall not be a defense to such action that local election officials are not also named as defendants.
 (b)Civil penaltyIn a civil action brought under subsection (a), if the court finds that the State violated any provision of this title, it may, to vindicate the public interest, assess a civil penalty against the State—
 (1)in an amount not exceeding $110,000, for a first violation; and (2)in an amount not exceeding $220,000, for any subsequent violation.
 (c)Annual report to congressNot later than December 31 of each year, the Attorney General shall submit to Congress a report on any civil action brought under subsection (a) during that year.
 (d)Private right of actionA person who is aggrieved by a State’s violation of this Act may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this Act.
 (e)Attorney’s feesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney’s fees, including litigation expenses, and costs..
 (b)Repeal of clarification regarding delegation of state responsibilitySection 576 of the Military and Overseas Voter Empowerment Act (52 U.S.C. 20302 note) is repealed. 1705.Technical clarifications to conform to 2009 Move Act amendments related to the Federal write-in absentee ballot (a)State responsibilitiesSection 102(a)(3) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(a)(3)) is amended by striking general.
 (b)Write-In absentee ballotsSection 103 of such Act (52 U.S.C. 20303) is amended— (1)by striking GENERAL in the title of the section; and
 (2)by striking general in subsection (b)(2)(B). 1706.Treatment of ballot requests (a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended—
 (1)by striking A State may not and inserting (a) Prohibition of refusal of applications on grounds of early submission.—A State may not; (2)by inserting or overseas voter after an absent uniformed services voter;
 (3)by striking members of the before uniformed services; (4)by inserting voters or overseas voters before the period; and
 (5)by adding at the end the following new subsection:  (b)Application treated as valid for subsequent elections (1)In generalIf a State accepts and processes a request for an absentee ballot by an absent uniformed services voter or overseas voter and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), and any special elections for Federal office held in the State through the calendar year following such general election, the State shall provide an absentee ballot to the voter for each such subsequent election.
 (2)Exception for voters changing registrationParagraph (1) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State..
 (b)Conforming amendmentThe heading of such section is amended to read as follows:  104.Treatment of ballot requests. 1707.Inclusion of Northern Mariana Islands in the definition of State for purposes of the Uniformed and Overseas Citizens Absentee Voting ActParagraphs (6) and (8) of section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310) are each amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.
				1708.Requirement for Presidential designee to revise the Federal post card application to allow voters
			 to designate ballot requests
 (a)RequirementThe Presidential designee shall ensure that the official post card form (prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(b)(2))) enables a voter using the form to—
 (1)request an absentee ballot for each election for Federal office held in a State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election) and any special elections for Federal office held in the State through the calendar year following such general election; or
 (2)request an absentee ballot for a specific election or elections for Federal office held in a State during the period described in paragraph (1).
 (b)DefinitionIn this section, the term Presidential designee means the individual designated under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(a)).
 1709.Requirement of plurality vote for Virgin Islands and Guam Federal electionsSection 2(a) of the Act entitled An Act to provide that the unincorporated territories of Guam and the Virgin Islands shall each be represented in Congress by a Delegate to the House of Representatives approved April 10, 1972 (48 U.S.C. 1712(a)), is amended—
 (1)by striking majority in the second and third sentences and inserting plurality; and (2)by striking the fourth sentence.
					1710.Extension of reporting deadline for the annual report on the assessment of the effectiveness of
			 activities of the Federal voting assistance program
 (a)Elimination of reports for non-Election yearsSection 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20308(b)) is amended—
 (1)by striking March 31 of each year and inserting September 30 of each odd-numbered year; and (2)by striking the following information and inserting the following information with respect to the Federal elections held during the preceding calendar year.
 (b)Conforming amendmentsSuch section is further amended— (1)by striking Annual report in the subsection heading and inserting Biennial report; and
 (2)by striking In the case of in paragraph (3) and all that follows through a description and inserting A description. 1711.Treatment of post card form registrationsSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by adding at the end the following new subsection:
					
 (j)Treatment of post card registrationsA State shall not remove any absent uniformed services voter or overseas voter who has registered to vote using the official post card form (prescribed under section 101) from the official list of registered voters, except in accordance with subparagraph (A), (B), or (C) of section 8(a)(3) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(3))..
				BMILITARY CONSTRUCTION AUTHORIZATIONS
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2017. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2019; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2020.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2019; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2020 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
 2003.Effective dateTitles XXI through XXVII shall take effect on the later of— (1)October 1, 2016; or
 (2)the date of the enactment of this Act. XXIARMY MILITARY CONSTRUCTION 2101.Authorized Army construction and land acquisition projects (a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Army: Inside the United States
							
									StateInstallationAmount
								
									AlaskaFort Wainwright$47,000,000
									CaliforniaConcord$12,600,000
									ColoradoFort Carson$13,100,000
									GeorgiaFort Gordon$90,000,000
									Fort Stewart$14,800,000
									TexasFort Hood$7,600,000
									UtahCamp Williams$7,400,000.
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table:
						Army: Outside the United States
							
									CountryInstallationAmount
								
									CubaGuantanamo Bay$33,000,000
									GermanyEast Camp Grafenwoehr$22,000,000
									Garmisch$9,600,000
									Wiesbaden Army Airfield$19,200,000.
					2102.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						Army: Family Housing
							
									State/CountryInstallationUnitsAmount
								
									KoreaCamp HumphreysFamily Housing New Construction$143,563,000
									Camp WalkerFamily Housing New Construction$54,554,000.
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,618,000.
					2103.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2104.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 986) for Joint Base Lewis-McChord, Washington, for construction of an aircraft maintenance hangar at the installation, the Secretary of the Army may construct an aircraft washing apron.
				2105.Extension of authorizations of certain fiscal year 2013 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (126 Stat. 2119) and extended by section 2107 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount  KansasFort RileyUnmanned Aerial Vehicle Complex$12,200,000  VirginiaFort BelvoirSecure Admin/Operations Facility$172,000,000 ItalyCamp EderleBarracks$36,000,000 JapanSagamiVehicle Maintenance Shop$18,000,000. 2106.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (127 Stat. 986) shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Army: Extension of 2014 Project Authorizations  State/CountryInstallation or LocationProjectAmount  MarylandFort DetrickEntry Control Point$2,500,000 Kwajalein AtollKwajaleinPier$63,000,000 JapanKyotango CityCompany Operations Complex$33,000,000. XXIINAVY MILITARY CONSTRUCTION 2201.Authorized Navy construction and land acquisition projects (a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Navy: Inside the United States
							
									StateInstallation or LocationAmount
								
									ArizonaYuma$48,355,000
									CaliforniaCoronado$104,501,000
									Lemoore$26,723,000
									San Diego$6,183,000
									Seal Beach$21,007,000
									FloridaEglin Air Force Base$20,489,000
									HawaiiBarking Sands$43,384,000
									Kaneohe Bay$72,565,000
									MaineKittery$47,892,000
									MarylandPatuxent River$40,576,000
									NevadaFallon$13,523,000
									North CarolinaCherry Point Marine Corps Air Station$12,515,000
									Camp Lejeune$18,482,000
									South CarolinaBeaufort$83,490,000
									Parris Island$29,882,000
									WashingtonBangor$18,939,000
									Bremerton$6,704,000
									Kitsap$21,476,000
									Whidbey Island$75,976,000.
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:
						Navy: Outside the United States
							
									CountryInstallation or LocationAmount
								
									GuamJoint Region Marianas$89,185,000
									JapanKadena Air Base$26,489,000
									Sasebo$16,420,000
									SpainRota$23,607,000
									Worldwide UnspecifiedUnspecified Worldwide Locations$41,380,000.
					2202.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:
						Navy: Family Housing
							
									CountryInstallationUnitsAmount
								
									Mariana IslandsGuamReplace Andersen Housing PH 1 $78,815,000.
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,149,000.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $11,047,000.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2205.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2201 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 989) for Pearl City, Hawaii, for construction of a water transmission line at that location, the Secretary of the Navy may construct a 591-meter (1,940-foot) long 16-inch diameter water transmission line as part of the network required to provide the main water supply to Joint Base Pearl Harbor-Hickam, Hawaii.
				2206.Extension of authorizations of certain fiscal year 2013 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (126 Stat. 2122) and extended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount  CaliforniaCamp PendletonComm. Information Systems Ops Complex$78,897,000 GreeceSouda BayIntermodal Access Road$4,630,000 South CarolinaBeaufortRecycling/Hazardous Waste Facility$3,743,000 Worldwide UnspecifiedVarious Worldwide LocationsBAMS Operational Facilities$34,048,000. 2207.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (127 Stat. 989), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2014 Project Authorizations  State/CountryInstallation or LocationProjectAmount  HawaiiKaneohe BayAircraft Maintenance Hangar Upgrades$31,820,000 Pearl CityWater Transmission Line$30,100,000 IllinoisGreat LakesUnaccompanied Housing$35,851,000 MaineBangorNCTAMS VLF Commercial Power Connection$13,800,000 NevadaFallonWastewater Treatment Plant$11,334,000 VirginiaQuanticoAcademic Instruction Facility TECOM Schools$25,731,000 QuanticoFuller Road Improvements$9,013,000. XXIIIAIR FORCE MILITARY CONSTRUCTION 2301.Authorized Air Force construction and land acquisition projects (a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Air Force: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlaskaClear Air Force Station$20,000,000
									Eielson Air Force Base$295,600,000
									Joint Base Elmendorf-Richardson$29,000,000
									ArizonaLuke Air Force Base$20,000,000
									CaliforniaEdwards Air Force Base$24,000,000
									ColoradoBuckley Air Force Base$13,500,000
									DelawareDover Air Force Base$39,000,000
									FloridaEglin Air Force Base$88,600,000
									Patrick Air Force Base$13,500,000
									GeorgiaMoody Air Force Base$30,900,000
									KansasMcConnell Air Force Base$19,800,000
									LouisianaBarksdale Air Force Base$21,000,000
									MarylandJoint Base Andrews$16,500,000
									MassachusettsHanscom Air Force Base$20,000,000
									MontanaMalmstrom Air Force Base$14,600,000
									NevadaNellis Air Force Base$10,600,000
									New MexicoCannon Air Force Base$21,000,000
									Holloman Air Force Base$10,600,000
									Kirtland Air Force Base$7,300,000
									OhioWright-Patterson Air Force Base$12,600,000
									OklahomaAltus Air Force Base$11,600,000
									Tinker Air Force Base$17,000,000
									TexasJoint Base San Antonio$67,300,000
									UtahHill Air Force Base$44,500,000
									VirginiaJoint Base Langley-Eustis$59,200,000
									WashingtonFairchild Air Force Base$27,000,000
									WyomingF. E. Warren Air Force Base$5,550,000.
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table:
						Air Force: Outside the United States
							
									CountryInstallation or LocationAmount
								
									AustraliaDarwin$30,400,000
									GermanyRamstein Air Base$43,465,000
									Spangdahlem Air Base$13,437,000
									GuamJoint Region Marianas$80,658,000
									JapanKadena Air Base$19,815,000
									Yokota Air Base$32,020,000
									Mariana IslandsUnspecified Location$9,000,000
									TurkeyIncirlik Air Base$13,449,000
									United Arab EmiratesAl Dhafra$35,400,000
									United KingdomCroughton RAF$69,582,000.
 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,368,000.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $56,984,000.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2305.Modification of authority to carry out certain fiscal year 2016 projectIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX) for Malmstrom Air Force Base, Montana, for construction of a Tactical Response Force Alert Facility at the installation, the Secretary of the Air Force may construct an emergency power generator system consistent with the Air Force’s construction guidelines.
				2306.Extension of authorization of certain fiscal year 2013 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (126 Stat. 2126) and extended by section 2309 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2013 Project Authorization  State/CountryInstallation or LocationProjectAmount  PortugalLajes FieldSanitary Sewer Lift/Pump Station$2,000,000. 2307.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorization set forth in the table in subsection (b), as provided in section 2301 of that Act (127 Stat. 992), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2014 Project Authorizations  CountryInstallation or LocationProjectAmount  Mariana IslandsSaipanPAR—Airport Pol/Bulk Storage AST$18,500,000 SaipanPAR—Hazardous Cargo Pad$8,000,000 SaipanPAR—Maintenance Facility$2,800,000 Worldwide Unspecified (Italy)Aviano Air BaseGuardian Angel Operations Facility$22,047,000. XXIVDEFENSE AGENCIES MILITARY CONSTRUCTION 2401.Authorized Defense Agencies construction and land acquisition projects (a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:
						Defense Agencies: Inside the United States
							
									StateInstallation or LocationAmount
								
									AlaskaClear Air Force Station$155,000,000
									Fort Greely$9,560,000
									Joint Base Elmendorf-Richardson$4,900,000
									ArizonaFort Huachuca$4,493,000
									CaliforniaCoronado$175,412,000
									Travis Air Force Base$26,500,000
									DelawareDover Air Force Base$44,115,000
									FloridaPatrick Air Force Base$10,100,000
									GeorgiaFort Benning$4,820,000
									Fort Gordon$25,000,000
									MainePortsmouth$27,100,000
									MarylandBethesda Naval Hospital$510,000,000
									Fort Meade$38,000,000
									MissouriSt. Louis$801,000
									North CarolinaCamp Lejeune$31,000,000
									Fort Bragg$86,593,000
									South CarolinaJoint Base Charleston$17,000,000
									TexasRed River Army Depot$44,700,000
									Sheppard Air Force Base$91,910,000
									VirginiaPentagon$20,216,000.
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:
						Defense Agencies: Outside the United States
							
									CountryInstallation or LocationAmount
								
									Diego GarciaDiego Garcia$30,000,000
									GermanyKaiserslautern$45,221,000
									JapanIwakuni$6,664,000
									$161,224,000
									$113,731,000
									KwajaleinKwajalein Atoll$85,500,000
									United KingdomRoyal Air Force Croughton$71,424,000
									Royal Air Force Lakenheath$13,500,000
									Wake IslandWake Island$11,670,000.
 2402.Authorized energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 3002, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount set forth in the table.
				2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 3002.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002.
 2404.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization in the table in in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 996), for Royal Air Force Lakenheath, United Kingdom, for construction of a high school, the Secretary of Defense may construct a combined middle/high school.
				2405.Extension of authorizations of certain fiscal year 2013 projects
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (126 Stat. 2127), as amended by section 2406(a) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2013 Project Authorizations  State/CountryInstallation or LocationProjectAmount  JapanCamp ZamaRenovate Zama High School$13,273,000 PennsylvaniaNew CumberlandReplace Reservoir$4,300,000. 2406.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (127 Stat. 995), shall remain in effect until October 1, 2017 or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: Defense Agencies: Extension of 2014 Project Authorizations  State/CountryInstallation or LocationProjectAmount  CaliforniaBrawleySOF Desert Warfare Training Center$23,095,000 GermanyKaiserslauternReplace Kaiserslautern Elementary School$49,907,000 Ramstein Air BaseReplace Ramstein High School$98,762,000 HawaiiJoint Base Pearl Harbor-HickamDISA Pacific Facility Upgrade$2,615,000 MassachusettsHanscom Air Force BaseReplace Hanscom Primary School$36,213,000 RAF LakenheathReplace Lakenheath High School$69,638,000 VirginiaMCB QuanticoReplace Quantico Middle/High School$40,586,000 PentagonPFPA Support Operations Center$14,800,000 PentagonRaven Rock Administrative Facility Upgrade$32,000,000 PentagonBoundary Channel Access Control Point$6,700,000. XXVINTERNATIONAL PROGRAMS ANorth Atlantic Treaty Organization Security Investment Program 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
 2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 3002.
					BHost Country In-Kind Contributions
 2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table:Republic of Korea Funded Construction ProjectsCountryComponentInstallation or LocationProjectAmountKoreaArmyCP TangoRepair Collective Protection System (CPS)$11,600,000KoreaArmyUSAG HumphreysDuplex Company Operations, Zoeckler Station$10,200,000KoreaArmyUSAG HumphreysDoppler Very High Frequency Omnidirectional Radio Range (VOR) Infrastructure$4,100,000KoreaArmyUSAG HumphreysVehicle Maintenance Facility & Company Ops Complex (3rd CAB)$49,500,000KoreaArmyUSAG Humphreys8th Army Correctional Facility$14,600,000KoreaNavyChinhaeUpgrade Electrical System, Pier 11$4,600,000KoreaNavyChinhaeIndoor Training Pool$2,800,000KoreaNavyCamp MujukMarine Air Ground Task Force Operations Center$68,000,000KoreaNavyCamp MujukCamp Mujuk Life Support Area (LSA) Barracks #2$14,100,000KoreaNavyCamp MujukCamp Mujuk Life Support Area (LSA) Barracks #3$14,100,000KoreaAir ForceKunsan Air Base3rd Generation Hardened Aircraft Shelters (HAS); Phases 4, 5, 6$132,500,000KoreaAir ForceKunsan Air BaseUpgrade Electrical Distribution System$13,000,000KoreaAir ForceOsan Air BaseConstruct Korea Air Operations Center$160,000,000KoreaAir ForceOsan Air BaseAir Freight Terminal Facility$40,000,000KoreaAir ForceOsan Air BaseConstruct F-16 Quick Turn Pad$7,500,000KoreaDefense-WideCamp CarrollSustainment Facilities Upgrade Phase I – DLA Warehouse$74,600,000KoreaDefense-WideUSAG HumphreysElementary School$42,000,000KoreaDefense-WideIcheon Special Warfare CommandSpecial Operations Command, Korea (SOCKOR) Contingency Operations Center and Barracks$9,900,000KoreaDefense-WideK-16 Air BaseSpecial Operations Forces (SOF) Operations Facility, B-606$11,000,000.
					XXVIGUARD AND RESERVE FORCES FACILITIES
				AProject Authorizations and Authorization of Appropriations
 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:
						Army National Guard
							
									StateLocationAmount
								
									HawaiiHilo$31,000,000
									IowaDavenport$23,000,000
									KansasFort Leavenworth$29,000,000
									New HampshireHooksett$11,000,000
									Rochester$8,900,000
									OklahomaArdmore$22,000,000
									PennsylvaniaYork$9,300,000
									Rhode IslandEast Greenwich$20,000,000
									UtahCamp Williams$37,000,000
									WyomingLaramie$21,000,000.
 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Army Reserve
							
									StateLocationAmount
								
									CaliforniaCamp Parks$19,000,000
									Fort Hunter Liggett$21,500,000
									VirginiaDublin$6,000,000
									WisconsinFort McCoy$11,400,000.
 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Navy Reserve and Marine Corps Reserve
							
									StateLocationAmount
								
									LouisianaNew Orleans$11,207,000
									New YorkBrooklyn$1,964,000
									Syracuse$13,229,000
									TexasGalveston$8,414,000.
 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:
						Air National Guard
							
									StateLocationAmount
								
									ConnecticutBradley IAP$6,300,000
									FloridaJacksonville IAP$9,000,000
									HawaiiJoint Base Pearl Harbor-Hickam$11,000,000
									IowaSioux Gateway Airport$12,600,000
									MinnesotaDuluth IAP$7,600,000
									New HampshirePease International Trade Port$1,500,000
									North CarolinaCharlotte/Douglas IAP$50,600,000
									South CarolinaMcEntire ANGS$8,400,000
									TexasEllington Field$4,500,000
									VermontBurlington IAP$4,500,000.
 2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:
						Air Force Reserve
							
									StateLocationAmount
								
									North CarolinaSeymour Johnson Air Force Base$97,950,000
									PennsylvaniaPittsburgh IAP$85,000,000.
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 3002.
					BOther Matters
 2611.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1001) for Bullville, New York, for construction of a new Army Reserve Center at that location, the Secretary of the Army may add to or alter the existing Army Reserve Center at Bullville, New York.
 2612.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2603 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3689) for Pittsburgh, Pennsylvania, for construction of a Reserve Training Center at that location, the Secretary of the Navy may acquire approximately 8.5 acres (370,260 square feet) of adjacent land, obtain necessary interest in land, and construct road improvements and associated supporting facilities to provide required access to the Reserve Training Center.
					2613.Extension of authorization of certain fiscal year 2013 project
 (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2118), the authorizations set forth in the table in subsection (b), as provided in section 2603 of that Act (126 Stat. 2135) and extended by section 2614 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: National Guard and Reserve: Extension of 2013 Project Authorizations  StateInstallation or LocationProjectAmount  IowaFort Des MoinesJoint Reserve Center$19,162,000. 2614.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in sections 2602, 2603, 2604, and 2605 of that Act (127 Stat. 1001, 1002), shall remain in effect until October 1, 2017, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2018, whichever is later.
 (b)TableThe table referred to in subsection (a) is as follows: National Guard and Reserve: Extension of 2014 Project Authorizations  StateInstallation or LocationProjectAmount  CaliforniaCamp ParksArmy Reserve Center$17,500,000 March Air Force BaseNOSC Moreno Valley Reserve Training Center$11,086,000 FloridaHomestead ARBEntry Control Complex$9,800,000 MarylandFort Meade175th Network Warfare Squadron Facility$4,000,000 Martin State AirportCyber/ISR Facility$8,000,000 New YorkBullvilleArmy Reserve Center$14,500,000. XXVIIBASE REALIGNMENT AND CLOSURE ACTIVITIES 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2016, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 3002.
				XXVIIIMILITARY CONSTRUCTION GENERAL PROVISIONS 
				2801.Change in authorities relating to scope of work variations for military construction projects
 (a)Limited authority for scope of work increaseSection 2853 of title 10, United States Code, is amended— (1)in subsection (b)(2), by striking The scope of work and inserting Except as provided in subsection (d), the scope of work;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following new subsection (d):
							
 (d)The limitation in subsection (b)(2) on an increase in the scope of work does not apply if— (1)the increase in the scope of work is not more than 10 percent of the amount specified for that project, construction, improvement, or acquisition in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition;
 (2)the increase is approved by the Secretary concerned; (3)the Secretary concerned notifies the appropriate committees of Congress in writing of the increase in scope and the reasons therefor; and
 (4)a period of 21 days has elapsed after the date on which the notification is received by the committees or, if over sooner, a period of 14 days has elapsed after the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title..
						(b)Cross-Reference amendments
 (1)Subsection (a) of such section is amended by striking subsection (c) or (d) and inserting subsection (c), (d), or (e). (2)Subsection (f) of such section, as redesignated by subsection (a)(2), is amended by striking through (d) and inserting through (e).
						(c)Additional technical amendments
 (1)Conformity with general title 10 styleSubsection (a) of such section is further amended by inserting of this title after section 2805(a). (2)Deletion of surplus wordSubsection (c)(1)(A) of such section is amended by striking be after Congress can.
						2802.Annual locality adjustment of dollar thresholds applicable to unspecified minor military
 construction authoritiesSection 2805 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
 (f)Adjustment of dollar limitations for locationEach fiscal year, the Secretary concerned shall adjust the dollar limitations specified in this section applicable to an unspecified minor military construction project to reflect the area construction cost index for military construction projects published by the Department of Defense during the prior fiscal year for the location of the project..
				2803.Limited exceptions to restriction on development of public infrastructure in connection with
			 realignment of Marine Corps forces in Asia-Pacific region
 (a)Exceptions to restrictionNotwithstanding section 2821(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3701; 10 U.S.C. 2687 note), the Secretary of Defense may proceed with a public infrastructure project on Guam described in subsection (b) if—
 (1)the project was identified in the report prepared by the Secretary Of Defense under section 2822(d)(2) of the Military Construction Authorization Act For Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 1017); and
 (2)amounts have been appropriated or made available to be expended by the Department of Defense for the project.
 (b)Covered projectsSubsection (a) applies to the following projects: (1)A project intended to improve water and wastewater systems.
 (2)A project intended to improve curation of archeological and cultural artifacts. (3)A project intended to improve the control and containment of public health threats.
 (c)Repeal of superseded lawSection 2821 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. XXXX) is repealed.
					2804.Transfer of Fort Belvoir Mark Center Campus from the Secretary of the Army to the Secretary of
			 Defense and applicability of certain provisions of law relating to the
			 Pentagon Reservation
					(a)Inclusion of mark center campus under pentagon reservation authorities
 (1)Definition of pentagon reservationParagraph (1) of subsection (f) of section 2674 of title 10, United States Code, is amended to read as follows:
							
 (1)The term ‘Pentagon Reservation’ means the Pentagon, the Mark Center Campus, and the Raven Rock Mountain Complex..
 (2)Other definitionsSuch subsection is further amended by adding at the end the following new paragraphs:  (3)The term Pentagon means that area of land (consisting of approximately 227 acres) and improvements thereon, including parking areas, located in Arlington County, Virginia, containing the Pentagon Office Building and its supporting facilities.
 (4)The term Mark Center Campus means that area of land (consisting of approximately 16 acres) and improvements thereon, including parking areas, located in Alexandria, Virginia, and known on the day before the date of the enactment of this paragraph as the Fort Belvoir Mark Center Campus.
 (5)The term Raven Rock Mountain Complex means that area of land (consisting of approximately 720 acres) and improvements thereon, including parking areas, at the Raven Rock Mountain Complex and its supporting facilities located in Maryland and Pennsylvania..
 (3)Conforming amendment relating to law enforcement authoritySubsection (b)(1) of such section is amended by inserting for the Pentagon Reservation and in the first sentence after law enforcement and security functions. (4)Conforming amendment relating to definitionsSubsection (g) of such section is repealed.
 (b)Update to reference to secretary of defense authoritySubsection (a) of such section is amended— (1)by striking Jurisdiction and inserting The Secretary of Defense has jurisdiction; and
 (2)by striking is transferred to the Secretary of Defense. (c)Repeal of obsolete reporting requirementSuch subsection is further amended—
 (1)by striking (1) after (a); and (2)by striking paragraphs (2) and (3).
 (d)Subsection captionsSuch section is further amended— (1)in subsection (a), as amended by subsections (b) and (c), by inserting Pentagon reservation.— after (a);
 (2)in subsection (b), as amended by subsection (a)(3), by striking (b)(1) and inserting (b) Law enforcement authorities and personnel.—(1); (3)in subsection (c), by striking (c)(1) and inserting (c) Regulations and enforcement.—(1);
 (4)in subsection (d), by inserting Authority To charge for provision of services, facilities, etc.— after (d); (5)in subsection (e), by striking (e)(1) and inserting (e) Pentagon reservation maintenance revolving fund.—(1); and
 (6)in subsection (f), as amended by subsection (a), by inserting Definitions.— after (f). 2805.Repeal of sunset on statutory authority for laboratory revitalization projectsSection 2805(d) of title 10, United States Code, is amended by striking paragraph (5).
				2806.Standardization of expiration dates for military land withdrawals
 (a)El centroSection 2925 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2816) is amended by striking 25 years after the date of the enactment of this subtitle and inserting on March 31, 2022.
 (b)Juniper butte rangeSection 2915(a) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2232) is amended by striking 25 years after the date of the enactment of this Act and inserting on March 31, 2024.
 (c)Goldwater rangeSection 3031(d)(1) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 907) is amended by striking 25 years after the date of the enactment of this Act and inserting on March 31, 2025.
 (d)Fort irwinSection 2910(a) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1339) is amended by striking 25 years after the date of the enactment of this Act and inserting on March 31, 2027.
 (e)Fallon ranges, nellis range, fort greeley and fort wainwright ranges, and McGregor rangeSection 3015(a) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 892) is amended—
 (1)by striking 25 years after November 6, 2001 and inserting on March 31, 2027; and (2)by striking 20 years after November 6, 2001 and inserting on March 31, 2022.
						2807.Congressional notification of in-kind contributions for construction projects overseas
					(a)Notification requirement
 (1)Subsection (f) of section 2687a of title 10, United States Code, is amended— (A)in paragraph (1)—
 (i)by striking , as defined in chapter 159 of this title,; and (ii)by striking contribution pursuant to and inserting required by;
 (B)in paragraphs (2) and (3), by striking contribution; and (C)in paragraph (4)(A), by striking specified in and inserting required by.
 (2)Such section is further amended— (A)by redesignating subsection (g) as subsection (h); and
 (B)by inserting after subsection (f) the following new subsection (g):  (g)Congressional oversight of acceptance of in-Kind contributions (1)In the event the Secretary of Defense accepts a military construction project to be built for Department of Defense personnel outside the United States as an in-kind contribution required by a bilateral agreement with a host country, the Secretary of Defense shall submit to the congressional defense committees a written notification at least 30 days before the initiation date for any such military construction project.
 (2)A notification under paragraph (1) with respect to a proposed military construction project shall include the following:
 (A)The requirements for, and purpose and description of, the proposed project. (B)The cost of the proposed project.
 (C)The scope of the proposed project. (D)The schedule for the proposed project.
 (E)Such other details as the Secretary considers relevant.. (b)Conforming amendmentSection 2802(d)(1) of such title 10 is amended by striking contributions.
 (c)RepealSection 2803 of the Carl Levin and Howard Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3696) is repealed, and the amendments made by subsections (a) and (b) of that section shall be considered not to have been made.
					2808.Extension of temporary, limited authority to use operation and maintenance funds for construction
 projects in certain areas outside the United StatesSection 2808 of the National Defense Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2802 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. yyy), is further amended—
 (1)in subsection (c)(1)— (A)by striking October 1, 2015 and inserting October 1, 2016;
 (B)by striking December 31, 2016 and inserting December 31, 2017; and (C)by striking fiscal year 2017 and inserting fiscal year 2018; and
 (2)in subsection (h)— (A)in paragraph (1), by striking December 31, 2016 and inserting December 31, 2017; and
 (B)in paragraph (2), by striking fiscal year 2017 and inserting fiscal year 2018. 2809.Authority of the Secretary concerned to accept lessee improvements at Government-owned/contractor-operated industrial plants or facilitiesSection 2535 of title 10, United States Code, is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection (c):
						
							(c)Acceptance of lessee improvements at government-Owned/Contractor-Operated industrial plants
 (1)A lease of a Government-owned/contractor-operated industrial plant or facility may permit the lessee, with the approval of the Secretary concerned, to alter, expand, or otherwise improve the plant or facility as necessary for the development or production of military weapons systems, munitions, components, or supplies. Such lease may provide, notwithstanding section 2802 of this title, that such alteration, expansion or other improvement shall, upon completion, become the property of the Government, regardless of whether such alteration, expansion, or other improvement constitutes all or part of the consideration for the lease pursuant to section 2667(b)(5) of this title or represents a reimbursable cost allocable to any contract, cooperative agreement, grant, or other instrument with respect to activity undertaken at such industrial plant or facility.
 (2)When a decision is made to approve a project to which paragraph (1) applies costing more than the threshold specified under section 2805(c) of this title, the Secretary concerned shall notify in writing the congressional defense committees of that decision, of the justification for the project, and of the estimated cost of the project. The project may then be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of this title..
					2810.Permanent authority for acceptance and use of contributions for certain construction, maintenance,
			 and repair projects mutually beneficial to the Department of Defense and
			 Kuwait Military Forces
 (a)Permanent authoritySection 2804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–xx) is amended by striking subsection (f).
 (b)Conforming amendmentThe heading of such section is amended by striking Temporary. 2811.Closure of St. Marys Airport (a)Release of restrictionsSubject to subsection (b), the United States, acting through the Administrator of the Federal Aviation Administration, shall release the City of St. Marys, Georgia, from all restrictions, conditions, and limitations on the use, encumbrance, conveyance, and closure of the St. Marys Airport, to the extent such restrictions, conditions, and limitations are enforceable by the Administrator.
 (b)Requirements for release of restrictionsThe Administrator shall execute the release under subsection (a) once all of the following occurs: (1)The Secretary of the Navy transfers to the Georgia Department of Transportation the amounts described in subsection (c) and requires an enforceable condition on such transfer that all funds transferred shall be used only for airport development (as defined in section 47102 of title 49, United States Code) of a regional airport in Georgia, consistent with planning efforts conducted by the Administrator and the Georgia Department of Transportation.
 (2)The City of St. Marys, for consideration as provided for in this section, grants to the United States, under the administrative jurisdiction of the Secretary, a restrictive use easement in the real property used for the St. Marys Airport, as determined acceptable by the Secretary, under such terms and conditions that the Secretary considers necessary to protect the interests of the United States and prohibiting the future use of such property for all aviation-related purposes and any other purposes deemed by the Secretary to be incompatible with the operations, functions, and missions of Naval Submarine Base, Kings Bay, Georgia.
 (3)The Secretary obtains an appraisal to determine the fair market value of the real property used for the St. Marys Airport in the manner described in subsection (c)(1).
 (4)The Administrator fulfills the obligations under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in connection with the release under subsection (a). In carrying out such obligations—
 (A)the Administrator shall not assume or consider any potential or proposed future redevelopment of the current St. Marys airport property;
 (B)any potential new regional airport in Georgia shall be deemed to be not connected with the release noted in subsection (a) nor the closure of St. Marys Airport; and
 (C)any environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a potential regional airport in Georgia shall be considered through an environmental review process separate and apart from the environmental review made a condition of release by this section.
 (5)The Administrator fulfills the obligations under sections 47107(h) and 46319 of title 49, United States Code.
 (6)Any actions required under part 157 of title 14, Code of Federal Regulations, are carried out to the satisfaction of the Administrator.
 (c)Transfer of amounts describedThe amounts described in this subsection are the following: (1)An amount equal to the fair market value of the real property of the St. Marys Airport, as determined by the Secretary and concurred in by the Administrator, based on an appraisal report and title documentation that—
 (A)is prepared or adopted by the Secretary, and concurred in by the Administrator, not more than 180 days prior to the transfer described in subsection (b)(1); and
 (B)meets all requirements of Federal law and the appraisal and documentation standards applicable to the acquisition and disposal of real property interests of the United States.
 (2)An amount equal to the unamortized portion of any Federal development grants (including grants available under a State block grant program established pursuant to section 47128 of title 49, United States Code), other than used for the acquisition of land, paid to the City of St. Marys for use as the St. Marys Airport.
 (3)An amount equal to the airport revenues remaining in the airport account for the St. Marys Airport as of the date of the enactment of this section and as otherwise due to or received by the City of St. Marys after such date of enactment pursuant to sections 47107(b) and 47133 of title 49, United States Code.
 (d)Authorization for transfer of fundsUsing funds available to the Department of the Navy for operation and maintenance, the Secretary may pay the amounts described in subsection (c) to the Georgia Department of Transportation, conditioned as described in subsection (b)(1).
					(e)Additional requirements
 (1)SurveyThe exact acreage and legal description of St. Marys Airport shall be determined by a survey satisfactory to the Secretary and concurred in by the Administrator.
 (2)Planning of regional airportAny planning effort for the development of a regional airport in southeast Georgia shall be conducted in coordination with the Secretary, and shall ensure that any such regional airport does not interfere with the operations, functions, and missions of Naval Submarine Base, Kings Bay, Georgia. The determination of the Secretary shall be final as to whether the operations of a new regional airport in southeast Georgia would interfere with such military operations.
 2812.Temporary authority to undertake conversion projects as repair projectsSection 2811 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
						(f)Temporary authority for conversions as repair
 (1)Notwithstanding subsection (e), the Secretary concerned may carry out a repair project that converts a real property facility, system, or component to a new functional purpose without increasing its external dimensions.
 (2)The maximum amount that the Secretary concerned may obligate in any fiscal year under this subsection is $60,000,000.
 (3)The authority provided by this subsection expires on September 30, 2021.. XXIXDEFENSE BASE CLOSURE AND REALIGNMENT 2901.Short title and purpose (a)Short titleThis title may be cited as the Defense Base Closure and Realignment Act of 2016.
 (b)PurposeThe purpose of this title is to provide a fair process that will result in the timely closure and realignment of military installations inside the United States.
					2902.The Commission
 (a)EstablishmentThere is established an independent commission to be known as the Defense Base Closure and Realignment Commission. (b)DutiesThe Commission shall carry out the duties specified for it in this title.
					(c)Appointment
						(1)
 (A)The Commission shall be composed of nine members appointed by the President, by and with the advice and consent of the Senate.
 (B)Subject to the certifications required under section 2903(b), the President may commence a round for the selection of military installations for closure and realignment under this title in 2019 by transmitting to the Senate, not later than February 1, 2019, nominations for appointment to the Commission.
 (C)If the President does not transmit to Congress the nominations for appointment to the Commission on or before the date specified, the process by which military installations may be selected for closure or realignment under this title with respect to that year shall be terminated.
 (2)In selecting individuals for nominations for appointments to the Commission, the President should consult with—
 (A)the Speaker of the House of Representatives concerning the appointment of two members; (B)the majority leader of the Senate concerning the appointment of two members;
 (C)the minority leader of the House of Representatives concerning the appointment of one member; and (D)the minority leader of the Senate concerning the appointment of one member.
 (3)At the time the President nominates individuals for appointment to the Commission for each session of Congress referred to in paragraph (1)(B), the President shall designate one such individual who shall serve as Chairman of the Commission.
						(d)Terms
 (1)Except as provided in paragraph (2), each member of the Commission shall serve until the adjournment of Congress sine die for the session during which the member was appointed to the Commission.
 (2)The Chairman of the Commission shall serve until the confirmation of a successor. (e)Meetings (1)The Commission shall meet only during calendar year 2019.
						(2)
 (A)Each meeting of the Commission, other than meetings in which classified information is to be discussed, shall be open to the public.
 (B)All the proceedings, information, and deliberations of the Commission shall be open, upon request, to the following:
								(i)
 The Chairman and the ranking minority party member of the Subcommittee on Readiness and Management Support of the Committee on Armed Services of the Senate, or such other members of the Subcommittee designated by such Chairman or ranking minority party member.
 (ii)The Chairman and the ranking minority party member of the Subcommittee on Readiness of the Committee on Armed Services of the House of Representatives, or such other members of the Subcommittee designated by such Chairman or ranking minority party member.
 (iii)The Chairmen and ranking minority party members of the subcommittees with jurisdiction for military construction of the Committees on Appropriations of the Senate and of the House of Representatives, or such other members of the subcommittees designated by such Chairmen or ranking minority party members.
 (iv)The Chairmen and Ranking Members of the Subcommittees on Defense of the Committees on Appropriations of the Senate and the House of Representatives, or such other members of the subcommittees designated by such Chairmen or ranking minority party members.
 (C)A Commissioner shall be recused from consideration of matters before the Commission, in accordance with section 208 of title 18, United States Code. A Commissioner shall not participate in the deliberations on, or vote regarding any matter from which the Commissioner is recused.
 (f)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment, but the individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed.
					(g)Pay and travel expenses
						(1)
 (A)Each member, other than the Chairman, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
 (B)The Chairman shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (2)Members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
						(h)Director of staff
 (1)The Commission shall, without regard to section 5311 of title 5, United States Code, appoint a Director who has not served on active duty in the Armed Forces or as a civilian employee of the Department of Defense during the one-year period preceding the date of such appointment.
 (2)The Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
						(i)Staff
 (1)Subject to paragraphs (2) and (3), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.
 (2)The Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–15 of the General Schedule.
						(3)
 (A)Not more than one-third of the personnel employed by or detailed to the Commission may be on detail from the Department of Defense.
							(B)
 (i)Not more than one-fifth of the professional analysts of the Commission staff may be persons detailed from the Department of Defense to the Commission.
 (ii)No person detailed from the Department of Defense to the Commission may be assigned as the lead professional analyst with respect to a military department or defense agency.
 (C)A person may not be detailed from the Department of Defense to the Commission if, within 12 months before the detail is to begin, that person participated personally and substantially in any matter within the Department of Defense concerning the preparation of recommendations for closures or realignments of military installations.
 (D)No member of the Armed Forces, and no officer or employee of the Department of Defense, may— (i)prepare any report concerning the effectiveness, fitness, or efficiency of the performance on the staff of the Commission of any person detailed from the Department of Defense to that staff;
 (ii)review the preparation of such a report; or (iii)approve or disapprove such a report.
 (4)Upon request of the Director, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this title.
 (5)The Comptroller General of the United States shall provide assistance, including the detailing of employees, to the Commission in accordance with an agreement entered into with the Commission.
 (6)The Chairman of the Commission shall certify to the congressional defense committees by April 1, 2019, that the Commission and its staff have adequate capacity to review the recommendations to be submitted by the Secretary of Defense pursuant to section 2903 of this title.
 (7)The following restrictions relating to the personnel of the Commission shall apply during the period beginning January 1, 2020 and ending April 15, 2020:
 (A)There may not be more than 15 persons on the staff at any one time. (B)The staff may perform only such functions as are necessary to prepare for the termination of the Commission and transfer all records to the Department of Defense or national archives.
 (C)No member of the Armed Forces and no employee of the Department of Defense may serve on the staff. (j)Other authority (1)The Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code.
 (2)The Commission may lease space and acquire personal property to the extent funds are available. (k)Funding (1)There are authorized to be appropriated to the Commission such funds as are necessary to carry out its duties under this title. Such funds shall remain available until expended.
 (2)If no funds are appropriated to the Commission by the end of the second session of the 115th Congress, the Secretary of Defense may transfer to the Commission for purposes of its activities under this title in that year such funds as the Commission may require to carry out such activities. The Secretary may transfer funds under the preceding sentence from any funds available to the Secretary. Funds so transferred shall remain available to the Commission for such purposes until expended.
 (l)TerminationThe Commission shall terminate on April 15, 2020. (m)Prohibition against restricting communicationsSection 1034 of title 10, United States Code, shall apply with respect to communications with the Commission.
					2903.Procedure for making recommendations for base closures and realignments
					(a)Force-Structure plan and infrastructure inventory
 (1)Preparation and submissionAs part of the budget justification documents submitted to Congress in support of the budget for the Department of Defense for fiscal year 2019, the Secretary shall submit to Congress the following:
 (A)A force-structure plan for the Armed Forces based on an assessment by the Secretary of the probable threats to the national security during the 20-year period beginning with that fiscal year, the probable end-strength levels and major military force units (including land force divisions, carrier and other major combatant vessels, air wings, and other comparable units) needed to meet these threats, and the anticipated levels of funding that will be available for national defense purposes during such period.
 (B)A comprehensive inventory of military installations world-wide for each military department, with specifications of the number and type of facilities in the active and reserve forces of each military department.
 (2)Relationship of plan and inventoryUsing the force-structure plan and infrastructure inventory prepared under paragraph (1), the Secretary shall prepare (and include as part of the submission of such plan and inventory) the following:
 (A)A description of the infrastructure necessary to support the force structure described in the force-structure plan.
 (B)A discussion of categories of excess infrastructure and infrastructure capacity. (C)An economic analysis of the effect of the closure or realignment of military installations to reduce excess infrastructure.
 (3)Special considerationsIn determining the level of necessary versus excess infrastructure under paragraph (2), the Secretary shall consider the following:
 (A)The anticipated continuing need for and availability of military installations outside the United States, taking into account current restrictions on the use of military installations outside the United States and the potential for future prohibitions or restrictions on the use of such military installations.
 (B)Any efficiencies that may be gained from joint tenancy by more than one branch of the Armed Forces at a military installation.
 (4)RevisionThe Secretary may revise the force-structure plan and infrastructure inventory. If the Secretary makes such a revision, the Secretary shall submit the revised plan or inventory to Congress not later than February 15th of the year following the year in which such plan was first submitted. For purposes of selecting military installations for closure or realignment under this title in the year in which a revision is submitted, no revision of the force-structure plan or infrastructure inventory is authorized after that date.
						(b)Certification of need for further closures and realignments
 (1)Certification requiredOn the basis of the force-structure plan and infrastructure inventory prepared under subsection (a) and the descriptions and economic analysis prepared under such subsection, the Secretary shall include as part of the submission of the plan and inventory—
 (A)a certification regarding whether the need exists for the closure or realignment of additional military installations;
 (B)if such need exists, a certification that the additional round of closures and realignments would result in annual net savings for each of the military departments beginning not later than six years following the commencement of such closures and realignments; and
 (C)a certification that the additional round of closures and realignments will have the primary objective of eliminating excess infrastructure capacity within the Department of Defense and reconfiguring the Department’s infrastructure to maximize efficiency and reduce costs.
 (2)Effect of failure to certifyIf the Secretary does not include the certifications referred to in paragraph (1), the President may not commence a round for the selection of military installations for closure and realignment under this title in the year following submission of the force-structure plan and infrastructure inventory.
						(c)Comptroller general evaluation
 (1)Evaluation requiredIf the certification is provided under subsection (b), the Comptroller General shall prepare an evaluation of the following:
 (A)The force-structure plan and infrastructure inventory prepared under subsection (a) and the final selection criteria specified in paragraph (d), including an evaluation of the accuracy and analytical sufficiency of such plan, inventory, and criteria.
 (B)The need for the closure or realignment of additional military installations. (2)SubmissionThe Comptroller General shall submit the evaluation to Congress not later than 60 days after the date on which the force-structure plan and infrastructure inventory are submitted to Congress.
						(d)Final selection criteria
 (1)In generalThe final criteria to be used by the Secretary in making recommendations for the closure or realignment of military installations inside the United States under this title in 2019 shall be the military value and additional criteria specified in paragraphs (2) and (3).
 (2)Military value criteriaThe military value criteria are as follows: (A)The current and future mission capabilities and the impact on operational readiness of the total force of the Department of Defense, including the impact on joint warfighting, training, and readiness.
 (B)The availability and condition of land, facilities, and associated airspace (including training areas suitable for maneuver by ground, naval, or air forces throughout a diversity of climate and terrain areas and staging areas for the use of the Armed Forces in homeland defense missions) at both existing and potential receiving locations.
 (C)The ability to accommodate contingency, mobilization, surge, and future total force requirements at both existing and potential receiving locations to support operations and training.
 (D)The cost of operations and the manpower implications. (3)Additional criteriaThe additional criteria that the Secretary shall use in making recommendations for the closure or realignment of military installations inside the United States under this title in 2019 are as follows:
 (A)The extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the closure or realignment, for the savings to exceed the costs.
 (B)The economic impact on existing communities in the vicinity of military installations. (C)The ability of the infrastructure of both the existing and potential receiving communities to support forces, missions, and personnel.
 (D)The environmental impact, including the impact of costs related to potential environmental restoration, waste management, and environmental compliance activities.
 (e)Priority given to military valueThe Secretary shall give priority consideration to the military value criteria specified in subsection (d)(2) in the making of recommendations for the closure or realignment of military installations.
 (f)Determining costsWhen determining the costs associated with a closure or realignment, the Secretary shall consider the costs associated with military construction, information technology, termination of public-private contracts, guarantees, the costs of any other activity of the Department of Defense or any other Federal agency that may be required to assume responsibility for activities at the military installations, and such other factors as the Secretary determines as contributing to the cost of a closure or realignment.
 (g)Emphasis given to savingsSubject to subsection (e) the Secretary shall emphasize those recommendations that yield net savings within 5 years of completing such closure or realignment. The Secretary shall not consider any recommendation that does not yield net savings within 20 years, unless the Secretary expressly determines that the military value of such recommendation supports or enhances a critical national security interest of the United States.
 (h)Relation to other materialsThe final selection criteria specified in this section shall be the only criteria to be used, along with the force-structure plan and infrastructure inventory referred to in subsection (a), in making recommendations for the closure or realignment of military installations inside the United States under this title in 2019.
					(i)DoD recommendations
 (1)If the Secretary makes the certifications required under subsection (b), the Secretary shall, by no later than April 15, 2019, publish in the Federal Register and transmit to the congressional defense committees and to the Commission a list of the military installations inside the United States that the Secretary recommends for closure or realignment on the basis of the force-structure plan and infrastructure inventory prepared by the Secretary under subsection (a) and the final selection criteria specified in subsection (d) that are applicable to the year concerned.
 (2)The Secretary shall include, with the list of recommendations published and transmitted pursuant to paragraph (1), a summary of the selection process that resulted in the recommendation for each installation, including a justification for each recommendation. The Secretary shall transmit the matters referred to in the preceding sentence not later than 7 days after the date of the transmittal to the congressional defense committees and the Commission of the list referred to in paragraph (1).
						(3)
 (A)In considering military installations for closure or realignment, the Secretary shall consider all military installations inside the United States equally without regard to whether the installation has been previously considered or proposed for closure or realignment by the Department.
 (B)In considering military installations for closure or realignment, the Secretary may not take into account for any purpose any advance conversion planning undertaken by an affected community with respect to the anticipated closure or realignment of an installation.
 (C)For purposes of subparagraph (B), in the case of a community anticipating the economic effects of a closure or realignment of a military installation, advance conversion planning—
 (i)shall include community adjustment and economic diversification planning undertaken by the community before an anticipated selection of a military installation in or near the community for closure or realignment; and
 (ii)may include the development of contingency redevelopment plans, plans for economic development and diversification, and plans for the joint use (including civilian and military use, public and private use, civilian dual use, and civilian shared use) of the property or facilities of the installation after the anticipated closure or realignment.
 (D)In making recommendations to the Commission, the Secretary shall consider any notice received from a local government in the vicinity of a military installation that the government would approve of the closure or realignment of the installation.
 (E)Notwithstanding the requirement in subparagraph (D), the Secretary shall make the recommendations referred to in that subparagraph based on the force-structure plan, infrastructure inventory, and final selection criteria otherwise applicable to such recommendations.
 (F)The recommendations shall include a statement of the result of the consideration of any notice described in subparagraph (D) that is received with respect to a military installation covered by such recommendations. The statement shall set forth the reasons for the result.
 (4)In addition to making all information used by the Secretary to prepare the recommendations under this subsection available to Congress (including any committee or member of Congress), the Secretary shall also make such information available to the Commission and the Comptroller General of the United States.
						(5)
 (A)Each person referred to in subparagraph (B), when submitting information to the Secretary of Defense or the Commission concerning the closure or realignment of a military installation, shall certify that such information is accurate and complete to the best of that persons knowledge and belief.
 (B)Subparagraph (A) applies to the following persons: (i)The Secretaries of the military departments.
 (ii)The heads of the Defense Agencies. (iii)Each person who is in a position the duties of which include personal and substantial involvement in the preparation and submission of information and recommendations concerning the closure or realignment of military installations, as designated in regulations which the Secretary of Defense shall prescribe, regulations which the Secretary of each military department shall prescribe for personnel within that military department, or regulations which the head of each Defense Agency shall prescribe for personnel within that Defense Agency.
 (6)Any information provided to the Commission by a person described in paragraph (5)(B) shall also be submitted to the Senate and the House of Representatives to be made available to the Members of the House concerned in accordance with the rules of that House. The information shall be submitted to the Senate and House of Representatives within 48 hours after the submission of the information to the Commission.
						(j)Review and recommendations by the commission
 (1)After receiving the recommendations from the Secretary pursuant to subsection (h) for any year, the Commission shall conduct public hearings on the recommendations. All testimony before the Commission at a public hearing conducted under this paragraph shall be presented under oath.
						(2)
 (A)The Commission shall, by no later than October 1 of each year in which the Secretary transmits recommendations to it pursuant to subsection (h), transmit to the President a report containing the Commission’s findings and conclusions based on a review and analysis of the recommendations made by the Secretary, together with the Commission’s recommendations for closures and realignments of military installations inside the United States.
 (B)Subject to subparagraphs (C) and (E), in making its recommendations, the Commission may make changes in any of the recommendations made by the Secretary if the Commission determines that the Secretary deviated substantially from the force-structure plan and final criteria referred to in subsection (d)(1) in making recommendations.
 (C)In the case of a change described in subparagraph (D) in the recommendations made by the Secretary, the Commission may make the change only if—
 (i)the Commission— (I)makes the determination required by subparagraph (B);
 (II)determines that the change is consistent with the force-structure plan and final criteria referred to in subsection (d)(1);
 (III)publishes a notice of the proposed change in the Federal Register not less than 45 days before transmitting its recommendations to the President pursuant to subparagraph (A); and
 (IV)conducts public hearings on the proposed change; (ii)at least two members of the Commission visit the military installation before the date of the transmittal of the report; and
 (iii)the decision of the Commission to make the change is supported by at least seven members of the Commission.
 (D)Subparagraph (C) shall apply to a change by the Commission in the Secretary’s recommendations that would—
 (i)add a military installation to the list of military installations recommended by the Secretary for closure;
 (ii)add a military installation to the list of military installations recommended by the Secretary for realignment; or
 (iii)increase the extent of a realignment of a particular military installation recommended by the Secretary.
 (E)The Commission may not consider making a change in the recommendations of the Secretary that would add a military installation to the Secretary’s list of installations recommended for closure or realignment unless, in addition to the requirements of subparagraph (C)—
 (i)the Commission provides the Secretary with at least a 15-day period, before making the change, in which to submit an explanation of the reasons why the installation was not included on the closure or realignment list by the Secretary; and
 (ii)the decision to add the installation for Commission consideration is supported by at least seven members of the Commission.
 (F)In making recommendations under this paragraph, the Commission may not take into account for any purpose any advance conversion planning undertaken by an affected community with respect to the anticipated closure or realignment of a military installation.
 (3)The Commission shall explain and justify in its report submitted to the President pursuant to paragraph (2) any recommendation made by the Commission that is different from the recommendations made by the Secretary pursuant to subsection (h). The Commission shall transmit a copy of such report to the congressional defense committees on the same date on which it transmits its recommendations to the President under paragraph (2).
 (4)After October 1 of each year in which the Commission transmits recommendations to the President under this subsection, the Commission shall promptly provide, upon request, to any Member of Congress information used by the Commission in making its recommendations.
 (5)The Comptroller General of the United States shall— (A)assist the Commission, to the extent requested, in the Commission’s review and analysis of the recommendations made by the Secretary pursuant to subsection (h); and
 (B)by no later than June 3 of each year in which the Secretary makes such recommendations, transmit to the Congress and to the Commission a report containing a detailed analysis of the Secretary’s recommendations and selection process.
							(k)Review by the president
 (1)The President shall, by no later than October 15 of each year in which the Commission makes recommendations under subsection (i), transmit to the Commission and to the Congress a report containing the President’s approval or disapproval of the Commission’s recommendations.
 (2)If the President approves all the recommendations of the Commission, the President shall transmit a copy of such recommendations to the Congress, together with a certification of such approval.
 (3)If the President disapproves the recommendations of the Commission, in whole or in part, the President shall transmit to the Commission and the Congress the reasons for that disapproval. The Commission shall then transmit to the President, by no later than November 18 of the year concerned, a revised list of recommendations for the closure and realignment of military installations.
 (4)If the President approves all of the revised recommendations of the Commission transmitted to the President under paragraph (3), the President shall transmit a copy of such revised recommendations to the Congress, together with a certification of such approval.
 (5)If the President does not transmit to the Congress an approval and certification described in paragraph (2) or (4) by December 2 of any year in which the Commission has transmitted recommendations to the President under this title, the process by which military installations may be selected for closure or realignment under this title with respect to that year shall be terminated.
						2904.Closure and realignment of military installations
 (a)In generalSubject to subsection (b), the Secretary shall— (1)close all military installations recommended for closure by the Commission in each report transmitted to the Congress by the President pursuant to section 2903(j);
 (2)realign all military installations recommended for realignment by such Commission in each such report;
 (3)carry out the privatization in place of a military installation recommended for closure or realignment by the Commission only if privatization in place is a method of closure or realignment of the military installation specified in the recommendations of the Commission in such report and is determined by the Commission to be the most cost-effective method of implementation of the recommendation;
 (4)initiate all such closures and realignments no later than two years after the date on which the President transmits a report to the Congress pursuant to section 2903(j) containing the recommendations for such closures or realignments; and
 (5)complete all such closures and realignments no later than the end of the six-year period beginning on the date on which the President transmits the report pursuant to section 2903(j) containing the recommendations for such closures or realignments.
						(b)Congressional disapproval
 (1)The Secretary may not carry out any closure or realignment recommended by the Commission in a report transmitted from the President pursuant to section 2903(j) if a joint resolution is enacted, in accordance with the provisions of section 2908, disapproving such recommendations of the Commission before the earlier of—
 (A)the end of the 45-day period beginning on the date on which the President transmits such report; or (B)the adjournment of Congress sine die for the session during which such report is transmitted.
 (2)For purposes of paragraph (1) of this subsection and subsections (a) and (c) of section 2908, the days on which either House of Congress is not in session because of adjournment of more than three days to a day certain shall be excluded in the computation of a period.
						2905.Implementation
					(a)In general
 (1)In closing or realigning any military installation under this title, the Secretary may— (A)take such actions as may be necessary to close or realign any military installation, including the acquisition of such land, the construction of such replacement facilities, the performance of such activities, and the conduct of such advance planning and design as may be required to transfer functions from a military installation being closed or realigned to another military installation, and may use for such purpose funds in the Account or funds appropriated to the Department of Defense for use in planning and design, minor construction, or operation and maintenance;
 (B)provide— (i)economic adjustment assistance to any community located near a military installation being closed or realigned; and
 (ii)community planning assistance to any community located near a military installation to which functions will be transferred as a result of the closure or realignment of a military installation,
								if the Secretary of Defense determines that the financial resources available to the community (by
			 grant or otherwise) for such purposes are inadequate, and may use for such
			 purposes funds in the Account or funds appropriated to the Department of
			 Defense for economic adjustment assistance or community planning
 assistance;(C)carry out activities for the purposes of environmental restoration and mitigation at any such installation, and shall use for such purposes funds in the Account;
 (D)provide outplacement assistance to civilian employees employed by the Department of Defense at military installations being closed or realigned, and may use for such purpose funds in the Account or funds appropriated to the Department of Defense for outplacement assistance to employees; and
 (E)reimburse other Federal agencies for actions performed at the request of the Secretary with respect to any such closure or realignment, and may use for such purpose funds in the Account or funds appropriated to the Department of Defense and available for such purpose.
 (2)In carrying out any closure or realignment under this title, the Secretary shall ensure that environmental restoration of any property made excess to the needs of the Department of Defense as a result of such closure or realignment be carried out as soon as possible with funds available for such purpose.
						(b)Management and disposal of property
 (1)The Administrator of General Services shall delegate to the Secretary of Defense, with respect to excess and surplus real property, facilities, and personal property located at a military installation closed or realigned under this title—
 (A)the authority of the Administrator to utilize excess property under subchapter II of chapter 5 of title 40, United States Code;
 (B)the authority of the Administrator to dispose of surplus property under subchapter III of chapter 5 of title 40, United States Code;
 (C)the authority to dispose of surplus property for public airports under sections 47151 through 47153 of title 49, United States Code; and
 (D)the authority of the Administrator to determine the availability of excess or surplus real property for wildlife conservation purposes in accordance with the Act of May 19, 1948 (16 U.S.C. 667b).
							(2)
 (A)Subject to subparagraph (B) and paragraphs (3), (4), (5), and (6), the Secretary of Defense shall exercise the authority delegated to the Secretary pursuant to paragraph (1) in accordance with—
 (i)all regulations governing the utilization of excess property and the disposal of surplus property under subtitle I of title 40, United States Code; and
 (ii)all regulations governing the conveyance and disposal of property under section 13(g) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(g)).
 (B)The Secretary may, with the concurrence of the Administrator of General Services— (i)prescribe general policies and methods for utilizing excess property and disposing of surplus property pursuant to the authority delegated under paragraph (1); and
 (ii)issue regulations relating to such policies and methods, which shall supersede the regulations referred to in subparagraph (A) with respect to that authority.
 (C)The Secretary of Defense may transfer real property or facilities located at a military installation to be closed or realigned under this title, with or without reimbursement, to a military department or other entity (including a nonappropriated fund instrumentality) within the Department of Defense or the Coast Guard.
 (D)Before any action may be taken with respect to the disposal of any surplus real property or facility located at any military installation to be closed or realigned under this title, the Secretary of Defense shall consult with the Governor of the State and the heads of the local governments concerned for the purpose of considering any plan for the use of such property by the local community concerned.
 (E)If a military installation to be closed, realigned, or placed in an inactive status under this title includes a road used for public access through, into, or around the installation, the Secretary of Defense shall consult with the Governor of the State and the heads of the local governments concerned for the purpose of considering the continued availability of the road for public use after the installation is closed, realigned, or placed in an inactive status.
							(3)
 (A)Not later than 6 months after the date of approval of the closure or realignment of a military installation under this title, the Secretary, in consultation with the redevelopment authority with respect to the installation, shall—
 (i)inventory the personal property located at the installation; and (ii)identify the items (or categories of items) of such personal property that the Secretary determines to be related to real property and anticipates will support the implementation of the redevelopment plan with respect to the installation.
 (B)If no redevelopment authority referred to in subparagraph (A) exists with respect to an installation, the Secretary shall consult with—
 (i)the local government in whose jurisdiction the installation is wholly located; or (ii)a local government agency or State government agency designated for the purpose of such consultation by the chief executive officer of the State in which the installation is located.
								(C)
 (i)Except as provided in subparagraphs (E) and (F), the Secretary may not carry out any of the activities referred to in clause (ii) with respect to an installation referred to in that clause until the earlier of—
 (I)one week after the date on which the redevelopment plan for the installation is submitted to the Secretary;
 (II)the date on which the redevelopment authority notifies the Secretary that it will not submit such a plan;
 (III)twenty-four months after the date of approval of the closure or realignment of the installation; or (IV)ninety days before the date of the closure or realignment of the installation.
 (ii)The activities referred to in clause (i) are activities relating to the closure or realignment of an installation to be closed or realigned under this title as follows:
 (I)The transfer from the installation of items of personal property at the installation identified in accordance with subparagraph (A).
 (II)The reduction in maintenance and repair of facilities or equipment located at the installation below the minimum levels required to support the use of such facilities or equipment for nonmilitary purposes.
 (D)Except as provided in paragraph (4), the Secretary may not transfer items of personal property located at an installation to be closed or realigned under this title to another installation, or dispose of such items, if such items are identified in the redevelopment plan for the installation as items essential to the reuse or redevelopment of the installation. In connection with the development of the redevelopment plan for the installation, the Secretary shall consult with the entity responsible for developing the redevelopment plan to identify the items of personal property located at the installation, if any, that the entity desires to be retained at the installation for reuse or redevelopment of the installation.
 (E)This paragraph shall not apply to any personal property located at an installation to be closed or realigned under this title if the property—
 (i)is required for the operation of a unit, function, component, weapon, or weapons system at another installation;
 (ii)is uniquely military in character, and is likely to have no civilian use (other than use for its material content or as a source of commonly used components);
 (iii)is not required for the reutilization or redevelopment of the installation (as jointly determined by the Secretary and the redevelopment authority);
 (iv)is stored at the installation for purposes of distribution (including spare parts or stock items); or
								(v)
 (I)meets known requirements of an authorized program of another Federal department or agency for which expenditures for similar property would be necessary; and
 (II)is the subject of a written request by the head of the department or agency.
 (F)Notwithstanding subparagraphs (C)(i) and (D), the Secretary may carry out any activity referred to in subparagraph (C)(ii) or (D) if the Secretary determines that the carrying out of such activity is in the national security interest of the United States.
							(4)
 (A)The Secretary may transfer real property and personal property located at a military installation to be closed or realigned under this title to the redevelopment authority with respect to the installation for purposes of job generation on the installation.
 (B)The transfer of property located at a military installation under subparagraph (A) may be for consideration at or below the estimated fair market value or without consideration. The determination of such consideration may account for the economic conditions of the local affected community and the estimated costs to redevelop the property. The Secretary may accept, as consideration, a share of the revenues that the redevelopment authority receives from third-party buyers or lessees from sales and long-term leases of the conveyed property, consideration in kind (including goods and services), real property and improvements, or such other consideration as the Secretary considers appropriate. The transfer of property located at a military installation under subparagraph (A) may be made for consideration below the estimated fair market value or without consideration only if the redevelopment authority with respect to the installation—
 (i)agrees that the proceeds from any sale or lease of the property (or any portion thereof) received by the redevelopment authority during at least the first seven years after the date of the initial transfer of property under subparagraph (A) shall be used to support the economic redevelopment of, or related to, the installation; and
 (ii)executes the agreement for transfer of the property and accepts control of the property within a reasonable time after the date of the property disposal record of decision or finding of no significant impact under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (C)For purposes of subparagraph (B)(i), the use of proceeds from a sale or lease described in such subparagraph to pay for, or offset the costs of, public investment on or related to the installation for any of the following purposes shall be considered a use to support the economic redevelopment of, or related to, the installation:
 (i)Road construction. (ii)Transportation management facilities.
 (iii)Storm and sanitary sewer construction. (iv)Police and fire protection facilities and other public facilities.
 (v)Utility construction. (vi)Building rehabilitation.
 (vii)Historic property preservation. (viii)Pollution prevention equipment or facilities.
 (ix)Demolition. (x)Disposal of hazardous materials generated by demolition.
 (xi)Landscaping, grading, and other site or public improvements. (xii)Planning for or the marketing of the development and reuse of the installation.
 (D)The Secretary may recoup from a redevelopment authority such portion of the proceeds from a sale or lease described in subparagraph (B) as the Secretary determines appropriate if the redevelopment authority does not use the proceeds to support economic redevelopment of, or related to, the installation for the period specified in subparagraph (B).
							(E)
 (i)The Secretary may transfer real property at an installation approved for closure or realignment under this title (including property at an installation approved for realignment which will be retained by the Department of Defense or another Federal agency after realignment) to the redevelopment authority for the installation if the redevelopment authority agrees to lease, directly upon transfer, one or more portions of the property transferred under this subparagraph to the Secretary or to the head of another department or agency of the Federal Government. Subparagraph (B) shall apply to a transfer under this subparagraph.
 (ii)A lease under clause (i) shall be for a term of not to exceed 50 years, but may provide for options for renewal or extension of the term by the department or agency concerned.
 (iii)A lease under clause (i) may not require rental payments by the United States. (iv)A lease under clause (i) shall include a provision specifying that if the department or agency concerned ceases requiring the use of the leased property before the expiration of the term of the lease, the remainder of the lease term may be satisfied by the same or another department or agency of the Federal Government using the property for a use similar to the use under the lease. Exercise of the authority provided by this clause shall be made in consultation with the redevelopment authority concerned.
 (v)Notwithstanding clause (iii), if a lease under clause (i) involves a substantial portion of the installation, the department or agency concerned may obtain facility services for the leased property and common area maintenance from the redevelopment authority or the redevelopment authority’s assignee as a provision of the lease. The facility services and common area maintenance shall be provided at a rate no higher than the rate charged to non-Federal tenants of the transferred property. Facility services and common area maintenance covered by the lease shall not include—
 (I)municipal services that a State or local government is required by law to provide to all landowners in its jurisdiction without direct charge; or
 (II)firefighting or security-guard functions. (F)The transfer of personal property under subparagraph (A) shall not be subject to the provisions of subchapters II and III of chapter 5 of title 40, United States Code, if the Secretary determines that the transfer of such property is necessary for the effective implementation of a redevelopment plan with respect to the installation at which such property is located.
 (G)The provisions of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of real property under this paragraph.
 (H)The Secretary may require any additional terms and conditions in connection with a transfer under this paragraph as such Secretary considers appropriate to protect the interests of the United States.
							(5)
 (A)Except as provided in subparagraphs (B) and (C), the Secretary shall take such actions as the Secretary determines necessary to ensure that final determinations under paragraph (1) regarding whether another department or agency of the Federal Government has identified a use for any portion of a military installation to be closed or realigned under this title, or will accept transfer of any portion of such installation, are made not later than 6 months after the date of approval of closure or realignment of that installation.
 (B)The Secretary may, in consultation with the redevelopment authority with respect to an installation, postpone making the final determinations referred to in subparagraph (A) with respect to the installation for such period as the Secretary determines appropriate if the Secretary determines that such postponement is in the best interests of the communities affected by the closure or realignment of the installation.
							(C)
 (i)Before acquiring non-Federal real property as the location for a new or replacement Federal facility of any type, the head of the Federal agency acquiring the property shall consult with the Secretary regarding the feasibility and cost advantages of using Federal property or facilities at a military installation closed or realigned or to be closed or realigned under this title as the location for the new or replacement facility. In considering the availability and suitability of a specific military installation, the Secretary and the head of the Federal agency involved shall obtain the concurrence of the redevelopment authority with respect to the installation and comply with the redevelopment plan for the installation.
 (ii)Not later than 30 days after acquiring non-Federal real property as the location for a new or replacement Federal facility, the head of the Federal agency acquiring the property shall submit to Congress a report containing the results of the consultation under clause (i) and the reasons why military installations referred to in such clause that are located within the area to be served by the new or replacement Federal facility or within a 200-mile radius of the new or replacement facility, whichever area is greater, were considered to be unsuitable or unavailable for the site of the new or replacement facility.
								(6)
 (A)The disposal of buildings and property located at installations approved for closure or realignment under this title shall be carried out in accordance with this paragraph.
							(B)
 (i)Not later than the date on which the Secretary of Defense completes the final determinations referred to in paragraph (5) relating to the use or transferability of any portion of an installation covered by this paragraph, the Secretary shall—
 (I)identify the buildings and property at the installation for which the Department of Defense has a use, for which another department or agency of the Federal Government has identified a use, or of which another department or agency will accept a transfer;
 (II)take such actions as are necessary to identify any building or property at the installation not identified under subclause (I) that is excess property or surplus property;
 (III)submit to the Secretary of Housing and Urban Development and to the redevelopment authority for the installation (or the chief executive officer of the State in which the installation is located if there is no redevelopment authority for the installation at the completion of the determination described in the stem of this sentence) information on any building or property that is identified under subclause (II); and
 (IV)publish in the Federal Register and in a newspaper of general circulation in the communities in the vicinity of the installation information on the buildings and property identified under subclause (II).
 (ii)Upon the recognition of a redevelopment authority for an installation covered by this paragraph, the Secretary of Defense shall publish in the Federal Register and in a newspaper of general circulation in the communities in the vicinity of the installation information on the redevelopment authority.
								(C)
 (i)State and local governments, representatives of the homeless, and other interested parties located in the communities in the vicinity of an installation covered by this paragraph shall submit to the redevelopment authority for the installation a notice of the interest, if any, of such governments, representatives, and parties in the buildings or property, or any portion thereof, at the installation that are identified under subparagraph (B)(i)(II). A notice of interest under this clause shall describe the need of the government, representative, or party concerned for the buildings or property covered by the notice.
 (ii)The redevelopment authority for an installation shall assist the governments, representatives, and parties referred to in clause (i) in evaluating buildings and property at the installation for purposes of this subparagraph.
 (iii)In providing assistance under clause (ii), a redevelopment authority shall— (I)consult with representatives of the homeless in the communities in the vicinity of the installation concerned; and
 (II)undertake outreach efforts to provide information on the buildings and property to representatives of the homeless, and to other persons or entities interested in assisting the homeless, in such communities.
 (iv)It is the sense of Congress that redevelopment authorities should begin to conduct outreach efforts under clause (iii)(II) with respect to an installation as soon as is practicable after the date of approval of closure or realignment of the installation.
								(D)
 (i)State and local governments, representatives of the homeless, and other interested parties shall submit a notice of interest to a redevelopment authority under subparagraph (C) not later than the date specified for such notice by the redevelopment authority.
 (ii)The date specified under clause (i) shall be— (I)in the case of an installation for which a redevelopment authority has been recognized as of the date of the completion of the determinations referred to in paragraph (5), not earlier than 3 months and not later than 6 months after the date of publication of such determination in a newspaper of general circulation in the communities in the vicinity of the installation under subparagraph (B)(i)(IV); and
 (II)in the case of an installation for which a redevelopment authority is not recognized as of such date, not earlier than 3 months and not later than 6 months after the date of the recognition of a redevelopment authority for the installation.
 (iii)Upon specifying a date for an installation under this subparagraph, the redevelopment authority for the installation shall—
 (I)publish the date specified in a newspaper of general circulation in the communities in the vicinity of the installation concerned; and
 (II)notify the Secretary of Defense of the date. (E) (i)In submitting to a redevelopment authority under subparagraph (C) a notice of interest in the use of buildings or property at an installation to assist the homeless, a representative of the homeless shall submit the following:
 (I)A description of the homeless assistance program that the representative proposes to carry out at the installation.
 (II)An assessment of the need for the program. (III)A description of the extent to which the program is or will be coordinated with other homeless assistance programs in the communities in the vicinity of the installation.
 (IV)A description of the buildings and property at the installation that are necessary in order to carry out the program.
 (V)A description of the financial plan, the organization, and the organizational capacity of the representative to carry out the program.
 (VI)An assessment of the time required in order to commence carrying out the program. (ii)A redevelopment authority may not release to the public any information submitted to the redevelopment authority under clause (i)(V) without the consent of the representative of the homeless concerned unless such release is authorized under Federal law and under the law of the State and communities in which the installation concerned is located.
								(F)
 (i)The redevelopment authority for each installation covered by this paragraph shall prepare a redevelopment plan for the installation. The redevelopment authority shall, in preparing the plan, consider the interests in the use to assist the homeless of the buildings and property at the installation that are expressed in the notices submitted to the redevelopment authority under subparagraph (C).
								(ii)
 (I)In connection with a redevelopment plan for an installation, a redevelopment authority and representatives of the homeless shall prepare legally binding agreements that provide for the use to assist the homeless of buildings and property, resources, and assistance on or off the installation. The implementation of such agreements shall be contingent upon the decision regarding the disposal of the buildings and property covered by the agreements by the Secretary of Defense under subparagraph (K) or (L).
 (II)Agreements under this clause shall provide for the reversion to the redevelopment authority concerned, or to such other entity or entities as the agreements shall provide, of buildings and property that are made available under this paragraph for use to assist the homeless in the event that such buildings and property cease being used for that purpose.
 (iii)A redevelopment authority shall provide opportunity for public comment on a redevelopment plan before submission of the plan to the Secretary of Defense and the Secretary of Housing and Urban Development under subparagraph (G).
 (iv)A redevelopment authority shall complete preparation of a redevelopment plan for an installation and submit the plan under subparagraph (G) not later than 9 months after the date specified by the redevelopment authority for the installation under subparagraph (D).
								(G)
 (i)Upon completion of a redevelopment plan under subparagraph (F), a redevelopment authority shall submit an application containing the plan to the Secretary of Defense and to the Secretary of Housing and Urban Development.
 (ii)A redevelopment authority shall include in an application under clause (i) the following: (I)A copy of the redevelopment plan, including a summary of any public comments on the plan received by the redevelopment authority under subparagraph (F)(iii).
 (II)A copy of each notice of interest of use of buildings and property to assist the homeless that was submitted to the redevelopment authority under subparagraph (C), together with a description of the manner, if any, in which the plan addresses the interest expressed in each such notice and, if the plan does not address such an interest, an explanation why the plan does not address the interest.
 (III)A summary of the outreach undertaken by the redevelopment authority under subparagraph (C)(iii)(II) in preparing the plan.
 (IV)A statement identifying the representatives of the homeless and the homeless assistance planning boards, if any, with which the redevelopment authority consulted in preparing the plan, and the results of such consultations.
 (V)An assessment of the manner in which the redevelopment plan balances the expressed needs of the homeless and the need of the communities in the vicinity of the installation for economic redevelopment and other development.
 (VI)Copies of the agreements that the redevelopment authority proposes to enter into under subparagraph (F)(ii).
									(H)
 (i)Not later than 60 days after receiving a redevelopment plan under subparagraph (G), the Secretary of Housing and Urban Development shall complete a review of the plan. The purpose of the review is to determine whether the plan, with respect to the expressed interest and requests of representatives of the homeless—
 (I)takes into consideration the size and nature of the homeless population in the communities in the vicinity of the installation, the availability of existing services in such communities to meet the needs of the homeless in such communities, and the suitability of the buildings and property covered by the plan for the use and needs of the homeless in such communities;
 (II)takes into consideration any economic impact of the homeless assistance under the plan on the communities in the vicinity of the installation;
 (III)balances in an appropriate manner the needs of the communities in the vicinity of the installation for economic redevelopment and other development with the needs of the homeless in such communities;
 (IV)was developed in consultation with representatives of the homeless and the homeless assistance planning boards, if any, in the communities in the vicinity of the installation; and
 (V)specifies the manner in which buildings and property, resources, and assistance on or off the installation will be made available for homeless assistance purposes.
 (ii)It is the sense of Congress that the Secretary of Housing and Urban Development shall, in completing the review of a plan under this subparagraph, take into consideration and be receptive to the predominant views on the plan of the communities in the vicinity of the installation covered by the plan.
 (iii)The Secretary of Housing and Urban Development may engage in negotiations and consultations with a redevelopment authority before or during the course of a review under clause (i) with a view toward resolving any preliminary determination of the Secretary that a redevelopment plan does not meet a requirement set forth in that clause. The redevelopment authority may modify the redevelopment plan as a result of such negotiations and consultations.
 (iv)Upon completion of a review of a redevelopment plan under clause (i), the Secretary of Housing and Urban Development shall notify the Secretary of Defense and the redevelopment authority concerned of the determination of the Secretary of Housing and Urban Development under that clause.
 (v)If the Secretary of Housing and Urban Development determines as a result of such a review that a redevelopment plan does not meet the requirements set forth in clause (i), a notice under clause (iv) shall include—
 (I)an explanation of that determination; and (II)a statement of the actions that the redevelopment authority must undertake in order to address that determination.
									(I)
 (i)Upon receipt of a notice under subparagraph (H)(iv) of a determination that a redevelopment plan does not meet a requirement set forth in subparagraph (H)(i), a redevelopment authority shall have the opportunity to—
 (I)revise the plan in order to address the determination; and (II)submit the revised plan to the Secretary of Defense and the Secretary of Housing and Urban Development.
 (ii)A redevelopment authority shall submit a revised plan under this subparagraph to such Secretaries, if at all, not later than 90 days after the date on which the redevelopment authority receives the notice referred to in clause (i).
								(J)
 (i)Not later than 30 days after receiving a revised redevelopment plan under subparagraph (I), the Secretary of Housing and Urban Development shall review the revised plan and determine if the plan meets the requirements set forth in subparagraph (H)(i).
 (ii)The Secretary of Housing and Urban Development shall notify the Secretary of Defense and the redevelopment authority concerned of the determination of the Secretary of Housing and Urban Development under this subparagraph.
								(K)
 (i)Upon receipt of a notice under subparagraph (H)(iv) or (J)(ii) of the determination of the Secretary of Housing and Urban Development that a redevelopment plan for an installation meets the requirements set forth in subparagraph (H)(i), the Secretary of Defense shall dispose of the buildings and property at the installation.
 (ii)For purposes of carrying out an environmental assessment of the closure or realignment of an installation, the Secretary of Defense shall treat the redevelopment plan for the installation (including the aspects of the plan providing for disposal to State or local governments, representatives of the homeless, and other interested parties) as part of the proposed Federal action for the installation.
 (iii)The Secretary of Defense shall dispose of buildings and property under clause (i) in accordance with the record of decision or other decision document prepared by the Secretary in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other decision document, the Secretary shall give substantial deference to the redevelopment plan concerned.
 (iv)The disposal under clause (i) of buildings and property to assist the homeless shall be without consideration.
 (v)In the case of a request for a conveyance under clause (i) of buildings and property for public benefit under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, the sponsoring Federal agency shall use the eligibility criteria set forth in such section or subchapter II of chapter 471 of title 49, United States Code (as the case may be) to determine the eligibility of the applicant and use proposed in the request for the public benefit conveyance. The determination of such eligibility should be made before submission of the redevelopment plan concerned under subparagraph (G).
								(L)
 (i)If the Secretary of Housing and Urban Development determines under subparagraph (J) that a revised redevelopment plan for an installation does not meet the requirements set forth in subparagraph (H)(i), or if no revised plan is so submitted, that Secretary shall—
 (I)review the original redevelopment plan submitted to that Secretary under subparagraph (G), including the notice or notices of representatives of the homeless referred to in clause (ii)(II) of that subparagraph;
 (II)consult with the representatives referred to in subclause (I), if any, for purposes of evaluating the continuing interest of such representatives in the use of buildings or property at the installation to assist the homeless;
 (III)request that each such representative submit to that Secretary the items described in clause (ii); and
 (IV)based on the actions of that Secretary under subclauses (I) and (II), and on any information obtained by that Secretary as a result of such actions, indicate to the Secretary of Defense the buildings and property at the installation that meet the requirements set forth in subparagraph (H)(i).
 (ii)The Secretary of Housing and Urban Development may request under clause (i)(III) that a representative of the homeless submit to that Secretary the following:
 (I)A description of the program of such representative to assist the homeless. (II)A description of the manner in which the buildings and property that the representative proposes to use for such purpose will assist the homeless.
 (III)Such information as that Secretary requires in order to determine the financial capacity of the representative to carry out the program and to ensure that the program will be carried out in compliance with Federal environmental law and Federal law against discrimination.
 (IV)A certification that police services, fire protection services, and water and sewer services available in the communities in the vicinity of the installation concerned are adequate for the program.
 (iii)Not later than 90 days after the date of the receipt of a revised plan for an installation under subparagraph (J), the Secretary of Housing and Urban Development shall—
 (I)notify the Secretary of Defense and the redevelopment authority concerned of the buildings and property at an installation under clause (i)(IV) that the Secretary of Housing and Urban Development determines are suitable for use to assist the homeless; and
 (II)notify the Secretary of Defense of the extent to which the revised plan meets the criteria set forth in subparagraph (H)(i).
									(iv)
 (I)Upon notice from the Secretary of Housing and Urban Development with respect to an installation under clause (iii), the Secretary of Defense shall dispose of buildings and property at the installation in consultation with the Secretary of Housing and Urban Development and the redevelopment authority concerned.
 (II)For purposes of carrying out an environmental assessment of the closure or realignment of an installation, the Secretary of Defense shall treat the redevelopment plan submitted by the redevelopment authority for the installation (including the aspects of the plan providing for disposal to State or local governments, representatives of the homeless, and other interested parties) as part of the proposed Federal action for the installation. The Secretary of Defense shall incorporate the notification of the Secretary of Housing and Urban Development under clause (iii)(I) as part of the proposed Federal action for the installation only to the extent, if any, that the Secretary of Defense considers such incorporation to be appropriate and consistent with the best and highest use of the installation as a whole, taking into consideration the redevelopment plan submitted by the redevelopment authority.
 (III)The Secretary of Defense shall dispose of buildings and property under subclause (I) in accordance with the record of decision or other decision document prepared by the Secretary in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). In preparing the record of decision or other decision document, the Secretary shall give deference to the redevelopment plan submitted by the redevelopment authority for the installation.
 (IV)The disposal under subclause (I) of buildings and property to assist the homeless shall be without consideration.
 (V)In the case of a request for a conveyance under subclause (I) of buildings and property for public benefit under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, the sponsoring Federal agency shall use the eligibility criteria set forth in such section or subchapter II of chapter 471 of title 49, United States Code (as the case may be) to determine the eligibility of the applicant and use proposed in the request for the public benefit conveyance. The determination of such eligibility should be made before submission of the redevelopment plan concerned under subparagraph (G).
									(M)
 (i)In the event of the disposal of buildings and property of an installation pursuant to subparagraph (K) or (L), the redevelopment authority for the installation shall be responsible for the implementation of and compliance with agreements under the redevelopment plan described in that subparagraph for the installation.
 (ii)If a building or property reverts to a redevelopment authority under such an agreement, the redevelopment authority shall take appropriate actions to secure, to the maximum extent practicable, the utilization of the building or property by other homeless representatives to assist the homeless. A redevelopment authority may not be required to utilize the building or property to assist the homeless.
 (N)The Secretary of Defense may postpone or extend any deadline provided for under this paragraph in the case of an installation covered by this paragraph for such period as the Secretary considers appropriate if the Secretary determines that such postponement is in the interests of the communities affected by the closure or realignment of the installation. The Secretary shall make such determinations in consultation with the redevelopment authority concerned and, in the case of deadlines provided for under this paragraph with respect to the Secretary of Housing and Urban Development, in consultation with the Secretary of Housing and Urban Development.
 (O)For purposes of this paragraph, the term communities in the vicinity of the installation, in the case of an installation, means the communities that constitute the political jurisdictions (other than the State in which the installation is located) that comprise the redevelopment authority for the installation.
 (P)For purposes of this paragraph, the term other interested parties, in the case of an installation, includes any parties eligible for the conveyance of property of the installation under section 550 of title 40, United States Code, or sections 47151 through 47153 of title 49, United States Code, whether or not the parties assist the homeless.
							(7)
 (A)Subject to subparagraph (C), the Secretary may enter into agreements (including contracts, cooperative agreements, or other arrangements for reimbursement) with local governments for the provision of police or security services, fire protection services, airfield operation services, or other community services by such governments at military installations to be closed under this title, or at facilities not yet transferred or otherwise disposed of in the case of installations closed under this title, if the Secretary determines that the provision of such services under such agreements is in the best interests of the Department of Defense.
 (B)The Secretary may exercise the authority provided under this paragraph without regard to the provisions of chapter 146 of title 10, United States Code.
 (C)The Secretary may not exercise the authority under subparagraph (A) with respect to an installation earlier than 180 days before the date on which the installation is to be closed.
 (D)The Secretary shall include in a contract for services entered into with a local government under this paragraph a clause that requires the use of professionals to furnish the services to the extent that professionals are available in the area under the jurisdiction of such government.
							(c)Applicability of national environmental policy act of 1969
 (1)The provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the actions of the President, the Commission, and, except as provided in paragraph (2), the Department of Defense in carrying out this title.
						(2)
 (A)The provisions of the National Environmental Policy Act of 1969 shall apply to actions of the Department of Defense under this title (i) during the process of property disposal, and (ii) during the process of relocating functions from a military installation being closed or realigned to another military installation after the receiving installation has been selected but before the functions are relocated.
 (B)In applying the provisions of the National Environmental Policy Act of 1969 to the processes referred to in subparagraph (A), the Secretary of Defense and the Secretary of the military departments concerned shall not have to consider—
 (i)the need for closing or realigning the military installation which has been recommended for closure or realignment by the Commission;
 (ii)the need for transferring functions to any military installation which has been selected as the receiving installation; or
 (iii)military installations alternative to those recommended or selected. (3)A civil action for judicial review, with respect to any requirement of the National Environmental Policy Act of 1969 to the extent such Act is applicable under paragraph (2), of any act or failure to act by the Department of Defense during the closing, realigning, or relocating of functions referred to in clauses (i) and (ii) of paragraph (2)(A), may not be brought more than 60 days after the date of such act or failure to act.
 (d)WaiverThe Secretary of Defense may close or realign military installations under this title without regard to—
 (1)any provision of law restricting the use of funds for closing or realigning military installations included in any appropriations or authorization Act; and
 (2)sections 2662 and 2687 of title 10, United States Code. (e)Transfer authority in connection with payment of environmental remediation costs (1) (A)Subject to paragraph (2) of this subsection and section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the Secretary may enter into an agreement to transfer by deed real property or facilities referred to in subparagraph (B) with any person who agrees to perform all environmental restoration, waste management, and environmental compliance activities that are required for the property or facilities under Federal and State laws, administrative decisions, agreements (including schedules and milestones), and concurrences.
 (B)The real property and facilities referred to in subparagraph (A) are the real property and facilities located at an installation closed or to be closed, or realigned or to be realigned, under this title that are available exclusively for the use, or expression of an interest in a use, of a redevelopment authority under subsection (b)(6)(F) during the period provided for that use, or expression of interest in use, under that subsection. The real property and facilities referred to in subparagraph (A) are also the real property and facilities located at an installation approved for closure or realignment under this title after 2001 that are available for purposes other than to assist the homeless.
 (C)The Secretary may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the Secretary considers appropriate to protect the interests of the United States.
 (2)A transfer of real property or facilities may be made under paragraph (1) only if the Secretary certifies to Congress that—
 (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Secretary with respect to the property or facilities are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the Secretary; or
 (B)if such costs are lower than the fair market value of the property or facilities, the recipient of the property or facilities agrees to pay the difference between the fair market value and such costs.
 (3)In the case of property or facilities covered by a certification under paragraph (2)(A), the Secretary may pay the recipient of such property or facilities an amount equal to the lesser of—
 (A)the amount by which the costs incurred by the recipient of such property or facilities for all environmental restoration, waste, management, and environmental compliance activities with respect to such property or facilities exceed the fair market value of such property or facilities as specified in such certification; or
 (B)the amount by which the costs (as determined by the Secretary) that would otherwise have been incurred by the Secretary for such restoration, management, and activities with respect to such property or facilities exceed the fair market value of such property or facilities as so specified.
 (4)As part of an agreement under paragraph (1), the Secretary shall disclose to the person to whom the property or facilities will be transferred any information of the Secretary regarding the environmental restoration, waste management, and environmental compliance activities described in paragraph (1) that relate to the property or facilities. The Secretary shall provide such information before entering into the agreement.
 (5)Nothing in this subsection shall be construed to modify, alter, or amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (6)Section 330 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687 note) shall not apply to any transfer under this subsection to persons or entities described in subsection (a)(2) of such section 330, except in the case of releases or threatened releases not disclosed pursuant to paragraph (4).
						2906.Department of Defense Base Closure Account 2016
					(a)In general
 (1)If the Secretary makes the certifications required under section 2903(b), there shall be established on the books of the Treasury an account to be known as the Department of Defense Base Closure Account 2016 (in this section referred to as the Account). The Account shall be administered by the Secretary as a single account.
 (2)There shall be deposited into the Account— (A)funds authorized for and appropriated to the Account;
 (B)any funds that the Secretary may, subject to approval in an appropriation Act, transfer to the Account from funds appropriated to the Department of Defense for any purpose, except that such funds may be transferred only after the date on which the Secretary transmits written notice of, and justification for, such transfer to the con-gressional defense committees; and
 (C)except as provided in subsection (d), proceeds received from the lease, transfer, or disposal of any property at a military installation that is closed or realigned under this title.
 (3)The Account shall be closed at the time and in the manner provided for appropriation accounts under section 1555 of title 31, United States Code. Unobligated funds which remain in the Account upon closure shall be held by the Secretary of the Treasury until transferred by law after the congressional defense committees receive the final report transmitted under subsection (c)(2).
						(b)Use of funds
 (1)The Secretary may use the funds in the Account only for the purposes described in section 2905 with respect to military installations approved for closure or realignment under this title.
 (2)When a decision is made to use funds in the Account to carry out a construction project under section 2905(a) and the cost of the project will exceed the maximum amount authorized by law for a minor military construction project, the Secretary shall notify in writing the congressional defense committees of the nature of, and justification for, the project and the amount of expenditures for such project. Any such construction project may be carried out without regard to section 2802(a) of title 10, United States Code.
						(c)Reports
						(1)
 (A)No later than 60 days after the end of each fiscal year in which the Secretary carries out activities under this title using amounts in the Account, the Secretary shall transmit a report to the congressional defense committees of—
 (i)the amount and nature of the deposits into, and the expenditures from, the Account during such fiscal year;
 (ii)the amount and nature of other expenditures made pursuant to section 2905(a) during such fiscal year;
 (iii)the amount and nature of anticipated deposits to be made into, and the anticipated expenditures to be made from, the Account during the first fiscal year commencing after the submission of the report; and
 (iv)the amount and nature of anticipated expenditures to be made pursuant to section 2905(a) during the first fiscal year commencing after the submission of the report.
 (B)The report for a fiscal year shall include the following: (i) The obligations and expenditures from the Account during the fiscal year, identified by subaccount and installation, for each military department and Defense Agency.
 (ii)The fiscal year in which appropriations for such expenditures were made and the fiscal year in which finds were obligated for such expenditures.
 (iii)Each military construction project for which such obligations and expenditures were made, identified by installation and project title.
 (iv)A description and explanation of the extent, if any, to which expenditures for military construction projects for the fiscal year differed from proposals for projects and funding levels that were included in the justification transmitted to Congress under section 2907(1), or otherwise, for the funding proposals for the Account for such fiscal year, including an explanation of—
 (I)any failure to carry out military construction projects that were so proposed; and (II)any expenditures for military construction projects that were not so proposed.
 (v)An estimate of the net revenues to be received from property disposals to be completed during the first fiscal year commencing after the submission of the report at military installations approved for closure or realignment under this title.
 (2)No later than 60 days after the closure of the Account under subsection (a)(3), the Secretary shall transmit to the congressional defense committees a report containing an accounting of—
 (A)all the funds deposited into and expended from the Account or otherwise expended under this title with respect to such installations; and
 (B)any amount remaining in the Account. (d)Disposal or transfer of commissary stores and property purchased with nonappropriated funds (1)If any real property or facility acquired, constructed, or improved (in whole or in part) with commissary store funds or nonappropriated funds is transferred or disposed of in connection with the closure or realignment of a military installation under this title, a portion of the proceeds of the transfer or other disposal of property on that installation shall be deposited in the reserve account established under section 204(b)(7)(C) of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note).
 (2)The amount so deposited shall be equal to the depreciated value of the investment made with such funds in the acquisition, construction, or improvement of that particular real property or facility. The depreciated value of the investment shall be computed in accordance with regulations prescribed by the Secretary.
 (3)The Secretary may use amounts in the reserve account, without further appropriation, for the purpose of acquiring, constructing, and improving—
 (A)commissary stores; and (B)real property and facilities for nonappropriated fund instrumentalities.
 (4)As used in this subsection: (A)The term commissary store funds means funds received from the adjustment of, or surcharge on, selling prices at commissary stores fixed under section 2685 of title 10, United States Code.
 (B)The term nonappropriated funds means funds received from a nonappropriated fund instrumentality. (C)The term nonappropriated fund instrumentality means an instrumentality of the United States under the jurisdiction of the Armed Forces (including the Army and Air Force Exchange Service, the Navy Resale and Services Support Office, and the Marine Corps exchanges) which is conducted for the comfort, pleasure, contentment, or physical or mental improvement of members of the Armed Forces.
 (e)Account exclusive source of funds for environmental restoration projectsExcept for funds deposited into the Account under subsection (a), funds appropriated to the Department of Defense may not be used for purposes described in section 2905(a)(1)(C). The prohibition in this subsection shall expire upon the closure of the Account under subsection (a)(3).
					(f)Authorized cost and scope of work variations
 (1)Subject to paragraphs (2) and (3), the cost authorized for a military construction project or military family housing project to be carried out using funds in the Account may not be increased or reduced by more than 20 percent or $2,000,000, whichever is less, of the amount specified for the project in the conference report to accompany the Military Construction Authorization Act authorizing the project. The scope of work for such a project may not be reduced by more than 25 percent from the scope specified in the most recent budget documents for the projects listed in such conference report.
 (2)Paragraph (1) shall not apply to a military construction project or military family housing project to be carried out using funds in the Account with an estimated cost of less than $5,000,000, unless the project has not been previously identified in any budget submission for the Account and exceeds the applicable minor construction threshold under section 2805 of title 10, United States Code.
 (3)The limitation on cost or scope variation in paragraph (1) shall not apply if the Secretary of Defense makes a determination that an increase or reduction in cost or a reduction in the scope of work for a military construction project or military family housing project to be carried out using funds in the Account needs to be made for the sole purpose of meeting unusual variations in cost or scope. If the Secretary makes such a determination, the Secretary shall notify the congressional defense committees of the variation in cost or scope not later than 21 days before the date on which the variation is made in connection with the project or, if the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code, not later than 14 days before the date on which the variation is made. The Secretary shall include the reasons for the variation in the notification.
						2907.Reports
 (a)Reporting requirementAs part of the budget request for fiscal year 2021 and for each fiscal year thereafter through fiscal year 2032 for the Department of Defense, the Secretary shall transmit to the congressional defense committees—
 (1)a schedule of the closure actions to be carried out under this title in the fiscal year for which the request is made and an estimate of the total expenditures required and cost savings to be achieved by each such closure and of the time period in which these savings are to be achieved in each case, together with the Secretary’s assessment of the environmental effects of such actions;
 (2)a description of the military installations, including those under construction and those planned for construction, to which functions are to be transferred as a result of such closures, together with the Secretary’s assessment of the environmental effects of such transfers;
 (3)a description of the closure actions already carried out at each military installation since the date of the installation’s approval for closure under this title and the current status of the closure of the installation, including whether—
 (A)a redevelopment authority has been recognized by the Secretary for the installation; (B)the screening of property at the installation for other Federal use has been completed; and
 (C)a redevelopment plan has been agreed to by the redevelopment authority for the installation; (4)a description of redevelopment plans for military installations approved for closure under this title, the quantity of property remaining to be disposed of at each installation as part of its closure, and the quantity of property already disposed of at each installation;
 (5)a list of the Federal agencies that have requested property during the screening process for each military installation approved for closure under this title, including the date of transfer or anticipated transfer of the property to such agencies, the acreage involved in such transfers, and an explanation for any delays in such transfers;
 (6)a list of known environmental remediation issues at each military installation approved for closure under this title, including the acreage affected by these issues, an estimate of the cost to complete such environmental remediation, and the plans (and timelines) to address such environmental remediation; and
 (7)an estimate of the date for the completion of all closure actions at each military installation approved for closure or realignment under this title.
						2908.Congressional consideration of Commission report
 (a)Terms of the resolutionFor purposes of section 2904(b), the term joint resolution means only a joint resolution which is introduced within the 10-day period beginning on the date on which the President transmits the report to the Congress under section 2903(j), and—
 (1)which does not have a preamble; (2)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Defense Base Closure and Realignment Commission as submitted by the President on  the blank space being filled in with the appropriate date; and
 (3)the title of which is as follows: Joint resolution disapproving the recommendations of the Defense Base Closure and Realignment Commission..
 (b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives shall be referred to the Committee on Armed Services of the House of Representatives. A resolution described in subsection (a) introduced in the Senate shall be referred to the Committee on Armed Services of the Senate.
 (c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported such a resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the President transmits the report to the Congress under section 2903(j), such committee shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the House involved.
					(d)Consideration
 (1)On or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the resolution. A member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective House shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective House until disposed of.
 (2)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (3)Immediately following the conclusion of the debate on a resolution described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the resolution shall occur.
 (4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (a) shall be decided without debate.
						(e)Consideration by other House
 (1)If, before the passage by one House of a resolution of that House described in subsection (a), that House receives from the other House a resolution described in subsection (a), then the following procedures shall apply:
 (A)The resolution of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in subparagraph (B)(ii).
 (B)With respect to a resolution described in subsection (a) of the House receiving the resolution— (i)the procedure in that House shall be the same as if no resolution had been received from the other House; but
 (ii)the vote on final passage shall be on the resolution of the other House. (2)Upon disposition of the resolution received from the other House, it shall no longer be in order to consider the resolution that originated in the receiving House.
 (f)Rules of the Senate and HouseThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
						2909.Restriction on other base closure authority
 (a)In generalExcept as provided in subsection (c), during the period beginning on the date of the enactment of this Act, and ending on April 15, 2020, this title shall be the exclusive authority for selecting for closure or realignment, or for carrying out any closure or realignment of, a military installation inside the United States.
 (b)RestrictionExcept as provided in subsection (c), none of the funds available to the Department of Defense may be used, other than under this title, during the period specified in subsection (a)—
 (1)to identify, through any transmittal to the Congress or through any other public announcement or notification, any military installation inside the United States as an installation to be closed or realigned or as an installation under consideration for closure or realignment; or
 (2)to carry out any closure or realignment of a military installation inside the United States. (c)ExceptionNothing in this title affects the authority of the Secretary to carry out closures and realignments to which section 2687 of title 10, United States Code, is not applicable, including closures and realignments carried out for reasons of national security or a military emergency referred to in subsection (c) of such section.
 2910.DefinitionsAs used in this title: (1)The term Account means the Department of Defense Base Closure Account established by section 2906(a)(1).
 (2)The term congressional defense committees means the Committee on Armed Services and the Committee on Appropriations of the Senate and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives.
 (3)The term Commission means the Commission established by section 2902. (4)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility. Such term does not include any facility used primarily for civil works, rivers and harbors projects, flood control, or other projects not under the primary jurisdiction or control of the Department of Defense.
 (5)The term realignment includes any action which both reduces and relocates functions and civilian personnel positions but does not include a reduction in force resulting from workload adjustments, reduced personnel or funding levels, or skill imbalances.
 (6)The term Secretary means the Secretary of Defense. (7)The term United States means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, and any other commonwealth, territory, or possession of the United States.
 (8)The term date of approval, with respect to a closure or realignment of an installation, means the date on which the authority of Congress to disapprove a recommendation of closure or realignment, as the case may be, of such installation under this title expires.
 (9)The term redevelopment authority, in the case of an installation to be closed or realigned under this title, means any entity (including an entity established by a State or local government) recognized by the Secretary of Defense as the entity responsible for developing the redevelopment plan with respect to the installation or for directing the implementation of such plan.
 (10)The term redevelopment plan in the case of an installation to be closed or realigned under this title, means a plan that— (A)is agreed to by the local redevelopment authority with respect to the installation; and
 (B)provides for the reuse or redevelopment of the real property and personal property of the installation that is available for such reuse and redevelopment as a result of the closure or realignment of the installation.
 (11)The term representative of the homeless has the meaning given such term in section 501(i)(4) of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11411(i)(4)).
					2911.Treatment as a base closure law for purposes of other provisions of law
 (a)Definition of base closure law in title 10Section 101(a)(17) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
						
 (D)The Defense Base Closure and Realignment Act of 2016.. (b)Definition of base closure law in other laws (1)Section 131(b) of Public Law 107–249 (10 U.S.C. 221 note) is amended by striking means and all that follows and inserting has the meaning given the term base closure law in section 101(a)(17) of title 10, United States Code..
 (2)Section 1334(k)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2701 note) is amended by adding at the end the following new subparagraph:
							
 (C)The Defense Base Closure and Realignment Act of 2016.. (3)Section 2918(a)(1) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2687 note) is amended by adding at the end the following new subparagraph:
							
 (C)The Defense Base Closure and Realignment Act of 2016.. 2912.Conforming amendments (a)Deposit and use of lease proceedsSection 2667(e) of title 10, United States Code, is amended—
 (1)in paragraph (5), by striking on or after January 1, 2005, and inserting from January 1, 2005 through December 31, 2005,; and (2)by adding at the end the following new paragraph:
							
 (6)Money rentals received by the United States from a lease under subsection (g) at a military installation approved for closure or realignment under a base closure law on or after January 1, 2006, shall be deposited into the account established under section 2906 of the Defense Base Closure and Realignment Act of 2016..
 (b)Requests by public agencies for property for public airportsSection 47151(g) of title 49, United States Code, is amended by striking section 2687 of title 10, section 201 of the Defense Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687 note), or section 2905 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
 (c)Restored leaveSection 6304(d)(3)(A) of title 5, United States Code, is amended by striking the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and inserting a base closure law, as that term is defined in section 101(a)(17) of title 10,.
					XXXMILITARY CONSTRUCTION FUNDING
				3001.Authorization of amounts in funding tables
 (a)In generalWhenever a funding table in this title specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-Based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this title may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under any other provision of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
					3002.Military construction table
					SEC. 3002. MILITARY CONSTRUCTION(In Thousands of Dollars)AccountState/Country and InstallationProject TitleFY 2017 BudgetRequestAlaskaArmyFort WainwrightUnmanned Aerial Vehicle Hangar$47,000CaliforniaArmyConcordAccess Control Point$12,600ColoradoArmyFort CarsonAutomated Infantry Platoon Battle Course$8,100ArmyFort CarsonUnmanned Aerial Vehicle Hangar$5,000CubaArmyGuantanamo BayMass Migration Complex$33,000GeorgiaArmyFort GordonCyber Protection Team Ops Facility$90,000ArmyFort StewartAutomated Qualification/Training Range$14,800GermanyArmyGarmischDining Facility$9,600ArmyWiesbaden Army AirfieldControlled Humidity Warehouse$16,500ArmyWiesbaden Army AirfieldHazardous Material Storage Building$2,700ArmyEast Camp GrafenwoehrTraining Support Center$22,000HawaiiArmyFort ShafterCommand and Control Facility, Incr 2$40,000TexasArmyFort HoodAutomated Infantry Platoon Battle Course$7,600UtahArmyCamp WilliamsLive Fire Exercise Shoothouse$7,400VirginiaArmyFort BelvoirSecure Admin/Operations Facility, Incr 2$64,000Worldwide Unspecified LocationArmyUnspecified Worldwide LocationsHost Nation Support FY17$18,000ArmyUnspecified Worldwide LocationsMinor Construction FY17$25,000ArmyUnspecified Worldwide LocationsPlanning and Design FY17$80,159Total Military Construction, Army$503,459ArizonaNavyYumaVMX-22 Maintenance Hangar$48,355CaliforniaNavyCoronadoCoastal Campus Entry Control Point$13,044NavyCoronadoCoastal Campus Utilities Infrastructure$81,104NavyCoronadoGrace Hopper Data Center Power Upgrades$10,353NavyLemooreF-35C Engine Repair Facility$26,723NavySan DiegoEnergy Security Hospital Microgrid$6,183NavySeal BeachMissile Magazines$21,007FloridaNavyEglin Air Force BaseWMD Field Training Facilities$20,489GuamNavyJoint Region MarianasHardening of Guam POL Infrastructure$26,975NavyJoint Region MarianasPower Upgrade - Harmon$62,210HawaiiNavyBarking SandsUpgrade Power Plant & Electrical Distrib Sys$43,384NavyKaneohe BayRegimental Consolidated Comm/Elec Facility$72,565JapanNavyKadena Air BaseAircraft Maintenance Complex$26,489NavySaseboShore Power (Juliet Pier)$16,420MaineNavyKitteryUnaccompanied Housing$17,773NavyKitteryUtility Improvements for Nuclear Platforms$30,119MarylandNavyPatuxent RiverUCLASS RDT&E Hangar$40,576NevadaNavyFallonAir Wing Simulator Facility$13,523North CarolinaNavyCherry Point Marine Corps Air StationCentral Heating Plant Conversion$12,515NavyCamp LejeuneRange Facilities Safety Improvements$18,482South CarolinaNavyParris IslandRecruit Reconditioning Center & Barracks$29,882NavyBeaufortAircraft Maintenance Hangar$83,490SpainNavyRotaCommunication Station$23,607WashingtonNavyBangorService Pier Electrical Upgrades$18,939NavyBremertonNuclear Repair Facility$6,704NavyKitsapSubmarine Refit Maint Support Facility$21,476NavyWhidbey IslandEA-18G Maintenance Hangar$45,501NavyWhidbey IslandTriton Mission Control Facility$30,475Worldwide Unspecified LocationNavyUnspecified Worldwide LocationsPlanning and Design$88,230NavyUnspecified Worldwide LocationsUnspecified Minor Construction$29,790NavyVarious Worldwide LocationsTriton Forward Operating Base Hangar$41,380Total Military Construction, Navy$1,027,763AlaskaAFClear Air Force StationFire Station$20,000AFEielson Air Force BaseF-35A ADAL Field Training Detachment Fac$22,100AFEielson Air Force BaseF-35A Aircraft Weather Shelter (Sqd 2)$82,300AFEielson Air Force BaseF-35A Aircraft Weather Shelters (Sqd 1)$79,500AFEielson Air Force BaseF-35A Earth Covered Magazines$11,300AFEielson Air Force BaseF-35A Hangar/Propulsion MX/Dispatch$44,900AFEielson Air Force BaseF-35A Hangar/Squad Ops/AMU Sq #2$42,700AFEielson Air Force BaseF-35A Missile Maintenance Facility$12,800AFJoint Base Elmendorf-RichardsonAdd/Alter AWACS Alert Hangar$29,000ArizonaAFLuke Air Force BaseF-35A Squad Ops/Aircraft Maint Unit #5$20,000AustraliaAFDarwinAPR - Aircraft MX Support Facility$1,800AFDarwinAPR - Expand Parking Apron$28,600CaliforniaAFEdwards Air Force BaseFlightline Fire Station$24,000ColoradoAFBuckley Air Force BaseSmall Arms Range Complex$13,500DelawareAFDover Air Force BaseAircraft Maintenance Hangar$39,000FloridaAFEglin Air Force BaseAdvanced Munitions Technology Complex$75,000AFEglin Air Force BaseFlightline Fire Station$13,600AFPatrick Air Force BaseFire/Crash Rescue Station$13,500GeorgiaAFMoody Air Force BasePersonnel Recovery 4-Bay Hangar/Helo Mx Unit$30,900GermanyAFSpangdahlem Air BaseEIC - Site Development and Infrastructure$43,465AFRamstein Air Base37 AS Squadron Operations/Aircraft Maint Unit$13,437GuamAFJoint Region MarianasAPR - Munitions Storage Igloos, Ph 2$35,300AFJoint Region MarianasAPR - SATCOM C4I Facility$14,200AFJoint Region MarianasBlock 40 Maintenance Hangar$31,158JapanAFKadena Air BaseAPR - Replace Munitions Structures$19,815AFYokota Air BaseC-130J Corrosion Control Hangar$23,777AFYokota Air BaseConstruct Combat Arms Training & Maint Fac$8,243KansasAFMcConnell Air Force BaseAir Traffic Control Tower$11,200AFMcConnell Air Force BaseKC-46A ADAL Taxiway Delta$5,600AFMcConnell Air Force BaseKC-46A Alter Flight Simulator Bldgs$3,000LouisianaAFBarksdale Air Force BaseConsolidated Communication Facility$21,000Mariana IslandsAFUnspecified LocationAPR - Land Acquisition$9,000MarylandAFJoint Base Andrews21 Points Enclosed Firing Range$13,000AFJoint Base AndrewsPAR Relocate JADOC Satellite Site$3,500MassachusettsAFHanscom Air Force BaseSystem Management Engineering Facility$20,000MontanaAFMalmstrom Air Force BaseMissile Maintenance Facility$14,600NevadaAFNellis Air Force BaseF-35A POL Fill Stand Addition$10,600New MexicoAFCannon Air Force BaseNorth Fitness Center$21,000AFHolloman Air Force BaseHazardous Cargo Pad and Taxiway$10,600AFKirtland Air Force BaseCombat Rescue Helicopter (CRH) Simulator$7,300OhioAFWright-Patterson Air Force BaseRelocated Entry Control Facility 26A$12,600OklahomaAFAltus Air Force BaseKC-46A FTU/FTC Simulator Facility Ph 2$11,600AFTinker Air Force BaseKC-46A Depot System Integration Laboratory$17,000TexasAFJoint Base San AntonioBMT Recruit Dormitory 6$67,300TurkeyAFIncirlik Air BaseAirfield Fire/Crash Rescue Station$13,449United Arab EmiratesAFAl DhafraLarge Aircraft Maintenance Hangar$35,400United KingdomAFCroughton RAFJIAC Consolidation - Ph 3$53,082AFCroughton RAFMain Gate Complex$16,500UtahAFHill Air Force Base649 MUNS Munitions Storage Magazines$6,600AFHill Air Force Base649 MUNS Precision Guided Missile MX Facility$8,700AFHill Air Force Base649 MUNS STAMP/Maint & Inspection Facility$12,000AFHill Air Force BaseComposite Aircraft Antenna Calibration Fac$7,100AFHill Air Force BaseF-35A Munitions Maintenance Complex$10,100VirginiaAFJoint Base Langley-EustisAir Force Targeting Center$45,000AFJoint Base Langley-EustisFuel System Maintenance Dock$14,200WashingtonAFFairchild Air Force BasePipeline Dorm, USAF SERE School (150 RM)$27,000Worldwide Unspecified LocationAFVarious Worldwide LocationsPlanning & Design$143,582AFVarious Worldwide LocationsUnspecified Minor Military Construction$30,000WyomingAFF. E. Warren Air Force BaseMissile Transfer Facility Bldg 4331$5,550Total Military Construction, Air Force$1,481,058AlaskaDef-WideClear Air Force StationLong Range Discrim Radar Sys Complex Ph1$155,000Def-WideFort GreelyMissile Defense Complex Switchgear Facility$9,560Def-WideJoint Base Elmendorf-RichardsonConstruct Truck Offload Facility$4,900ArizonaDef-WideFort HuachucaJITC Building 52110 Renovation$4,493CaliforniaDef-WideCoronadoSOF Human Performance Training Center$15,578Def-WideCoronadoSOF Seal Team Ops Facility$47,290Def-WideCoronadoSOF Seal Team Ops Facility$47,290Def-WideCoronadoSOF Special RECON Team ONE Operations Fac$20,949Def-WideCoronadoSOF Training Detachment ONE Ops Facility$44,305Def-WideTravis Air Force BaseReplace Hydrant Fuel System$26,500DelawareDef-WideDover Air Force BaseWelch ES/Dover MS Replacement$44,115Diego GarciaDef-WideDiego GarciaImprove Wharf Refueling Capability$30,000FloridaDef-WidePatrick Air Force BaseReplace Fuel Tanks$10,100GeorgiaDef-WideFort GordonMedical Clinic Replacement$25,000Def-WideFort BenningSOF Tactical Unmanned Aerial Vehicle Hangar$4,820GermanyDef-WideRhine Ordnance BarracksMedical Center Replacement Incr 6$58,063Def-WideKaiserslauternSembach Elementary/Middle School Replacement$45,221JapanDef-WideIwakuniConstruct Truck Offload & Loading Facilities$6,664Def-WideKadena Air BaseKadena Elementary School Replacement$84,918Def-WideKadena Air BaseMedical Materiel Warehouse$20,881Def-WideKadena Air BaseSOF Maintenance Hangar$42,823Def-WideKadena Air BaseSOF Simulator Facility (MC-130)$12,602Def-WideYokota Air BaseAirfield Apron$41,294Def-WideYokota Air BaseHangar/AMU$39,466Def-WideYokota Air BaseOperations and Warehouse Facilities$26,710Def-WideYokota Air BaseSimulator Facility$6,261KwajaleinDef-WideKwajalein AtollReplace Fuel Storage Tanks$85,500MaineDef-WidePortsmouthMedical/Dental Clinic Replacement$27,100MarylandDef-WideFort MeadeAccess Control Facility$21,000Def-WideFort MeadeNSAW Campus Feeders Phase 3$17,000Def-WideFort MeadeNSAW Recapitalize Building #2 Incr 2$195,000Def-WideBethesda Naval HospitalMEDCEN Addition/Alteration Incr 1$50,000MissouriDef-WideSt LouisLand Acquisition-Next NGA West (N2W) Campus$801North CarolinaDef-WideFort BraggSOF Combat Medic Training Facility$10,905Def-WideFort BraggSOF Parachute Rigging Facility$21,420Def-WideFort BraggSOF Special Tactics Facility (PH3)$30,670Def-WideFort BraggSOF Tactical Equipment Maintenance Facility$23,598Def-WideCamp LejeuneDental Clinic Replacement$31,000South CarolinaDef-WideJoint Base CharlestonConstruct Hydrant Fuel System$17,000TexasDef-WideSheppard Air Force BaseMedical/Dental Clinic Replacement$91,910Def-WideRed River Army DepotConstruct Warehouse & Open Storage$44,700United KingdomDef-WideRoyal Air Force CroughtonCroughton Elem/Middle/High School Replacement$71,424Def-WideRoyal Air Force LakenheathConstruct Hydrant Fuel System$13,500VirginiaDef-WidePentagonPentagon Metro Entrance Facility$12,111Def-WidePentagonUpgrade IT Facilities Infrastructure-RRMC$8,105Wake IslandDef-WideWake IslandTest Support Facility$11,670Worldwide Unspecified LocationDef-WideUnspecified Worldwide LocationsContingency Construction$10,000Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program$150,000Def-WideUnspecified Worldwide LocationsPlanning and Design, DEFW$13,450Def-WideUnspecified Worldwide LocationsPlanning and Design, DLA$27,660Def-WideUnspecified Worldwide LocationsPlanning and Design, DODEA$23,585Def-WideUnspecified Worldwide LocationsPlanning and Design, ECIP Design$10,000Def-WideUnspecified Worldwide LocationsPlanning and Design, NGA$71,647Def-WideUnspecified Worldwide LocationsPlanning and Design, NSA$24,000Def-WideUnspecified Worldwide LocationsPlanning and Design, SOCOM$27,653Def-WideUnspecified Worldwide LocationsPlanning and Design, WHS$3,427Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, DEFW$3,000Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, DHA$8,500Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, DODEA$3,000Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, Exercise Related $8,631Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, MDA$2,414Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, NSA$3,913Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction, SOCOM$5,994Total Military Construction, Defense-Wide$2,056,091Worldwide Unspecified LocationDef-WideNATO Security Investment ProgramNATO Security Investment Program$177,932Total NATO Security Investment Program$177,932HawaiiArmy NGHiloCombined Support Maintenance Shop$31,000IowaArmy NGDavenportNational Guard Readiness Center$23,000KansasArmy NGFort LeavenworthNational Guard Readiness Center$29,000New HampshireArmy NGHooksettNational Guard Vehicle Maintenance Shop$11,000Army NGRochesterNational Guard Vehicle Maintenance Shop$8,900OklahomaArmy NGArdmoreNational Guard Readiness Center$22,000PennsylvaniaArmy NGYorkNational Guard Readiness Center$9,300Rhode IslandArmy NGEast GreenwichNational Guard/Reserve Center Building (JFHQ)$20,000UtahArmy NGCamp WilliamsNational Guard Readiness Center$37,000Worldwide Unspecified LocationArmy NGUnspecified Worldwide LocationsPlanning and Design$8,729Unspecified Minor Construction$12,001WyomingArmy NGLaramieNational Guard Readiness Center$21,000Total Military Construction, Army National Guard$232,930CaliforniaArmy ResCamp ParksTransient Training Barracks$19,000Fort Hunter LiggettEmergency Services Center$21,500VirginiaArmy ResDublinOrganizational Maintenance Shop/AMSA$6,000WisconsinArmy ResFort McCoyAT/MOB Dining Facility$11,400Worldwide Unspecified LocationArmy ResUnspecified Worldwide LocationsPlanning and Design$7,500Army ResUnspecified Worldwide LocationsUnspecified Minor Construction$2,830Total Military Construction, Army Reserve$68,230LouisianaN/MC ResNew OrleansJoint Reserve Intelligence Center$11,207New YorkN/MC ResBrooklynElectric Feeder Duct bank$1,964N/MC ResSyracuseMarine Corps Reserve Center$13,229TexasN/MC ResGalvestonReserve Center Annex$8,414Worldwide Unspecified LocationN/MC ResUnspecified Worldwide LocationsMCNR Planning & Design$3,783Total Military Construction, Navy and Marine Corps Reserve$38,597ConnecticutAir NGBradley IAPConstruct Small Air Terminal$6,300FloridaAir NGJacksonville IAPReplace Fire Crash/Rescue Station$9,000HawaiiAir NGJoint Base Pearl Harbor-HickamF-22 Composite Repair Facility$11,000IowaAir NGSioux Gateway AirportConstruct Consolidated Support Functions$12,600MinnesotaAir NGDuluth IAPLoad Crew Training/Weapon Shops$7,600New HampshireAir NGPease International Trade PortKC-46A Install Fuselage Trainer Bldg 251$1,500North CarolinaAir NGCharlotte/Douglas IAPC-17 Corrosion Control/Fuel Cell Hangar$29,600Air NGCharlotte/Douglas IAPC-17 Type III Hydrant Refueling System$21,000South CarolinaAir NGMcEntire ANGSReplace Operations and Training Facility$8,400TexasAir NGEllington FieldConsolidate Crew Readiness Facility$4,500VermontAir NGBurlington IAPF-35 Beddown 4-Bay Flight Simulator$4,500Worldwide Unspecified LocationAir NGUnspecified Worldwide LocationsUnspecified Minor Construction$17,495Air NGVarious Worldwide LocationsPlanning and Design$10,462Total Military Construction, Air National Guard$143,957North CarolinaAF ResSeymour Johnson Air Force BaseKC-46A ADAL Bldg for AGE/Fuselage Training$5,700AF ResSeymour Johnson Air Force BaseKC-46A ADAL Squadron Operations Facilities$2,250AF ResSeymour Johnson Air Force BaseKC-46A Two Bay Corrosion/Fuel Cell Hangar$90,000PennsylvaniaAF ResPittsburgh IAPC-17 ADAL Fuel Hydrant System$22,800AF ResPittsburgh IAPC-17 Const/OverlayTaxiway and Apron$8,200AF ResPittsburgh IAPC-17 Construct Two Bay Corrosion/Fuel Hangar$54,000Worldwide Unspecified LocationAF ResUnspecified Worldwide LocationsPlanning & Design$4,500AF ResUnspecified Worldwide LocationsUnspecified Minor Construction$1,500Total Military Construction, Air Force Reserve$188,950KoreaFH Con ArmyCamp WalkerFamily Housing New Construction$54,554FH Con ArmyCamp HumphreysFamily Housing New Construction$143,563Worldwide Unspecified LocationFH Con ArmyUnspecified Worldwide LocationsPlanning & Design$2,618Total Family Housing Construction, Army$200,735Worldwide Unspecified LocationFH Ops ArmyUnspecified Worldwide LocationsFurnishings$10,178FH Ops ArmyUnspecified Worldwide LocationsHousing Privitization Support$19,146FH Ops ArmyUnspecified Worldwide LocationsLeasing$131,761FH Ops ArmyUnspecified Worldwide LocationsMaintenance$60,745FH Ops ArmyUnspecified Worldwide LocationsManagement$40,344FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous$400FH Ops ArmyUnspecified Worldwide LocationsServices$7,993FH Ops ArmyUnspecified Worldwide LocationsUtilities$55,428Family Housing Operation & Maintenance, Army$325,995Mariana IslandsFH Con NavyGuamReplace Andersen Housing PH I$78,815Worldwide Unspecified LocationFH Con NavyUnspecified Worldwide LocationsConstruction Improvements$11,047FH Con NavyUnspecified Worldwide LocationsPlanning & Design$4,149Total Family Housing Construction, Navy & Marine Corps$94,011Worldwide Unspecified LocationFH Ops NavyUnspecified Worldwide LocationsFurnishings$17,457FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support$26,320FH Ops NavyUnspecified Worldwide LocationsLeasing$54,689FH Ops NavyUnspecified Worldwide LocationsMaintenance$81,254FH Ops NavyUnspecified Worldwide LocationsManagement$51,291FH Ops NavyUnspecified Worldwide LocationsMiscellaneous$364FH Ops NavyUnspecified Worldwide LocationsServices$12,855FH Ops NavyUnspecified Worldwide LocationsUtilities$56,685Total Family Housing Operation & Maintenance, Navy & Marine Corps$300,915Worldwide Unspecified LocationFH Con AFUnspecified Worldwide LocationsConstruction Improvements$56,984FH Con AFUnspecified Worldwide LocationsPlanning & Design$4,368Total Family Housing Construction, Air Force$61,352Worldwide Unspecified LocationFH Ops AFUnspecified Worldwide LocationsFurnishings$31,690FH Ops AFUnspecified Worldwide LocationsHousing Privatization Support$41,809FH Ops AFUnspecified Worldwide LocationsLeasing$20,530FH Ops AFUnspecified Worldwide LocationsMaintenance$85,469FH Ops AFUnspecified Worldwide LocationsManagement$42,919FH Ops AFUnspecified Worldwide LocationsMiscellaneous$1,745FH Ops AFUnspecified Worldwide LocationsServices$13,026FH Ops AFUnspecified Worldwide LocationsUtilities$37,241Total Family Housing Operation & Maintenance, Air Force$274,429Worldwide Unspecified LocationFH Ops DWUnspecified Worldwide LocationsFurnishings$919FH Ops DWUnspecified Worldwide LocationsLeasing$52,028FH Ops DWUnspecified Worldwide LocationsMaintenance$1,149FH Ops DWUnspecified Worldwide LocationsManagement$388FH Ops DWUnspecified Worldwide LocationsServices$32FH Ops DWUnspecified Worldwide LocationsUtilities$4,641Total Family Housing Operation & Maintenance, Defense-Wide$59,157Worldwide Unspecified LocationDW FHIPUnspecified Worldwide LocationsProgram Expenses$3,258Total DoD Family Housing Improvement Fund, Defense-Wide
									$3,258Worldwide Unspecified LocationBRACBase Realignment & Closure, ArmyBase Realignment and Closure$14,499BRACBase Realignment & Closure, NavyBase Realignment & Closure$110,606BRACUnspecified Worldwide LocationsDON-100: Planning, Design and Management$4,604BRACUnspecified Worldwide LocationsDON-101: Various Locations$10,461BRACUnspecified Worldwide LocationsDON-138: NAS Brunswick, ME$557BRACUnspecified Worldwide LocationsDON-157: MCSA Kansas City, MO$100BRACUnspecified Worldwide LocationsDON-172: NWS Seal Beach, Concord, CA$4,648BRACUnspecified Worldwide LocationsDON-84: JRB Willow Grove & Cambria Reg AP$3,397BRACUnspecified Worldwide LocationsDoD BRAC Activities - Air Force$56,365Total Base Realignment and Closure Account$205,237.
